Exhibit 10.1    EXECUTION COPY

Cover
CREDIT AGREEMENT


dated as of


September 11, 2013


among


DIAMOND RESORTS CORPORATION,
as Borrower,


DIAMOND RESORTS INTERNATIONAL, INC.,


THE LENDERS PARTY HERETO


and


CREDIT SUISSE AG,
as Administrative Agent


                                                         


CREDIT SUISSE SECURITIES (USA) LLC,


J.P. MORGAN SECURITIES LLC


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 

as Joint Bookrunners and Joint Lead Arrangers











[CS&M Ref. No. 5865-896]








--------------------------------------------------------------------------------





Table of Contents


Page

 
 
 
Page


 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Terms Generally
35


SECTION 1.03.
Pro Forma Calculations
36


SECTION 1.04.
Classification of Loans and Borrowings
36


 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01.
Commitments
36


SECTION 2.02.
Loans
36


SECTION 2.03.
Borrowing Procedure
38


SECTION 2.04.
Evidence of Debt; Repayment of Loans
38


SECTION 2.05.
Fees
39


SECTION 2.06.
Interest on Loans
39


SECTION 2.07.
Default Interest
40


SECTION 2.08.
Alternate Rate of Interest
40


SECTION 2.09.
Termination and Reduction of Commitments
40


SECTION 2.10.
Conversion and Continuation of Borrowings
41


SECTION 2.11.
RESERVED
42


SECTION 2.12.
Optional Prepayment
42


SECTION 2.13.
Mandatory Prepayments
42


SECTION 2.14.
Reserve Requirements; Change in Circumstances
43


SECTION 2.15.
Change in Legality
44


SECTION 2.16.
Indemnity
45


SECTION 2.17.
Pro Rata Treatment
45


SECTION 2.18.
Sharing of Setoffs
45


SECTION 2.19.
Payments
46


SECTION 2.20.
Taxes
47


SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
51


 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
52


SECTION 3.02.
 Authorization
52


SECTION 3.03.
Enforceability
53


SECTION 3.04.
Governmental Approvals
53


 
 
 
 
 
 




i



--------------------------------------------------------------------------------

Table of Contents
(continued)







 
 
Page


SECTION 3.05.
Financial Statements
53


SECTION 3.06.
No Material Adverse Change
54


SECTION 3.07.
Title to Properties; Possession Under Leases
54


SECTION 3.08.
Subsidiaries
54


SECTION 3.09.
Litigation; Compliance with Laws
55


SECTION 3.10.
Agreements
55


SECTION 3.11.
Federal Reserve Regulations
55


SECTION 3.12.
Investment Company Act
56


SECTION 3.13.
Use of Proceeds
56


SECTION 3.14.
Tax Returns
56


SECTION 3.15.
No Material Misstatements
56


SECTION 3.16.
Employee Benefit Plans
56


SECTION 3.17.
Environmental Matters
57


SECTION 3.18.
Insurance
57


SECTION 3.19.
Security Documents
58


SECTION 3.20.
Labor Matters
58


SECTION 3.21.
Solvency
59


SECTION 3.22.
Sanctioned Persons
59


SECTION 3.23.
Intellectual Property
59


 
ARTICLE IV
 
 
 
 
 
Conditions of Lending
 
SECTION 4.01.
All Borrowings
60


SECTION 4.02.
First Borrowing
60


 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
SECTION 5.01.
Existence; Compliance with Laws; Businesses and Properties
63


SECTION 5.02.
Insurance
63


SECTION 5.03.
Obligations and Taxes
63


SECTION 5.04.
Financial Statements, Reports, etc
64


SECTION 5.05.
Litigation and Other Notices
66


SECTION 5.06.
Information Regarding Collateral
66


SECTION 5.07.
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings
66


SECTION 5.08.
Use of Proceeds
67


SECTION 5.09.
Employee Benefits
67


SECTION 5.10.
Compliance with Environmental Laws
67


SECTION 5.11.
[RESERVED.]
67


SECTION 5.12.
Further Assurances
67


SECTION 5.13.
Post-Closing Covenants
68


 
 
 




ii



--------------------------------------------------------------------------------

Table of Contents
(continued)







 
ARTICLE VI
Page


 
 
 
 
Negative Covenants
 
 
 
 
SECTION 6.01.
Indenture Covenants
69


SECTION 6.02.
Prepayments or Modification of Certain Debt
70


SECTION 6.03.
Financial Covenants
71


SECTION 6.04.
Business of Holdings
71


 
ARTICLE VII
 
 
 
 
 
Events of Default
 
 
ARTICLE VIII
 
 
 
 
 
The Administrative Agent and the Collateral Agent
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
SECTION 9.01.
Notices; Electronic Communications
77


SECTION 9.02.
Survival of Agreement
80


SECTION 9.03.
Binding Effect
80


SECTION 9.04.
Successors and Assigns
80


SECTION 9.05.
Expenses; Indemnity
85


SECTION 9.06.
Right of Setoff
86


SECTION 9.07.
Applicable Law
86


SECTION 9.08.
Waivers; Amendment
86


SECTION 9.09.
Interest Rate Limitation
87


SECTION 9.10.
Entire Agreement
88


SECTION 9.11.
WAIVER OF JURY TRIAL
88


SECTION 9.12.
Severability
88


SECTION 9.13.
Counterparts
88


SECTION 9.14.
Headings
89


SECTION 9.15.
Jurisdiction; Consent to Service of Process
89


SECTION 9.16.
Confidentiality
89


SECTION 9.17.
Lender Action
90


SECTION 9.18.
USA PATRIOT Act Notice
90


 
 
 
 
 
 
 
 
 
 
 
 



ANNEXES


Annex A
-    Select Negative Covenants








iii



--------------------------------------------------------------------------------




SCHEDULES


Schedule 1.01(a)
-    Subsidiary Guarantors

Schedule 2.01
-    Lenders and Commitments

Schedule 3.08(a)
-    Restricted Subsidiaries

Schedule 3.08(b)
-    Unrestricted Subsidiaries

Schedule 3.09
-    Litigation

Schedule 3.17
-    Environmental Matters

Schedule 3.18
-    Insurance

Schedule 3.19(a)
-    UCC Filing Offices

Schedule 4.02(a)
-    Local Counsel

Schedule 4.02(j)
-    Indebtedness





EXHIBITS


Exhibit A
-    Form of Administrative Questionnaire

Exhibit B
-    Form of Assignment and Acceptance

Exhibit C
-    Form of Borrowing Request

Exhibit D
-    Form of Security Agreement

Exhibit E
-    Form of Guarantee Agreement

Exhibit F-1
-    Form of Opinion of Katten Muchin Rosenman LLP

Exhibit F-2
-    Form of Opinion of Ballard Spahr LLP

Exhibit F-3
-    Form of Opinion of Holland & Knight

Exhibit F-4
-    Form of Opinion of Imanaka & Asato LLLC

Exhibit F-5
-    Form of Opinion of Summers Compton Wells LLC

Exhibit G-1
-    Form of U.S. Tax Compliance Certificate

Exhibit G-2
-    Form of U.S. Tax Compliance Certificate

Exhibit G-3
-    Form of U.S. Tax Compliance Certificate

Exhibit G-4
-    Form of U.S. Tax Compliance Certificate

Exhibit H
-    Compliance Certificate

Exhibit I
-    Perfection Certificate








i



--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of September 11, 2013, among DIAMOND RESORTS
CORPORATION, a Maryland corporation (the “Borrower”), DIAMOND RESORTS
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the Lenders (as
defined in Article I) and CREDIT SUISSE AG, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the Lenders.
The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $25,000,000. The
proceeds of the Loans are to be used solely for general corporate purposes of
the Borrower and the other Subsidiaries.
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:






--------------------------------------------------------------------------------

2

ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Indebtedness” shall mean, with respect to any specified person,
(a) Indebtedness of any other person existing at the time such other person is
merged with or into or becomes a subsidiary of such specified person, including
Indebtedness incurred in connection with, or in contemplation of, such other
person merging with or into or becoming a subsidiary of such specified person,
and (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified person.
“Adjusted EBITDA” for any period means the sum of Consolidated Net Income, plus
the following to the extent deducted in calculating such Consolidated Net
Income: (a) all income tax expense (benefit) for such period; plus (b)
Consolidated Interest Expense for such period; plus (c) depreciation and
amortization for such period; plus (d) vacation interest cost of sales for such
period; plus (e) loss on extinguishment of debt for such period; plus (f)
rebranding or restructuring costs and non-ordinary course expenses, in each case
related to the Borrower’s European operations not to exceed an aggregate amount
for all periods equal to $12,000,000; plus (g) impairments and other write-offs
for such period; plus (h) loss on the sale of assets for such period; plus (i)
amortization of loan origination costs for such period; plus (j) amortization of
portfolio discount for such period; plus (k) any non-cash charges attributable
to the FLRX Judgment or any Permitted FLRX Settlement; plus (l) all other
non-cash charges for such period (excluding any such noncash charge to the
extent that it represents an accrual of or reserve for cash expenditures in any
future period); less (m) gain on the sale of assets for such period; less (n)
amortization of portfolio premium for such period; less (o) to the extent not
deducted in determining Consolidated Net Income for such period (or reflected in
any previous non-cash charge referred to in clause (k) above), all cash payments
made during such period attributable to the FLRX Judgment or any Permitted FLRX
Settlement; less (p) all non-cash items of income for such period (excluding any
noncash accruals of revenue in the ordinary course of business to the extent
required by accrual-based accounting). Notwithstanding the foregoing, items
specified in clauses (a) and (c) through (p) above (other than clauses (k) and
(o) above) that are attributable to a Restricted Subsidiary shall be added to
Consolidated Net Income to compute Adjusted EBITDA only to the extent (and in
the same proportion, including by reason of minority interests) that such items
of such Restricted Subsidiary were included in calculating Consolidated Net
Income and only, with respect to items specified in clauses (a) and (c) through
(l) above (other than clause (k) above), if a corresponding amount would be
permitted at the date of determination to be dividended to the Borrower by such
Restricted Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its certificate






--------------------------------------------------------------------------------

3

or articles of incorporation or other constitutive document or any agreement or
instrument or any provision of law, statute, rule or regulation or order of any
court or other Governmental Authority, in each case applicable to such
Restricted Subsidiary or its stockholders.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” of any person shall mean (a) any other person which directly, or
indirectly through one or more intermediaries, Controls such person or (b) any
other person which directly, or indirectly through one or more intermediaries,
is Controlled by or is under common Control with such person. For purposes of
compliance with Section 4.07 of the Senior Secured Notes Indenture incorporated
by reference herein pursuant to Section 6.01 hereof, no (i) homeowners’
association at a property at which Holdings or any of the Subsidiaries either
have sold Vacation Interests or act as management company or (ii) collection
holding real estate interests underlying Points shall be deemed to be an
Affiliate of Holdings, the Borrower or any other Restricted Subsidiary.
“Agents” shall have the meaning set forth in Article VII.
“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one-month Interest Period commencing on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate determined on such day at approximately 11:00 a.m. (London
time) by reference to the British Bankers’ Association Interest Settlement Rates
(or to any replacement market convention therefor selected by the Administrative
Agent) for deposits in dollars (as set forth by any service or vendor selected
by the Administrative Agent that displays such rates). If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted LIBO Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance






--------------------------------------------------------------------------------

4

with the terms of the definition of Federal Funds Effective Rate or Adjusted
LIBO Rate, the Alternate Base Rate shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.
“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 4.00% per annum, and (b) with respect to any ABR Loan, 3.00%
per annum.
“Arranger” shall mean each of Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint bookrunner and joint lead arranger in respect of this
Agreement.
“Asset Sale” shall mean:
(a)    any sale, lease, conveyance or other disposition of any assets or rights
(including by way of a sale and leaseback) by Holdings, the Borrower or any
other Restricted Subsidiary to any person (other than Holdings, the Borrower or
any other Restricted Subsidiary) not in the ordinary course of business
(provided that, without limiting paragraph (m) of Article VII hereof, the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of Holdings, the Borrower and the other Restricted Subsidiaries, taken as a
whole, shall be governed by the provisions set forth in Section 5.01 of the
Senior Secured Notes Indenture and not by those set forth in Section 4.06 of the
Senior Secured Notes Indenture, in each case as incorporated by reference herein
pursuant to Section 6.01 hereof);
(b)    any issue or sale by Holdings, the Borrower or any other Restricted
Subsidiary to any person (other than Holdings, the Borrower or any other
Restricted Subsidiary) of Equity Interests of any of the Subsidiaries; and
(c)    any issue or sale by Holdings, the Borrower or any other Restricted
Subsidiary to any person (other than Holdings, the Borrower or any other
Restricted Subsidiary) of Equity Interests of the Borrower or any Subsidiary
Guarantor;
in the case of either clause (a) or (b), whether in a single transaction or a
series of related transactions that have a Fair Market Value in excess of
$1,000,000 or for net proceeds in excess of $1,000,000.
Notwithstanding the foregoing, the term “Asset Sale” shall not include (i) a
disposition that constitutes a Restricted Payment (or would constitute a
Restricted Payment but for the exclusions from the definition thereof) and that
is not prohibited by Section 4.04 of the Senior Secured Notes Indenture
incorporated by reference herein pursuant to Section 6.01 hereof, (ii) the
transfer of Timeshare Loans and related rights and assets in connection with any
Permitted Securitization, (iii) the disposition of cash or Cash Equivalents,






--------------------------------------------------------------------------------

5

(iv) terminations of Hedging Obligations, (v) any financing transaction with
respect to assets or rights of Holdings, the Borrower or any other Restricted
Subsidiary, including any sale and leaseback of assets or rights not prohibited
by Sections 4.03 or 4.12 of the Senior Secured Notes Indenture incorporated by
reference herein pursuant to Section 6.01 hereof, (vi) any surrender or waiver
of contract rights or a settlement, release or surrender of contract, tort or
other claims of any kind and (vii) the grant of any Lien not prohibited by this
Agreement and any foreclosure or exercise in respect thereof.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Attributable Debt” shall mean, in respect of a Sale/Leaseback Transaction, as
at the time of determination, the present value (discounted at the interest rate
borne by the Senior Secured Notes compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such Sale/Leaseback Transaction (including any period for which such
lease has been extended); provided, however, that if such Sale/Leaseback
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby shall be determined in accordance with the definition of the
term “Capital Lease Obligation.”
“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
the number of years from the date of determination to the date of each
successive scheduled principal payment of or redemption or similar payment with
respect to such Indebtedness multiplied by the amount of such payment by (b) the
sum of all such payments.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” means, as to any person, the board of managers, board of
directors or other similar body or person performing a similar function or any
duly authorized committee thereof. Unless otherwise specified, “Board of
Directors” will mean the Board of Directors of Holdings.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.






--------------------------------------------------------------------------------

6

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Stock” shall mean (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
person.
“Cash Equivalents” shall mean (a) obligations (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States of
America or (ii) issued by any agency of the United States of America the
obligations of which are backed by the full faith and credit of the United
States of America, in each case maturing within one year after the date of
issuance thereof, or certificates representing an ownership interest in any such
obligations, (b) securities issued or fully guaranteed by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after the
date of issuance thereof and having, at the time of issuance, a rating of at
least “A-1” (or the then equivalent grade) from S&P or at least “P-1” (or the
then equivalent grade) from Moody’s, (c) demand and time deposit accounts,
certificates of deposit and money market deposits maturing within one year after
the date of acquisition thereof issued by any financial institution that is a
member of the Federal Reserve System having combined capital, surplus and
undivided profits aggregating in excess of $500,000,000 and that issues (or the
parent of which issues) commercial paper rated at least “A-1” (or the then
equivalent grade) by S&P or at least “P-1” (or the then equivalent grade) by
Moody’s, (d) fully collateralized repurchase obligations with a term of not more
than 30 days for underlying securities of the type described in clauses (b) and
(c) of this definition entered into with any financial institution meeting the
qualifications specified in clause (c) above, (e) commercial paper, maturing not
more than one year after






--------------------------------------------------------------------------------

7

the date of issuance thereof, issued by a corporation (other than Holdings or an
Affiliate of Holdings) organized and in existence under the laws of the United
States of America or any foreign country recognized by the United States of
America with a rating at the time at which any investment therein is made of
“P-1” (or the then equivalent grade) or higher from Moody’s or “A-1” (or the
then equivalent grade) or higher from S&P, (f) investments in any “money market
funds” within the meaning of Rule 2a-7 of the Investment Company Act of 1940, as
amended, that invests substantially all of its assets in investments of the
types described in clauses (a) through (e) of this definition, or (g) to the
extent held by a Foreign Subsidiary, other short-term Investments utilized by
such Foreign Subsidiary in accordance with normal investment practices for cash
management in Investments of a type analogous to those described in clauses (a)
through (f) of this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, commercial credit card and
merchant card services, stored value card services, electronic funds transfer
and other cash management arrangements to any Loan Party.
“Cash Management Bank” means any person that (a) at the time it enters into a
Cash Management Agreement, is a Lender, an Arranger or the Administrative Agent
or an Affiliate of any of the foregoing or (b) in the case of any Cash
Management Agreement in effect as of the Closing Date, is, as of the Closing
Date, a Lender, an Arranger or the Administrative Agent or an Affiliate of any
of the foregoing and a party to a Cash Management Agreement, in each case, in
its capacity as a party to such Cash Management Agreement.
“Change of Control” means the occurrence of any of the following: (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of Holdings, the Borrower and the other
Restricted Subsidiaries, taken as a whole, to any “person” (as such term is used
in Section 13(d) of the Exchange Act) other than in the ordinary course of
business, (b) the adoption of a plan relating to the liquidation or dissolution
of Holdings or the Borrower, (c) any “person” (as defined above), other than one
or more Permitted Holders, is or becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly, of more than 50.0% of the Voting Stock of
Holdings (measured by voting power rather than number of shares), (d) the
Borrower ceases to be a wholly owned direct or indirect Subsidiary of Holdings,
(e) Holdings consolidates with, or merges with or into, any person (other than a
Permitted Holder), or any person (other than a Permitted Holder) consolidates
with, or merges with or into, Holdings, in any such event pursuant to a
transaction in which any of the outstanding Voting Stock of Holdings is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the Voting Stock of Holdings outstanding immediately
prior to such transaction is converted into or exchanged for Voting Stock (other
than Disqualified Stock)






--------------------------------------------------------------------------------

8

of the surviving person constituting a majority of the outstanding shares of
such Voting Stock of such surviving person (immediately after giving effect to
such issuance) and (f) a “change of control” (or other similar term) as defined
in the documentation governing any Material Indebtedness of Holdings or any of
its Subsidiaries.
“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the Closing Date, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or by any
lending office of such Lender or by such Lender’s holding company with any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the Closing Date; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules guidelines or directives concerning capital adequacy and liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
whether enacted, adopted, promulgated or issued before or after the Closing
Date.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Closing Date” shall mean September 11, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security
Document.
“Collateral Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral agent for the Secured Parties, together with its
successors and assigns.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in Section 9.01.






--------------------------------------------------------------------------------

9

“Diamond Resorts Issuer 2008 LLC Indenture” shall mean the Fifth Amended and
Restated Indenture dated as of April 1, 2013, among Diamond Resorts Issuer 2008
LLC, as issuer, Diamond Resorts Financial Services, Inc., as servicer, Wells
Fargo Bank, National Association, as trustee, custodian and back-up servicer,
and Credit Suisse AG, New York Branch, as administrative agent for the
purchasers.
“Consolidated Interest Expense” means, for any period, the total interest
expense of Holdings, the Borrower and the other Restricted Subsidiaries computed
on a consolidated basis in accordance with GAAP (other than noncash interest
expense attributable to convertible Indebtedness under Accounting Practices
Bulletin 14-1 or any successor provision), plus, to the extent not included in
such total interest expense and to the extent incurred by Holdings, the Borrower
or any other Restricted Subsidiaries, without duplication: (a) interest expense
attributable to Capital Lease Obligations, the interest portion of rent expense
associated with Attributable Debt in respect of the relevant lease giving rise
thereto, determined as if such lease were a capitalized lease in accordance with
GAAP, and the interest component of any deferred payment obligations; (b)
amortization of debt discount (including the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par) and debt
issuance cost; provided, however, that any amortization of bond premium shall be
credited to reduce Consolidated Interest Expense unless, pursuant to GAAP, such
amortization of bond premium has otherwise reduced Consolidated Interest
Expense; (c) capitalized interest; (d) noncash interest expense; provided,
however, that any noncash interest expense or income attributable to the
movement in the mark-to-mark valuation of obligations under Hedging Agreements
or other derivative instruments pursuant to GAAP shall be excluded from the
calculation of Consolidated Interest Expense; (e) commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing; (f) net payments pursuant to obligations under Hedging
Agreements; (g) the product of (i) all dividends accrued in respect of all
Disqualified Stock of Holdings and all Preferred Stock of the Borrower or any
other Restricted Subsidiary, in each case, held by persons other than Holdings,
the Borrower or any other Restricted Subsidiary (other than dividends payable
solely in Capital Stock (other than Disqualified Stock) of Holdings), times (ii)
a fraction of the numerator of which is one and the denominator of which is one
minus the effective combined tax rate of the issuer of such Preferred Stock
(expressed as a decimal) for such period (as estimated by the chief financial
officer of Holdings in good faith); (h) interest incurred in connection with
Investments in discontinued operations; and (i) interest accruing on any
Indebtedness of any other person to the extent such Indebtedness is Guaranteed
by (or secured by a Lien on the assets of) Holdings, the Borrower or any other
Restricted Subsidiary; provided, however, there shall be excluded from
Consolidated Interest Expense the interest expense (including the expenses
described in clauses (a) through (i) above) with respect to Nonrecourse
Indebtedness incurred in connection with Permitted Securitizations.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the other Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, provided that there
shall be excluded: (a) the income of any Restricted Subsidiary to the extent
that the declaration or payment of






--------------------------------------------------------------------------------

10

dividends or similar distributions by such Restricted Subsidiary of that income
is not at the time permitted by operation of the terms of its certificate or
articles of incorporation or other constitutive document or any agreement or
instrument or any provision of law, statute, rule or regulation or order of any
court or other Governmental Authority, in each case applicable to such
Restricted Subsidiary, (b) the income or loss of any person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
Holdings, the Borrower or any other Restricted Subsidiary or the date that such
person’s assets are acquired by Holdings, the Borrower or any other Restricted
Subsidiary, (c) the cumulative effect of any changes in accounting principles,
(d) the income of any person in which any other person (other than Holdings, the
Borrower or any Wholly Owned Restricted Subsidiary of Holdings or any director
holding qualifying shares in accordance with applicable law) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings, the Borrower or a Wholly Owned Restricted Subsidiary
of Holdings by such person during such period, (e) any gains attributable to
sales of assets out of the ordinary course of business and (f) in the case of
any Specified Turbo Period, to the extent included in calculating Consolidated
Net Income for the applicable period, the net interest income, if any, generated
during such Specified Turbo Period by the Timeshare Loans subject to the
applicable Securitization or conduit facility giving rise to such Specified
Turbo Period.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that has (a) defaulted in its
obligation to make a Loan required to be made by it hereunder, (b) notified the
Administrative Agent or a Loan Party in writing that it does not intend to
satisfy any such obligation or (c) become insolvent or the assets or management
of which has been taken over by any Governmental Authority.
“Disqualified Stock” shall mean, with respect to any person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder) or upon the
happening of any event: (a) matures or is mandatorily redeemable (other than
redeemable only for Capital Stock of such person which is not itself
Disqualified Stock) pursuant to a sinking fund obligation or otherwise, (b) is
convertible or exchangeable at the option of the holder for Indebtedness or
Disqualified Stock or (c) is mandatorily redeemable or must be purchased upon
the occurrence of certain






--------------------------------------------------------------------------------

11

events or otherwise, in whole or in part, in each case on or prior to the date
that is 91 days after the Maturity Date; provided that any Capital Stock that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof the right to require such person to purchase or redeem such
Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring prior to the date that is 91 days after the Maturity Date shall not
constitute Disqualified Stock if (i) such “asset sale” or “change of control”
provisions applicable to such Capital Stock are not more favorable to the
holders of such Capital Stock than the terms applicable to the Senior Secured
Notes and set forth in Sections 4.06 and 4.09 of the Senior Secured Notes
Indenture as in effect on the Closing Date, respectively and (ii) any such
requirement only becomes operative after compliance with such terms applicable
to the Senior Secured Notes, including the purchase of any Senior Secured Notes
tendered pursuant thereto, and any analogous term concerning “asset sales” and
“changes of control” set forth in this Agreement. The amount of any Disqualified
Stock that does not have a fixed redemption, repayment or repurchase price shall
be calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were redeemed, repaid or repurchased on any date on which the
amount of such Disqualified Stock is to be determined pursuant to this
Agreement; provided that if such Disqualified Stock could not be required to be
redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price shall be the book value of such
Disqualified Stock as reflected in the most recent financial statements of such
person.
“dollars” or “$” shall mean lawful money of the United States of America.
“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act)
that extends credit or invests in bank loans as one of its businesses; provided
that none of Holdings, the Borrower or any of their respective Affiliates shall
be an Eligible Assignee.
“Engagement Letter” shall mean the engagement letter dated as of July 15, 2013,
among the Borrower and Credit Suisse Securities (USA) LLC.
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders) and agreements, in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non‑compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the






--------------------------------------------------------------------------------

12

Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period is waived), (b) any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, in each case whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA, (h) the occurrence of a “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable, (i) the
occurrence of any Foreign Benefit Event or (j) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Borrower or any other Subsidiary.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.






--------------------------------------------------------------------------------

13

“Events of Default” shall have the meaning assigned to such term in Article VII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Excluded Swap Guarantor” shall mean Holdings or any Subsidiary Guarantor all or
a portion of whose Guarantee of, or grant of a security interest to secure, any
Obligations arising under or otherwise with respect to any Secured Hedging
Agreement (or any Guarantee thereof) is now or hereafter becomes illegal
(disregarding for purposes of assessing any such illegality the last sentence of
the definition of the term “Obligations”) under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).
“Excluded Swap Obligations” shall mean, with respect to Holdings or any
Subsidiary Guarantor, any Obligations arising under or otherwise with respect to
any Secured Hedging Agreement if, and to the extent that, all or a portion of
the Guarantee by Holdings or such Subsidiary Guarantor of, or the grant by
Holdings or such Subsidiary Guarantor of a security interest to secure, such
Obligations (or any Guarantee thereof) is now or hereafter becomes illegal
(disregarding for purposes of assessing any such illegality the last sentence of
the definition of the term “Obligations”) under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof). If any such
Obligation arises under a master agreement governing more than one hedging
arrangement, such exclusion shall apply only to the portion of such Obligation
that is attributable to hedging arrangements for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21(a)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion






--------------------------------------------------------------------------------

14

to complete the transaction. Fair Market Value of the property or assets in
question shall be determined in good faith by an appropriate Financial Officer
of Holdings unless such Fair Market Value (excluding the Fair Market Value of
any portion of such asset or property consisting of cash or Cash Equivalents) is
determined to be in excess of $15,000,000, in which case it shall be determined
in good faith by the Board of Directors, whose determination shall be conclusive
and, in the case of any determination made by the Board of Directors, evidenced
by a resolution of the Board of Directors; provided, however, that if the Fair
Market Value of the property or assets in question (excluding any portion of
such property or assets consisting of cash or Cash Equivalents) is so determined
to be in excess of (x) $30,000,000 in the case of any determination of Fair
Market Value required by Section 4.04(a)(3)(B) of the Senior Secured Notes
Indenture incorporated by reference herein pursuant to Section 6.01 hereof or
(y) $20,000,000 in the case of any determination of Fair Market Value required
by any other provisions set forth in Section 4.04 of the Senior Secured Notes
Indenture incorporated by reference herein pursuant to Section 6.01 hereof, such
determination must be confirmed by an Independent Qualified Party.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fees shall mean the Commitment Fees and the Administrative Agent Fees.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Fixed Charge Coverage Ratio” as of any date of determination means the ratio of
(a)(i) for purposes of Section 6.03(b), the aggregate amount of Adjusted EBITDA
for the period of the most recent four consecutive fiscal quarters ended on the
last day of the applicable fiscal quarter or (ii) for all other purposes, the
aggregate amount of Adjusted EBITDA for the period of the most recent four
consecutive fiscal quarters for which financial statements of Holdings are
available to (b) Consolidated Interest Expense for such four fiscal quarters;
provided, however, that:
(i)    if Holdings, the Borrower or any other Restricted Subsidiary has incurred
any Indebtedness since the beginning of such period that remains outstanding or
if the transaction giving rise to the need to calculate the Fixed Charge






--------------------------------------------------------------------------------

15

Coverage Ratio is an incurrence of Indebtedness, or both, Adjusted EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness as if such Indebtedness had
been incurred on the first day of such period;
(ii)    if Holdings, the Borrower or any other Restricted Subsidiary has repaid,
repurchased, defeased or otherwise discharged any Indebtedness since the
beginning of such period or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged (in each case other than Indebtedness incurred
under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) on the date of the transaction
giving rise to the need to calculate the Fixed Charge Coverage Ratio, Adjusted
EBITDA and Consolidated Interest Expense for such period shall be calculated on
a pro forma basis as if such discharge had occurred on the first day of such
period and as if Holdings, the Borrower or such Restricted Subsidiary had not
earned the interest income actually earned during such period in respect of cash
or Cash Equivalents used to repay, repurchase, defease or otherwise discharge
such Indebtedness;
(iii)    if since the beginning of such period Holdings, the Borrower or any
other Restricted Subsidiary shall have made any Asset Sale, Adjusted EBITDA for
such period shall be reduced by an amount equal to Adjusted EBITDA (if positive)
directly attributable to the assets which are the subject of such Asset Sale for
such period, or increased by an amount equal to Adjusted EBITDA (if negative),
directly attributable thereto for such period and Consolidated Interest Expense
for such period shall be reduced by an amount equal to the Consolidated Interest
Expense directly attributable to any Indebtedness of Holdings, the Borrower or
any other Restricted Subsidiary repaid, repurchased, defeased or otherwise
discharged with respect to Holdings, the Borrower and the continuing Restricted
Subsidiaries in connection with such Asset Sale for such period (or, if the
Capital Stock of any Restricted Subsidiary is sold, the Consolidated Interest
Expense for such period directly attributable to the Indebtedness of such
Restricted Subsidiary to the extent Holdings, the Borrower and the continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
sale);
(iv)    if since the beginning of such period Holdings, the Borrower or any
other Restricted Subsidiary (by merger or otherwise) shall have made an
Investment in any Restricted Subsidiary (or any person which becomes a
Restricted Subsidiary) or an acquisition of assets, including any acquisition of
assets occurring in connection with a transaction requiring a calculation to be
made hereunder, which constitutes all or substantially all of an operating unit
of a business (including, for clarity, the reorganization transactions in
respect of Holdings and Diamond Resorts Parent, LLC as described in the
Registration Statement), Adjusted EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving pro forma effect thereto (including
the incurrence of any Indebtedness) as if such Investment or acquisition had
occurred on the first day of such period; and






--------------------------------------------------------------------------------

16

(v)    if since the beginning of such period any person (that subsequently
became a Restricted Subsidiary or was merged with or into Holdings, the Borrower
or any other Restricted Subsidiary since the beginning of such period) shall
have made any Asset Sale, any Investment or acquisition of assets that would
have required an adjustment pursuant to clause (iii) or (iv) above if made by
Holdings, the Borrower or any other Restricted Subsidiary during such period,
Adjusted EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Asset Sale,
Investment or acquisition had occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a Financial Officer of Holdings. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any interest rate hedging agreement applicable to such Indebtedness if
such agreement has a remaining term in excess of 12 months). If any Indebtedness
is incurred under a revolving credit facility and is being given pro forma
effect, the interest on such Indebtedness shall be calculated based on the
average daily balance of such Indebtedness for the four fiscal quarters subject
to the pro forma calculation to the extent that such Indebtedness was incurred
solely for working capital purposes.
“FLRX” shall mean FLRX Inc., a subsidiary of Holdings.
“FLRX Judgment” shall mean the judgment in the amount of $31,124,430.30 rendered
on January 11, 2010 against FLRX.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments under applicable law, on or before the due
date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan or (d) the incurrence of any liability by Holdings, the Borrower or any
other Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein that could reasonably be expected to
result in a Material Adverse Effect or (e) the occurrence of any transaction
that is prohibited under applicable law and that could reasonably be expected to
result in the incurrence of any liability by Holdings, the Borrower or any other
Subsidiary, or the imposition on Holdings, the Borrower or any other Subsidiary
of any fine, excise tax or penalty resulting from any






--------------------------------------------------------------------------------

17

noncompliance with any applicable law, in each case that could reasonably be
expected to have a Material Adverse Effect.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Pension Plan” shall mean any pension plan that under applicable law of
any jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.
“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States of America or any State thereof or the
District of Columbia.
“Funded Indebtedness” shall mean, at any time, the total consolidated
Indebtedness of Holdings, the Borrower and the other Restricted Subsidiaries at
such time (excluding (a) Indebtedness of the type described in clause (k) of the
definition of such term, (b) Nonrecourse Indebtedness incurred in connection
with Permitted Securitization, (c) Indebtedness of any Unrestricted Subsidiary
and (d) obligations in respect of performance, bid, appeal, surety and similar
bonds and completion guarantees provided by Holdings, the Borrower and the other
Restricted Subsidiaries in the ordinary course of business). It is understood
that, when calculating Funded Indebtedness, the total consolidated Indebtedness
of Holdings, the Borrower and the other Restricted Subsidiaries shall not be
reduced by the amount of cash or Cash Equivalents held by or for the benefit of
Holdings, the Borrower or any other Restricted Subsidiary.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to






--------------------------------------------------------------------------------

18

purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Indebtedness or other
obligation, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment of such Indebtedness or other obligation or (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.
“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit E, among Holdings, the Subsidiaries party thereto and the
Administrative Agent for the benefit of the Secured Parties.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedge Bank” shall mean any person that (a) at the time it enters into a Hedging
Agreement , is a Lender, an Arranger or the Administrative Agent or an Affiliate
of any of the foregoing or (b) with respect to Hedging Agreements in effect as
of the Closing Date, is, as of the Closing Date, a Lender, an Arranger or the
Administrative Agent or an Affiliate of any of the foregoing and a party to a
Hedging Agreement, in each case, in its capacity as a party to such Hedging
Agreement.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.
“Hedging Obligations” shall mean, with respect to any person, the obligations of
such person under any Hedging Agreement.
“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Holdings IPO” shall mean the issuance of shares of common stock of Holdings
pursuant to an underwritten public offering in accordance with the Registration
Statement and the other transactions contemplated thereby.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid, (d)
all obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such






--------------------------------------------------------------------------------

19

person, (e) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (g) all Guarantees by such person of
Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit, (j) all obligations of such person in
respect of bankers’ acceptances and (k) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding obligations under
Hedging Agreements. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Independent Qualified Party” means an investment banking firm, accounting firm
or appraisal firm of national standing; provided, however, that such firm is not
an Affiliate of Holdings.
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.
“Intercreditor Agreement” shall mean the Pari Passu Intercreditor Agreement or
any Junior Lien Intercreditor Agreement.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on






--------------------------------------------------------------------------------

20

the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of such calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Intermediate Holdco” shall mean Diamond Resorts Holdings, LLC, a Nevada limited
liability company and a wholly-owned Subsidiary of Holdings.
“Investment” shall mean, with respect to any person, any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business that are recorded as accounts receivable on the balance sheet of the
lender) or other extensions of credit (including by way of Guarantee or similar
arrangement) or capital contribution to (by means of any transfer of cash or
other property to others or any payment for property or services for the account
or use of others), or any purchase or acquisition of Capital Stock, Indebtedness
or other similar instruments issued by, such person. If Holdings, the Borrower
or any other Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a person that is a Restricted Subsidiary such that, after
giving effect thereto, such person is no longer a Restricted Subsidiary, any
Investment by Holdings, the Borrower or any other Restricted Subsidiary in such
person remaining after giving effect thereto shall be deemed to be a new
Investment at such time. The acquisition by Holdings, the Borrower or any other
Restricted Subsidiary of a person that holds an Investment in a third person
shall be deemed to be an Investment by Holdings, the Borrower or such Restricted
Subsidiary in such third person at such time. Except as otherwise provided for
herein, the amount of an Investment shall be its Fair Market Value at the time
the Investment is made and without giving effect to subsequent changes in value.
For purposes of the definition of the term “Unrestricted Subsidiary” and
Section 4.04 of the Senior Secured Notes Indenture incorporated by reference
herein pursuant to Section 6.01 hereof:
(a)    “Investment” shall include the portion (proportionate to Holdings’ Equity
Interest in such Subsidiary) of the Fair Market Value of the net assets of any
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary, Holdings shall be deemed to continue to
have a permanent “Investment” in such Unrestricted Subsidiary equal to an amount
(if positive) equal to (1) Holdings’ “Investment” in such Unrestricted
Subsidiary at the time of such redesignation less (2) the portion (proportionate
to Holdings’ Equity Interests in such Subsidiary) of the Fair Market Value of
the net assets of such Unrestricted Subsidiary at the time of such
redesignation; and






--------------------------------------------------------------------------------

21

(b)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.
“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit B attached to the Senior Secured Notes
Indenture as in effect on the Closing Date.
“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or to any replacement convention
therefor selected by the Administrative Agent) for deposits in dollars (as set
forth by any service or vendor selected by the Administrative Agent that
displays such rates) for a period equal to such Interest Period; provided that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Guarantee Agreement, the
Security Documents, the promissory notes executed and delivered pursuant to
Section 2.04(e) and any other document executed in connection with the
foregoing.
“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Guarantors.
“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of Holdings, the Borrower and the other
Restricted Subsidiaries, taken as a whole,






--------------------------------------------------------------------------------

22

(b) a material impairment of the ability of the Borrower or any other Loan Party
to perform any of its obligations under any Loan Document to which it is or will
be a party or (c) a material impairment of the rights and remedies of or
benefits available to the Lenders under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and any
Nonrecourse Indebtedness of any Special Purpose Subsidiary), or obligations in
respect of one or more Hedging Agreements, of any one or more of Holdings, the
Borrower or any other Restricted Subsidiary in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any other
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Restricted Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time.
“Maturity Date” shall mean September 11, 2017.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Nonrecourse Indebtedness” shall mean, with respect to any Special Purpose
Subsidiary, Indebtedness of such Special Purpose Subsidiary (a) as to which none
of Holdings, the Borrower or any other Restricted Subsidiary (other than such
Special Purpose Subsidiary) (i) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Indebtedness,
other than Standard Securitization Undertakings), (ii) is directly or indirectly
liable as a guarantor or otherwise or (iii) constitutes the lender, (b) no
default with respect to which (including any rights that the holders of the
Indebtedness may have to take enforcement action against such Special Purpose
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of Holdings, the Borrower or any other Restricted Subsidiary
(other than such Special Purpose Subsidiary) to declare a default on such other
Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its Stated Maturity and (c) as to which (i) the explicit terms
provide that there is no recourse against any assets of Holdings, the Borrower
or any other Restricted Subsidiary (other than such Special Purpose Subsidiary)
or (ii) the lenders have been notified in writing that they will not have any
recourse to the stock or assets of Holdings, the Borrower or any other
Restricted Subsidiary (other than such Special Purpose Subsidiary); provided
that Holdings, the Borrower or any other Restricted Subsidiary may grant a Lien
on the Capital Stock of such Special Purpose Subsidiary to the creditors thereof
which is not recourse to any other assets of Holdings, the Borrower or any other
Restricted Subsidiary (other than such Special Purpose Subsidiary).






--------------------------------------------------------------------------------

23

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedging Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such person as the debtor in such proceeding (or would accrue
but for the operation of applicable Debtor Relief Laws), regardless of whether
such interest and fees are allowed or allowable claims in such proceeding;
provided that (a) obligations of the Loan Parties under any Secured Cash
Management Agreement or Secured Hedging Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantees effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedging Agreements or obligations under Secured Cash Management Agreements.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of the Restricted Subsidiaries to the
extent they have obligations under the Loan Documents) include (i) the
obligation (including guarantee obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts payable by any Loan Party under any Loan Document and (ii) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party. Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Obligations” shall not
include Excluded Swap Obligations of such Excluded Swap Guarantor.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).
“Pari Passu Intercreditor Agreement” shall mean the Pari Passu Intercreditor
Agreement dated as of September 11, 2013, among the Collateral Agent, the Senior
Secured






--------------------------------------------------------------------------------

24

Notes Trustee, Holdings, the Borrower, the other Subsidiaries party thereto, the
Administrative Agent, as initial additional authorized representative, and each
additional representative from time to time party thereto.
“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit I, completed and supplemented with schedules and attachments
contemplated thereby, duly executed by a Responsible Officer of the Borrower.
“Permitted Collateral Liens” shall mean:
(a)    (i) any Lien on the Collateral to secure (A) the Obligations, (B) the
Senior Secured Notes (or any Guarantees thereof), (C) any other Indebtedness
incurred pursuant to Section 4.03 of the Senior Secured Notes Indenture
incorporated by reference herein pursuant to Section 6.01 hereof, provided,
however, that (x) no Default shall have occurred and be continuing at the time
of the incurrence of such Indebtedness or after giving effect thereto and
(y) the Secured Debt Ratio of Holdings, calculated on a pro forma basis after
giving effect to the incurrence of such Indebtedness, shall not exceed 2.50
to 1.00, (D) any Refinancing Indebtedness of Indebtedness set forth in the
foregoing clauses (B) or (C) or this clause (D) or (E) obligations of Holdings,
the Borrower or any other Restricted Subsidiary under any Cash Management
Agreement to the extent that the provider of services under such Cash Management
Agreement has agreed to be bound by the terms of an Intercreditor Agreement or
such provider’s interest in the Collateral is subject to the terms of an
Intercreditor Agreement, in each case which are subject to the terms of an
Intercreditor Agreement, or (ii) any Lien on the Collateral that is a statutory
Lien arising by operation of law; provided, however, that such Lien either ranks
(A) equal to all other Liens on such Collateral securing unsubordinated
Indebtedness of Holdings, the Borrower or the relevant Restricted Subsidiary, if
the Lien secures unsubordinated Indebtedness, or (B) junior to the Liens
securing the Obligations, and
(b)    any Permitted Lien set forth in clauses (a), (c), (d), (e), (f), (g),
(h), (i), (j), (l), (n), (o), (p), (q), (r), (s), (t), (u) and (v) of the
definition of the term “Permitted Lien”; provided, however, that (i) such
Permitted Lien (other than any Lien set forth in clauses (c), (i), (n), (o), (p)
and (q) of such definition) is not a Lien on any of the Points and (ii) such
Permitted Lien (other than any Lien set forth in clauses (c), (g) and (i) of
such definition) is not a Lien on any cash or Cash Equivalents constituting
Collateral and held by the Collateral Agent.
“Permitted Holder” shall mean (a) Stephen J. Cloobeck and David F. Palmer, their
estates, descendants and legal representatives and any person that they control
and (b) any person acting in the capacity of an underwriter (solely to the
extent that and for so long as






--------------------------------------------------------------------------------

25

such person is acting in such capacity) in connection with a public or private
offering of Capital Stock of Holdings.
“Permitted FLRX Settlement” shall mean a settlement or satisfaction of the FLRX
Judgment in respect of which the sole consideration consists of assets of FLRX
or any of its subsidiaries as of the date of the FLRX Judgment (or proceeds of
such assets), without giving effect to any investment in, or transfer of assets
to, FLRX or any of its subsidiaries by Holdings or any of the Subsidiaries, in
each case since the date of the FLRX Judgment.
“Permitted Liens” shall mean:
(a)    Liens existing on the Closing Date;
(b)    Liens on Timeshare Loans, and related rights and assets and the proceeds
thereof incurred in connection with Permitted Securitizations;
(c)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings;
provided, however, that, in the case of contested taxes, adequate reserves with
respect thereto are maintained on the books of the applicable person in
conformity with GAAP;
(d)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or which are being contested in good faith by appropriate proceedings;
(e)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security or welfare legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
(f)    easements, rights of way, restrictions, covenants and other similar
encumbrances affecting real property and minor imperfections of title that would
not in any case reasonably be expected to have a material adverse effect on the
present or future use of the property to which it relates or a material adverse
effect on the sale or lease of such property;
(g)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, including Liens of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) within general parameters
customary in the banking industry;
(h)    Liens incurred on deposits to secure (i) the performance of tenders,
bids, trade contracts, licenses and leases, fee and expense arrangements with
trustees and fiscal agents, statutory obligations, and other obligations of a
like nature incurred in the ordinary course






--------------------------------------------------------------------------------

26

of business and not in connection with the borrowing of money, or (ii)
indemnification obligations entered into in the ordinary course of business
relating to any disposition permitted hereunder;
(i)    Liens securing judgments, awards or orders for the payment of money that
do not constitute an Event of Default;
(j)    leases, subleases and other occupancy agreements with respect to real
property owned or leased by Holdings, the Borrower or any other Restricted
Subsidiary not interfering in any material respect with the business of
Holdings, the Borrower or any other Restricted Subsidiary;
(k)    Permitted Collateral Liens, including Liens created under the Security
Documents;
(l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights granted in the ordinary course of business;
(m)    Liens in favor of Holdings, the Borrower or any other Restricted
Subsidiary (other than a Special Purpose Subsidiary);
(n)    Liens securing any Refinancing Indebtedness which is incurred to
Refinance any Indebtedness that has been secured by a Lien permitted under this
Agreement and that has been incurred in accordance with the provisions of this
Agreement; provided, however, that such Liens do not extend to or cover any
property or assets of Holdings, the Borrower or any other Restricted Subsidiary
that would not have secured the Indebtedness so Refinanced had such Indebtedness
not been Refinanced;
(o)    Liens securing Acquired Indebtedness incurred in accordance with
Section 4.03 of the Senior Secured Notes Indenture incorporated by reference
herein pursuant to Section 6.01 hereof; provided, however, that (i) such Liens
secured such Acquired Indebtedness at the time of and prior to the incurrence of
such Acquired Indebtedness by Holdings, the Borrower or any other Restricted
Subsidiary and were not granted in connection with, or in anticipation of, the
incurrence of such Acquired Indebtedness by Holdings, the Borrower or any other
Restricted Subsidiary and (ii) such Liens do not extend to or cover any property
or assets of Holdings, the Borrower or any other Restricted Subsidiary other
than the property or assets that secured the Acquired Indebtedness prior to the
time such Indebtedness became Acquired Indebtedness of Holdings, the Borrower or
any other Restricted Subsidiary and are no more favorable to the lien holders
than those securing the Acquired Indebtedness prior to the incurrence of such
Acquired Indebtedness by Holdings, the Borrower or any other Restricted
Subsidiary as determined by the management of Holdings and the Borrower in their
reasonable and good faith judgment;
(p)    Liens securing performance, bid, appeal, surety (including utility
deposits) and similar bonds and completion guarantees provided by Holdings, the
Borrower or any other Restricted Subsidiary in the ordinary course of business;






--------------------------------------------------------------------------------

27

(q)    Liens securing Capital Lease Obligations, mortgage financings or purchase
money obligations securing Indebtedness set forth in Section 4.03(b)(xiii) of
the Senior Secured Notes Indenture incorporated by reference herein pursuant to
Section 6.01 hereof; provided, however, that any such Lien (i) covers only the
assets acquired, constructed or improved with such Indebtedness and (ii) is
created within 180 days of such acquisition, construction or improvement;
(r)    Liens on property existing at the time of acquisition thereof by
Holdings, the Borrower or any other Restricted Subsidiary; provided, however,
that such Liens were in existence prior to, and were not incurred in connection
with or in contemplation of, such acquisition and do not extend to any property
other than the property so acquired by Holdings, the Borrower or such Restricted
Subsidiary;
(s)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(t)    Liens on cash or Cash Equivalents securing Hedging Obligations incurred
in the ordinary course of business and not for speculative purposes;
(u)    Liens on rights of beneficiaries under trust arrangements to secure trust
fees and other related fees and expenses; and
(v)    Liens other than any of the foregoing incurred by Holdings, the Borrower
or any other Restricted Subsidiary with respect to Indebtedness or other
obligations that do not, in the aggregate, exceed $10,000,000 at any time
outstanding.
“Permitted Securitization” shall mean each transfer or encumbrance (each a
“disposition”) of Timeshare Loans by Holdings, the Borrower or any other
Restricted Subsidiary to one or more Special Purpose Subsidiaries or by one
Special Purpose Subsidiary to another Special Purpose Subsidiary, conducted in
accordance with the following requirements: (a) each disposition shall identify
with reasonable certainty the specific Timeshare Loans, (b) the only
Indebtedness of Holdings, the Borrower or any other Restricted Subsidiary
resulting from such disposition shall be Nonrecourse Indebtedness of one or more
Special Purpose Subsidiaries and (c) both immediately before and after such
disposition, no Default has occurred and is continuing.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or a
“contributing sponsor” (as defined in Section 4001(a)(13) of ERISA.






--------------------------------------------------------------------------------

28

“Platform” shall have the meaning assigned to such term in Section 9.01.
“Points” shall mean vacation points which confer on an owner thereof the right
to use a residential unit.
“Preferred Stock” as applied to the Capital Stock of any person, shall mean
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
person, over shares of Capital Stock of any other class of such person.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower. The prime rate is a rate
set by the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.
“Refinance” means, in respect of any Indebtedness, to refinance, restructure,
extend, renew, refund, pay, repay, prepay, redeem, defease, discharge or retire,
or to issue a security or Indebtedness in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of Holdings, the Borrower or any other Restricted Subsidiary existing on the
Closing Date or incurred in compliance with this Agreement, including
Indebtedness that Refinances any Refinancing Indebtedness; provided, however,
that: (a) such Refinancing Indebtedness has a Stated Maturity no earlier than
the Stated Maturity of the Indebtedness being Refinanced; (b) such Refinancing
Indebtedness has an Average Life at the time such Refinancing Indebtedness is
incurred that is equal to or greater than the Average Life of the Indebtedness
being Refinanced; (c) such Refinancing Indebtedness has an aggregate principal
amount (or if incurred with original issue discount, an aggregate issue price)
that is equal to or less than the aggregate principal amount (or if incurred
with original issue discount, the aggregate accreted value) then outstanding
(plus fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced; (d) if the Indebtedness being






--------------------------------------------------------------------------------

29

Refinanced is subordinated in right of payment to the Obligations in respect of
the Loan Documents, such Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms as favorable in all material respects to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced; (e) if the Indebtedness being Refinanced is (i) secured by a
security interest in the Collateral (on an equal and ratable first lien, second
lien or more junior priority basis) and/or subject to any intercreditor
arrangements for the benefit of the Lenders, such Refinancing Indebtedness is
secured with a priority no greater than the priority of, and subject to
intercreditor arrangements on terms as favorable in all material respects to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced or (ii) unsecured, such Refinancing Indebtedness is unsecured; and
(f) the terms and conditions (including, if applicable, as to collateral) of any
such Refinancing Indebtedness are (i) either (A) customary for similar
Indebtedness or debt securities in light of then-prevailing market conditions or
(B) not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being Refinanced and (ii) when taken as
a whole (other than interest rate and prepayment or redemption premiums), not
more restrictive to Holdings, the Borrower and the other Restricted Subsidiaries
than those set forth in this Agreement; provided further, however, that
Refinancing Indebtedness shall not include (x) Indebtedness of a Subsidiary that
Refinances Indebtedness of Holdings or the Borrower or (y) Indebtedness of
Holdings, the Borrower or any other Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Registration Statement” shall mean that certain registration statement on Form
S-1 initially filed by Holdings with the SEC on June 14, 2013, as amended on
July 9, 2013.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.






--------------------------------------------------------------------------------

30

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.
“Required Lenders” shall mean, at any time, one or more Lenders having Loans and
unused Commitments representing more than 50% of the sum of all Loans
outstanding and unused Commitments at such time; provided that (a) at any time
there are not more than three Lenders which are not Defaulting Lenders,
“Required Lenders” shall mean Lenders having Loans and unused Commitments
representing more than 662/3% of the sum of all Loans outstanding and unused
Commitments at such time and (b) in any event, the Loans and unused Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.
“Responsible Officer” of any person shall mean the chairman of the board, the
chief executive officer, the president, the chief financial officer, the chief
accounting officer, the treasurer or any executive vice president (or any such
other officer that performs similar duties) of such person.
“Restricted Payments” shall have the meaning assigned to such term in the Senior
Secured Notes Indenture as in effect on the Closing Date.
“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of Holdings that is not then an Unrestricted Subsidiary; provided,
however, that, upon an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall, to the extent that it remains a Subsidiary of
Holdings at such time, be a Restricted Subsidiary.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Holdings, the Borrower or any other Restricted Subsidiary on the Closing Date or
thereafter acquired by Holdings, the Borrower or any other Restricted Subsidiary
whereby Holdings, the Borrower or any other Restricted Subsidiary transfers such
property to a person and Holdings, the Borrower or such Restricted Subsidiary
substantially concurrently leases it from such person.
“SEC” shall mean the Securities and Exchange Commission.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
“Secured Debt Ratio” shall mean, as of any date of determination, the ratio of
(a) Total Indebtedness that is secured by Liens on any of the Collateral as of
the end of the most recent fiscal quarter for which financial statements of
Holding are available immediately preceding the date on which such event for
which such calculation is being made shall occur to (2) Adjusted EBITDA for the
most recently ended four full fiscal quarters






--------------------------------------------------------------------------------

31

for which internal financial statements are available immediately preceding the
date on which such event for which such calculation is being made shall occur,
in each case with such pro forma adjustments to Total Indebtedness and Adjusted
EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of the term “Fixed Charge Coverage
Ratio”.
“Secured Hedging Agreement” means any Hedging Agreement permitted under Section
6.01 that is entered into by and between any Loan Party and any Hedge Bank,
provided that no such Hedging Agreement shall constitute a “Secured Hedging
Agreement” if and to the extent the Senior Secured Notes Documents (or following
a refinancing thereof, the definitive documentation governing the applicable
Refinancing Indebtedness) would not permit the obligations under such Hedging
Agreement to be secured by the Collateral (after taking into account and
granting priority to all Obligations (other than those pursuant to Secured
Hedging Agreements)). If any obligations are required to be excluded pursuant to
the foregoing proviso, the excluded obligations shall be apportioned ratably
among the Hedging Agreements that would otherwise constitute a Secured Hedging
Agreements based on the net settlement amounts thereunder.
“Secured Parties” shall mean (a) the Administrative Agent, (b) the Collateral
Agent, (c) the beneficiary of each indemnification obligation undertaken by any
Loan Party under any Loan Document, (d) the Lenders, (e) the Hedge Banks to the
extent they are party to one or more Secured Hedging Agreements, (f) the Cash
Management Banks to the extent they are party to one or more Secured Cash
Management Agreements and (g) the permitted successors and assigns of each of
the foregoing.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization” shall mean a public or private transfer of Timeshare Loans in
the ordinary course of business of Holdings and the Subsidiaries and by which
Holdings, the Borrower or any of the Restricted Subsidiaries directly or
indirectly securitizes a pool of specified Timeshare Loans, including any such
transaction involving the sale of specified Timeshare Loans to a Special Purpose
Subsidiary.
“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit D, among Holdings, the Borrower, the other Subsidiaries party
thereto and the Collateral Agent for the benefit of the Secured Parties.
“Security Documents” shall mean the Security Agreement, the Pari Passu
Intercreditor Agreement, any Junior Lien Intercreditor Agreement required to be
entered into pursuant to the terms of this Agreement, any joinder to any
Intercreditor Agreement and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12.
“Senior Secured Notes” shall mean the Borrower’s 12.00% senior secured notes due
2018, issued on August 13, 2010, in an aggregate principal amount of
$425,000,000,






--------------------------------------------------------------------------------

32

and the exchange notes issued in exchange therefor, in each case pursuant to the
Senior Secured Notes Indenture.
“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Senior Secured Notes Security Documents and all
other documents executed and delivered with respect to the Senior Secured Notes
or the Senior Secured Note Indenture.
“Senior Secured Notes Indenture” shall mean the Indenture for the Senior Secured
Notes dated as of August 13, 2010, among Holdings (as successor by merger to
Diamond Resorts Parent, LLC), the Borrower, the other Subsidiaries party thereto
and the Senior Secured Notes Trustee, as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.
“Senior Secured Notes Security Documents” shall mean the “Security Documents” as
defined in the Senior Secured Notes Indenture.
“Senior Secured Notes Trustee” shall mean Wells Fargo Bank, National Association
and its successors and assigns acting as trustee under the Senior Secured Notes
Indenture.
“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of the
Securities Act, as in effect from time to time.
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
“Special Purpose Subsidiary” means any wholly owned direct or indirect
Subsidiary established for the sole purpose of conducting one or more Permitted
Securitizations and otherwise established and operated in accordance with
customary industry practices.
“Specified Turbo Period” shall mean, with respect to any Indebtedness incurred
in connection with a Securitization (including any conduit facility providing
interim financing for a Securitization), such period of time (as determined in
accordance with the definitive documentation governing such Indebtedness) for
which collected receivables and other payments generated by the Timeshare Loans
subject to such Securitization are not available for distribution to the obligor
of such Indebtedness pursuant to the terms of the definitive documentation
governing such Indebtedness, including as a result of the occurrence of an event
analogous to an “Amortization Event” as defined in the Diamond Resorts Issuer
2008 LLC Indenture as in effect on the Closing Date.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Holdings or
any Subsidiary that are customary in a Securitization, including those relating
to the servicing of the assets of a Special Purpose Subsidiary.






--------------------------------------------------------------------------------

33

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the initial documentation
governing such Indebtedness, including any date upon which a repurchase at the
option of holders of such Indebtedness is required to be consummated, but
excluding any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof so long as such obligations remain contingent.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean any subsidiary of Holdings.
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a person under a
so-called synthetic, off-balance sheet or tax retention lease.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Timeshare Loans” shall mean loans made by Holdings or any of the Subsidiaries
to finance the purchase of Vacation Interests from Holdings or one of its
Subsidiaries and






--------------------------------------------------------------------------------

34

evidenced by a promissory note secured by Points or a fee simple interest in a
residential unit.
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. The initial Total Commitment is
$25,000,000.
“Total Indebtedness” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings, the Borrower and the other Restricted Subsidiaries on a consolidated
basis (excluding all Nonrecourse Indebtedness of Special Purpose Subsidiaries
incurred in connection with Permitted Securitizations).
“Total Funded Indebtedness” means, as of any date, the sum of the aggregate
amount of Funded Indebtedness outstanding as of such date minus the aggregate
amount of unrestricted cash and Cash Equivalents held on such date by Holdings,
the Borrower and the other Restricted Subsidiaries in excess of $10,000,000.
“Total Leverage Ratio” shall mean, with respect to the last day of any fiscal
quarter, the ratio of (a) Total Funded Indebtedness on such date to (b) Adjusted
EBITDA for the period of four consecutive fiscal quarters ended on such date.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
and, in the case of the Borrower, the making of the Borrowings hereunder and
(b) the payment of fees and expenses related to the foregoing.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 3.08(b), (b) any Subsidiary of the Borrower which at the time of
determination is an Unrestricted Subsidiary (as designated by Holdings as
provided below) and (c) any Subsidiary of an Unrestricted Subsidiary. Holdings
may designate any Restricted Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any of the Capital Stock of Holdings, the Borrower or any
other Restricted Subsidiary or owns or holds any Indebtedness of or Lien on any
property of Holdings, the Borrower or any other Restricted Subsidiary; provided,
however, that (i) immediately before and after giving effect to such
designation, no Default has occurred and is continuing, (ii) immediately after
giving effect to such designation, Holdings and the Borrower shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 6.03, (iii) any Guarantee or other credit support by Holdings, the
Borrower or any other Restricted Subsidiary of any Indebtedness of the
Subsidiary being so designated shall be deemed an incurrence of such
Indebtedness and an Investment by Holdings, the Borrower or such Restricted
Subsidiary at the time of such designation, (iv)






--------------------------------------------------------------------------------

35

either (A) the Subsidiary being so designated shall have total assets of $1,000
or less or (B) if such Subsidiary has assets greater than $1,000, such
designation shall be deemed an Investment based on the fair market value of such
Unrestricted Subsidiary at the time of designation thereof and such Investment
shall not at the time be prohibited by Section 4.04 of the Senior Secured Notes
Indenture as incorporated by reference herein pursuant to Section 6.01 hereof,
(v) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Secured Notes Indenture
and (vi) Holdings shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of Holdings, certifying compliance with the
requirements of preceding clauses (i) through (v). Holdings may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, however, that
(i) immediately before and after giving effect to such designation, no Default
has occurred and is continuing, (ii) immediately after giving effect to such
designation, Holdings and the Borrower shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 6.03, (iii) all Liens
and Indebtedness of such Unrestricted Subsidiary outstanding immediately after
such designation, if incurred at such time, shall have been permitted to be
incurred (and shall be deemed to have been incurred) for all purposes of this
Agreement and (iv) Holdings shall have delivered to the Administrative Agent a
certificate executed by a Responsible Officer of Holdings, certifying compliance
with the requirements of preceding clauses (i) through (iii).
“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Vacation Interests” shall mean a timeshare interest or interval, however
defined in the applicable condominium or timeshare declaration, trust agreement
or other relevant document or instrument pursuant to which such timeshare
interest or interval is created, whether or not coupled with a fee simple
interest in real estate, together with all rights, benefits, privileges and
interests appurtenant thereto, including the right to use and occupy a
residential unit within the applicable residential real estate property and the
common areas and common furnishings appurtenant to such unit for a specified
period of time, on an annual or biennial basis, as more specifically described
in the applicable declaration or other relevant document or instrument. Vacation
Interests shall include Points.
“Voting Stock” of any person as of any date means the Capital Stock of such
person that (a) if such person is a corporation, is at the time entitled to vote
in the election of such corporation’s board of directors or any committee
thereof duly authorized to act on behalf of such board or (b) if such person is
an entity other than a corporation, is at the time entitled to vote in the
election of the group or individual exercising the authority with respect to
such person generally vested in a board of directors of a corporation.
“Wholly Owned Restricted Subsidiary” of any person means a Restricted Subsidiary
of such person, all of the outstanding Capital Stock or other ownership
interests of which






--------------------------------------------------------------------------------

36

(other than directors’ qualifying shares) shall at the time be owned by such
person or by one or more wholly owned Restricted Subsidiaries of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Except as
otherwise expressly provided herein, (a) any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that, notwithstanding the foregoing, for
purposes of this Agreement, GAAP shall be determined without giving effect to
any change thereto occurring after the date hereof as a result of the adoption
of any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the date hereof; provided further, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any provision contained or incorporated by reference in this Agreement or any
related definition to eliminate the effect of any change in GAAP occurring after
the date of this Agreement on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders






--------------------------------------------------------------------------------

37

wish to amend any provision contained or incorporated by reference in this
Agreement or any related definition for such purpose), then the Borrower’s
compliance with such provision shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders.
SECTION 1.03.    Pro Forma Calculations. Whenever it shall be necessary to
calculate the Total Leverage Ratio hereunder, the Total Leverage Ratio shall be
calculated after giving effect to all applicable adjustments contemplated by
clauses (i) through (v) and the final paragraph of the definition of the term
“Fixed Charge Coverage Ratio”.
SECTION 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on or after the date hereof, and until the earlier of the Maturity
Date and the termination of the Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in the aggregate principal amount of such Lender’s outstanding Loans
exceeding such Lender’s Commitment. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Loans.
SECTION 2.02.    Loans. (a)Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $500,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.
(b)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any






--------------------------------------------------------------------------------

38

Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 4:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short‑term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New
York City time, three Business Days before a proposed Borrowing, and (b) in the
case of an ABR Borrowing, not later than 2:00 p.m., New York City time, on the
day of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i)  whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of






--------------------------------------------------------------------------------

39

such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
SECTION 2.04.    Evidence of Debt; Repayment of Loans. (a)The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date, together with all accrued and unpaid interest thereon.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from Holdings, the Borrower or any Subsidiary Guarantor and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.04 shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
SECTION 2.05.    Fees. (a)The Borrower agrees to pay to each Lender (other than
a Defaulting Lender for so long as, and with respect to the period during which,
such Lender is a Defaulting Lender), through the Administrative Agent, quarterly
in arrears, on






--------------------------------------------------------------------------------

40

the last Business Day of March, June, September and December in each year and on
each date on which the Commitment of such Lender shall expire or be terminated
as provided herein, a commitment fee (a “Commitment Fee”) equal to 0.75% per
annum on the daily unused amount of the Commitment of such Lender during the
applicable quarter (or other period commencing with the date hereof or ending
with the Maturity Date or the date on which the Commitments of such Lender shall
expire or be terminated). All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. All Commitment Fees
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders.
Once paid, the Commitment Fees shall not be refundable under any circumstances.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Engagement Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”). The
Administrative Agent Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for its own account. Once paid, the
Administrative Agent Fees shall not be refundable under any circumstances.
SECTION 2.06.    Interest on Loans. (a)Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days, and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.07.    Default Interest. If (a) the Borrower shall default in the
payment of any principal of or interest on any Loan, any Fee or any other amount
due hereunder or under any other Loan Document, by acceleration or otherwise, or
(b) if any Event of Default under Article VII (other than paragraphs (b) or (c)
thereunder, which shall be covered by clause (a) above) has occurred and is
continuing and the Required Lenders so request, then, in the case of clause (a)
above, from the date of such default and until such defaulted amount shall have
been paid in full or, in the case of clause (b) above, from the date of such
request and until such Event of Default is no longer continuing, to the extent
permitted by law, all amounts outstanding under this Agreement and the other
Loan






--------------------------------------------------------------------------------

41

Documents shall bear interest (after as well as before judgment), payable on
demand, (i) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (ii) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days at all times) equal to the rate that would be applicable
to an ABR Loan plus 2.00% per annum.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing (a) the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market or
that reasonable means do not exist for ascertaining the Adjusted LIBO Rate or
(b) the Administrative Agent or the Required Lenders shall have determined that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to such Lenders of making or maintaining Eurodollar
Loans during such Interest Period, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.
SECTION 2.09.    Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Maturity Date.
(b)    Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Total Commitment shall not be reduced to an amount that
is less than the aggregate outstanding principal amount of the Loans at the
time.
(c)    Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrower shall
pay to the Administrative Agent for the account of the applicable Lenders, on
the date of each termination or reduction, the Commitment Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.
SECTION 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 2:00 p.m., New York City time, on the day of
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 2:00 p.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 2:00 p.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with






--------------------------------------------------------------------------------

42

respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
(v)    any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and
(vii)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s






--------------------------------------------------------------------------------

43

portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued as an ABR Borrowing.
SECTION 2.11.    RESERVED
SECTION 2.12.    Optional Prepayment. (a)The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the Business Day of prepayment in the case of ABR
Loans, to the Administrative Agent before 2:00 p.m., New York City time;
provided, however, that each partial prepayment of a Borrowing shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000.
(b)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, in which case it shall still
be subject to Section 2.16, and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments under this Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.
SECTION 2.13.    Mandatory Prepayments. (a)In the event of any termination of
all the Commitments, the Borrower shall, on the date of such termination, repay
or prepay all its outstanding Borrowings. If, after giving effect to any partial
reduction of the Commitments or at any other time, the aggregate principal
amount of the outstanding Loans would exceed the Total Commitment, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Borrowings in an amount sufficient to eliminate such excess.
(b)    All prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
SECTION 2.14.    Reserve Requirements; Change in Circumstances.

(a)Notwithstanding any other provision of this Agreement, if any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account






--------------------------------------------------------------------------------

44

of or credit extended by any Lender (except any such reserve requirement which
is reflected in the Adjusted LIBO Rate), (ii) impose on such Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender or (iii) subject any Recipient
to any Taxes (other than (A) Excluded Taxes and (B) Indemnified Taxes),
assessments or other charges on its loans, loan principal, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender at
the time set forth in paragraph (c) of this Section 2.14 such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 180 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this
Section shall be available to each Lender regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.
SECTION 2.15.    Change in Legality. (a)Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or






--------------------------------------------------------------------------------

45

maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
SECTION 2.16.    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date






--------------------------------------------------------------------------------

46

of such Breakage Event to the last day of the Interest Period in effect (or that
would have been in effect) for such Loan over (ii) the amount of interest likely
to be realized by such Lender in redeploying the funds released or not utilized
by reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.
SECTION 2.17.    Pro Rata Treatment. Except as otherwise set forth herein, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective Commitments (or, if
the Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower two decimal places.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (a) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (b) the provisions of this Section
2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans. Holdings and the Borrower expressly consent
to the foregoing arrangements and agrees that any Lender holding a participation
in a Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by Holdings






--------------------------------------------------------------------------------

47

and the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.
SECTION 2.19.    Payments. (a)The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 2:00 p.m., New York
City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. All payments received by the Administrative Agent after 2:00 p.m., New
York City time, shall be deemed received on the next Business Day (in the
Administrative Agent’s sole discretion) and any applicable interest shall
continue to accrue. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.
(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon, for each day from and
including the date such amount is distributed to it to, but excluding, the date
of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).
SECTION 2.20.    Taxes. (a)Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the






--------------------------------------------------------------------------------

48

applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and






--------------------------------------------------------------------------------

49

executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2) executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A)






--------------------------------------------------------------------------------

50

of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a

“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.






--------------------------------------------------------------------------------

51



(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other person.
(h)    Survival. Each party's obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)     Defined Term. For purposes of this Section 2.20, the term “applicable
law” includes FATCA.
SECTION 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a)In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, (iv) any Lender becomes a
Defaulting Lender or (v) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this






--------------------------------------------------------------------------------

52

Agreement to an Eligible Assignee that shall assume such assigned obligations
and, with respect to clause (v) above, shall consent to such requested
amendment, waiver or other modification of any Loan Document (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower or such Eligible Assignee shall have paid to the affected Lender in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans of such
Lender, plus all Commitment Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under
Sections 2.14 and 2.16); provided further that, if prior to any such transfer
and assignment the circumstances or event that resulted in such Lender’s claim
for compensation under Section 2.14, notice under Section 2.15 or the amounts
paid pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.21(a).
(b)    If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any Indemnified Taxes or any additional amount to any Lender or
any Governmental Authority for the account of any Lender, pursuant to
Section 2.20, then such Lender shall use reasonable efforts (which shall not
require such Lender to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
ARTICLE III    

Representations and Warranties
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that:






--------------------------------------------------------------------------------

53

SECTION 3.01.    Organization; Powers. Each of Holdings, the Borrower and each
of the Restricted Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow hereunder.
SECTION 3.02.    Authorization. The Transactions (a) have been duly authorized
by all requisite corporate or other organizational and, if required, stockholder
action and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of Holdings, the Borrower or any other
Restricted Subsidiary, (B) any order of any Governmental Authority or (C) any
provision of any indenture, agreement or other instrument to which Holdings, the
Borrower or any other Restricted Subsidiary is a party or by which any of them
or any of their property is or may be bound, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower or any other Restricted Subsidiary (other
than any Lien created hereunder, under the Security Documents or under the
Senior Secured Notes Documents).
SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.
SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright Office
and (b) such as have been made or obtained and are in full force and effect.
SECTION 3.05.    Financial Statements. (a)Holdings has heretofore furnished to
the Lenders the consolidated balance sheets and related statements of operations
and comprehensive income, member capital and cash flows of Diamond Resorts
Parent, LLC (i) as of and for the fiscal year ended December 31, 2012, audited
by and accompanied by the opinion of BDO USA, LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarters ended March 31, 2013
and June 30, 2013. Such financial statements present fairly the financial
condition and results of operations and cash flows of Diamond Resorts Parent,
LLC and its consolidated Subsidiaries as of such date and for such period. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of Diamond Resorts Parent LLC and its consolidated Subsidiaries
as of the date thereof. Such financial statements were prepared in accordance
with GAAP applied on a consistent basis.
(b)    Holdings has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of operations, stockholder’s deficit and cash
flows of Pacific Monarch Resorts, Inc. (i) as of and for the fiscal year ended
December 31, 2011, audited by and accompanied by the opinion of BDO USA, LLP,
independent registered public accounting firm, and (ii) as of and for the fiscal
quarter ended March 31, 2012. Such financial statements present fairly the
financial condition and results of operations and cash flows of Pacific Monarch
Resorts, Inc. and its consolidated Subsidiaries as of such date and for such
period. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of Pacific Monarch Resorts, Inc. and its
consolidated Subsidiaries as of the date thereof. Such financial statements were
prepared in accordance with GAAP applied on a consistent basis
(c)    Holdings has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of operations, stockholder’s equity and cash flows
of Island






--------------------------------------------------------------------------------

54

One, Inc. (i) as of and for the fiscal year ended December 31, 2012, audited by
and accompanied by the opinion of Cross, Fernandez & Riley LLP, independent
registered public accounting firm, and (ii) as of and for the fiscal quarter
ended March 31, 2013. Such financial statements present fairly the financial
condition and results of operations and cash flows of Island One, Inc. and its
consolidated Subsidiaries as of such date and for such period. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of Island One, Inc. and its consolidated Subsidiaries as of the date
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.
(d)    Holdings has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of income, equity and cash flows of PMR Service
Companies (i) as of and for the fiscal year ended December 31, 2012, audited by
and accompanied by the opinion of BDO USA, LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarter ended March 31, 2013.
Such financial statements present fairly the financial condition and results of
operations and cash flows of PMR Service Companies and its consolidated
Subsidiaries as of such date and for such period. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of PMR
Service Companies and its consolidated Subsidiaries as of the date thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.
SECTION 3.06.    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise), operating results or prospects of Holdings, the
Borrower and the other Restricted Subsidiaries, taken as a whole, since
December 31, 2012.
SECTION 3.07.    Title to Properties; Possession Under Leases. (a)Each of
Holdings, the Borrower and the other Restricted Subsidiaries has good and
marketable title to (including, in the case of real property, fee interests in)
or valid leasehold interests in all its material properties and assets
(including real property), except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Permitted
Liens.
(b)    Each of Holdings, the Borrower and the other Restricted Subsidiaries has
complied with all obligations under all material leases to which it is a party
and all such leases are in full force and effect. Each of Holdings, the Borrower
and the other Restricted Subsidiaries enjoys peaceful and undisturbed possession
under all such material leases.
SECTION 3.08.    Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date a list of all Restricted Subsidiaries and the percentage ownership interest
of Holdings, the Borrower and its Restricted Subsidiaries therein and the
jurisdiction of incorporation of each Restricted Subsidiary. The shares of
capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and are owned by Holdings, directly or indirectly,
free and clear of all Liens other than Permitted Liens.






--------------------------------------------------------------------------------

55

(b)    Schedule 3.08(b) sets forth as of the Closing Date a complete and
accurate list of all Unrestricted Subsidiaries, the percentage ownership
interest of Holdings, the Borrower or any other Subsidiary therein and the
jurisdiction of incorporation of each Unrestricted Subsidiary. The shares of
capital stock or other ownership interests so indicated on Schedule 3.08(b) are
fully paid and non-assessable and are owned by Holdings, directly or indirectly,
free and clear of all Liens other than Permitted Liens.
SECTION 3.09.    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Holdings or the Borrower, threatened against or affecting Holdings, the Borrower
or any Subsidiary or any business, property or rights of any such person
(i) that involve any Loan Document or the Transactions or (ii) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
(c)    None of Holdings, the Borrower or any of the Restricted Subsidiaries or
any of their respective material properties or assets is in violation of, nor
will the continued operation of their material properties and assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permits), or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, in each case where such violation or default could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    Agreements. (a) None of Holdings, the Borrower or any of the
Restricted Subsidiaries is a party to any agreement or instrument or subject to
any corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
(b)    None of Holdings, the Borrower or any of the Restricted Subsidiaries is
in default in any manner under any provision of any indenture or other agreement
or instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Federal Reserve Regulations. (a) None of Holdings, the Borrower
or any of the Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation






--------------------------------------------------------------------------------

56

of, or that is inconsistent with, the provisions of the Regulations of the
Board, including Regulation T, U or X.
SECTION 3.12.    Investment Company Act. None of Holdings, the Borrower or any
other Restricted Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
SECTION 3.13.    Use of Proceeds. The Borrower will use the proceeds of the
Loans only for the purposes specified in the introductory statement to this
Agreement and not to purchase or carry Margin Stock.
SECTION 3.14.    Tax Returns. Each of Holdings, the Borrower and the
Subsidiaries has filed or caused to be filed all material Federal, state, local
and foreign tax returns or materials required to have been filed by it with a
Governmental Authority and has paid or caused to be paid all material taxes due
and payable by it and all assessments received by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which Holdings,
the Borrower or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves or (b) to the extent the failure to file any tax returns
or materials or pay any Taxes could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.15.    No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Holdings and the Borrower
represents only that such forecasts and projections have been prepared in good
faith based upon accounting principles consistent with the applicable historical
audited financial statements and upon assumptions that are reasonable at the
time made and at the time such forecasts and projections were made available to
the Administrative Agent or any Lender.
SECTION 3.16.    Employee Benefit Plans. (a) The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Accounting Standard
Codifications No. 715, as amended or revised from time to time) did not, as of
the last annual valuation date applicable thereto, exceed by more than
$1,000,000 the fair market value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standard Codifications No. 715, as
amended or revised from time to time) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $1,000,000 the fair market value
of the assets of all such underfunded Plans.
(b)    Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan, except as could not reasonably be expected, individually or in
the aggregate, to result






--------------------------------------------------------------------------------

57

in a Material Adverse Effect. With respect to each Foreign Pension Plan, none of
Holdings or its Affiliates or any of their respective directors, officers,
employees or agents has engaged in a transaction that could subject Holdings,
the Borrower or any other Subsidiary, directly or indirectly, to a tax or civil
penalty that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect; the present value of the aggregate accumulated benefit liabilities of
all such Foreign Pension Plans (based on those assumptions used to fund each
such Foreign Pension Plan) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of all such
Foreign Pension Plans by an amount that, if required to be paid by Holdings and
the Subsidiaries, could reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.17.    Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Restricted Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
SECTION 3.18.    Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by or on behalf of Holdings, the
Borrower and the other Restricted Subsidiaries as of the Closing Date. As of
such date, such insurance is in full force and effect and all premiums have been
duly paid. Holdings, the Borrower and the other Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.
SECTION 3.19.    Security Documents. (a) The Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and when financing statements or other
filings in appropriate form are filed in the offices specified on Schedule
3.19(a) (or, in the case of Collateral delivered after the date hereof in
accordance with the provisions of Section 5.12, in the appropriate filing
offices), the Lien created under the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property), in each
case prior and superior in right to any other person, other than Permitted Liens
that may take priority as a matter of law, and as otherwise provided in the Pari
Passu Intercreditor Agreement.
(b)    Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United






--------------------------------------------------------------------------------

58

States Copyright Office, together with the financing statements or such other
filings in appropriate form filed in the offices specified on Schedule 3.19(a)
(or, in the case of Collateral delivered after the date hereof in accordance
with the provisions of Section 5.12, in the appropriate filing offices), the
Lien created under the Security Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Intellectual Property registered or applied for with the United
States Patent and Trademark Office or Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case prior and superior in right to any other person
other than Permitted Liens that may take priority as a matter of law, and as
otherwise provided in the Pari Passu Intercreditor Agreement (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered or applied for Patents, Trademarks or Copyrights (each as defined
in the Security Agreement), acquired by the Loan Parties after the date hereof).
SECTION 3.20.    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any other Subsidiary
pending or, to the knowledge of Holdings or the Borrower, threatened. The hours
worked by and payments made to employees of Holdings, the Borrower and the other
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except any violations that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All payments due
from Holdings, the Borrower or any other Subsidiary, or for which any claim may
be made against Holdings, the Borrower or any other Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of Holdings, the Borrower or such
other Subsidiary. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Holdings, the Borrower or any other
Subsidiary is bound.
SECTION 3.21.    Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan (if any) on the Closing Date, (a) the fair value of the assets of Holdings,
the Borrower and the other Restricted Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the total debts and liabilities, subordinated,
contingent or otherwise, of Holdings, the Borrower and the other Restricted
Subsidiaries; (b) the present fair saleable value of the property of Holdings,
the Borrower and the other Restricted Subsidiaries will be greater than the
amount that will be required to pay the probable liability of the total debts
and other liabilities, subordinated, contingent or otherwise, of Holdings, the
Borrower and the other Restricted Subsidiaries as such debts and other
liabilities become absolute and matured; (c) Holdings, the Borrower and the
Restricted Subsidiaries will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) Holdings, the Borrower and the other Restricted
Subsidiaries will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.
SECTION 3.22.    Sanctioned Persons. To the extent applicable, Holdings, the
Borrower and each other Subsidiary is in compliance, in all material respects,
with (a) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the USA PATRIOT Act. None of Holdings,
the Borrower or any other Subsidiary or any director, officer, agent, employee
or Affiliate of Holdings, the Borrower or any other Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”). No part of the proceeds of
Loans will be used, directly or indirectly, or otherwise made available (i) for
any payments to any officer or employee of a Governmental Authority, or any
person controlled by a Governmental Authority, or any political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, or (ii) to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
SECTION 3.23.    Intellectual Property. Holdings, the Borrower and the other
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other person.
ARTICLE IV    

Conditions of Lending
The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
SECTION 4.01.    All Borrowings. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03.






--------------------------------------------------------------------------------

59

(b)    The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Borrowing with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.
(c)    At the time of and immediately after such Borrowing, no Default or Event
of Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
SECTION 4.02.    First Borrowing. On the Closing Date:
(a)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Katten Muchin Rosenman LLP, counsel
for the Borrower, substantially to the effect set forth in Exhibit F-1, and
(ii) each local counsel listed on Schedule 4.02(a), substantially to the effect
set forth in Exhibits F-2 through F-5, in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent and the Lenders,
and (C) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions.
(b)    All legal matters incident to this Agreement, the Borrowings and
extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders and to the Administrative Agent.
(c)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the






--------------------------------------------------------------------------------

60

incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders or the Administrative Agent may reasonably request.
(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
(e)    The Administrative Agent shall have received from the Borrower (i) for
the account of each Lender on the Closing Date, an upfront fee in an amount
equal to 1.00% of the Commitment of such Lender on the Closing Date, and (ii)
all other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out‑of‑pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.
(f)    The Engagement Letter, the Guarantee Agreement, the Security Agreement,
the Pari Passu Intercreditor Agreement and the other Security Documents shall
have been duly executed by each Loan Party that is to be a party thereto and
shall be in full force and effect on the Closing Date. The Collateral Agent on
behalf of the Secured Parties shall have a shared first-priority security
interest in the Collateral of the type described in each Security Document.
(g)    The Administrative Agent shall have received the Perfection Certificate
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons, as indicated on the Perfection Certificate, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement (or similar document)
would be Permitted Liens or have been or will be contemporaneously released or
terminated.
(h)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.
(i)    Holdings shall have applied the net proceeds from the Holdings IPO as
disclosed under the caption “Use of Proceeds” in the Registration Statement
(other than any such application that by its nature or terms cannot be completed
on or prior to the date hereof).
(j)    Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, Holdings, the Borrower and the other
Restricted Subsidiaries shall






--------------------------------------------------------------------------------

61

have outstanding no Indebtedness other than (a) Indebtedness outstanding under
this Agreement, (b) Indebtedness outstanding under the Senior Secured Notes
Indenture, (c) Indebtedness permitted under the Senior Secured Notes Indenture
and (d) Indebtedness outstanding and set forth on Schedule 4.02(j).
(k)    The Lenders shall have received the financial statements and opinions
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of Holdings, the Borrower and the other
Restricted Subsidiaries taken as a whole from (and shall not otherwise be
materially inconsistent with) the financial statements or forecasts previously
provided to the Lenders.
(l)    The Administrative Agent shall have received a certificate from a
Financial Officer of Holdings, in form and substance reasonably satisfactory to
the Administrative Agent, certifying that Holdings, the Borrower and the other
Restricted Subsidiaries, on a consolidated basis after giving effect to the
Transactions to occur on the Closing Date, are solvent (determined in a manner
consistent with the representation in Section 3.21).
(m)    The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
(n)    All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby. There shall be no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or threatened against or affecting Holdings,
the Borrower or any other Subsidiary or any business, property or rights of any
such person that involve any Loan Document or the Transactions.
ARTICLE V    

Affirmative Covenants
Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each of
Holdings and the Borrower will, and will cause each of the Restricted
Subsidiaries to:
SECTION 5.01.    Existence; Compliance with Laws; Businesses and Properties. (a)
Do or cause to be done all things necessary to preserve, renew and keep in






--------------------------------------------------------------------------------

62

full force and effect its legal existence, except as would otherwise be
permitted in compliance with Article VI.
(b)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
SECTION 5.02.    Insurance. (a) Keep its insurable properties adequately insured
at all times by financially reputable insurers; maintain such other insurance,
to such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.
(b)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent.
SECTION 5.03.    Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, as well as all lawful claims for labor, materials and supplies or
otherwise, before the same shall become delinquent or in default, that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and Holdings shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and, with respect to a contested
obligation, such contest operates to suspend collection and enforcement of a
Lien.
SECTION 5.04.    Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent, which shall furnish to each Lender:
(a)    within 90 days after the end of each fiscal year, beginning with the
fiscal year ended December 31, 2013, (i) its consolidated balance sheet and
related statements of






--------------------------------------------------------------------------------

63

operations and comprehensive income, stockholders’ equity and cash flows showing
the financial condition of Holdings and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by BDO USA, LLP or any other
independent registered public accounting firm of recognized national standing
and (ii) an opinion of such accountants (which opinion shall be without a “going
concern” explanatory note or any similar qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
the consolidated financial statements delivered pursuant to clause (i) above
fairly present the financial condition and results of operations of Holdings and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, beginning with the fiscal quarter ending September 30,
2013, (i) its consolidated balance sheet and related statements of operations
and comprehensive income, stockholders’ equity and cash flows showing the
financial condition of Holdings and its consolidated Subsidiaries as of the
close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year and (ii) a certificate of a Financial Officer
of Holdings certifying that the consolidated financial statements delivered
pursuant to clause (i) above fairly present the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;
(c)    notwithstanding the foregoing, (i) in the event that Holdings delivers to
the Administrative Agent an Annual Report for Holdings on Form 10-K for such
fiscal year, as filed with the SEC, within 90 days after the end of such fiscal
year, such Form 10-K shall satisfy the requirements of paragraph (a) above;
provided that, such Form 10-K, when filed with the SEC, is accompanied by an
opinion of BDO USA, LLP or any other independent registered public accounting
firm of recognized national standing that satisfies the requirements of clause
(ii) of paragraph (a) above and (ii) in the event that Holdings delivers to the
Administrative Agent a Quarterly Report for Holdings on Form 10-Q for such
fiscal quarter, as filed with the SEC, within 45 days after the end of such
fiscal quarter, such Form 10-Q shall satisfy the requirements of paragraph (b)
above;
(d)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Holdings in the form
of Exhibit H (i) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.03;






--------------------------------------------------------------------------------

64

(e)    concurrently with the delivery of financial statements under paragraph
(a) or (b) above, (i) such financial statements (in substantially the same form)
prepared on the basis of consolidating the accounts of Holdings, the Borrower
and the other Restricted Subsidiaries and treating the Unrestricted Subsidiaries
as if they were not consolidated with Holdings and otherwise eliminating all
accounts of Unrestricted Subsidiaries, and (ii) a certificate of a Financial
Officer of Holdings stating that such financial statements accurately reflect
all adjustments necessary to treat the Unrestricted Subsidiaries as if they were
not consolidated with Holdings and to otherwise eliminate all accounts of the
Unrestricted Subsidiaries and reflect no other adjustments from the related GAAP
financial statements (except as otherwise disclosed in such financial
statements);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any other Restricted Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed to its shareholders, as the case
may be;
(g)    promptly after the receipt thereof by Holdings, the Borrower or any of
the Restricted Subsidiaries, a copy of any “management letter” received by any
such person from its certified public accountants and the management’s response
thereto;
(h)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(i)    promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(j)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any other Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (f) of this
Section shall be deemed to have been delivered if such information shall be
publicly available on the website of the SEC at http://www.sec.gov. Information
required to be delivered pursuant






--------------------------------------------------------------------------------

65

to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any of its Affiliates that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Event that has occurred, could reasonably be expected to result in
liability of Holdings and the Subsidiaries in an aggregate amount exceeding
$1,000,000;
(d)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
SECTION 5.06.    Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Each of Holdings and the
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. Each of Holdings and the Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and independent accountants
therefor.






--------------------------------------------------------------------------------

66

(b)    In the case of the Borrower, use commercially reasonable efforts to
maintain a public corporate credit rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Borrower.
SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.
SECTION 5.09.    Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of Holdings, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $1,000,000, a statement of a Financial Officer of Holdings, setting
forth details as to such ERISA Event and the action, if any, that Holdings or
the Borrower proposes to take with respect thereto.
SECTION 5.10.    Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws; provided, however, that none of Holdings, the Borrower
or any other Subsidiary shall be required to undertake any remedial
action required by Environmental Laws to the extent that its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
SECTION 5.11.    [RESERVED.]
SECTION 5.12.    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders or the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents. Each of Holdings
and the Borrower will cause any Restricted Subsidiary that shall Guarantee the
Senior Secured Notes (or any Refinancing Indebtedness in respect thereof) or any
other Material Indebtedness to become a Loan Party by executing or joining the
Guarantee Agreement and each applicable Security Document in favor of the
Collateral Agent. In addition, from time to time, each Loan Party will, at its
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, in accordance hereunder and with the
applicable Security Documents, perfected first-priority security interests with
respect to such of its assets and properties as the Administrative Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured by substantially all the
assets of Holdings, the Borrower and the other Restricted Subsidiaries
(including properties acquired subsequent to the Closing Date) that secure the
Senior Secured Notes (or any Refinancing Indebtedness in respect thereof) or any
other Material Indebtedness). Such security interests and Liens will be created
under the Security Documents and other security agreements and other instruments
and documents in form and substance satisfactory to the Administrative Agent,
and the relevant Loan Party shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section. Each of the Loan
Parties agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.
SECTION 5.13.    Post-Closing Covenants. In the case of Holdings and the
Borrower:






--------------------------------------------------------------------------------

67

(a)    Within 30 days after the Closing Date (or such later date as the
Administrative Agent may determine in its sole discretion), deliver to the
Administrative Agent evidence of release of Liens indicated by the following
financing statements filed with the Florida Secured Transaction Registry:
(i)     #940000258168;
(ii)    #200809457510;
(iii)    #990000070435;
(iv)    #200000065132;
(v)    #200000177094;
(vi)    #200305754643;
(vii)    #200602173416;
(viii)    #200706509836;
(ix)    #200807824095;
(x)    #200807911702;
(xi)    #20080841124X;
(xii)    #200808807984; and
(xiii)    #201003337935.
(b)    Within 14 days after the Closing Date (or such later date as the
Administrative Agent may determine in its sole discretion), deliver to the
Collateral Agent the following stock certificates, accompanied, in each case, by
an undated stock power executed in blank:
(i)    stock certificate(s) representing 100% of the issued shares of Capital
Stock of Galaxy Exchange Company;
(ii)    stock certificate(s) representing 100% of the issued shares of Capital
Stock of Navigo Vacation Exchange Club, Inc;
(iii)    stock certificate number 3 representing 100% of the issued shares of
Capital Stock of Island One, Inc.; and
(iv)    stock certificate number 58 representing 100% of the issued shares of
Capital Stock of Island One Resorts Management Corporation.






--------------------------------------------------------------------------------

68

(c)    Within 14 days after the Closing Date (or such later date as the
Administrative Agent may determine in its sole discretion), deliver to the
Collateral Agent the promissory note dated January 13, 2012 issued by ILX
Acquisition, Inc. in favor of the Borrower pursuant to the Credit and Security
Agreement dated as of January 13, 2012, by and between ILX Acquisition, Inc. and
the Borrower.
ARTICLE VI    

Negative Covenants
Each of Holdings and the Borrower hereby covenants and agrees with the
Administrative Agent and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing:
SECTION 6.01.    Indenture Covenants. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, comply (for the benefit
of, and enforceable by, the Administrative Agent and the Lenders) with the
covenants set forth in Section 4.03 (Limitation on Indebtedness), Section 4.04
(Limitation on Restricted Payments), Section 4.05 (Dividend and Other Payment
Restrictions Affecting Subsidiaries), Section 4.06 (Limitation on Asset Sales),
Section 4.07 (Limitation on Affiliate Transactions), Section 4.08 (Limitation on
Line of Business), Section 4.12 (Limitation on Liens), Section 4.15
(Sale/Leaseback Transactions) and, without limiting paragraph (m) of Article VII
hereof, Section 5.01 (Mergers or Asset Transfers) of the Senior Secured Notes
Indenture, in each case as in effect on the Closing Date (which for convenience
of reference are set forth on Annex A hereto) and modified by the proviso set
forth in this Section 6.01 (regardless of whether the Senior Secured Notes
Indenture shall hereafter be amended, replaced, refinanced or otherwise
discharged), and each such covenant, as so modified, and the definitions of
terms used therein as defined in the Senior Secured Notes Indenture as in effect
on the Closing Date but only to the extent not defined in this Agreement, is
hereby incorporated by reference herein mutatis mutandis as if set forth herein
in full (including, for the avoidance of doubt, references therein to the
“Indenture”, “Notes”, “Notes Guarantee”, “Notes Obligations”, “Issue Date” and
other terms used therein being deemed to be or include, as the context may
require, references to this Agreement, Obligations in respect of the Loan
Documents, Guarantee of the Obligations in respect of the Loan Documents, the
Obligations, the Closing Date and corresponding terms in respect of the
revolving credit facility provided hereunder, respectively, as the context may
require); provided that the following sections of the Senior Secured Notes
Indenture are incorporated by reference herein with the modifications set forth
below:
(a)    Clause (i) of Section 4.03(b) of the Senior Secured Notes Indenture is
hereby replaced in its entirety with the words “Indebtedness incurred under this
Agreement”;
(b)    Clause (ix) of Section 4.04(b) of the Senior Secured Notes Indenture is
hereby deleted in its entirety;






--------------------------------------------------------------------------------

69

(c)    The parenthetical “(other than Loans under this Agreement)” is hereby
inserted after each occurrence of the words “Applicable Senior Indebtedness” in
Section 4.06 of the Senior Secured Notes Indenture, other than in clause (b)(1)
thereof;
(d)    The word “Company” set forth in Section 4.08 of the Senior Secured Notes
Indenture is hereby replaced with the word “Borrower”;
(e)    The proviso in clause (i) of Section 4.12 of the Senior Secured Notes
Indenture is hereby deleted in its entirety;
SECTION 6.02.    Prepayments or Modification of Certain Debt. Without limiting
the obligations of Holdings, the Borrower and the other Restricted Subsidiaries
under Section 6.01, each of Holdings and the Borrower will not, nor will it
cause or permit any of the Restricted Subsidiaries to (a) make any distribution,
whether in cash, property, securities or a combination thereof, other than
regular scheduled payments of principal and interest as and when due, in respect
of, or pay, or commit to pay, or directly or indirectly redeem, repurchase,
retire or otherwise acquire for consideration, or set apart any sum for the
aforesaid purposes, any Material Indebtedness (including the Senior Secured
Notes), except (i) prepayments of such Material Indebtedness in exchange for, or
with the net cash proceeds of, Refinancing Indebtedness and (ii) as and to the
extent required by the Senior Secured Notes Indenture as in effect on the
Closing Date (or as and to the extent required by the initial documentation
governing any Refinancing Indebtedness in respect thereof to the extent the
relevant provisions therein requiring the same are not materially less favorable
to the Loan Parties or the Lenders than the analogous provisions in the Senior
Secured Notes Indenture as in effect on the Closing Date) or (b) permit any
waiver, supplement, modification, amendment, termination or release of any
indenture, instrument or agreement (including the Senior Secured Notes
Indenture) pursuant to which any Material Indebtedness of Holdings, the Borrower
or any of the Restricted Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would be
materially adverse to the Lenders.
SECTION 6.03.    Financial Covenants.
(a)    Total Leverage Ratio. Each of Holdings and the Borrower will not permit
the Total Leverage Ratio as of the last day of any fiscal quarter, commencing
with the fiscal quarter ended September 30, 2013, to be greater than 5.00:1.00.
(b)    Fixed Charge Coverage Ratio. Each of Holdings and the Borrower will not
permit the Fixed Charge Coverage Ratio as of the last day of any fiscal quarter,
commencing with the fiscal quarter ended September 30, 2013, to be less than
1.50:1.00.
(c)    Minimum Liquidity. Each of Holdings and the Borrower will not permit the
aggregate unrestricted cash and Cash Equivalents held by Holdings, the Borrower
and the other Restricted Subsidiaries on the last day of any fiscal quarter,
commencing with the fiscal quarter ended September 30, 2013, to be less than
$10,000,000.
SECTION 6.04.    Business of Holdings. (a) Holdings shall not engage in any
material business activities or have any material assets or liabilities other
than its ownership of Capital Stock of Intermediate Holdco and liabilities
incidental thereto, including its liabilities pursuant to the Guarantee
Agreement and the Security Documents to which it is a party.
(b)    Intermediate Holdco shall not engage in any material business activities
or have any material assets or liabilities other than its ownership of
Intellectual Property and Capital Stock of the Borrower and liabilities
incidental to the foregoing, including its






--------------------------------------------------------------------------------

70

liabilities pursuant to the Guarantee Agreement and the Security Documents to
which it is a party.
ARTICLE VII    

Events of Default
If any of the following events shall occur (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
(d)    default shall be made in the due observance or performance by Holdings,
the Borrower or Intermediate Holdco of any covenant, condition or agreement
contained in Section 5.01(a), 5.05 or 5.08 or in Article VI;
(e)    default shall be made in the due observance or performance by Holdings,
the Borrower or any other Restricted Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (b), (c) or (d) above) and such default shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower;
(f)    (i)  Holdings, the Borrower or any other Restricted Subsidiary shall fail
to pay any principal, interest or other amount due in respect of any Material
Indebtedness, when and as the same shall become due and payable or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice and/or the lapse of any applicable grace period)
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or that results in the termination or permits (with or
without the giving of notice and/or the lapse of






--------------------------------------------------------------------------------

71

any applicable grace period) any counterparty to terminate any Hedging Agreement
the obligations under which constitute Material Indebtedness; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Significant Subsidiary of Holdings, or
of a substantial part of the property or assets of Holdings, the Borrower or a
Significant Subsidiary of Holdings, under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Significant Subsidiary of Holdings or for a
substantial part of the property or assets of Holdings, the Borrower or a
Significant Subsidiary of Holdings or (iii) the winding-up or liquidation of
Holdings, the Borrower or any Significant Subsidiary of Holdings; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(h)    Holdings, the Borrower or any Significant Subsidiary of Holdings shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any Significant Subsidiary of Holdings or for a
substantial part of the property or assets of Holdings, the Borrower or any
Significant Subsidiary of Holdings, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
(i)    one or more judgments (other than the FLRX Judgment to the extent
existing on the Closing Date and disclosed in the Registration Statement,
provided that, for the avoidance of doubt, the foregoing exclusion shall not
apply to any judgment that holds Holdings, the Borrower or any other Restricted
Subsidiary liable for all or any portion of the FLRX Judgment) shall be rendered
against Holdings, the Borrower, any Significant Subsidiary of Holdings or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Holdings, the Borrower or any Significant Subsidiary of Holdings
to enforce any such judgment and such judgment is for the payment of money in an
aggregate amount in excess of






--------------------------------------------------------------------------------

72

$10,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer has been notified of such judgment and does not deny or
fail to acknowledge coverage);
(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $10,000,000;
(k)    any Guarantee under the Guarantee Agreement for any reason shall cease to
be in full force and effect, or Holdings or any Subsidiary Guarantor shall deny
in writing that it has any further liability under the Guarantee Agreement (in
each case, other than, in the case of any Subsidiary Guarantor, in accordance
with its terms or other than as a result of the discharge or sale or other
disposition of such Subsidiary Guarantor in accordance with the terms of the
Loan Documents);
(l)    (i) a default by Holdings, the Borrower or any Subsidiary Guarantor in
the performance of the Security Documents which adversely affects the
enforceability, validity, perfection or priority of the Collateral Agent’s Lien
on the Collateral in any material respect, (ii) repudiation or disaffirmation by
Holdings, the Borrower or any Subsidiary Guarantor of any of its material
obligations under the Security Documents or (iii) the determination in a
judicial proceeding that any one or more material provisions of the Security
Documents are unenforceable or invalid against Holdings, the Borrower or any
Subsidiary Guarantor (or as between the Secured Parties and others with a
competing security interest in any of the Collateral) for any reason except to
the extent any such unenforceability or invalidity is caused by the failure of
the Collateral Agent to maintain possession of certificates representing
securities pledged under the Security Agreement or to make filings, renewals and
continuations (or other equivalent filings) which Holdings has indicated in the
Perfection Certificate are required to be made; or
(m)    there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower and the other Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and the other Loan Parties, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Holdings or the Borrower described in paragraph (g) or (h)
above, the






--------------------------------------------------------------------------------

73

Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower and the Loan Parties accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower and the other Loan Parties,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.
ARTICLE VIII    

The Administrative Agent and the Collateral Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and any rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.
The institution serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with Holdings, the Borrower or any other Subsidiary or other
Affiliate thereof as if it were not an Agent hereunder.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders or Secured
Parties as shall be necessary under the circumstances as provided in Section
9.08 or in the Pari Passu Intercreditor Agreement, as applicable), and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of the other
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of their Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders or Secured Parties as shall be necessary under the
circumstances as provided in Section 9.08 or in the Pari Passu Intercreditor
Agreement, as applicable) or in the absence of its own gross negligence or






--------------------------------------------------------------------------------

74

willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Holdings, the Borrower or a Lender, and neither Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for Holdings or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent.
Subject to the provisions below, either Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the 30th day after
the date such notice of resignation was given by such Agent, such resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of such Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
and/or Collateral Agent, as the case may be. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the






--------------------------------------------------------------------------------

75

Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby consents to and approves each and all of the provisions of
the Pari Passu Intercreditor Agreement and, in the event any Loan Party incurs
any obligations in respect of Indebtedness that is secured by Liens on any
Collateral having second lien or more junior priority on such Collateral, the
Junior Lien Intercreditor Agreement and irrevocably authorizes and directs the
Agents to execute and deliver the same and to exercise and enforce its rights
and remedies and perform its obligations thereunder.
Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of the Pari Passu Intercreditor
Agreement). In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition, and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of the Secured Parties at such sale or
other disposition. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or contribute a
defense available to, any Loan Party.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner and Joint Lead Arranger is named as such for recognition purposes
only, and in its capacity






--------------------------------------------------------------------------------

76

as such shall have no duties, responsibilities or liabilities with respect to
this Agreement or any other Loan Document; it being understood and agreed that
each such person and its Affiliates shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents. Without limitation of the foregoing, no such person, in its
capacity as Joint Bookrunner or Joint Lead Arranger shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, Loan Party or any other person.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a)    if to Holdings, the Borrower or any other Subsidiary Guarantor, to
Holdings at 10600 West Charleston Boulevard, Las Vegas, NV 89135, Attention of
Chief Financial Officer (Fax No. (702) 754-2860), Email:
Alan.Bentley@diamondresorts.com;  
(b)    if to the Administrative Agent, to Credit Suisse AG, Eleven Madison
Avenue, 23rd Floor, New York, NY 10010, Attention of Loan Operations – Agency
Manager (Fax No. (212) 322-2291), Email: agency.loanops@credit-suisse.com; and
(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
Each of Holdings and the Borrower hereby agrees, unless directed otherwise by
the Administrative Agent or unless the electronic mail address referred to below
has not been provided by the Administrative Agent to Holdings and the Borrower,
that it will, or will cause the other Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents
or to the Lenders under Article V, including all notices, requests, financial
statements, financial and other reports, certificates and other information






--------------------------------------------------------------------------------

77

materials, but excluding any such communication that (a) is or relates to a
Borrowing Request or a notice pursuant to Section 2.10, (b) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (c) provides notice of any Default or Event of Default
under this Agreement or any other Loan Document or (d) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each of Holdings and the
Borrower agrees, and agrees to cause the other Subsidiaries, to continue to
provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of it hereunder (including, for the
avoidance of doubt, all information delivered pursuant to Section 5.4)
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Holdings and its
Subsidiaries or their securities) (each, a “Public Lender”). Each of Holdings
and the Borrower hereby agrees that (i) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” Holdings and the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Holdings and its
Subsidiaries or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless
Holdings or the Borrower notifies the Administrative Agent promptly that any
such document contains material non-public information: (A) the Loan Documents,
(B) notification of changes in the terms of this Agreement and (C) all
information delivered pursuant to Section 5.4.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference






--------------------------------------------------------------------------------

78

to, and receive, Communications that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to Holdings and its Subsidiaries or their
securities for purposes of United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by Holdings and the Borrower herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by






--------------------------------------------------------------------------------

79

the Lenders and shall survive the making by the Lenders of the Loans, regardless
of any investigation made by the Lenders or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any Fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
SECTION 9.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Holdings, the Borrower, the Administrative Agent
or the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.
(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Borrower and the Administrative Agent must also
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed) (provided that (A) the consent of the Borrower
and the Administrative Agent shall not be required to any such assignment made
to another Lender or an Affiliate of a Lender or a Related Fund and (B) the
consent of the Borrower (1) shall not be required after the occurrence and
during the continuance of any Event of Default and (2) shall be deemed given
unless the Borrower shall have objected to such assignment by written notice to
the Administrative Agent within five Business Days after having received notice
thereof), (ii) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be not less than, $1,000,000 (or, if less, the entire remaining
amount of such Lender’s Commitment or Loans); provided that simultaneous
assignments by or to two or more Related Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met, (iii) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and the parties to each such assignment (except in the case of an
assignment to a Lender, an Affiliate of a Lender or a Related Fund) shall pay to
the Administrative Agent a processing and recordation fee of $3,500 (which fee
may






--------------------------------------------------------------------------------

80

be waived or reduced in the sole discretion of the Administrative Agent), and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms described in Section 2.20(e) and
2.20(f). Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any
Commitment Fees accrued for its account and not yet paid).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any other
Subsidiary or the performance or observance by Holdings, the Borrower or any
other Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04, the Pari Passu Intercreditor Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee agrees to be bound by the terms
of the Pari Passu Intercreditor Agreement; (vii) such assignee appoints and
authorizes






--------------------------------------------------------------------------------

81

the Administrative Agent and the Collateral Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (viii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(d)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive and the Borrower, the Administrative Agent, the Collateral
Agent and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms described in Section 2.20(e) and 2.20(f), the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
(f)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other persons shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 (subject to
the requirements and limitations therein, including the requirements under
Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to the participating Lender)) to the same
extent as if they were Lenders (but, with respect to any particular participant,
to no greater extent than the Lender that sold the participation to such
participant, except to the extent that such entitlement to receive a greater
payment results from a Change in Law that occurs after the applicable banks or
other persons acquired the applicable participation) and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and






--------------------------------------------------------------------------------

82

obligations under this Agreement and the other Loan Documents, and such Lender
shall retain the sole right to enforce the obligations of the Borrower relating
to the Loans and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents (other than amendments,
modifications or waivers decreasing any fees payable to such participating bank
or person hereunder or the amount of principal of or the rate at which interest
is payable on the Loans in which such participating bank or person has an
interest, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans in which such participating bank or person has
an interest, increasing or extending the Commitments in which such participating
bank or person has an interest or releasing one or more Subsidiary Guarantors
representing all or substantially all of the value of the aggregate Guarantees
provided by the Subsidiary Guarantors or all or substantially all of the
Collateral). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any person (including the identity of any participant or any information
relating to a participant’s interest in any Commitments, Loans, or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(h)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent






--------------------------------------------------------------------------------

83

and the Borrower, the option to provide to the Borrower all or any part of any
Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
(j)    Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.
SECTION 9.05.    Expenses; Indemnity. (a) Each of Holdings and the Borrower
agrees to pay all out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including the fees,
charges and disbursements of counsel, including local counsel in each
appropriate jurisdiction.
(b)    Each of Holdings and the Borrower agrees to, jointly and severally,
indemnify the Administrative Agent, each Lender and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or






--------------------------------------------------------------------------------

84

delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby, (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or (iv)
any actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned or operated by Holdings, the Borrower or any other
Subsidiary, or any Environmental Liability related in any way to Holdings, the
Borrower or the other Subsidiaries; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
(c)    To the extent that Holdings or the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Pro Rata Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.
(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
SECTION 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings or the Borrower against any of and all the
obligations of Holdings or the Borrower now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other






--------------------------------------------------------------------------------

85

Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ALL CLAIMS AND
CONTROVERSIES IN CONNECTION THEREWITH SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings or the Borrower in any case shall entitle Holdings or the Borrower
to any other or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof nor any other Loan
Document or any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by Holdings, the
Borrower and the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan, or waive or excuse any such payment or any part thereof, or decrease the
rate of interest on any Loan, without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release one or more Subsidiary Guarantors
representing all or substantially all of the value of the aggregate Guarantees
provided by the Subsidiary Guarantors or all or substantially all of the
Collateral, without the prior written consent of each Lender, (iv)  modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the written consent of such SPC or (v) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as






--------------------------------------------------------------------------------

86

the Commitments on the date hereof); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
(c)    The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day period.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.10.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement






--------------------------------------------------------------------------------

87

and are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process. (a) Each of
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Holdings, the Borrower or their respective
properties in the courts of any jurisdiction.
(b)    Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.16.    Confidentiality. The Administrative Agent and each of the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Holdings or






--------------------------------------------------------------------------------

88

any Subsidiary or any of their respective obligations, (f) with the consent of
the Borrower, (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 9.16, (h) to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the revolving credit facility
provided hereunder or (i) to market data collectors or providers of similar
services, providers to the lending industry and other service providers to the
Administrative Agent in connection with the administration and management of
this Agreement and the other Loan Documents. For the purposes of this Section,
“Information” shall mean all information received from Holdings or the Borrower
and related to Holdings or any Subsidiary, or their respective business, other
than any such information that was available to the Administrative Agent or any
Lender on a nonconfidential basis prior to its disclosure by Holdings or the
Borrower; provided that, in the case of Information received from Holdings or
the Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
SECTION 9.17.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, in
each case with respect to any Collateral owned by such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.
SECTION 9.18.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Holdings and
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.
[Remainder of page intentionally left blank.]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.








--------------------------------------------------------------------------------






DIAMOND RESORTS INTERNATIONAL, INC.,
by
 
/s/ Yanna Huang
 
Name: Yanna Huang
 
Title: Treasurer





DIAMOND RESORTS CORPORATION,
by
 
/s/ Yanna Huang
 
Name: Yanna Huang
 
Title: Treasurer








[Signature Page to Credit Agreement]
[[NYCORP:3417681v12:3122W: 09/10/2013--03:28 PM]]

--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,
by
 
/s/ Bill O'Daly
 
Name: Bill O'Daly
 
Title: Authorized Signatory





by
 
/s/ Michael D'Onofrio
 
Name: Michael D'Onofrio
 
Title: Authorized Signatory








[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGES TO
DIAMOND RESORTS CORPORATION
CREDIT AGREEMENT





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
by
 
/s/ Bill O'Daly
 
Name: Bill O'Daly
 
Title: Authorized Signatory



by
 
/s/ Michael D'Onofrio
 
Name: Michael D'Onofrio
 
Title: Authorized Signatory








[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGES TO
DIAMOND RESORTS CORPORATION
CREDIT AGREEMENT







JPMORGAN CHASE BANK, N.A.,
by
 
/s/ Marc Costantino
 
Name: Marc Costantino
 
Title: Executive Director




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGES TO
DIAMOND RESORTS CORPORATION
CREDIT AGREEMENT







BANK OF AMERICA, N.A.,
by
 
/s/ Suzanne Eaddy
 
Name: Suzanne Eaddy
 
Title: Vice President






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




Annex A – Select Negative Covenants
SECTION 4.03. Limitation on Indebtedness. (1)The Company shall not and shall not
permit any Restricted Subsidiary to, directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness; provided, however, that the Company, the Issuer or any Subsidiary
Guarantor will be entitled to incur Indebtedness if, on the date of such
incurrence and after giving effect thereto on a pro forma basis, the Fixed
Charge Coverage Ratio exceeds 2.0 to 1.0 (any Indebtedness incurred pursuant to
this Section 4.03(a) being herein referred to as “Ratio Indebtedness”).
(a)    Section 4.03(a) shall not apply to the incurrence of any of the following
items of Indebtedness (collectively, “Permitted Indebtedness”):
(i)    Indebtedness incurred pursuant to any Credit Facility, including the
Guarantees thereof by the Guarantors, in an aggregate amount outstanding at any
time not to exceed $25,000,000 (any Indebtedness incurred pursuant to the
provisions set forth in this clause (i) being herein referred to as “Credit
Facility Indebtedness”);
(ii)    Indebtedness represented by the Notes issued on the Issue Date and the
related Notes Guarantees;
(iii)    Nonrecourse Indebtedness incurred by a Special Purpose Subsidiary under
a Permitted Securitization and any Refinancing Indebtedness of such Special
Purpose Subsidiary with respect thereto that is Nonrecourse Indebtedness;
(iv)    Indebtedness of the Company or any Restricted Subsidiary existing on the
Issue Date (other than Indebtedness set forth in clauses (i), (ii) and (iii) of
this Section 4.03(b));
(v)    Refinancing Indebtedness incurred by the Company or any Restricted
Subsidiaries to Refinance any Indebtedness that was incurred as Ratio
Indebtedness or as Permitted Indebtedness pursuant to clause (ii), (iv) or (v)
of this Section 4.03(b);
(vi)    Indebtedness owing to and held by the Company or any Restricted
Subsidiaries; provided, however, that (A) if the Company or the Guarantor is the
obligor on such Indebtedness, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all Notes Obligations and (B)(1) any subsequent
issuance or transfer of Equity Interests that results in any such Indebtedness
being owed to or held by a Person other than the Company or a Restricted
Subsidiary and (2) any sale or other transfer of any such Indebtedness to a
Person that is neither the Company nor a Restricted Subsidiary shall be deemed,
in each case, to




--------------------------------------------------------------------------------




constitute an incurrence of such Indebtedness by the Company or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (vi);
(vii)    Hedging Obligations incurred in the ordinary course of business and not
for speculative purposes;
(viii)    Guarantees of the Notes and Guarantees of Indebtedness that was
incurred as Ratio Indebtedness or as Permitted Indebtedness pursuant to
clause (v) (to the extent the Refinanced Indebtedness was so guaranteed), (vii),
(ix), (x), (xi), (xiii) or (xv) of this Section 4.03(b); provided, however, that
if the Indebtedness being Guaranteed is subordinated in right of payment to the
Notes or a Notes Guarantee, then such Guarantee shall be subordinated in right
of payment to the Notes or such Notes Guarantee to the same extent as the
Indebtedness guaranteed;
(ix)    Indebtedness constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to obligations in the nature
of reimbursement obligations regarding workers’ compensation claims;
(x)    Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred in connection with the disposition of
any business, assets or a Subsidiary;
(xi)    obligations in respect of performance, bid, appeal, surety and similar
bonds and completion guarantees provided by the Company or any Restricted
Subsidiary in the ordinary course of business;
(xii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;
(xiii)    Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case incurred for the purpose
of financing all or any part of the purchase price or cost of construction or
improvement of property, plant or equipment used or useful in a Related Business
(where, in the case of a purchase, such purchase may be effected either directly
or through the purchase of the Capital Stock of the Person owning such property,
plant or equipment), and any Indebtedness incurred to Refinance such
Indebtedness, in an aggregate amount at any time outstanding not in excess of
$10,000,000;




--------------------------------------------------------------------------------




(xiv)    Acquired Indebtedness; provided, however, that, after giving effect to
the merger or acquisition giving rise to the incurrence thereof, immediately
after such merger or acquisition the Company would be permitted to incur at
least $1.00 of additional Ratio Indebtedness pursuant to Section 4.03(a); and
(xv)    additional Indebtedness of the Company, the Issuer or any Subsidiary
Guarantor in an aggregate amount at any time outstanding not in
excess $10,000,000.
(b)    The Company and the Issuer shall not, and shall not permit any Subsidiary
Guarantor to, incur any Indebtedness that is contractually subordinated to any
Indebtedness of the Company, the Issuer or such Guarantor unless such
Indebtedness is also contractually subordinated to the Notes or the applicable
Notes Guarantee on substantially identical terms; provided, however, that no
Indebtedness shall be deemed to be contractually subordinated to any other
Indebtedness solely by virtue of being unsecured or having a junior security
interest in shared collateral.
(c)    For purposes of determining compliance with this Section 4.03,
(i)    in the event that an item of Indebtedness meets the criteria of more than
one of the categories of Permitted Indebtedness set forth in Section 4.03(b) or
is entitled to be incurred as Ratio Indebtedness, the Company shall, in its sole
discretion, classify such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 4.03, and such item of Indebtedness (or
any portion thereof) shall be treated as having been incurred pursuant to the
provisions set forth in only one of such clauses or pursuant to Section 4.03(a);
provided, however, that the Notes issued on the Issue Date shall be deemed to
have been incurred as Permitted Indebtedness pursuant to Section 4.03(b)(ii);
(ii)    the Company shall be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness set forth above; and
(iii)    any Permitted Indebtedness originally classified as incurred pursuant
to the provisions set forth in one of the clauses of Section 4.03(b) (other than
pursuant to clause (i), (ii) or (iii) of Section 4.03(b)) may later be
reclassified by the Company such that it shall be deemed to have been incurred
as Ratio Indebtedness pursuant to Section 4.03(a) or as Permitted Indebtedness
pursuant to another clause of Section 4.03(b), as applicable, to the extent that
such reclassified Indebtedness could be incurred pursuant to such paragraph or
clause at the time of such reclassification.
(d)    Accrual of interest, the accretion of accreted value, the payment of
interest or dividends in the form of additional Indebtedness of the same
instrument, accretion of original issue discount or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in interest rates or in the exchange rate of currencies shall not
be deemed to be an incurrence of Indebtedness for purposes of this Indenture.
Guarantees of, or




--------------------------------------------------------------------------------




obligations in respect of letters of credit relating to, Indebtedness that is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness;
provided, however, that the incurrence of the Indebtedness underlying such
Guarantee or letter of credit, as the case may be, was subject to and in
compliance with this Section 4.03.
(e)    For purposes of determining compliance with any U.S. dollar restriction
on the incurrence of Indebtedness where the Indebtedness incurred is denominated
in a different currency, the amount of such Indebtedness shall be the U.S.
Dollar Equivalent determined on the date of the incurrence of such Indebtedness;
provided, however, that if any such Indebtedness denominated in a different
currency is subject to a currency agreement with respect to U.S. dollars
covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in U.S. dollars shall be
as provided in such currency agreement. The maximum amount of Indebtedness that
the Company and the Restricted Subsidiaries may incur pursuant to this
Section 4.03 shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, solely as a result of fluctuations in interest rates or the
exchange rate of currencies.
SECTION 4.04. Limitation on Restricted Payments. (a) The Company shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly,
(i)    declare or pay any dividends or make any other distributions of any sort
in respect of its Equity Interests (including any payment in connection with any
merger or consolidation involving such Person) or similar payment to the direct
or indirect holders of its Equity Interests (other than (A) dividends or
distributions payable solely in Qualified Equity Interests of the Company,
(B) dividends or distributions payable solely to the Company or a Restricted
Subsidiary and (C) pro rata dividends or other distributions made by a
Subsidiary that is not a Wholly Owned Restricted Subsidiary to minority
stockholders (or owners of minority interests in the case of a Subsidiary that
is an entity other than a corporation));
(ii)    purchase, repurchase, redeem, defease or make any other acquisition or
retirement for value of any Equity Interests of the Company held by any Person
(other than by a Restricted Subsidiary) or of any Equity Interests of a
Restricted Subsidiary held by any Affiliate of the Company (other than by a
Restricted Subsidiary), including in connection with any merger or consolidation
and including the exercise of any option to exchange any Equity Interests (other
than into Qualified Equity Interests of the Company);
(iii)    purchase, repurchase, redeem, defease or make any other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment,
principal installment or scheduled sinking fund payment of any Subordinated
Obligations of the Company, the Issuer or any Subsidiary Guarantor (other than
(A) from the Company or a Restricted Subsidiary or (B) the purchase, repurchase,
redemption, defeasance or other acquisition or retirement of




--------------------------------------------------------------------------------




Subordinated Obligations purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase, redemption, defeasance or other
acquisition or retirement); or
(iv)    make any Investment (other than a Permitted Investment) in any Person,
(all such payments and other actions set forth in clauses (i) through (iv) of
this Section 4.04(a) being collectively referred to as “Restricted Payments”)
unless, at the time of and after giving effect to such Restricted Payment:
(1) no Default shall have occurred and be continuing (or would result
therefrom);
(2) the Company is entitled to Incur an additional $1.00 of Ratio Indebtedness
pursuant to Section 4.03(a); and
(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments since the Issue Date would not exceed the sum of (without duplication):
(A) 50.0% of the Consolidated Net Income accrued during the period (treated as
one accounting period) from April 1, 2010 to the end of the most recent fiscal
quarter ending immediately prior to the date of such Restricted Payment (or, in
case such Consolidated Net Income shall be a deficit, minus 100.0% of such
deficit); plus
(B) 100.0% of the aggregate Net Cash Proceeds or Fair Market Value of any asset
(other than cash) received by the Company either (x) from the issuance or sale
of its Qualified Equity Interests subsequent to the Issue Date (but excluding
the issuance or sale of Qualified Equity Interests in the Concurrent Equity
Transaction) or (y) as a contribution in respect of its Qualified Equity
Interests from its equity holders subsequent to the Issue Date, but excluding in
each case any Net Cash Proceeds that are used to redeem Notes in accordance with
Section 3.07(c) or are used to purchase Notes in accordance with a Public
Offering Offer; plus
(C) the amount by which the principal amount of Indebtedness of the Company
(other than Nonrecourse Indebtedness and Indebtedness owing to a Subsidiary) is
reduced upon the conversion or exchange subsequent to the Issue Date of any
Indebtedness of the Company converted or exchanged for Qualified Equity
Interests of the Company (less the amount of any cash, or the fair value of any
other property, distributed by the Company upon such conversion or exchange);
provided, however, that the foregoing amount shall not exceed the gross proceeds




--------------------------------------------------------------------------------




(prior to fees and transaction expenses) received by the Company or any
Restricted Subsidiary from the sale of such Indebtedness (excluding such gross
proceeds from sales to a Subsidiary of the Company or to a Company Equity Plan);
plus
(D) an amount equal to the sum of (x) the aggregate amount of cash and the Fair
Market Value of any asset (other than cash) received by the Company or any
Restricted Subsidiary subsequent to the Issue Date with respect to Investments
(other than Permitted Investments) made by the Company or any Restricted
Subsidiary in any Person subsequent to the Issue Date and resulting from
repurchases, repayments, liquidations or redemptions of such Investments by such
Person, proceeds realized on the sale of such Investment and proceeds
representing the return of capital, and (y) in the event that the Company
redesignates an Unrestricted Subsidiary to be a Restricted Subsidiary, the
portion (proportionate to the Company’s equity interest in such Subsidiary) of
the Fair Market Value of the net assets of such Unrestricted Subsidiary at the
time such Unrestricted Subsidiary is designated a Restricted Subsidiary;
provided, however, that the foregoing sum shall not exceed, in the case of any
such Person or Unrestricted Subsidiary, the amount of Investments (excluding
Permitted Investments) previously made by the Company or any Restricted
Subsidiary in such Person or Unrestricted Subsidiary.
(b) The foregoing provisions shall not prohibit:
(i) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made in exchange for, Qualified Equity
Interests of the Company or a substantially concurrent cash capital contribution
received by the Company from its equity holders with respect to its Qualified
Equity Interests, including the Concurrent Equity Transaction; provided,
however, that (A) such Restricted Payment shall be excluded in the calculation
of the amount of Restricted Payments and (B) the Net Cash Proceeds from such
sale or such cash capital contribution (to the extent so used for such
Restricted Payment) shall be excluded from the calculation of amounts under
Section 4.04(a)(3)(B);
(ii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations of a Person made in exchange
for, or out of the proceeds of the substantially concurrent incurrence of,
Indebtedness of such Person which is permitted to be incurred pursuant to
Section 4.03; provided, however, that such purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value shall be excluded in the
calculation of the amount of Restricted Payments;
(iii) the payment of any dividend, distribution or redemption of any Equity
Interests or Subordinated Indebtedness within 60 days after the date of
declaration thereof or call for redemption if, at such date of declaration or
call for redemption,




--------------------------------------------------------------------------------




such payment or redemption was permitted by Section 4.04(a) (the declaration of
such payment shall be deemed a Restricted Payment under Section 4.04(a) as of
the date of declaration and the payment itself shall be deemed to have been paid
on such date of declaration and shall not also be deemed a Restricted Payment
under Section 4.04(a)); provided, however, that any Restricted Payment made in
reliance on the provisions set forth in this clause (iii) shall reduce the
amount available for Restricted Payments pursuant to Section 4.04(a)(3) only
once;
(iv) the declaration and payments of dividends on Disqualified Stock issued
pursuant to Section 4.03; provided, however, that such dividends shall be
excluded in the calculation of the amount of Restricted Payments;
(v) repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interests represents a portion of the exercise price of
such options; provided, however, that such Restricted Payments shall be excluded
in the calculation of the amount of Restricted Payments;
(vi) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Company in an aggregate amount not in
excess of $500,000; provided, however, that any such cash payment shall not be
for the purpose of evading the limitation of this Section 4.04 (as determined in
good faith by the Board of Directors); provided further, however, that such
payments shall be excluded in the calculation of the amount of Restricted
Payments;
(vii) in the event of a Change of Control, and if no Default shall have occurred
and be continuing, the payment, purchase, redemption, defeasance, discharge,
cash-collateralization or other acquisition or retirement of Subordinated
Obligations, in each case, at a purchase price not greater than 101.0% of the
principal amount of such Subordinated Obligations, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance, discharge, cash-collateralization or other acquisition
or retirement, the Company (or a third party to the extent permitted by this
Indenture) has made a Change of Control Offer with respect to the Notes as a
result of such Change of Control and has repurchased (or deposited with the
Trustee funds sufficient to repurchase) all Notes validly tendered and not
withdrawn in connection with such Change of Control Offer; provided further,
however, that such payments, purchases, redemptions, defeasances, discharges,
cash-collateralizations or other acquisitions or retirements shall be included
in the calculation of the amount of Restricted Payments;
(viii) payments of intercompany subordinated Permitted Indebtedness, the
incurrence of which was permitted by Section 4.03(b)(vi); provided, however,
with respect to payments other than to the Company or a Guarantor, that no
Default has occurred and is continuing or would otherwise result therefrom;




--------------------------------------------------------------------------------




provided further, however, that such payments shall be excluded in the
calculation of the amount of Restricted Payment;
(ix) for each taxable year, distributions to each direct or indirect equity
owner of the Company (each, a “Company Holder”) to satisfy U.S. Federal, state
and local income tax obligations of such Company Holder for such taxable year in
an amount not to exceed the lesser of:
(A) the amount of tax distributions provided for in the limited liability
company agreement of the Company as in effect on the Issue Date; and
(B) an amount which, when combined with all other tax distributions to such
Company Holder in the current and all preceding taxable years, equals the
product of the highest combined U.S. Federal, state and local marginal income
tax rate applicable to any Company Holder (taking into account the deductibility
of state and local income taxes for U.S. Federal income tax purposes) and the
excess, if any, of (i) the aggregate net taxable income attributable to the
Company and allocated to such Company Holder in the current and all preceding
taxable years over (ii) the aggregate net taxable loss attributable to the
Company and allocated to such Company Holder in all preceding taxable years;
provided, however, that the Company may make such distributions after the end of
the taxable year or may make quarterly distributions during the taxable year
(subject to adjustment after the end of the year) to reflect estimated tax
obligations of the Company Holders provided that such quarterly distributions
shall not, when taken together, exceed the annual limitations set forth in this
Section 4.04(b)(ix); and provided further, however, that any amounts distributed
to a Company Holder pursuant to this Section 4.04(b)(ix) shall be excluded in
the calculation of the amount of Restricted Payments; or
(x) other Restricted Payments in an amount which, when taken together with all
other Restricted Payments made pursuant to this clause (x), does not exceed
$5,000,000; provided, however, that such Restricted Payment shall be excluded in
the calculation of the amount of Restricted Payments.
(c) The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of the Restricted Payment of the assets (other than
cash) proposed to be transferred. In the event that a Restricted Payment meets
the criteria of more than one of the exceptions set forth in clauses (i) through
(x) of Section 4.04(b) or is permitted to be made by Section 4.04(a), the
Company, in its sole discretion, may divide and classify such Restricted Payment
in any manner that complies with this Section 4.04.
SECTION 4.05. Dividend and Other Payment Restrictions Affecting Subsidiaries.
The Company shall not, and shall not permit any Restricted Subsidiaries to,




--------------------------------------------------------------------------------




directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to:
(i) (A) pay dividends or make any other distributions to the Company or any
Restricted Subsidiaries on its Equity Interests or with respect to any other
interest or participation in, or measured by, its profits, or (B) pay any
Indebtedness owed to the Company or any Restricted Subsidiaries,
(ii) make loans or advances to the Company or any Restricted Subsidiaries, or
(iii) transfer any of its properties or assets to the Company or any Restricted
Subsidiaries,
except, in each case, for such encumbrances or restrictions existing under or by
reason of:
(1) this Indenture, the Notes and the Security Documents;
(2) agreements existing on the Issue Date to the extent and in the manner such
agreements are in effect on the Issue Date;
(3) applicable law;
(4) any instrument governing Acquired Indebtedness or Equity Interests of a
Person acquired by the Company or any Restricted Subsidiary as in effect at the
time of such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided, however, that, in the case of an instrument governing
Acquired Indebtedness, such Indebtedness was permitted by the terms of this
Indenture to be incurred;
(5) other Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to an agreement governing such Indebtedness, incurred by
such Restricted Subsidiary and permitted to be incurred subsequent to the Issue
Date pursuant to Section 4.03, if (i) the encumbrances and restrictions
contained in any such agreement taken as a whole are not materially more
restrictive to the applicable Restricted Subsidiary than the encumbrances and
restrictions contained in the agreements described in clause (1) or (2) of this
Section 4.05 (as determined in good faith by the Company), or (ii) such
encumbrance or restriction is not materially more restrictive to the applicable
Restricted Subsidiary than is customary in comparable financings (as determined
in good faith by the Company) and either (x) the Company determines in




--------------------------------------------------------------------------------




good faith that such encumbrance or restriction will not materially affect the
Issuer’s ability to make the principal or interest payments on the Notes or
(y) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness;
(6) customary non-assignment provisions in leases entered into in the ordinary
course of business and consistent with past practices;
(7) purchase money obligations for property or assets acquired in the ordinary
course of business that impose restrictions of the nature set forth in clause
(iii) of this Section 4.05 on the property or assets so acquired;
(8) any encumbrance or restriction in an agreement effecting a Refinancing of
Indebtedness incurred pursuant to an agreement referred to in clause (1), (2),
(4) or (5) of this Section 4.05 or this clause (8) or contained in any amendment
to an agreement enumerated in such clause (1), (2), (4) or (5) or this clause
(8); provided, however, that the encumbrances and restrictions contained in any
such refinancing agreement or amendment are not materially less favorable to the
Company (as determined by the Board of Directors in its reasonable and good
faith judgment) than encumbrances and restrictions contained in such predecessor
agreements;
(9) the requirements of any Permitted Securitization that are exclusively
applicable to any bankruptcy remote Special Purpose Subsidiary formed in
connection therewith;
(10) the requirements of any Standard Securitization Undertakings;
(11) in the case of clause (iii) of this Section 4.05, restrictions contained in
security agreements or mortgages securing Indebtedness of a Restricted
Subsidiary to the extent such restrictions restrict the transfer of the property
subject to the Liens created thereby, or to the extent not constituting
Collateral, the Equity Interests of the Person whose assets consist, directly or
indirectly, primarily of the real property securing such Indebtedness; provided,
however, that such Liens were otherwise permitted to be incurred under this
Indenture;
(12) restrictions with respect to any Investment imposed in connection with the
making of such Investment;
(13) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all of the Equity Interests or assets of such Restricted Subsidiary pending the
closing of such sale or disposition; or




--------------------------------------------------------------------------------




(14) assignment provisions and provisions with respect to the distribution of
assets or property or joint venture or partnership interests in joint venture or
partnership agreements and other similar agreements entered into in the ordinary
course of business that are customary for such agreements; provided, however,
that such provisions in the aggregate, in the opinion of the management of the
Company, do not materially and adversely affect the ability of the Issuer to
make principal or interest payments on the Notes.
SECTION 4.06. Limitation on Asset Sales. (a) The Company shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly, consummate an
Asset Sale unless:
(i) the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
(ii) at least 75.0% of the consideration therefor received by the Company or
such Restricted Subsidiary is in the form of cash or Cash Equivalents;
(iii) an amount equal to 100% of the Net Cash Proceeds from such Asset Sale is
applied by the Company (or such Restricted Subsidiary, as the case may be):
(A) to the extent the Company elects, to acquire Replacement Assets within one
year from the later of the date of such Asset Sale or the receipt of such Net
Cash Proceeds; and
(B) to the extent of the balance of such Net Cash Proceeds after application in
accordance with clause (A) above, to make an offer to the Holders of the Notes
(and to holders of other Applicable Senior Indebtedness designated by the
Company) to purchase Notes (and such other Applicable Senior Indebtedness)
pursuant to and subject to the conditions contained in this Indenture; provided,
however, that in connection with any purchase of Indebtedness pursuant to this
clause (B), the Company or such Restricted Subsidiary shall permanently retire
such Indebtedness and shall cause the related loan commitment (if any) to be
permanently reduced in an amount equal to the principal amount so purchased; and
(iv) on a pro forma basis after giving effect to such Asset Sale, no Default
shall have occurred and be continuing (or would result therefrom).
(b) Notwithstanding Section 4.06(a), the Company and the Restricted Subsidiaries
will not be required to apply any Net Cash Proceeds in accordance with this
Section 4.06 except




--------------------------------------------------------------------------------




to the extent that the aggregate Net Cash Proceeds from all Asset Sales which
are not applied in accordance with this covenant exceeds $10,000,000. Pending
application of Net Cash Proceeds pursuant to this Section 4.06, such Net Cash
Proceeds shall be invested in cash or Cash Equivalents or applied to temporarily
reduce revolving credit Indebtedness.
For the purposes of this Section 4.06, the following are deemed to be cash or
Cash Equivalents:
(1) the assumption or discharge of Applicable Senior Indebtedness of the Company
or any Restricted Subsidiary and the release of the Company or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Sale;
(2) any securities received by the Company or any Restricted Subsidiary from the
transferee that are converted by the Company or such Restricted Subsidiary into
cash within 180 days of receipt thereof, to the extent of the cash received in
that conversion; and
(3) any Designated Non-cash Consideration received by the Company or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (3) that is at that time outstanding, not to exceed an
amount equal to $10,000,000 at the time of the receipt of such Designated
Non-cash Consideration (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value).
The requirement of Section 4.06(a)(iii)(A) will be deemed to be satisfied if an
agreement committing to make the acquisitions or expenditures referred to
therein is entered into by the Company or a Restricted Subsidiary within the
time period specified in such clause and such Net Cash Proceeds is subsequently
applied in accordance with such agreement within six months following the date
of such agreement.
(c) In the event of an Asset Sale that requires the purchase of Notes (and other
Applicable Senior Indebtedness) pursuant to clause (a)(iii)(B) of this Section
4.06, the Issuer will purchase Notes tendered pursuant to an offer by the Issuer
for the Notes (and such other Applicable Senior Indebtedness) at a purchase
price of 100% of their principal amount (or, in the event such other Applicable
Senior Indebtedness was issued with significant original issue discount, 100% of
the accreted value thereof), without premium, plus accrued but unpaid interest
(or, in respect of such other Applicable Senior Indebtedness, such lesser price,
if any, as may be provided for by the terms of such Applicable Senior
Indebtedness) in accordance with the procedures (including prorating in the
event of oversubscription) set forth in this Indenture. If the aggregate
purchase price of the Indebtedness tendered exceeds the Net Cash Proceeds
allotted to its purchase, the Issuer will select the Indebtedness to be
purchased on a pro rata basis but in round denominations, which in the case of
the Notes will be denominations of $2,000 principal amount or integral multiples
of $1,000 in excess thereof. The Issuer shall not be required to make such an
offer to purchase Notes (and other Applicable Senior Indebtedness) pursuant to
this covenant if the Net Cash Proceeds available therefor is less than
$15,000,000 (which lesser amount shall be carried forward for purposes of
determining whether such an offer is required with respect to the Net Cash
Proceeds from any subsequent Asset Sale). Upon




--------------------------------------------------------------------------------




completion of such an offer to purchase, any remaining Net Cash Proceeds may be
applied by the Company for any purpose otherwise permitted by this Indenture,
and the amount of Net Cash Proceeds shall be reduced by the aggregate amount of
the offer made pursuant to this Section 4.06(c).
The Issuer shall comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Notes pursuant to this Section 4.06. To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Section 4.06, the Issuer shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Section 4.06 by virtue of its compliance with such
securities laws or regulations.
SECTION 4.07. Limitation on Affiliate Transactions. (a) The Company shall not,
and shall not permit any Restricted Subsidiary to, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any
property, employee compensation arrangements or the rendering of any service)
with, or for the benefit of, any Affiliate of the Company (an “Affiliate
Transaction”), unless:
(i) the terms of the Affiliate Transaction are no less favorable to the Company
or such Restricted Subsidiary than those that could be obtained at the time of
the Affiliate Transaction in arm’s-length dealings with a Person who is not an
Affiliate; or
(ii) if such Affiliate Transaction involves an amount in excess of $1,000,000,
the terms of the Affiliate Transaction are set forth in writing and a majority
of the non-employee members of the Board of Directors of the Company
disinterested with respect to such Affiliate Transaction have determined in good
faith that the criteria set forth in clause (1) are satisfied and have approved
the relevant Affiliate Transaction as evidenced by a resolution of such Board of
Directors; and
(iii) if such Affiliate Transaction involves an amount in excess of $2,500,000,
the Board of Directors of the Company shall also have received a written opinion
from an Independent Qualified Party to the effect that such Affiliate
Transaction is fair, from a financial standpoint, to the Company and its
Restricted Subsidiaries or is not less favorable to the Company and its
Restricted Subsidiaries than could reasonably be expected to be obtained at the
time in an arm’s-length transaction with a Person who was not an Affiliate;
provided, however, that such an opinion shall not be required for (x) a
management contract entered into between the Company or a Restricted Subsidiary
and an Unrestricted Subsidiary pursuant to which the Company or such Restricted
Subsidiary provides services to such Unrestricted Subsidiary for a fee or other
consideration so long as the owners of any other equity interests in such
Unrestricted Subsidiary are not Affiliates (other than a Restricted Subsidiary)
of the Company or any Restricted Subsidiary (any such Unrestricted Subsidiary
being herein referred to as a




--------------------------------------------------------------------------------




“Special Unrestricted Subsidiary”) or (y) transactions with Guggenheim providing
for any financial advisory, financing, underwriting or placement services or in
respect of other lending or investment banking activities.
(b) Section 4.07(a) shall not apply to the following:
(A) any employment, consulting, service, indemnification, termination or
severance agreement or compensation plan or arrangement entered into by the
Company or any Restricted Subsidiary, and the transactions customarily provided
for by any such agreement, plan or arrangement;
(B) reasonable compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans and transactions
contemplated thereby) for directors, officers, employees and consultants of the
Company and its Subsidiaries;
(C) transactions between or among the Company and/or any Restricted
Subsidiaries;
(D) any transaction with any non-Affiliate that becomes an Affiliate as a result
of such transaction;
(E) (x) any agreement existing on the Issue Date, as in effect on the Issue
Date, or as modified, amended, amended and restated, supplemented or replaced so
long as the terms of such agreement as modified, amended, amended and restated,
supplemented or replaced, taken as a whole, are not materially more
disadvantageous to the Company and the Restricted Subsidiaries, taken as a
whole, than the terms of such agreement as in effect on the Issue Date, as
determined in good faith by the Board of Directors, and (y) any transaction
provided for by any such agreement;
(F) loans or advances to employees or consultants (other than to a Permitted
Holder) in the ordinary course of business or approved by the Board of
Directors, but in any event not to exceed $2,000,000 in the aggregate
outstanding at any one time, and cancellation or forgiveness or modification of
the terms of such loans or advances;
(G) the issuance or sale of any Equity Interests (other than Disqualified Stock)
of the Company;
(H) transactions with a Person that is an Affiliate of the Company or a
Restricted Subsidiary solely because the Company directly or indirectly owns
Equity Interests in, or controls, such Affiliate, other than transactions with
Unrestricted Subsidiaries;




--------------------------------------------------------------------------------




(I) the transfer of Timeshare Loans and related rights and assets in connection
with any Permitted Securitization, and any other transaction effected in the
ordinary course as part of a Permitted Securitization;
(J) any Investment (other than a Permitted Investment) or other Restricted
Payment, in each case permitted to be made pursuant to (but only to the extent
included in the calculation of the amount of Restricted Payments made pursuant
to) paragraph (a)(3) of Section 4.04; and
(K) the acquisition of Vacation Interests and any related rights from a Special
Unrestricted Subsidiary; provided, however, that the entire consideration for
such acquisition consists of cash proceeds that have been received from the sale
by the Company or a Restricted Subsidiary of Vacation Interests representing the
Vacation Interests being so acquired.
SECTION 4.08. Limitation on Line of Business. The Company shall not, and shall
not permit any Restricted Subsidiary to, engage in any business other than
Related Businesses.
SECTION 4.12. Limitation on Liens. The Company shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create, incur, assume or
otherwise cause or suffer to exist or become effective any Lien of any kind upon
any of their assets, now owned or hereafter acquired, other than:
(i) in the case of any asset that does not constitute Collateral, Permitted
Liens; provided, however, that any Lien on such asset shall be permitted
notwithstanding that it is not a Permitted Lien if all payments due under this
Indenture and the Notes are secured on an equal and ratable basis with the
obligations so secured until such time as such obligations are no longer secured
by a Lien; and
(ii) in the case of any asset that constitutes Collateral, Permitted Collateral
Liens.
In the case of the proviso in clause (i) of this Section 4.12, if the
obligations so secured are expressly subordinated by their terms to the Notes,
the Lien securing such obligations shall also be so subordinated by its terms at
least to the same extent.
SECTION 4.15. Sale/Leaseback Transactions. The Company will not, and will not
permit any Restricted Subsidiary to, enter into any Sale/Leaseback Transaction
with respect to any property unless:
(i) the Company or such Restricted Subsidiary would be entitled to (A) incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale/Leaseback Transaction pursuant to Section 4.03 and (B) create a Lien




--------------------------------------------------------------------------------




on such property securing such Attributable Debt without equally and ratably
securing the Notes pursuant to Section 4.12;
(ii) the net proceeds received by the Company or any Restricted Subsidiary in
connection with such Sale/Leaseback Transaction are at least equal to the Fair
Market Value of such property; and
(iii) the Company applies the proceeds of such transaction in compliance with
Section 4.06.
SECTION 5.01. Mergers or Asset Transfers. (a) Neither the Company, Intermediate
Holdco nor the Issuer shall consolidate or merge with or into (whether or not
the Company, Intermediate Holdco or the Issuer is the surviving corporation), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, another Person unless:
(i) the Company, Intermediate Holdco or the Issuer, as the case may be, is the
surviving entity (which in the case of the Issuer must be a corporation) or the
Person formed by or surviving any such consolidation or merger (if other than
the Company, Intermediate Holdco or the Issuer, as the case may be) or to which
such sale, assignment, transfer, lease, conveyance or other disposition shall
have been made is organized or existing under the laws of the United States, any
state thereof or the District of Columbia;
(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Company, Intermediate Holdco or the Issuer, as the case may be)
or the Person to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made assumes all the obligations of the
Company, Intermediate Holdco or the Issuer, as the case may be, under this
Indenture and with respect to the Notes or its Notes Guarantee, as the case may
be, pursuant to a supplemental indenture in a form reasonably satisfactory to
the Trustee;
(iii) except in the case of a merger or consolidation of the Company,
Intermediate Holdco or the Issuer with or into a Wholly Owned Restricted
Subsidiary of the Company, immediately before and after such transaction no
Default has occurred and is continuing; and
(iv) except in the case of a merger or consolidation of the Company,
Intermediate Holdco or the Issuer with or into a Wholly Owned Restricted
Subsidiary of the Company, the Person formed by or surviving any such
consolidation or merger (if other than the Company, Intermediate Holdco or the
Issuer, as the case may be), or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made shall, at the time of such
transaction and after giving pro forma effect thereto as if such transaction had
occurred at the end of the applicable fiscal quarter, either (A) be permitted to
incur at least $1.00 of additional Ratio Indebtedness pursuant to
Section 4.03(a) or




--------------------------------------------------------------------------------




(B) have a Fixed Charge Coverage Ratio no less than that of the Company at such
time without giving such pro forma effect thereto.
Upon the consummation of any transaction effected in accordance with this
Section 5.01(a), if the Company, Intermediate Holdco or the Issuer, as the case
may be, is not the continuing Person, the resulting, surviving or transferee
Person shall succeed to, and be substituted for, and may exercise every right
and power of, the Company, Intermediate Holdco or the Issuer, as applicable,
under this Indenture and with respect to the Notes or its Notes Guarantee, as
the case may be, with the same effect as if such successor Person had been named
as the Company, Intermediate Holdco or the Issuer, as applicable, in this
Indenture. Upon such substitution the Company, Intermediate Holdco or the
Issuer, as applicable, except in the case of a lease, shall be released from its
obligations under this Indenture, and with respect to the Notes or its Notes
Guarantee, as the case may be, and the Security Documents.
(b) Each Subsidiary Guarantor (other than any Guarantor whose Notes Guarantee is
to be released in accordance with Section 10.06) shall not, and the Company
shall not cause or permit any such Subsidiary Guarantor to, consolidate with or
merge with or into any Person other than the Company, the Issuer or another
Subsidiary Guarantor unless:
(i) the Person formed by or surviving any such consolidation or merger or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is organized and existing under the laws of the United
States, any State thereof or the District of Columbia;
(ii) the Person formed by or surviving any such consolidation or merger or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made assumes all of the obligations of the applicable Guarantor
under its Notes Guarantee;
(iii) immediately before and after giving effect to such transaction, no Default
has occurred and is continuing; and
(iv) except in the case of a merger or consolidation of a Guarantor with or into
a Wholly Owned Restricted Subsidiary of the Company, immediately after giving
effect to such transaction and the use of any net proceeds therefrom on a pro
forma basis, the Company could satisfy Section 5.01(a)(iv).
(c) The following additional conditions shall apply to each transaction set
forth in Sections 5.01(a) and 5.01(b):
(i) the Company, Intermediate Holdco, the Issuer, the Subsidiary Guarantor or
the relevant surviving entity, as applicable, shall cause such amendments or
other instruments to be filed and recorded in such jurisdictions as may be
required by applicable law to preserve and protect the Lien of the Security
Documents on the Collateral owned by or transferred to such Person, together
with such financing statements as may be required to perfect any security
interests




--------------------------------------------------------------------------------




in such Collateral which may be perfected by the filing of a financing statement
under the Uniform Commercial Code of the relevant states;
(ii) the Collateral owned by or transferred to the Company, Intermediate Holdco,
the Issuer, the Subsidiary Guarantor or the relevant surviving entity, as
applicable, shall
(1) continue to constitute Collateral under the Security Documents and this
Indenture;
(2) be subject to the Lien in favor of the Collateral Agent (to the extent that
such Lien is not prohibited by any related Acquired Indebtedness that is secured
by such assets); and
(3) not be subject to any Lien other than Liens permitted by the Security
Documents and this Indenture;
(iii) the assets of the Person which is merged or consolidated with or into the
relevant surviving entity, to the extent that they are assets of the types which
would constitute Collateral under the Security Documents and which would be
required to be pledged thereunder, shall be treated as after–acquired property
and such surviving entity shall take such action as may be reasonably necessary
to cause such assets to be made subject to the Lien of the Security Documents in
the manner and to the extent required in the Security Documents and this
Indenture; and
(iv) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such transaction and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture comply with the applicable provisions of this Indenture
and, with respect to the Officers’ Certificate only, that all conditions
precedent in this Indenture relating to such transaction have been satisfied
and, with respect to the Opinion of Counsel only, that such supplemental
indenture and Security Documents are legal, valid, binding and enforceable,
subject to customary qualifications;
provided, however, that clauses (iii) and (iv) of each of Sections 5.01(a) and
5.01(b) shall not be applicable to the Company or a Restricted Subsidiary
merging with an Affiliate of the Company solely for the purpose of
reincorporating the Company or such Restricted Subsidiary in another permitted
jurisdiction.






--------------------------------------------------------------------------------




SCHEDULE 1.01(a)


SUBSIDIARY GUARANTORS
Entity Name
Jurisdiction
of
Organization
1.    AKGI-St. Maarten N.V.
DE
2.    Chestnut Farms, LLC
NV
3.    Cumberland Gate, LLC
DE
4.    Diamond Resorts California Collection Development, LLC
DE
5.    Diamond Resorts Centralized Services Company
DE
 
6.    Diamond Resorts Citrus Share Holding, LLC
DE
7.    Diamond Resorts Coral Sands Development, LLC
DE
 
8.    Diamond Resorts Cypress Pointe I Development, LLC
DE
 
9.    Diamond Resorts Cypress Pointe II Development, LLC
DE
 
10.    Diamond Resorts Cypress Pointe III Development, LLC
DE
 
11.    Diamond Resorts Daytona Development, LLC
DE
 
12.    Diamond Resorts Developer and Sales Holding Company
DE
 
13.    Diamond Resorts DPM Development LLC
NV
 
14.    Diamond Resorts Epic Mortgage Holdings, LLC
DE
15.    Diamond Resorts Fall Creek Development, LLC
DE
16.    Diamond Resorts Finance Holding Company
DE
17.    Diamond Resorts Financial Services, Inc.
NV
18.    Diamond Resorts Grand Beach I Development, LLC
DE
19.    Diamond Resorts Grand Beach II Development, LLC
DE
20.    Diamond Resorts Greensprings Development, LLC
DE
21.    Diamond Resorts Hawaii Collection Development, LLC
DE
22.    Diamond Resorts Hilton Head Development, LLC
DE
23.    Diamond Resorts Holdings, LLC
24.    Diamond Resorts International Club, Inc.
NV
FL
25.    Diamond Resorts International Marketing, Inc.
CA
26.    Diamond Resorts International Marketing Mexico, LLC
NV
27.    Diamond Resorts Las Vegas Development, LLC
DE
28.    Diamond Resorts Management & Exchange Holding Company
DE
29.    Diamond Resorts Management, Inc.
AZ





--------------------------------------------------------------------------------




Entity Name
Jurisdiction
of
Organization
30.    Diamond Resorts MGV Development LLC
NV
31.    Diamond Resorts Mortgage Holdings, LLC
DE
32.    Diamond Resorts Mystic Dunes Development, LLC
NV
33.    Diamond Resorts Palm Springs Development, LLC
DE
34.    Diamond Resorts Poco Diablo Development, LLC
DE
35.    Diamond Resorts Poipu Development, LLC
DE
36.    Diamond Resorts Polo Development, LLC
NV
37.    Diamond Resorts Port Royal Development, LLC
DE
38.    Diamond Resorts Powhatan Development, LLC
DE
39.    Diamond Resorts Residual Assets Development, LLC
DE
40.    Diamond Resorts Residual Assets Finance, LLC
DE
41.    Diamond Resorts Residual Assets M&E, LLC
DE
42.    Diamond Resorts Ridge on Sedona Development, LLC
DE
43.    Diamond Resorts Ridge Pointe Development, LLC
DE
44.    Diamond Resorts San Luis Bay Development, LLC
DE
45.    Diamond Resorts Santa Fe Development, LLC
DE
46.    Diamond Resorts Scottsdale Development, LLC
DE
47.    Diamond Resorts Sedona Springs Development, LLC
DE
48.    Diamond Resorts Sedona Summit Development, LLC
DE
49.    Diamond Resorts St. Croix Development, LLC
DE
50.    Diamond Resorts Steamboat Development, LLC
DE
51.    Diamond Resorts Tahoe Beach & Ski Development, LLC
DE
52.    Diamond Resorts Teton Club Development, LLC
NV
53.    Diamond Resorts U.S. Collection Development, LLC
DE
54.    Diamond Resorts Villa Mirage Development, LLC
DE
55.    Diamond Resorts Villas of Sedona Development, LLC
DE
56.    Diamond Resorts West Maui Development, LLC
DE
57.    Foster Shores, LLC
MO
58.    George Acquisition Subsidiary, Inc.
NV
59.    Ginger Creek, LLC
DE
60.    Grand Escapes, LLC
DE
61.    International Timeshares Marketing, LLC
DE
62.    Lake Tahoe Resort Partners, LLC
CA





--------------------------------------------------------------------------------




Entity Name
Jurisdiction
of
Organization
63.    Mazatlan Development Inc.
WA
64.    MMG Development Corp.
FL
65.    Poipu Resort Partners, L.P.
HI
66.    Resort Management International, Inc.
CA
67.    Resorts Development International, Inc.
NV
68.    Walsham Lake, LLC
MO
69.    West Maui Resort Partners, L.P.
70.    Crescent One, LLC
71.    Island One, Inc.
72.    Island One Resorts Management Corporation
73.    Galaxy Exchange Company
74.    Navigo Vacation Club, Inc.
DE
FL
FL
FL
FL
FL











--------------------------------------------------------------------------------




SCHEDULE 2.01
Lenders and Commitments
Lender
Commitments
Credit Suisse AG
Eleven Madison Avenue
New York, NY 10010
$[ ]
Bank of America, N.A.
One Bryant Park
New York, NY 10036
$[ ]
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179
$[ ]
Total:
$25,000,000









--------------------------------------------------------------------------------






SCHEDULE 3.08(a)


Restricted Subsidiaries




CERTIFICATED INTERESTS
 
Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
 
1.    AKGI-St. Maarten N.V.
DE
Diamond Resorts Corporation
100%
6,000 Common
2
 
2.    Diamond Resorts International Club, Inc.
FL
Diamond Resorts Management & Exchange Holding Company
100%
1,000 Common
4
 
3.    George Acquisition Subsidiary, Inc.
NV
Diamond Resorts Corporation
100%
1,000 Common


2
 
4.    Mazatlan Development Inc.
WA
Diamond Resorts Developer and Sales Holding Company
100%
1,000 Common


7
 
5.    MMG Development Corp.
FL
Diamond Resorts Developer and Sales Holding Company
100%
1,000 Common


11
 
6.    Resort Management International, Inc.
CA
Diamond Resorts Management & Exchange Holding Company
100%
1,000 Common


7
 
7.    Diamond Resorts International Marketing, Inc.
CA
Diamond Resorts Developer and Sales Holding Company
100%
2,000 Common
7
 
8.    Resorts Development International, Inc.
NV
Diamond Resorts Residual Assets Development, LLC
100%
100 Common
8
 
9.    Diamond Resorts Centralized Services Company
DE
Diamond Resorts Corporation
100%
100 Common
2





--------------------------------------------------------------------------------




 
Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
 
10.    Diamond Resorts Developer and Sales Holding Company
DE
Diamond Resorts Corporation
100%
100 Common
M-4
 
11.    Diamond Resorts Finance Holding Company
DE
Diamond Resorts Corporation
100%
100 Common
2
 
12.    Diamond Resorts Financial Services, Inc.
NV
Diamond Resorts Finance Holding Company
100%
100 Common
3
 
13.    Diamond Resorts Management & Exchange Holding Company
DE
Diamond Resorts Corporation
100%
100 Common
2
 
14.    Diamond Resorts Management, Inc.
AZ
Diamond Resorts Management & Exchange Holding Company
100%
1,000 Common
5
 
15.    Diamond Resorts Corporation
MD
Diamond Resorts Holdings, LLC
100%
100 Common
1
 
16.    Diamond Resorts Europe (Holdings) Limited
England & Wales
Diamond Resorts Corporation
100%
32,339,637 Ordinary
6
 
17.    Island One Resorts Management Corporation
FL
Island One, Inc.
100%
199,894.5 Common
1
 
18.    Island One, Inc.
FL
Diamond Resorts Corporation
100%
1,000,000 Common
1
 
19.    Galaxy Exchange Company
FL
Island One Resorts Management Corporation


100%
2,000 Common


1
 
20.    Island One, Inc.
FL
Island One Resorts Management Corporation


100%
7,500 Common


1

NON-CERTIFICATED INTERESTS




--------------------------------------------------------------------------------




Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
21.    Chestnut Farms, LLC
NV
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
22.    Cumberland Gate, LLC
DE
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
23.    Diamond Resorts California Collection Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
24.    Diamond Resorts Hawaii Collection Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
25.    Diamond Resorts Holdings, LLC
NV
Diamond Resort International, Inc.
100%
100% membership interest
Non-certificated
26.    Diamond Resorts U.S. Collection Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
27.    Grand Escapes, LLC
DE
Diamond Resorts Management & Exchange Holding Company
100%
100% membership interest
Non-certificated
28.    International Timeshares Marketing LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
29.    Lake Tahoe Resort Partners, LLC
CA
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
30.    Poipu Resort Partners, L.P.
HI
GP: Diamond Resorts Poipu Development, LLC
LP: Diamond Resorts Developer and Sales Holding Company
1.0%
 
99%
1% General Partner Interest; 99% Limited Partner Interest
Non-certificated





--------------------------------------------------------------------------------




Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
31.    Diamond Resorts Citrus Share Holding, LLC
DE
Diamond Resorts Corporation
100%
100% membership interest
Non-certificated
32.    Diamond Resorts Coral Sands Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
33.    Diamond Resorts Cypress Pointe I Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
34.    Diamond Resorts Cypress Pointe II Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
35.    Diamond Resorts Cypress Pointe III Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
36.    Diamond Resorts Daytona Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
37.    Diamond Resorts DPM Development, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
38.    Diamond Resorts Epic Mortgage Holdings, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
39.    Diamond Resorts Fall Creek Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
40.    Diamond Resorts Grand Beach I Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
41.    Diamond Resorts Grand Beach II Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
42.    Diamond Resorts Greensprings Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------




Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
43.    Diamond Resorts Hilton Head Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
44.    Diamond Resorts MGV Development, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
45.    Diamond Resorts International Marketing Mexico, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
46.    Diamond Resorts Poipu Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
47.    Diamond Resorts Las Vegas Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
48.    Diamond Resorts Mortgage Holdings, LLC
DE
Diamond Resorts Finance Holding Company
Diamond Resorts Financial Services, Inc.
98%


2%
98% membership interest


2% membership interest
Non-certificated
49.    Diamond Resorts Mystic Dunes Development, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
50.    Diamond Resorts Palm Springs Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
51.    Diamond Resorts Poco Diablo Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
52.    Diamond Resorts Polo Development, LLC
NV
Diamond Resorts Holdings, LLC
Diamond Resorts Las Vegas Development, LLC
95%


 5%
95% membership interest


5% membership interest
Non-certificated





--------------------------------------------------------------------------------




Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
53.    Diamond Resorts Port Royal Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
54.    Diamond Resorts Powhatan Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
55.    Diamond Resorts Residual Assets Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
56.    Diamond Resorts Residual Assets Finance, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
57.    Diamond Resorts Residual Assets M&E, LLC
DE
Diamond Resorts Management & Exchange Holding Company
100%
100% membership interest
Non-certificated
58.    Diamond Resorts Ridge on Sedona Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
59.    Diamond Resorts Ridge Pointe Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
60.    Diamond Resorts San Luis Bay Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
61.    Diamond Resorts Santa Fe Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
62.    Diamond Resorts Scottsdale Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
63.    Diamond Resorts Sedona Springs Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
64.    Diamond Resorts Sedona Summit Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------




Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
65.    Diamond Resorts St. Croix Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
66.    Diamond Resorts Steamboat Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
67.    Diamond Resorts Tahoe Beach & Ski Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
68.    Diamond Resorts Teton Club Development, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
69.    Diamond Resorts Villa Mirage Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
70.    Diamond Resorts Villas of Sedona Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
71.    Diamond Resorts West Maui Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
72.    West Maui Resort Partners, L.P.
DE
GP: Diamond Resorts West Maui Development, LLC;
LP: Diamond Resorts Developer and Sales Holding Company
1.0%
99%
1% General Partner Interest;


99% Limited Partner Interest
Non-certificated
73.    Foster Shores, LLC
MO
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
74.    Ginger Creek, LLC
DE
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
75.    Walsham Lake, LLC
MO
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------




Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
76.    Crescent One, LLC
FL
Diamond Resorts Corporation
100%
100% membership interest
Non-certificated

SPECIAL PURPOSE SECURITIZATION ENTITIES
Restricted Subsidiary, as Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
77.    DRI Quorum 2010, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
78.    Diamond Resorts Seller 2009-1, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
79.    Diamond Resorts Owner Trust 2009-1
DE
Diamond Resorts Seller 2009-1, LLC
100%
100% membership interest
Non-certificated
80.    Diamond Resorts Seller 2011-1, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
81.    Diamond Resorts Owner Trust 2011-1
DE
Diamond Resorts Seller 2011-1, LLC
100%
100% membership interest
Non-certificated
82.    Diamond Resorts Seller 2013-1, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
83.    Diamond Resorts Owner Trust 2013-1
DE
Diamond Resorts Seller 2013-1, LLC
100%
100% membership interest
Non-certificated
84.    Diamond Resorts Depositor 2008, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
85.    Diamond Resorts Issuer 2008, LLC
DE
Diamond Resorts Depositor 2008, LLC
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------




SCHEDULE 3.08(b)
Unrestricted Subsidiaries
Unrestricted Subsidiary, as Issuer
Jurisdiction
Registered
Owner
Percentage
of Equity Interests
Number and Class of Equity Interest
Number of
Certificate
1.    Tempus Holdings, LLC
Delaware
Diamond Resorts Corporation
100%
100% membership interest
Non-Certificated
2.    Tempus Acquisition, LLC
Delaware
Tempus Holdings, LLC
100%
100% membership interest
Non-Certificated
3.    Mystic Dunes, LLC
Delaware
Tempus Acquisition, LLC
100%
100% membership interest
Non-Certificated
4.    Ameristate Title, LLC
Delaware
Mystic Dunes, LLC
100%
100% membership interest
Non-Certificated
5.    Myrtle Beach Receivables, LLC
Delaware
Mystic Dunes, LLC
100%
100% membership interest
Non-Certificated
6.    Mystic Dunes Myrtle Beach, LLC
Delaware
Mystic Dunes, LLC
100%
100% membership interest
Non-Certificated
7.    DPM Holdings, LLC
Delaware
Diamond Resorts Corporation
100%
100% membership interest
Non-Certificated





--------------------------------------------------------------------------------




Unrestricted Subsidiary, as Issuer
Jurisdiction
Registered
Owner
Percentage
of Equity Interests
Number and Class of Equity Interest
Number of
Certificate
8.    ILX Acquisition, Inc.
Delaware
Diamond Resorts Corporation
100%
100 common shares
Non-Certificated
9.    ILX Acquisition, LLC
Delaware
ILX Acquisition, Inc.


100%
100% membership interest
Non-Certificated
10.    DPM Acquisition, LLC
Delaware
DPM Holdings, LLC
100%
100% membership interest
Non-Certificated
11.    DPM Loanco, LLC
Delaware
DPM Acquisition, LLC
100%
100% membership interest
Non-Certificated
12.    DPM RP Subsidiary, LLC
Delaware
DPM Acquisition, LLC
100%
100% membership interest
Non-Certificated
13.    ILX Resorts Acquisition, S de R.L. de C.V.
Mexico
ILX Acquisition, Inc.
ILX Acquisition, LLC
99.97%
0.03%
100% membership interest
Non-Certificated
14.    DPM Acquisition Mexico S de R.L. de C.V.
Mexico
DPM Acquisition, LLC
DPM Holdings, LLC
99%
1%
100% membership interest
Non-Certificated
15.    Operating DPM S de R.L. de C.V.
Mexico
DPM Acquisition, LLC
DPM Holdings, LLC
99%
1%
100% membership interest
Non-Certificated





--------------------------------------------------------------------------------




Unrestricted Subsidiary, as Issuer
Jurisdiction
Registered
Owner
Percentage
of Equity Interests
Number and Class of Equity Interest
Number of
Certificate
16.    Sales DPM S de R.L. de C.V.
Mexico
DPM Acquisition, LLC
DPM Holdings, LLC
99%
1%
100% membership interest
Non-Certificated
17.    IOI Funding I, LLC
Florida
Island One, Inc.
100%
100% membership interest
Non-Certificated
18.    IOI Funding II, LLC
Florida
Island One, Inc.
100%
100% membership interest
Non-Certificated







--------------------------------------------------------------------------------




Schedule 3.09


Litigation


FLRX Litigation


FLRX is a defendant in a lawsuit originally filed in July 2003, alleging the
breach of certain contractual terms relating to the obligations under a stock
purchase agreement for the acquisition of FLRX in 1998, as well as certain
violations under applicable consumer protection acts. FLRX currently conducts no
operations and has no material assets other than an indirect interest in two
undeveloped real estate parcels in Mexico. In January 2010, following a jury
trial, a Washington state court entered a judgment against FLRX, awarded
plaintiffs damages of $30.0 million plus post-judgment interest at a rate of 12%
per annum and attorney’s fees of approximately $1.5 million plus accrued
interest, and ordered specific performance of certain ongoing contractual
obligations pursuant to the breach of contract claim.


FLRX appealed the verdict. On November 14, 2011, we received notice that the
Court of Appeals for the State of Washington affirmed the lower court decision
upholding the judgment against FLRX. On February 27, 2012, FLRX filed a petition
for review with the State Supreme Court. On June 6, 2012, the petition was
denied. Any liability in this matter is not covered by insurance. Neither
Diamond Resorts Corporation nor any of its other subsidiaries is party to this
lawsuit. Sunterra Corporation was originally named as a defendant in this
matter, but it was later dismissed from the case. It is possible that FLRX may
at some point determine to file for protection under the Federal Bankruptcy
Code.


In April 2012, the plaintiffs in the FLRX case filed a lawsuit in King County
Superior Court in the State of Washington against Diamond LLC and Diamond
Resorts Corporation. The complaint, which alleges two claims for alter ego and
fraudulent conveyance, seeks to hold Diamond Resorts Parent, LLC and Diamond
Resorts Corporation liable for the judgment entered against FLRX. Plaintiffs
claim that the defendants manipulated the corporate form of FLRX and caused
fraudulent transfers of assets from FLRX.


On May 18, 2012, the case was removed to the U.S. District Court for the Western
District of Washington, Case No. 2:12-cv-00870. On August 29, 2012, Diamond
Resorts Corporation filed an answer to the complaint, denying all material
allegations therein and raising various affirmative defenses. On September 24,
2012, the court entered an order dismissing Diamond LLC. The court has set the
case for trial on December 3, 2013. The parties are currently engaged in written
discovery. We intend to vigorously defend against these claims. Although we
believe that we will not have any material liability when these matters are
ultimately resolved, there can be no assurance that this will be the case. As of
March 31, 2013 and December 31, 2012, we had an estimated litigation accrual of
$1.1 million in accrued liabilities, as reflected in the accompanying
consolidated balance sheets, which represents the write-down of FLRX’s
investment in subsidiaries to $0. Legal fees associated with these cases are
expensed as incurred.






--------------------------------------------------------------------------------




SCHEDULE 3.17
Environmental Matters
None.






--------------------------------------------------------------------------------




SCHEDULE 3.18
Insurance
Type of Coverage
Company &
Policy Number
Policy
Period
Limits/Deductible
Premium
Comments
Primary Property
$50M
Lexington Ins. Co. (26.5%)
Dom #025031454 Fgn #025031459
Liberty Mutual (10%)
Dom #YS2L9L447878013 Fgn #1ARL9L447878013
Ironshore (10%) #440802413A
Zurich (15%) #PPR5490535-01
Lloyd's- QBP (7.5%) #WB1300204
Lloyd's- SJC (7%) Primary ($15M) #WB1300117
Lloyd's- AFB (7.5%) Primary ($15M) #WB1300117
Lloyd's- HIS (7.5%)Primary ($15M) #WB1300117
Lloyd's- MSP (4%) Primary ($15M) #WB1300117
Lloyd's- AMA (8.67%) ($10M xs $15M) #WB1300206
Lloyd's- AML (7.22%) ($10M xs $15M) #WB1300206
Lloyd's- ASC (7.22%) ($10M xs $15M) #WB1300206
Lloyd's- HCC (2.89%) ($10M xs $15M) #WB1300206
Essex (10%) ($25M xs $25M) #ESP7955
Lloyd's- RNR (10%) ($25M xs $25M) #WB1300218
Lloyd's- JCD (6%) ($25M xs $25M) #WB1300218
3/1/13
3/1/14
$300,000,000 - Blanket Limit
$300,000,000 - Windstorm
$250,000,000 - Named Windstorm
$300,000,000 - Flood
$100,000,000 - Critical Flood (Zones A&V)
Excluded - Flood (Ntherlands)
$10,000,000 - Flood (Germany)
$300,000,000 - Earthquake
$100,000,000 - CA Earthquake
$250,000,000 - Earthquake - Alaska, Hawaii, New Madrid, Pacific Northwest,
Foreign High Hazard


$100K All Other Perils
5% of TIV, min $250K for EQ in CA, HI & Mexico
5% of TIV, min $250K for Named Wind in FL and NA
3% per unit, min $250K for Named Wind PPR and PHR
3% of TIV, min $250K for All Other Tier One Named Wind
$1M for Branson, MO Flood
5% of TIV, min $1M for SFHA Flood
$5,745,061
Worldwide Coverage
Does not include taxes/fees
 
Property Excess
$200M xs $50M
MARP (25%) #78A3XP0000204-04
RSUI (12.5%) #LHD380451
Torus (10%) #10928A133APR
Tokio (2.5%) #LCP-6480721-00
Swiss Re (20%) #31-3-74437
ACE BDA(20%) #DIAMOND01381PAxis (10%) #ENG76590812
3/1/13
3/1/14
$200M per occur excess of $50M
Included above
2nd Excess Property Layer





--------------------------------------------------------------------------------




Type of Coverage
Company &
Policy Number
Policy
Period
Limits/Deductible
Premium
Comments
Property Excess
$50M xs $250M
Axis (50%) #ENG772212-13
3/1/13
3/1/14
$50M excess of $250M
Included above
3rd Excess Property Layer
ERISA
Old Republic Surety Company 
Policy # W150153461
03/13/13
03/13/14
$500K Limit
$150.00
Insured: DRI Profit Sharing & Savings Plan
ERISA policy/bond to be provided annually to Benefits Director for audit
purposes.
Environmental
Illinois Union Insurance Company 
Policy # PPLG24877267001
3/17/09
3/17/15
New pollution conditions: 
$25M per pollution condition
$25M aggregate / $100K SIR
Pre-existing conditions: 
$25M per pollution condition
$25M aggregate / $100K SIR
Foreign Jurisdiction Pollution Conditions: 
$25M per pollution condition
$25M aggregate / $100K SIR
$600,000

Extension Premium: $270,632
 





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Corporate D&O Liability
National Union Fire Co of Pittsburg, PA
Policy # 02-140-92-62
4/26/13


7/19/14
$10M Limit of Liability$350,000 All Other Loss Retention$500,000 Securities
Retention


$230,045


 
Employment Practices Liability
National Union Fire Company of Pittsburg, PA
Policy # 02-140-75-15
4/26/13
4/26/14
$10M Limit of Liability
$350,000 Retention


$187,558


 
Fiduciary Liability
National Union Fire Ins Co of Pittsburgh, PA.
Policy # 02-140-72-67
4/26/13
4/26/14
$10M Limit of Liability
$25,000 Retention


$22,321


Covers 401k & Benefit Plan Liability & ERISA claims
Blanket Crime
National Union Fire Ins. Co. of Pittsburgh, PA
Policy# 02-140-92-63
4/26/13
4/26/14
$3M Limit of Liability


$43,165


Covers all Diamond Resorts locations and managed locations.
Excess Crime
Westchester Fire (Quota Share)
Policy No.: G24581275 005
4/26/13
4/26/14
$7M p/o $23M xs $3M


$19,951


 
Excess Crime
Zurich American Insurance Company (Quota Share)
Policy No.: FID 489216504
4/26/13
4/26/14
$11M p/o $23M xs $3M


$31,353


 
Excess Crime
US Specialty Insurance Company (Quota Share)
Policy No.: 64-MGU-13-A29518
4/26/13
4/26/14
$5M p/o $23M xs $3M


$14,250


 
Professional Liability E&O
Illinois Union Insurance Company
Policy # G2363496A 006
4/26/13
4/26/14
$5M Limit of Liaiblity / Agg
$250,000 Retention


$124,652


 
Excess Corporate
D&O Liability
Axis Insurance Company
Policy # MLN773624/01/2013
4/26/13


7/19/14
$10M xs $10M


$172,550


 
Excess Corporate
D&O Liability
Berkley Insurance Co (Monitor) 
Policy # 11210384
4/26/13
7/19/14
$5M xs $20M


$65,000


 





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Excess Corporate
D&O Liability
Lloyd's of London (Beazley)
Policy # FD1380999
7/19/13
7/19/14
$10M xs $25M


$110,000


 
Excess Corporate
D&O Liability
ACE American Insurance Company
Policy #: DOX G23673617 001
7/19/13
7/19/14
$5M xs $35M


$52,250


 
Excess Corporate
D&O Liability
RSUI Indemnity Company
Policy #: NHS652924
7/19/13
7/19/14
$10M xs $40M


$100,000


 
Excess Corporate
D&O Liability
XL Insurance
Policy #: ELU130723-13
7/19/13
7/19/14
$5M xs $50M


$75,000


 
Excess Corporate
D&O Liability
HCC Global
Policy #: 14-MGU-13-A29813
7/19/13
7/19/14
$5M xs $55M


$63,750


 
Excess Corporate
D&O Liability
Starr Indemnity & Liability Co
Policy #: SISIXFL21128513
7/19/13
7/19/14
$5M xs $60M


$57,375


 
Excess Corporate
D&O Liability
Ironshore Insurance Services
Policy #: 001737200
7/19/13
7/19/14
$5M xs $65M


$51,840


 
Excess Corporate
D&O Liability
XL Insurance
Policy #: ELU130722-13
7/19/13
7/19/14
$5M xs $70M


$125,000


 





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
HOA D&O


































HOA D&O Continued






































HOA D&O Continued






































HOA D&O Continued














National Union Fire Ins Co of Pittsburgh, PA.
Policy# 02-139-55-69


































































National Union Fire Ins Co of Pittsburgh, PA.
Policy# 02-139-55-69












































































National Union Fire Ins Co of Pittsburgh, PA.
Policy# 02-139-55-69












































































National Union Fire Ins Co of Pittsburgh, PA.
Policy# 02-139-55-69




































4/26/13
4/26/14




































































4/26/13
4/26/14














































































4/26/13
4/26/14














































































4/26/13
4/26/14
































$2M Per HOA
$118M Aggregate
$5K Deductible


































































$2M Per HOA
$118M Aggregate
$5K Deductible












































































$2M Per HOA
$118M Aggregate
$5K Deductible












































































$2M Per HOA
$118M Aggregate
$5K Deductible
































$130,618


Total Premium


$3058


Diamond Resorts US Collection Owners Association, Inc.


$1494


Diamond Resorts California Collection Owners Association, Inc.


$1838


Diamond Resorts Hawaii Collection Owners Association, Inc.


$2980


Sedona Summit


$1686


Scottsdale Villa Mirage Resort Condo Assoc, Inc.


$1569


Villa Mirage UDI Assoc. Inc.


$1531


The Ridge on Sedona Golf Resort Condo Assoc Inc.


$1938


Scottsdale Links Resort


$2288


Lake Tahoe Vacation Ownership Resort Owners Assoc


$3993


Grand Beach Resort Condo Assoc, Inc.


$3993


Grand Beach Resort II Condo Assoc, Inc.


$1327


Polynesian Isles Resort Master Assoc, Inc.,


$1589


Daytona Beach Regency


$2387


Poipu Point Vacation Owners Association


$2423


The Assoc of Apartment Owners of Poipu Point


$3889


Assoc of Apartment Owners of Kaanapali Beach Resort


$4267


Kaanapali Beach Vacation Owners Assoc





--------------------------------------------------------------------------------






$3631


Suites at Fall Creek Condominium Association


$1465


Villas de Santa Fe Condo Assoc, Inc.


$1531


Desert Paradise Resort Owners Association


$2568


Bent Creek Golf Village Condo Association, Inc.


$2156


Greensprings Vacation Resort Owners Association


$3479


The Historic Powhatan Resort Owners Association


$1793


The Villas at Polo Towers, Inc.


$2679


Polo Towers Vacation Ownership Owners Assoc, Inc.


$1467


Polo Towers Master Owners Assoc,


$943


Golden Eagle Resort Condo Assoc, Inc.


$1071


Kohl's Ranch Owners Association


$1020


Premiere Vacation Club


$1375


Sedona Vacation Club Incorporated


$1434


The Inn at Los Abrigados Owners Association


$1609


Varsity Clubs of America - South Bend Chapter


$1779


Varsity Clubs of America - Tucson Chapter


$4121


Mystic Dunes


$1377


The Casitas at Rancho Manana


$1162


Dunes Village Vacation Owners Assoc, Inc.


$1065


Dunes Village Fractional Owners Assoc, Inc.


$2381


Cypress Pointe II Condo Assoc





--------------------------------------------------------------------------------






$1981


Palm Springs Marquis Villas Owners Assoc


$1837


Barefoot’n in the Keys


$1916


Bryan’s Spanish Cove


$5451


Isle of Bali II


$2691


Bali Condominium Association


$2735


ORBIT Condo Association


$2691


Parkway International Association


$1519


Parkway International II


$4341


Charter Club of Naples Bay


$2297


Plantation Cove Condo


$2642


Cove II Owners


$1916


Crescent Resort Owners


$3173


Palm Canyon Resort & Spa


$2884


Riviera Beach & Spa Resort


$2372


Riviera Shores


$2140


Riviera Oaks Resort


$1983


Cedar Breaks Lodge & Spa


$2180


Brian Head North


$2001


Monarch Grand Vacation


$1251


Polynesian Isles Resort Condo Assoc, Inc.


$1434


Polynesian Isles Resort Condo IV Assoc, Inc.





--------------------------------------------------------------------------------




U.S. General Liability
Liberty Mutual Insurance Company
Policy # EB1-661-065428-022
11/30/12
11/30/13
LIMITS: $2M Ea Occur
$4M Gen Agg
$15M Policy Agg
$2M Prod & Compl Ops Agg
$2M Personal & Advertising Injury
$1M Employee Benefits
$1M Liquor Liability
SIR: $100K Each Occur


$297,995


Covers all US Locations (A.M. Best Rating: A XV)





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Foreign General Liability
Liberty Mutual Insurance Company
Policy # LC7-F61-065428-162
Local Policy Numbers:
Austria 01604382
France 62094
Italy G100238
Mexico 100000466-1
Portugal 0019863
Spain SP060-S00135-09
St Maarten PL11094444
United Kingdom YMM830894
11/30/12
11/30/13
$1M Ea Occur
$2M General Agg
$2M Products & Compl Ops Agg
$1M Personal & Advertising Injury
SIR: Guaranteed Cost
$31,600 DIC

$113,400 Locally Admitted


A.M. Best Rating: A XV
U.S. Automobile
Liberty Mutual Fire Ins Corp
Policy # AS2-661-065428-032
11/30/12
11/30/13
$1M Single Limit / $1M
GK Liability  
$1K Coll Ded/$1K Comp Ded.
$1K GK Coll Ded/$1K GK Comp Ded
$1M Unind Motorist / Underinsured Motorist


$140,094


A.M. Best Rating: A XV
Foreign Automobile
Liberty Mutual Insurance Company
Policy # LC7-F61-065428-162
11/30/12
11/30/13
$1M Per Accident
Med Payment $10K ea person
$50K ea accident
Included in Foreign GL


A.M. Best Rating: A XV
U.S. Workers Compensation
Liberty Insurance Corporation
Policy # WC2-661-065428-012
11/30/12
11/30/13
$1M Limit Per Accident
$1M Disease Policy Limit
$1M Disease - Ea Employee


$2,047,238


A.M. Best Rating: A XV
Plus Est Assessments & Surcharges of $14,929
HMCS Workers Compensation
Liberty Insurance Corporation
Policy # WC1-661-065428-192
11/30/12
11/30/13
$1M Limit Per Accident
$1M Disease Policy Limit
$1M Disease - Ea Employee


$8,596


A.M. Best Rating: A XV





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Foreign Voluntary Compensation & Employers Liability
Liberty Mutual Insurance Company
Policy # WC7-F61-065428-152
11/30/12
11/30/13
$1M Limit Per Accident
$1M Disease Policy Limit
$1M Disease - Each Employee
$500K Each Employee
Ea Accident for Excess Repatriation Expenses


$9,000


A.M. Best Rating: A XV
SRM Branson Marina
Atlantic Specialty Insurance Company
Policy # B5JH 71806
11/30/12
11/30/13
$1M Marina Ops Legal Liab
$2,500 Ded
$1M Protection & Indemnity
$1K Ded
$89,049 Owned Watercraft Physical Damage
$1,000 per accident


$11,166


 
Umbrella $25M
Great American Insurance Co. of New York
Policy # UMB 4646744
11/30/12
11/30/13
$25M Ea Occur
$25M Agg
SIR: $100K


$262,500


A.M. Best Rating: A XII
Fee Offset of $39,375
1st Excess Liability
$50M X $25M
Firemans Fund Insurance Company
Policy # SHX00014985972
11/30/12
11/30/13
$50M Per Occur
Agg Excess of $25M


$79,779


A.M. Best Rating: A XV
Fee Offset of $11,967
2nd Excess Liability
$25M X $75M
XL Insurance America, Inc.
Policy # US00064470LI12A
11/30/12
11/30/13
$25M Ea Occur
Agg Excess of $75M


$25,000


A.M. Best Rating: A XV
Fee Offset of $3,750













--------------------------------------------------------------------------------




Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Island One, Inc.
Workers Comp
Bridgefield Employers Ins Co
830-49746
12/31/12
12/31/13
$500K Ea Acc
$500K Ea Emp
$500 Policy Limit


$374,248


 
Island One ET AL
Boiler & Machinery
Liberty Mutual
YB-L9L-458593-013
2/1/13
3/1/14
$1M Property Damage
$15K Fungus, Wet Rot & Dry Rot
$5K Deductible


$6,642


 
Island One, Inc.
Flood & Earthquake
Certain Underwriters at Lloyds - AMR-32320
$178,192.41
Indian Harbor Insurance Company - AMP7520522-00
$113,329.26
QBE Specialty Insurance Company - MSP-11671-03
$30,251.06
Steadfast Insurance Company - CPP9653059-03
$120,881.63
2/1/12
2/1/14
$10K AOP
Flood - Max NFIP, wether purchased or not, plus $100K per Occur
$50K Earthquake
NS Wind/Hail 3% w/ a minimum of $50K per Occur
$50K AO Wind/Hail


$442,654


 
Island One, Inc.
Inland Marine
Travelers Property Casualty Company of America
QT-660-9289A128-TIL-13
2/1/13
2/1/14
 


$4,500


 
Island One - Isle of Bali 2 Condominium Association
Property - Blanket
Continental Casualty Company
PSR4022143339
2/1/13
3/1/14
Policy Limits
$82,578,000 TIV
$70,914,000 Blanket Real
$9,600,000 Blanket Personal Property
$2,064,000 Blanket BI


$167,157


 
Plantation Cove COA, Inc.
Property – Flood
Hartford Insurance Co of the Midwest
24953876422013
1/23/13
1/23/14
$7,775,700 Bldg Contents/$1K Ded
$31,300K Contents/$1K Ded


$7,397


 





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Crescent Resort Owners Association Inc
Property – Flood
Fidelity Ntnl Indemnity Ins Co
09 1150295488
4/11/13
4/11/14
$3,109,300 Bldg Contents/$1K Ded
$100K Contents/$1K Ded


$3,300


 
Charter Club of Naples Bay
Property – Flood
Hartford Insurance Co of the Midwest
77016119342012
7/23/13
7/23/14
$2,571,000 Bldg Contents/$1K Ded
$100K Contents/$1K Ded


$1,630


Bldg #1 (15 units)
Charter Club of Naples Bay
Property – Flood
Hartford Insurance Co of the Midwest
77016119522012
7/23/13
7/23/14
$1,551,600 Bldg Contents/$1K Ded
$100K Contents/$1K Ded


$1,145


Bldg #2 (9 units)
Charter Club of Naples Bay
Property – Flood
Hartford Insurance Co of the Midwest
77016119622012
7/23/13
7/23/14
$1,551,500 Bldg Contents/$1K Ded
$100K Contents/$1K Ded


$1,145


Bldg #3 (9 units)
Charter Club of Naples Bay
Property – Flood
Hartford Insurance Co of the Midwest
99013959802012
9/6/12
9/6/13
$252,600 Bldg Contents/$1K Ded
$31,300K Contents/$1K Ded


$1,006


Administration Bldg
Parkway International Owners Association, Inc.
Property – Flood
Fidelity Ntnl Indemnity Ins Co
09 1150188512
12/6/12
12/6/13
$1,813,000 Bldg Contents/$1K Ded
$100K Contents/$1K Ded


$2,413


Flood Coverage for Bldg F
Parkway International Owners Association, Inc.
Property – Flood
Fidelity Ntnl Indemnity Ins Co
09 1150188515
12/6/12
12/6/13
$1,813,000 Bldg Contents/$1K Ded
$100K Contents/$1K Ded


$2,413


Flood Coverage for Bldg G
Island One Inc
Crime - Corporate
Travelers Casualty & Surety Company of America
105632239
7/1/12
10/1/13
Fidelity:
$250K EE Theft/$5 SIR
$250K ERISA Fidelity/$2500 SIR
$50K EE Theft of Client Prop/$2500 SIR
Computer Fraud $250K/$2500 SIR
Funds Txfr Fraud $250K/$2500 SIR
Claim Expense $5K


$4,407


 





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Bali Condo Assoc Inc
Crime
Travelers Casualty and Surety Company of America
105618630
7/1/11
7/1/14
Fidelity:
$250K EE Theft/$1K SIR
$250K ERISA Fidelity
$25K Forgery or Alteration/$1K SIR
$25K On Premises/$1K SIR
$1K In Transit/$1K SIR
$25K Money Orders & Counterfeit Money/$1K SIR
Computer Fraud $100K/$1K SIR
Funds Txfr Fraud $100K/$1K SIR
Claim Expense $5K


$2,049


 
Barefoot’n the Keys at Old Town Master Assoc Inc
Crime
Travelers Casualty and Surety Company of America
105621821
7/1/11
7/1/14


$2,078


 
Bryans Spanish Cove Owners Assoc Inc
Crime
Travelers Casualty and Surety Company of America
105612401
7/1/11
7/1/14


$2,078


 
Charter Club of Naples Bay Owners Assoc Inc
Crime
Travelers Casualty and Surety Company of America
105618660
7/1/11
7/1/14


$2,049


 
Cove II Owners Association Inc
Crime
Travelers Casualty and Surety Company of America
105621850
7/1/11
7/1/14


$2,247


 
Isle of Bali II Condominium Assoc Inc
Crime
Travelers Casualty and Surety Company of America
105613264
7/1/11
7/1/14


$2,049


 
O.R.B.I.T. Ownrs Association, Inc
Crime
Travelers Casualty and Surety Company of America
105617998
7/1/11
7/1/14


$2,049


 
Parkway International II, A Condominium
Crime
Travelers Casualty and Surety Company of America
105613250
7/1/11
7/1/14
 


$2,668


 
Parkway International Owners Association Inc
Crime
Travelers Casualty and Surety Company of America
105613120
7/1/11
7/1/14


$2,049


 
Plantation Cove Condo Association Inc
Crime
Travelers Casualty and Surety Company of America
105618619
7/1/11
7/1/14


$2,049


 
Crescent Resort Owners Assoc Inc
Crime
Travelers Casualty and Surety Company of America
105621766
7/1/11
7/1/14


$2,049


 





--------------------------------------------------------------------------------






Type of Coverage
Company & Policy Number
Policy
Period
Limits/Deductible
Premium


Comments
Bali Condominium Association Inc
Excess Crime
Hartford Fire Insurance Co.
00 FA 0232030-10
7/1/10
10/1/13
$2,650,000 EE Theft/ $251,000 Ded


$6,988


 
Barefoot N the Keys at Old Town Master Assoc Inc
Excess Crime
Hartford Fire Insurance Co.
00 FA 0253064-10
7/1/10
10/1/13
$351,000 EE Theft/ $251,000 Ded


$1,404


 
Bryans Spanish Cove Owners Association Inc
Excess Crime
Hartford Fire Insurance Co.
00 FA 0234358-10
7/1/10
10/1/13
$1,347,000 EE Theft/ $251,000 Ded


$3,707


 
Charter Club of Naples Bay Owners Assoc Inc
Excess Crime
Hartford Fire Insurance Co.
00 FA 0253063-10
7/1/10
10/1/13
$360,000 EE Theft/ $251,000 Ded


$964


 
Isle of Bali II Condo Assoc
Excess Crime
Hartford Fire Insurance Co.
00 FA 0234357-10
7/1/10
10/1/13
$4,506,000 EE Theft/ $251,000 Ded


$10,935


 
ORBIT One Owners Association, Inc.
Excess Crime
Hartford Fire Insurance Co.
00 FA 0234359-10
7/1/10
10/1/13
$2,271,000 EE Theft/ $251,000 Ded


$5,894


 
Parkway International Owners Association Inc
Excess Crime
Hartford Fire Insurance Co.
00 FA 0234355-10
7/1/10
10/1/13
$2,550,000 EE Theft/ $251,000 Ded


$6,456


 
Plantation Cove Condominium Association
Excess Crime
Hartford Fire Insurance Co.
00 FA 0253062-10
7/1/10
10/1/13
$335,000 EE Theft/ $251,000 Ded


$872


 
Island One Inc, Island One Resorts Management Corp
Fiduciary Liability
Chubb Group of Insurance Companies
8198-3190
7/1/12
10/1/13
$1M Agg / $0 DEDUCTIBLE


$3,209


 
Island One Resorts Management Corporation
Professional Liability
Westchester Fire Insurance Co
G24294869
7/1/12
10/1/13
$1M Ea Claim
$1M Agg
$5K Claims Expenses


$17,800


 









--------------------------------------------------------------------------------






SCHEDULE 3.19(a)


UCC Filing Offices


Name
Filing
Filing Office
1.    Diamond Resorts Corporation
UCC-1
Maryland
Department of Assessment and Taxation
2.    Diamond Resorts Holdings, LLC
UCC-1
Nevada
Secretary of State
3.    Diamond Resorts International, Inc.
UCC-1
Delaware
Secretary of State
4.    AKGI-St. Maarten N.V.
UCC-1
Delaware
Secretary of State
5.    Chestnut Farms, LLC
UCC-1
Nevada
Secretary of State
6.    Cumberland Gate, LLC
UCC-1
Delaware
Secretary of State
7.    Diamond Resorts California Collection Development, LLC
UCC-1
Delaware
Secretary of State
8.    Diamond Resorts Centralized Services Company
UCC-1
Delaware
Secretary of State
9.    Diamond Resorts Citrus Share Holding, LLC
UCC-1
Delaware
Secretary of State
10.    Diamond Resorts Coral Sands Development, LLC
UCC-1
Delaware
Secretary of State
11.    Diamond Resorts Cypress Pointe I Development, LLC
UCC-1
Delaware
Secretary of State
12.    Diamond Resorts Cypress Pointe II Development, LLC
UCC-1
Delaware
Secretary of State
13.    Diamond Resorts Cypress Pointe III Development, LLC
UCC-1
Delaware
Secretary of State
14.    Diamond Resorts Daytona Development, LLC
UCC-1
Delaware
Secretary of State
15.    Diamond Resorts Developer and Sales Holding Company
UCC-1
Delaware
Secretary of State
16.    Diamond Resorts DPM Development LLC
UCC-1
Nevada
Secretary of State
17.    Diamond Resorts Epic Mortgage Holdings, LLC
UCC-1
Delaware
Secretary of State
18.    Diamond Resorts Fall Creek Development, LLC
UCC-1
Delaware
Secretary of State
19.    Diamond Resorts Finance Holding Company
UCC-1
Delaware
Secretary of State
20.    Diamond Resorts Financial Services, Inc.
UCC-1
Nevada
Secretary of State
21.    Diamond Resorts Grand Beach I Development, LLC
UCC-1
Delaware
Secretary of State
22.    Diamond Resorts Grand Beach II Development, LLC
UCC-1
Delaware
Secretary of State
23.    Diamond Resorts Greensprings Development, LLC
UCC-1
Delaware
Secretary of State





--------------------------------------------------------------------------------




Name
Filing
Filing Office
24.    Diamond Resorts Hawaii Collection Development, LLC
UCC-1
Delaware
Secretary of State
25.    Diamond Resorts Hilton Head Development, LLC
UCC-1
Delaware
Secretary of State
26.    Diamond Resorts International Club, Inc.
UCC-1
Florida
Secured Transaction Registry
27.    Diamond Resorts International Marketing, Inc.
UCC-1
California
Secretary of State
28.    Diamond Resorts International Marketing Mexico, LLC
UCC-1
Nevada
Secretary of State
29.    Diamond Resorts Las Vegas Development, LLC
UCC-1
Delaware
Secretary of State
30.    Diamond Resorts Management & Exchange Holding Company
UCC-1
Delaware
Secretary of State
31.    Diamond Resorts Management, Inc.
UCC-1
Arizona
Secretary of State
32.    Diamond Resorts MGV Development LLC
UCC-1
Nevada
Secretary of State
33.    Diamond Resorts Mortgage Holdings, LLC
UCC-1
Delaware
Secretary of State
34.    Diamond Resorts Mystic Dunes Development, LLC
UCC-1
Nevada
Secretary of State
35.    Diamond Resorts Palm Springs Development, LLC
UCC-1
Delaware
Secretary of State
36.    Diamond Resorts Poco Diablo Development, LLC
UCC-1
Delaware
Secretary of State
37.    Diamond Resorts Poipu Development, LLC
UCC-1
Delaware
Secretary of State
38.    Diamond Resorts Polo Development, LLC
UCC-1
Nevada
Secretary of State
39.    Diamond Resorts Port Royal Development, LLC
UCC-1
Delaware
Secretary of State
40.    Diamond Resorts Powhatan Development, LLC
UCC-1
Delaware
Secretary of State
41.    Diamond Resorts Residual Assets Development, LLC
UCC-1
Delaware
Secretary of State
42.    Diamond Resorts Residual Assets Finance, LLC
UCC-1
Delaware
Secretary of State
43.    Diamond Resorts Residual Assets M&E, LLC
UCC-1
Delaware
Secretary of State
44.    Diamond Resorts Ridge on Sedona Development, LLC
UCC-1
Delaware
Secretary of State
45.    Diamond Resorts Ridge Pointe Development, LLC
UCC-1
Delaware
Secretary of State
46.    Diamond Resorts San Luis Bay Development, LLC
UCC-1
Delaware
Secretary of State
47.    Diamond Resorts Santa Fe Development, LLC
UCC-1
Delaware
Secretary of State
48.    Diamond Resorts Scottsdale Development, LLC
UCC-1
Delaware
Secretary of State





--------------------------------------------------------------------------------




Name
Filing
Filing Office
49.    Diamond Resorts Sedona Springs Development, LLC
UCC-1
Delaware
Secretary of State
50.    Diamond Resorts Sedona Summit Development, LLC
UCC-1
Delaware
Secretary of State
51.    Diamond Resorts St. Croix Development, LLC
UCC-1
Delaware
Secretary of State
52.    Diamond Resorts Steamboat Development, LLC
UCC-1
Delaware
Secretary of State
53.    Diamond Resorts Tahoe Beach & Ski Development, LLC
UCC-1
Delaware
Secretary of State
54.    Diamond Resorts Teton Club Development, LLC
UCC-1
Nevada
Secretary of State
55.    Diamond Resorts U.S. Collection Development, LLC
UCC-1
Delaware
Secretary of State
56.    Diamond Resorts Villa Mirage Development, LLC
UCC-1
Delaware
Secretary of State
57.    Diamond Resorts Villas of Sedona Development, LLC
UCC-1
Delaware
Secretary of State
58.    Diamond Resorts West Maui Development, LLC
UCC-1
Delaware
Secretary of State
59.    Foster Shores, LLC
UCC-1
Missouri
Secretary of State
60.    George Acquisition Subsidiary, Inc.
UCC-1
Nevada
Secretary of State
61.    Ginger Creek, LLC
UCC-1
Delaware
Secretary of State
62.    Grand Escapes, LLC
UCC-1
Delaware
Secretary of State
63.    International Timeshares Marketing, LLC
UCC-1
Delaware
Secretary of State
64.    Lake Tahoe Resort Partners, LLC
UCC-1
California
Secretary of State
65.    Mazatlan Development Inc.
UCC-1
Washington
Department of Licensing
66.    MMG Development Corp.
UCC-1
Florida
Secured Transaction Registry
67.    Poipu Resort Partners, L.P.
UCC-1
Hawaii
Bureau of Conveyances
68.    Resort Management International, Inc.
UCC-1
California
Secretary of State
69.    Resorts Development International, Inc.
UCC-1
Nevada
Secretary of State
70.    Walsham Lake, LLC
UCC-1
Missouri
Secretary of State
71.    West Maui Resort Partners, L.P.
UCC-1
Delaware
Secretary of State
72.    Crescent One, LLC
UCC-1
Florida
Secured Transaction Registry
73.    Island One, Inc.
UCC-1
Florida
Secured Transaction Registry
74.    Island One Resorts Management Corporation
UCC-1
Florida
Secured Transaction Registry





--------------------------------------------------------------------------------




Name
Filing
Filing Office
75.    Galaxy Exchange Company
UCC-1
Florida
Secured Transaction Registry
76.    Navigo Vacation Club, Inc.
UCC-1
Florida
Secured Transaction Registry







--------------------------------------------------------------------------------




Schedule 3.20(b)
Leased Real Property
Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
1464 St. Hwy 248
Branson, MO
Diamond Resorts International Marketing, Inc.
LSREF2 Baron Sub Holdings, LLC
Yes
$2,850
through 7/31/2014
N/A
N/A
N/A
Ticket Branson; contract # 4235
OPC
313 East Main Street Suite 1 Branson, MO 65616
Diamond Resorts International Marketing, Inc.
Cherryden LLC
Yes
$3,000
1/1/12-12/31/13
n/a
n/a
n/a
OPC booth; Contract 5052
OPC
Ramada Inn 1700 W 76 Country Blvd Branson, MO 65616
Diamond Resorts International Marketing Inc
DiscoverBranson.com, LLC 1294 A. State Hwy 248 Branson, MO 65616
Yes
$75 per qualified tour + purchase 11,000 VIP coupon books
2/20/2012-2/28/2014
 
 
30 day written notice, no auto renewal
Contract 5181
OPC
Quality Inn 3269 Shepherd Hills Express Way Branson, MO 65616
Diamond Resorts International Marketing Inc
Discover Branson.com, LLC 1294 A. State Hwy 248 Branson, MO 65616
yes
$75 per qualified tour + purchase 11,000 VIP coupon books
2/20/2012-2/28/2014
 
 
30 day written notice, no auto renewal
Contract 5181
OPC
Branson Mall Lease space 31 and 32 US Highway 76 Branson, MO
Diamond Resorts International Marketing Inc
Z&K Investments, LLC 2470 St. Rose Pkwy, Suite 314 Henderson, NV 89074
 
$20,000 + $75 per tour
3/1/2013-12/31/2015
600sf
 
option to autorenew for additional 2 renewal terms of 3 years each
$60,000 security deposit; Contract 5391





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments


OPC
Battlefield Mall 101 Battlefield Mall Springfield, MO 65804
Diamond Resorts International Marketing Inc
Battlefield Mall, LLC
 
$1500 per month
3/1/2013-12/31/2013
 
 
90 day trial
Contracts 5401 and 5755
Concierge Desk
104 Ka'anapali Shores Place
Lahaina, HI
West Maui Resort Partners, L.P.
AOAO Ka'napali Beach
Yes
$2,603
10/1/08-9/30/2011 10/1/11-9/30/14
50
N/A
N/A
Lease common area space for VIP concierge location. Round area not charged.
OPC
Chopper Shop
Ste K20
2360 Kihuna Plantation
Koloa, HI 96756
Poipu Resort Partners, LP
BG Kauai Holdings, LLC
Poipu Shopping Village
Mailcode 61128
PO Box 1300
Honolulu, HI 96807-1300
Yes
$13,463
5/1/2008-4/30/2016
256
N/A
No
Contract 5640
OPC
602 A Front Street
Lahaina, HI
West Maui Resort Partners, LP
Robert J. Zizka
18491 Calle Tramonto
Rancho Santa Fe, CA 92091

Steven Gatchell
SGG, LLC
PO Box 10727
Lahaina, HI
808.283.0396 SGG , LLC and RJZ, LLC
Yes
$10,500 + CAM + GET
10/26/2004-2/28/2014
666
N/A
N/A
After 2 years, option to renew for additional 2 years





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
870 Front Street
Lahaina, HI
West Maui Resort Partners, LP
Fantasy Islands Activities and Tours, Inc
Robert Grossman
111 Oili Rd
Haiku, HI 96708
Yes
$6,000 +4%tax= $6,240 $65commission per tours $50commision per sales
8/1/09-7/31/14
 
 
extended to 7/31/2014
 
OPC
The Marketplace at Lahaina
790 Front Street,
Buiding #2 E-101
Lahaina, HI
West Maui Resort Partners, LP
The Harry and Jaenette Weinberg Foundation
3660 Waialae Ave, Ste 400
Honolulu, HI 96816-3260
Yes
Rent: $10,000+CAM$130 + Ad$13+ Minimum License Fee+ %License Fee+RE
Taxes+Utilities=$10,565.56
1/1/10-12/31/14
130
 
yes, 2yr period, automatically
Extended 12/31/2010 for additional 2 yrs thru 12/31/2012 .Extended additional 2
yrs thru 12/31/2014. Contract 1083
OPC
Burrow Investments LTD 2511 S. Kihei Road, Suite 107A Kihei, HI 96753
West Maui Resort Partners, LP
Burrow Investments LTD 2511 S. Kihei Road, Suite 107A Kihei, HI 96753
Yes
$3,000
5/1/2012-3/31/2014
286
 
one 1-year option to renew; option period rent: $3,250
Extension letter signed 12.25.12 through 3/31/2014; base rent$3000
OPC
Anchor Cove Center 3416 Rice St. Lihue, HI 96746
Poipu Resort Partners, LP
PCH Group P.O. Box 223510 Princevilee, HI 96722
Yes
$4,000 + tax
11/15/2012-11/14/2013
125
 
2 one year options to renew through 2015
 





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
Marvin Otsuji
West Maui Resort Partners, L.P.
Marvin Otsuji 2827 Poipu Road Koloa, HI 96756
 
$1,100 + tax
3/1/2013-3/1/2014
 
 
 
30 day written notice to terminate; $1,145 initial deposit
OPC
OPC Ski Run Marina in Lake Tahoe
Resort Marketing International, Inc.
East River Terrace Partners
Yes
$10,000
06/01/2004 - 05/31/2014
400
N/A
Option to renew, 90 days notice
Negotiating with landlord for reduced rent and looking for a sub-lessee to
occupy.
OPC
Embassy Suites Resort-
Lake Tahoe
4130 Lake Tahoe Blvd.
S. Lake Tahoe, CA 96150
Diamond Resorts International® Marketing, Inc.
Promus Hotels, Inc. as managing agent for Roppongi Tahoe, LP.
Yes
$9,785
03/01/2008 - 02/28/2014
~ 100
No
 
to be renewed through 2/28/14
OPC
1001 Heavenly Village Way, Space 30A, South Lake Tahoe, CA 96150
Diamond Resorts International Marketing, Inc.
Trans-Sierra Investments, Inc
Yes
$3,411
3/10/2010-3/15/2014
1,137
n/a
2 renewal options, 5 yrs renewal
60 days written notice to terminate
OPC
1001 Heavenly Village Way, Space 11, South Lake Tahoe, CA 96150
Diamond Resorts International Marketing, Inc.
TSI Investments, Inc
Yes
$6190.00+ $2,997.62 in additional charges for taxes+CAM & Advertising with $5000
Sec Deposit
3/10/2010-3/14/2014
2,476
n/a
2 renewal options, 5 yrs renewal
60 days written notice to terminate





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
Sierra at Lake Tahoe
Diamond Resorts International Marketing, Inc.
Sierra at Tahoe
Yes
$0.00 (only the purchase of ski lift tickets)
Annual renewal
250
N/A
N/A
Occupancy in winter months only (Nov-Apr)
Concierge Desk
Scottsdale Villa Mirage
Diamond Resorts International Marketing Inc
Scottsdale Villa Mirage Resort
7887 E. Princess Blvd.
Scottsdale, AZ 85255
Yes
$700
01/01/2012 - 12/31/2015
300
N/A
3 yr option to renew, 90 days written notice, 10% increase in rent.
Contract 2828
Concierge Desk
Sedona Summit
Diamond Resorts International Marketing Inc
Sedona Summit Resort Lobby
500 Navoti Drive
Sedona, AZ 86336
Yes
$600
01/01/2001 - 12/31/2015 (original term)
250
N/A
3 yr option to renew, 90 days written notice, 10% increase in rent.
Contract 2830
Concierge Desk
The Ridge on Sedona Golf Resort
Diamond Resorts International Marketing Inc
Ridge on Sedona Golf Resort
55 Sunridge Circle
Sedona, AZ 86351
Yes
$500
01/01/2001 - 12/31/2015 (original term)
225
N/A
3 yr option to renew, 90 days written notice, 10% increase in rent.
Contract 2829
OPC
Candlestick OPC
276 SR N Highway 89A
Sedona, AZ 86336
Diamond Resorts International Marketing Inc
Canyon Portal LLC
270 SR North 89A, Suite 11
Sedona, AZ 86339
Yes
$8,683.32 base rent
$528.50 CAM
$49.50 CAM not tx
$347.35 Mgmt+ $9,895.96
6/1/09-5/31/14
432
N/A
N/A
 





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
Old Pueblo West
321 SR North 89A, Ste C
Sedona, AZ 86336
Diamond Resorts International Marketing Inc
Carla Rose d/b/a Oaxaca Restaurant
Sedona, AZ 86339
Yes
OPC $4,805.55
+ $49.06 RE tax
+ $197.03 Rent tax
+ $7,494.96 Store
$12,704.92 - $6,500 = $6,204.92
4/1/07-4/30/16
N/A
N/A
N/A
Income of $6,500 from sublessees: $5,500 Jolie Gallery $1,000 Gypsy Jennys
OPC
Giant (fka Shell) VOC
6501 SR Hwy 179
Sedona, AZ 86351
Diamond Resorts International Marketing, Inc.
Crescent Properties, LLC
132 Horse Ranch Rd.
Sedona, AZ 86351
Yes
$5,193.26
04/01/2003 - 01/01/2015
N/A
N/A
5 yr option to renew, 90 days written notice-exercised
 
OPC
Felsot Building
265 SR North 89A
Sedona, AZ 86336
Resort Marketing International, Inc.
Felsot Family Ltd Partnership
P.O. Box 2273
Sedona, AZ 86339
N/A
$10,700 - $6,300 = $4,400
10/31/2015
N/A
N/A
N/A
Subleased for $6,300 per month through 2013. Lease grants Diamond exclusivity on
the entire block.
ART Display
Felsot Building
265 SR North 89A
Sedona, AZ 86336
Diamond Resorts International Marketing, Inc
Felsot Family Ltd Partnership
P.O. Box 2273
Sedona, AZ 86339
 
$1,349.84
1/1/08-10/31/2015
 
 
 
 





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
"Hot Dog"
Space 11
Oak Creek Marketplace
235 SR North 89A
Sedona, AZ 86336
Diamond Resorts International Marketing, Inc.
Sedona Centre Development Group LLC
The Gilomen Company
PO Box 4106
Sedona, AZ, 86340
Yes
As of 5/1/2011 Base Rent $10,925.80                            11,243.27 total 
 
(No CAM
+ $327.47 tx)
(Letter in file)
04/30/2019
N/A
N/A
N/A
2nd Amendment extended original (05/01/02 lease) until 04/30/19
$5,700 Security Deposit
OPC
"Kodak"
252 SR North 89A
Sedona, AZ 86336
Diamond Resorts International Marketing, Inc.
Kachina Building
Ed Kramer, CPA
7327 E. Thomas Rd.
Scottsdale, AZ 85251-3358
Yes
$2,150
+ $271 APS
+ $15 Sewer
+ 3% tax ($65)
+ $10 Water
$2,871 - $350 = $2,521
03/31/2009 - 03/31/2014
N/A
N/A
N/A
Subleased to Day In West for $350/month.
Welcome Center
 
Diamond Resorts International Marketing, Inc.
Tequa Festival Marketplace
7000 Hwy 179 Ste 104A
Sedona, AZ 86351
No
$1,887
10/31/2015
1,378
N/A
N/A
 
OPC
Krazy Kyote #2
841 HWY 179
Sedona, AZ 86336
Diamond Resorts International Marketing, Inc.
Murland Miller & Tom Daley
Yes
$7,363
Start: 12/31/2004 Last option to renew
N/A
N/A
Two 5 yr. options to renew. 90 day notice. Annual increase.
First option to renew exercised through 5/1/2014





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
Dakota Territory Tour Inc dba Sedona Air Tour 1225 Airport Road #14 Sedona, AZ
86336
Diamond Resorts International Marketing, Inc
Dakota Territory Tour, Inc dba Sedona Air Tour
Yes
0
4/30/2012-4/30/2013
 
 
 
No rent
OPC
Miller Bros LLC c/o Ben Miller 15 Cultural Park Place Sedona, AZ 86336
928.203.4102
Diamond Resorts International Marketing, Inc
Miller Bros LLC c/o Ben Miller 15 Cultural Park Place Sedona, AZ 86336
928.203.4102
Yes
Year 1 $5,797 Year 2 $5,971 Year 3 $ 6,150
9/1/2012-8/31/2015
5,797
 
One 2 year option
30 day out Security deposit: $16, 696
OPC
Raven's Nest 1145 W. SR 89A Sedona, AZ 86336
Diamond Resorts International Marketing, Inc.
Raven's Nest 1145 W. SR 89A Sedona, AZ 86336 Bob Colony 928.204.2728
Yes
$6,500/mo + 3% City Sales Tax= $6,695
9/1/2011-8/31/2012
 
 
yes
two 1 year extensions 60 day written notice First option to renew
exercised-through 8/31/2012
OPC
Rencia Investments, LLC
10 Ranch Huose Circle
Sedona, AZ 86336
Diamond Resorts International Marketing, Inc.
Rencia Investments, LLC
10 Ranch House Circle
Sedona, AZ 86336
928.282.8433
Yes
$4,874.67
per 2009 tax decrease
09/01/11 to 08/13/2014
 
 
yes
option to extend for three succesive 3 year terms

90-120 day written notice Option to renew 8/31/2014





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
Not OPC - Sales\See comments
Indian Wells Partners
Diamond Resorts International Marketing, Inc
Indian Wells Partners
Yes
$6,667
through 6/30/2014
 
 
 
Day Care for Los Abrigados Resort.
Lease
Antelope Valley Mall
Diamond Resorts International Marketing, Inc
Forest City Commercial Management, Inc
Yes
$2,300
8/1/2012-6/30/2013 7/1/2013-12/31/2013
 
 
yes
as of 7.11.13, renewal contract not executed
Lease
Buena Park Mall
Diamond Resorts International Marketing Inc
Conventry II DDR Buena Park
 
$800
4/1/2013-6/30/2013
 
 
 
 
Lease
General Growth Properties
Diamond Resorts International Marketing Inc
General Growth Management Inc
 
$10,000
through 12/31/2013
 
 
 
Contract 6027
Lease
The Macerich AZ
Diamond Resorts International Marketing Inc
The Macerich Partnerhip LP
 
$17,104
8/1/2012-6/30/2013 7/1/2013-12/31/2013
 
 
 
as of 7.11.13, renewal conracts not executed
Lease
The Macerich CA
Diamond Resorts International Marketing Inc
The Macerich Partnerhip LP
 
$13,200
8/1/2012-6/30/2013 7/1/2013-12/31/2013
 
 
 
as of 7.11.13, renewal conracts not executed
Lease
National CineMedia
Diamond Resorts International Marketing Inc
National CineMedia LLC
 
$45,000 over the life of contract
10/12/2012-1/3/2013 1/4/2013-3/29/2013 6/21/2013-9/19/2013
 
 
 
As of7/10/2013, renewed contract not fully executed (6023)





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
Lease
Simon Mall
Diamond Resorts International Marketing Inc
Simo Property Group LP
 
$19,739.25
8/1/2012-6/30/2013 7/1/2013-12/31/2013
 
 
 
Rent reducing to $18,981.06 as of 1/1/13; as of 7/11/13-renewal contract not
executed
Lease
Southbay Pavilion
Diamond Resorts International Marketing Inc
VCG-SouthBay Pavilion, LLC
 
$1,000
8/1/2012-6/30/2013 7/1/2013-12/31/2013
 
 
 
as of 7.11.13, renewal conracts not executed
Lease
Westfield
Diamond Resorts International Marketing Inc
Westfield America LP
 
$10,900
4/1/2013-6/30/2013 7/1/2013-12/31/2013
 
 
 
rent decreased to $13,500 as of 1/1/13;
Lease
Moreno Valley Mall
Diamond Resorts International Marketing, Inc
2250 Town Circle Holdings LLC 22500 Town Circle Suite 1206 Moreno Valley CA
92553
 
$1,000
4/1/2013-6/30/2013 7/1/2013-12/31/2013
 
 
 
security deposit $1,000; as of 7/24, renewal contract not fully executed
Lease
Arizona Mills
Diamond Resorts International Marketing, Inc
Arizona Mills LLC 5000 S. Arizona Mills Circle Tempe, AZ 85282
 
$2,200
5/1/2013-6/30/2013 7/1/2013-12/31/2013
 
 
 
 
OPC
2000 Las Vegas Bkvd S, Las Vegas, NV 89104
Diamond Resorts International Marketing, Inc.
Stratosphere Casino Hotel
Yes
10% of net sale
12/1/2011-12/31/2013
100
n/a
60 day notice
month to month after term





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
2880 Las Vegas Blvd S, Las Vegas, NV 89109
Diamond Resorts Interantional Marketing, Inc.
Circus Circus Hotel and Casino
Yes
7.5% of net sale
2/1/10-1/31/12
n/a
n/a
60 day notice
renegotiating terms per S. Cummings 4.3.12
OPC
129 E. Fremont Street, Las Vegas, NV 89101
Diamond Resorts International Marketing, Inc.
GNLV Corp dba Golden Nugget Hotel & Casino
 
$30,000 per month + purchase of gaming vouchers $360,000 annually
1/11/12-12/31/2013
 
 
60 day written notice after 7/11/2012
2 booths
OPC
Las Vegas Xtrain
Diamond Resorts International Marketing, Inc.
Las Vegas Railway Express, Inc 6650 Via Austi Pkwy, Suite 170 Las Vegas, NV
89119
 
10% of net sale
4/1/2013-3/31/2018
 
 
30 day written notice
Contract 5745; as of 4/19/2013, this lease is not fully executed
OPC
CNL Income Legacy TRS Corp dba Coco Key Hotel & Water Resort 7400 International
Drive Orlando, FL 32819
Diamond Resorts International Marketing, Inc.
CNL Income Legacy TRS Corp dba Coco Key Hotel & Water Resort
 
$10,492 March -Sept 2013 $8,000 Oct 2012-Feb 2013
10/1/2012-9/30/2013
 
 
30 day written notice
1 year lease-no auto renewal
OPC
Universal
Diamond Resorts International Marketing, Inc.
Universal City Development Partners, LTD
 
base rent $31,063/mo; height $41,269/mo inclusive of tax
10/1/2011-12/31/2013
 
 
60 day written notice
 





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
Holiday INN Resort Lake Buena Vista 13351 State Rd 535 Orlando, FL 32821
Diamond Resorts International Marketing, Inc.
Vista Property Management, LLC 2-8 Hawley Street Binghamton, NY 13901
 
$27,500 + tax
2/1/2013-1/31/2016
 
 
n/a
option to terminate in Year 2, 120 days written notice; subleased to All Guest
Services from 1/8/13-receiving $5,000 per month-contract #5179
OPC
Holiday Villas
Diamond Resorts International Marketing, Inc.
UK-US Partner LLC dba Holiday Villas 7862 W. Irlo Branson Hwy 124 Kissimmee, FL
34747
 
$1,500
11/1/2012-10/31/2013
 
 
30 day written notice; no auto renewal
 
OPC
Beach Bazaar of Daytona 203 N. Atlantic Ave Dayton Beach, FL 32114
Diamond Resorts International Marketing Inc
Beach Bazaar of Daytona Timothy Kostidakis 203 N Atlantic Ave Daytona Beach FL
32114
 
$1,500
3/1/2013-3/1/2014
 
 
30 day written notice
Contract # 5612
Commercial Lease Agreement
Mini Market/Gift Shop
Mystic Dunes, LLC
Suncare Central 7061 Grand National Drive Suite 134 Orlando, FL 32819
 
10% commision on the gross revenue of the mini market sales
4/25/2013-4/24/2015
 
 
90 days written notice
Contract # 5772





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
OPC
Tropicana Inn
Sales DPM S de RL de CV
Operadora Okamoto SA de CV BLVD Mijares 30 San Jose del Cabo Mexico
 
$150 per qualified tour
2/1/2013-1/31/2014
 
 
month to month after term expires with 30 day written notie; 60 days prior to
end of term
 
OPC Lease
Bluebeard Charters #10 Billy Folly Road Pelican Key St. Maarten
Diamond Resorts Flamingo Development, N.V.
SXM Destination Maangement, N.V. dba Bluebeard Charters #10 Billy Folly Road
Pelican Key St. Maarten
 
$75 per voucher + override based on month;y sales effeciency scale
1/8/2013-1/8/2014
 
 
30 day written notice
Contract #5365; as of 4/19/2013, this lease is not fully executed
Marketing Office Space
222 Fall Creek Drive Branson, MO 65616
Diamond Resorts International Marketing Inc
Carolyn F. Strauch 349 Sherwood Dr Branson, MO 65616
 
$3,000
8/31/2008-8/31/2013
 
 
 
auto renrewal for 3 additional terms for 1 year each
Office Space
San Luis Bay, CA
Diamond Resorts International Marketing Inc
San Luis Bay Timeshare Association
Yes
$14,069
01/01/2008 - 12/31/2013
4,750
N/A
Option to renew one 2-year term; no 30 day out
Sales center at San Luis Bay granting exclusive use of sales center and lobby
kiosk. Paid quarterly, 3.5% annual increase.





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
Sales Office Space
Ontario, CA
Diamond Resorts International Marketing Inc
The Realty Associates Fund IX, L.P. c/o TA Associates Realty 1301 Dove Street,
Suite 860 Neport Beach, CA 92660
 
$15,658 yr 1 $16,128.46 yr 2 $16,612.31 yr 3
1/1/2013-12/31/2015
9,211
 
N/A
option to terminate as of the last day of the 18th month, 9 months advance
notice; Security Deposit: $22,725.14
Office Space
10600 W. Charleston Ave.
Las Vegas, NV
Diamond Resorts International®
H/MX Health Management Solutions - Charleston Building
Yes
$189,899
01/16/2008 - 09/30/2018
N/A
N/A
Two renewals for 5 years each; 3.5% increase
 
Office Space
1450 Center Crossing Business Center, Suite 100 Las Vegas, NV 89144
Diamond Resorts Corporation
1450 Center Crossing Drive, LLC
Yes
$99,375.11
6/1/2012-start date
52,975sf
 
6 year, 4 mos term
rent increases every year; one 5 year option to renew
Office Space-Sales Center
17800 Bali Blvd Winter Garden, FL 34787
Diamond Resorts International Marketing Inc
Island One, Inc.
 
 
5/23/11-7/22/11
 
 
 
 
Office Space
Jordan Road Office
Sedona, AZ
Diamond Resorts International Marketing, Inc.
Falcon Land Company, LLC
Yes
$10,191
02/01/2014
N/A
N/A
N/A
 
Office Space
6560 SR 179 # 212
Sedona, AZ 86351
Diamond Resorts International Marketing, Inc.
Truly Sand LLC
6560 SR 179, Suite 100
Sedona, AZ 86351
Yes
$1,768
08/01/2007 - 07/31/2015
789
N/A
Two 5 yr. options to renew. Annual 3.5% increase.
Broker's Office





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
Office Space-Sales Center
1100 Easter Circle, Building 1 Greensprings Plantation Commerce Center
Diamond Resorts International Marketing Inc
Greensprings Office Park Associates, LLC 4029 Ironbound Rd, Suite 200
Williamsburg, VA 23188
Yes
$3,220
5/1/2011-4/30/2014
3,416
 
 
Extended for additional year through 4/30/13
Marketing Office Space
742 Industry Drive Unit 756, Building 16 Tukwila, Washington
Diamond Resorts International Marketing Inc
Blue Dog Properties Trust
 
$1,201.33 yr1 $1,237.37 yr2 $1,274.49 yr3
1/1/2013-3/31/2016
 
 
n/a
3yr, 3mos term; Security Deposit $3,774
Self Storage
Koloa, HI
Poipu Resort Partners, LP
Koloa Self Storage
Yes
# 105 = $290 # 45 = $235 # 65 = $235 # 94 = $290
MTM
516
N/A
N/A
Off-site storage of contracts & records per Records Retention Policy
Self Storage
Lawai, HI
Unit #139
Poipu Resort Partners, LP
Lawai Cannery Storage
Yes
$327
Start: 03/06/2008 (MTM)
240
N/A
N/A
Off-site storage of furniture, contracts & records per Records Retention Policy
Record Retention Storage for Fin. Records
6555 S. Tenaya Way, Suite 100 Las Vegas, NV 89113
Diamond Resorts Centralized Services
EJM Arroyo North I Property LLC 9061 Santa Monica Blvd Los Angeles, CA 90069
 
$2,772 yr1 $2,855 yr 2 $2,941 yr3
2/1/2013-1/31/2016
3,640
 
no autorenewal; no 30 day out
Security Deposit:$2941





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
Self Storage
Sedona, AZ
Unit #607
Diamond Resorts International® Marketing, Inc.
Castle Rock Ministorage
45 Castlerock Road, Ste. 8
Sedona, AZ 86351-8806
Yes
$97
Start: 08/26/2008 (MTM)
N/A
N/A
N/A
 
Self Storage
Sedona, AZ
Unit #614
Diamond Resorts International® Marketing, Inc.
Castle Rock Ministorage
45 Castlerock Road, Ste. 8
Sedona, AZ 86351-8806
Yes
$97
MTM
N/A
N/A
N/A
 
Self Storage
Sedona, AZ
Unit #128
Diamond Resorts International® Marketing, Inc.
Castle Rock Ministorage
45 Castlerock Road, Ste. 8
Sedona, AZ 86351-8806
Yes
$138
Start: 09/15/2008 (MTM)
N/A
N/A
N/A
 
Self Storage
Sedona, AZ
Unit #73
Diamond Resorts International® Marketing, Inc.
Castle Rock Ministorage
45 Castlerock Road, Ste. 8
Sedona, AZ 86351-8806
Yes
$138
Start: 07/21/2008 (MTM)
N/A
N/A
N/A
 
Self Storage
Scottsdale Garden Plaza 8341 E. Evans, Suite 102 Scottsdale, AZ 85260
Diamond Resorts International® Marketing, Inc.
Scottsdale Garden Plaza 4510 N 34th Place Phoenix, AZ 85018
 
$1,197.65 + rental tax
1/1/2013-1231/2013
 
 
 
$2000 security deposit





--------------------------------------------------------------------------------




Description of Property
Address / Location
Lessee
Lessor
Currently in Use?
(Y / N)
Monthly Rent
Term (Start and End Date)
Square Footage
Option to Purchase?
Option to Renew (and Terms)
Comments
Self Storage
9061 Santa Monica Blvd Los Angeles, CA 90069
Diamond Resorts Centralized Services
EJM Arroyo North I Property LLC 9061 Santa Monica Blvd Los Angeles, CA 90069
 
$2,280
10/1/2012-12/31/2015
4,000
 
No 30 day out
$2492 Sec deposit; lease for financial records related to PMR and other
acquisitions
40 parking spaces
40 Sunridge Circle
Sedona, AZ 86351
Diamond Resorts International Marketing, Inc
Joel & Sheila Gilgoff
2675 W. State Route 89A, #401
Sedona, AZ 86336
Yes
$1,400
12/1/11-11/30/13
 
 
No renewal option
Year to year.
Self Storage
Unit 00B18
DRI
A-1 Affordable Mini Storage
3702 W SR 260
Camp Verde, AZ 86322
yes
$198
MTM
 
 
 
 
Commercial space
8680 Commodity Circle, Orlando, FL 32819
Island One, Inc.
Equity Row Partners, LLC
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 4.02(a)
Local Counsel
1.
Arizona Counsel

a.
Ballard Spahr LLP

201 South Main Street, Suite 800
Salt Lake City, Utah 84111
2.
California Counsel

a.
Ballard Spahr LLP

201 South Main Street, Suite 800
Salt Lake City, Utah 84111
3.
Florida Counsel

a.
Holland & Knight

200 South Orange Avenue, Suite 2600
Orlando, Florida 32801
4.
Hawaii Counsel

a.
Imanaka & Asato LLLC

TOPA Financial Center
Fort Street Tower
745 Fort Street Mall, 17th Floor
Honolulu, Hawaii 96813
5.
Maryland Counsel

a.
Ballard Spahr LLP

201 South Main Street, Suite 800
Salt Lake City, Utah 84111
6.
Missouri Counsel

a.
Summers Compton Wells LLC

8909 Ladue Road
St. Louis, Missouri 63124
7.
Nevada Counsel

a.
Ballard Spahr LLP

201 South Main Street, Suite 800
Salt Lake City, Utah 84111










--------------------------------------------------------------------------------




Schedule 4.02(j)
Indebtedness
Issuer
Creditor
Principal Amount
Outstanding Amount
Date of Note
Maturity Date
Diamond Resorts Europe (Holding) Ltd.
Diamond Resorts Corporation
£33 million (term)
£33 million
Amended and Restated 3/5/2007 and amended 12/1/2008
12/16/2014
Diamond Resorts Europe (Holding) Ltd.
Diamond Resorts Corporation
£16 million (revolving)
£16 million
1/13/2012
12/16/2014
ILX Acquisition, Inc.
Diamond Resorts Corporation
$3.7 million
$3.7 million
Amended and Restated 3/5/2007 and amended 12/1/2008
8/31/2015







--------------------------------------------------------------------------------



EXHIBIT A

FORM OF
ADMINISTRATIVE QUESTIONNAIRE


DIAMOND RESORTS CORPORATION








Agent Information                Agent Closing Contact
Credit Suisse AG                Attention: Loan Operations – Agency Manager
Eleven Madison Avenue             Fax: (212) 322-2291
23rd Floor                    Email: agency.loanops@credit-suisse.com
New York, NY 10010                
                        
Agent Wire Instructions
BANK OF NEW YORK MELLON, NY
ABA 021 000 018
Account Name: CS - AGENCY CAYMAN ACCT
Account Number: 8900492627


It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.
 
 
 
 
 



Legal Name of Lender to appear in Documentation:


___________________________________________________________________________________


Signature Block Information:
__________________________________________________________




•
Signing Credit Agreement Yes     No    



•
Coming in via Assignment     Yes     No    







Type of Lender:
_____________________________________________________________________


(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)








--------------------------------------------------------------------------------




Lender Parent:
___________________________________________________________________
Lender Domestic Address Lender Eurodollar Address


Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.


Primary Credit Contact            Secondary Credit Contact    
Name:                                                
Company:                                            
Title:                                                
Address:                                            
                                                
Telephone:                                            
Facsimile:                                            
E-Mail Address:                                        




Primary Operations Contact         Secondary Operations Contact
Name:                                                
Company:                                            
Title:                                                
Address:                                            
                                                
Telephone:                                            
Facsimile:                                            
E-Mail Address:                                        
















--------------------------------------------------------------------------------








Lender’s Domestic Wire Instructions


Bank Name:                                            
ABA/Routing No.:                                        
Account Name:                                            
Account No.:                                            
FFC Account Name:                                        
FFC Account No.:                                        
Attention:                                            
Reference:                                            


        


Tax Documents




NON-U.S. LENDER INSTITUTIONS:


I. Corporations:
If your institution is incorporated outside of the United States for U.S.
Federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
 
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
Federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.






--------------------------------------------------------------------------------




Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
 
U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.








--------------------------------------------------------------------------------



EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement dated as of September 11, 2013 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Diamond Resorts Corporation, a Maryland corporation (the “Borrower”),
Diamond Resorts International, Inc., a Delaware corporation (“Holdings”), the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the Lenders. Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
subject to and in accordance with the Credit Agreement, effective as of the
Effective Date set forth below (but not prior to the acceptance by the
Administrative Agent of this Assignment and Acceptance and the registration of
the information contained herein in the Register pursuant to Section 9.04(e) of
the Credit Agreement), the interests set forth below (the “Assigned Interest”)
in the Assignor’s rights and obligations under the Credit Agreement and the
other Loan Documents, including, without limitation, the amounts and percentages
set forth below of (i) the Commitments of the Assignor on the Effective Date set
forth below and (ii) the Loans owing to the Assignor which are outstanding on
the Effective Date. Each of the Assignor and the Assignee hereby makes and
agrees to be bound by all the representations, warranties and agreements set
forth in Annex I and by those set forth in Section 9.04(c) of the Credit
Agreement, a copy of which has been received by each such party. From and after
the Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement; provided that the obligations of the Assignor under Section 9.16 of
the Credit Agreement shall survive the execution of this Assignment and
Acceptance and the assignment of interests effected hereby.
2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation referred to in Section 2.20(f) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, a completed Administrative
Questionnaire in the form of Exhibit A to the Credit Agreement and (iii) if
required by Section 9.04(b) of the Credit Agreement, a processing and
recordation fee of $3,500.
3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.




--------------------------------------------------------------------------------

2

Date of Assignment: _______________________________________________________    


Legal Name of Assignor (“Assignor”):
________________________________________    


Legal Name of Assignee (“Assignee”): _______________________________________    
[and is a [Lender] [an Affiliate/Related Fund of [Identify Lender]]]¹


Effective Date of Assignment (“Effective Date”):
_______________________________    
[TO BE INSERTED BY THE ADMINISTRATIVE AGENT WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR]




Aggregate Amount of Commitments/Loans for all Lenders
Principal Amount of Commitments/Loans Assigned²
Percentage Assigned of Commitments/Loans (set forth, to at least 9 decimals, as
a percentage of the aggregate Commitments/Loans of all Lenders thereunder)
$25,000,000
$[ ]
%





[Remainder of page intentionally left blank]
























____________________
¹Select as applicable
²Amount of Commitments and/or Loans assigned is governed by Section 9.04(b) of
the Credit Agreement






--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR],
by
 
 
 
Name:
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE],
by
 
 
 
Name:
 
Title:



[Consented to and] 1 Accepted:
CREDIT SUISSE AG, as Administrative Agent,
by
 
 
 
Name:
 
Title:





[Consented to:
DIAMOND RESORTS CORPORATION,
by
 
 
 
Name:
 
Title:   ] 2



___________________________________


1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




--------------------------------------------------------------------------------












--------------------------------------------------------------------------------

1



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto, (iii) the financial condition
of Holdings, the Borrower or any of their respective Subsidiaries or Affiliates
or any other person obligated in respect of any Loan Document or any other
instrument or document pursuant thereto or (iv) the performance or observance by
Holdings, the Borrower or any of their respective Subsidiaries or Affiliates or
any other person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 thereof or delivered pursuant to Section 5.04 thereof, as
applicable, the Pari Passu Intercreditor Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Collateral
Agent, the Assignor or any other Lender and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will be bound by the
terms of the Pari Passu Intercreditor Agreement, (ii) it will, independently and
without reliance on the Administrative Agent, the Collateral Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) it appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement,




--------------------------------------------------------------------------------

2

the Pari Passu Intercreditor Agreement and the other Loan Documents as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms thereof, together with such powers as are reasonably incidental
thereto, and (iii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and other Loan Documents
are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.
    






--------------------------------------------------------------------------------



EXHIBIT C

FORM OF BORROWING REQUEST
Credit Suisse AG, as Administrative Agent
Eleven Madison Avenue, 23rd Floor
New York, New York 10010
Attention: Loan Operations – Agency Manager
Fax: (212) 322-2291
Email: agency.loanops@credit-suisse.com


[DATE]¹
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of September 11, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Resorts Corporation, a Maryland corporation (the
“Borrower”), Diamond Resorts International, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:
(A)    Type of Borrowing:²            ______________________
(B)    Date of Borrowing:³            ______________________
(C)    Account Number and Location:    ______________________
(D)    Principal Amount of Borrowing:    ______________________
______________________________
¹Signed Borrowing Request must be delivered irrevocably by hand or fax (a) in
the case of a Eurodollar Borrowing, not later than 2:00 p.m. (New York City
time) three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 2:00 p.m. (New York City time) on the day of the
proposed Borrowing.
²Specify Eurodollar Borrowing or ABR Borrowing.
³Date of Borrowing must be a Business Day.






--------------------------------------------------------------------------------

2

[(E)    Interest Period:            ______________________]4




















































_______________________________
4    If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.






--------------------------------------------------------------------------------

3

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b) and (c)
of Section 4.01 of the Credit Agreement have been satisfied.


DIAMOND RESORTS CORPORATION,
 
 
by
 
 
 
 
 
Name:
Title:







--------------------------------------------------------------------------------



EXHIBIT D

SECURITY AGREEMENT
dated as of
September 11, 2013,
among
DIAMOND RESORTS INTERNATIONAL, INC.,


DIAMOND RESORTS CORPORATION,


the other Subsidiaries of Holdings
from time to time party hereto


and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent



--------------------------------------------------------------------------------

[CS&M Ref. No. 5865-896]














--------------------------------------------------------------------------------



EXHIBIT D



 
TABLE OF CONTENTS
 
 
 
Page


 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Credit Agreement
1


SECTION 1.02.
Other Defined Terms
2


 
ARTICLE II
 
 
 
 
 
Pledge of Securities
 
SECTION 2.01.
Pledge
10


SECTION 2.02.
Delivery of the Pledged Collateral
11


SECTION 2.03.
Representations, Warranties and Covenants
12


SECTION 2.04.
Certification of Limited Liability Company Interests and Limited Partnership
Interests
13


SECTION 2.05.
Registration in Nominee Name; Denominations
13


SECTION 2.06.
Voting Rights; Dividends and Interest, Etc
14


 
ARTICLE III
 
 
 
 
 
Security Interests in Personal Property
 
SECTION 3.01.
Security Interest
16


SECTION 3.02.
Representations and Warranties
18


SECTION 3.03.
Covenants
20


SECTION 3.04.
Other Actions
24


SECTION 3.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
27


 
ARTICLE IV
 
 
 
 
 
Remedies
 
SECTION 4.01.
Remedies Upon Default
28


SECTION 4.02.
Application of Proceeds
30


SECTION 4.03.
Grant of License to Use Intellectual Property
31


SECTION 4.04.
Securities Act, Etc
31


SECTION 4.05.
Registration
32


SECTION 4.06.
Disposition of Collateral
33


 
ARTICLE V
 
 
 
 
 
Indemnity, Subrogration and Subordination
 
SECTION 5.01.
Indemnity and Subrogation
33


SECTION 5.02.
Contribution and Subrogation
33


SECTION 5.03.
Subordination
33


 
ARTICLE VI
 
 
 
 
 
Miscellaneous
 
SECTION 6.01.
Notices
34


 
 
 
 
 
 





--------------------------------------------------------------------------------



EXHIBIT D

 
TABLE OF CONTENTS
 
 
 
Page


SECTION 6.02.
Security Interest Absolute
34


SECTION 6.03.
Survival of Agreement
34


SECTION 6.04.
Binding Effect; Several Agreement
35


SECTION 6.05.
Successors and Assigns
35


SECTION 6.06.
Collateral Agent's Fees and Expenses; Indemnification
35


SECTION 6.07.
Collateral Agent Appointed Attorney-in-Fact
36


SECTION 6.08.
Applicable Law
37


SECTION 6.09.
Waivers; Amendment
37


SECTION 6.10.
WAIVER OF JURY TRIAL
38


SECTION 6.11.
Severability
38


SECTION 6.12.
Counterparts
38


SECTION 6.13.
Headings
38


SECTION 6.14.
Jurisdiction; Consent to Service of Process
38


SECTION 6.15.
Termination or Release
39


SECTION 6.16.
Additional Subsidiaries
40


SECTION 6.17.
Right of Setoff
40


SECTION 6.18.
Maximum Liability
40


 
ARTICLE VII
 
 
 
 
 
Concerning the Collateral Agent
 
SECTION 7.01.
Confirmation of Appointment
40


SECTION 7.02.
Duties or Obligations
41


SECTION 7.03.
Reliance; Sub-Agents
41


SECTION 7.04.
Resignation of the Collateral Agent
42


SECTION 7.05.
Other Matters Concerning the Collateral Agent
42


SECTION 7.06.
Pari Passu Indebtedness; Junior Lien Indebtedness; Intercreditor Agreements
44











--------------------------------------------------------------------------------



EXHIBIT D

Schedules
 
Schedule I
Subsidiary Grantors
Schedule II
Equity Interests; Pledged Debt Securities
Schedule III
Excluded Equity Interests
Schedule IV
Resorts
Schedule V
Intellectual Property
 
 
Exhibits
 
Exhibit A
Form of Supplement
Exhibit B
Form of Perfection Certificate
Exhibit C
Credit Agreement





















SECURITY AGREEMENT dated as of September 11, 2013 (this “Agreement”), among
DIAMOND RESORTS CORPORATION, a Maryland corporation (the “Borrower”), DIAMOND
RESORTS INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the other
Subsidiaries of Holdings from time to time party hereto (the “Subsidiary
Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent (in
such capacity, together with its successors and assigns, the “Collateral
Agent”).
Preliminary Statement
Reference is made to (a) the Credit Agreement dated as of September 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and




--------------------------------------------------------------------------------



EXHIBIT D

Credit Suisse AG, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”), which Credit Agreement, in
the form existing on the date hereof, is attached as Exhibit C hereto solely for
convenience of reference and for no other purpose, (b) the Indenture dated as of
August 13, 2010 (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof and the terms of the Credit
Agreement, the “Senior Secured Notes Indenture”), among the Borrower, as issuer,
Holdings (as successor by merger to Diamond Resorts Parent, LLC), Diamond
Resorts Holdings, LLC, the other Subsidiaries party thereto and Wells Fargo
Bank, National Association, as trustee (in such capacity, together with its
successors and assigns, the “Senior Secured Notes Trustee”) and as Collateral
Agent, and (c) the Pari Passu Intercreditor Agreement dated as of September 11,
2013, among the Collateral Agent, the Senior Secured Notes Trustee, Holdings,
the Borrower, the other Subsidiaries party thereto, the Administrative Agent, as
initial additional authorized representative, and each additional representative
from time to time party thereto. Wells Fargo Bank, National Association is
entering into this Agreement as Collateral Agent for the Secured Parties in
accordance with the Senior Secured Notes Documents.
The obligations of the Lenders to extend credit to the Borrower are conditioned
upon, among other things, the execution and delivery of this Agreement by the
Borrower and each other Grantor. Each Grantor (other than the Borrower) is an
affiliate of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement, and each Grantor is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined
by reference to the Alternate Base Rate.


“Acquired Indebtedness” shall mean, with respect to any specified person,
(a) Indebtedness of any other person existing at the time such other person is
merged with
or into or becomes a subsidiary of such specified person, including Indebtedness
incurred
in connection with, or in contemplation of, such other person merging with or
into or
becoming a subsidiary of such specified person, and (b) Indebtedness secured by
a Lien
encumbering any asset acquired by such specified person.


“Adjusted EBITDA” for any period means the sum of Consolidated Net Income,
plus the following to the extent deducted in calculating such Consolidated Net
Income:
(a) all income tax expense (benefit) for such period; plus (b) Consolidated
Interest
Expense for such period; plus (c) depreciation and amortization for such period;
plus (d)
vacation interest cost of sales for such period; plus (e) loss on extinguishment
of debt for
such period; plus (f) rebranding or restructuring costs and non-ordinary course
expenses,




--------------------------------------------------------------------------------



EXHIBIT D

in each case related to the Borrower’s European operations not to exceed an
aggregate
amount for all periods equal to $12,000,000; plus (g) impairments and other
write-offs
for such period; plus (h) loss on the sale of assets for such period; plus (i)
amortization of
loan origination costs for such period; plus (j) amortization of portfolio
discount for such
period; plus (k) any non-cash charges attributable to the FLRX Judgment or any
Permitted FLRX Settlement; plus (l) all other non-cash charges for such period
(excluding any such noncash charge to the extent that it represents an accrual
of or
reserve for cash expenditures in any future period); less (m) gain on the sale
of assets for
such period; less (n) amortization of portfolio premium for such period; less
(o) to the
extent not deducted in determining Consolidated Net Income for such period (or
reflected
in any previous non-cash charge referred to in clause (k) above), all cash
payments made
during such period attributable to the FLRX Judgment or any Permitted FLRX
Settlement; less (p) all non-cash items of income for such period (excluding any
noncash
accruals of revenue in the ordinary course of business to the extent required by
accrualbased
accounting). Notwithstanding the foregoing, items specified in clauses (a) and
(c)
through (p) above (other than clauses (k) and (o) above) that are attributable
to a
Restricted Subsidiary shall be added to Consolidated Net Income to compute
Adjusted
EBITDA only to the extent (and in the same proportion, including by reason of
minority
interests) that such items of such Restricted Subsidiary were included in
calculating
Consolidated Net Income and only, with respect to items specified in clauses (a)
and (c)
through (l) above (other than clause (k) above), if a corresponding amount would
be
permitted at the date of determination to be dividended to the Borrower by such
Restricted Subsidiary without prior approval (that has not been obtained),
pursuant to the
terms of its certificate or articles of incorporation or other constitutive
document or any
agreement or instrument or any provision of law, statute, rule or regulation or
order of
any court or other Governmental Authority, in each case applicable to such
Restricted
Subsidiary or its stockholders.


“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves.


“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.


“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).


“Administrative Questionnaire” shall mean an Administrative Questionnaire in
the form of Exhibit A, or such other form as may be supplied from time to time
by the
Administrative Agent.


“Affiliate” of any person shall mean (a) any other person which directly, or
indirectly through one or more intermediaries, Controls such person or (b) any
other
person which directly, or indirectly through one or more intermediaries, is
Controlled by




--------------------------------------------------------------------------------



EXHIBIT D

or is under common Control with such person. For purposes of compliance with
Section
4.07 of the Senior Secured Notes Indenture incorporated by reference herein
pursuant to
Section 6.01 hereof, no (i) homeowners’ association at a property at which
Holdings or
any of the Subsidiaries either have sold Vacation Interests or act as management
company or (ii) collection holding real estate interests underlying Points shall
be deemed
to be an Affiliate of Holdings, the Borrower or any other Restricted Subsidiary.




“Agents” shall have the meaning set forth in Article VII.


“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.


“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one-month
Interest Period commencing on such day (or if such day is not a Business Day,
the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt,
the Adjusted LIBO Rate for any day shall be based on the rate determined on such
day at
approximately 11:00 a.m. (London time) by reference to the British Bankers’
Association
Interest Settlement Rates (or to any replacement market convention therefor
selected by
the Administrative Agent) for deposits in dollars (as set forth by any service
or vendor
selected by the Administrative Agent that displays such rates). If the
Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO
Rate for any reason, including the inability or failure of the Administrative
Agent to
obtain sufficient quotations in accordance with the terms of the definition of
Federal
Funds Effective Rate or Adjusted LIBO Rate, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate
or the Adjusted LIBO Rate shall be effective on the effective date of such
change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the
case may
be.


“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 4.00% per annum, and (b) with respect to any ABR Loan, 3.00%
per
annum.


“Arranger” shall mean each of Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity
as joint bookrunner and joint lead arranger in respect of this Agreement.


“Asset Sale” shall mean:


(a) any sale, lease, conveyance or other disposition of any assets or rights




--------------------------------------------------------------------------------



EXHIBIT D

(including by way of a sale and leaseback) by Holdings, the Borrower or any
other
Restricted Subsidiary to any person (other than Holdings, the Borrower or any
other
Restricted Subsidiary) not in the ordinary course of business (provided that,
without
limiting paragraph (m) of Article VII hereof, the sale, lease, conveyance or
other
disposition of all or substantially all of the assets of Holdings, the Borrower
and the other
Restricted Subsidiaries, taken as a whole, shall be governed by the provisions
set forth in
Section 5.01 of the Senior Secured Notes Indenture and not by those set forth in
Section
4.06 of the Senior Secured Notes Indenture, in each case as incorporated by
reference
herein pursuant to Section 6.01 hereof);




(b) any issue or sale by Holdings, the Borrower or any other Restricted
Subsidiary to any person (other than Holdings, the Borrower or any other
Restricted
Subsidiary) of Equity Interests of any of the Subsidiaries; and


(c) any issue or sale by Holdings, the Borrower or any other Restricted
Subsidiary to any person (other than Holdings, the Borrower or any other
Restricted
Subsidiary) of Equity Interests of the Borrower or any Subsidiary Guarantor;


in the case of either clause (a) or (b), whether in a single transaction or a
series of related
transactions that have a Fair Market Value in excess of $1,000,000 or for net
proceeds in
excess of $1,000,000.


Notwithstanding the foregoing, the term “Asset Sale” shall not include (i) a
disposition
that constitutes a Restricted Payment (or would constitute a Restricted Payment
but for
the exclusions from the definition thereof) and that is not prohibited by
Section 4.04 of
the Senior Secured Notes Indenture incorporated by reference herein pursuant to
Section
6.01 hereof, (ii) the transfer of Timeshare Loans and related rights and assets
in
connection with any Permitted Securitization, (iii) the disposition of cash or
Cash
Equivalents, (iv) terminations of Hedging Obligations, (v) any financing
transaction with
respect to assets or rights of Holdings, the Borrower or any other Restricted
Subsidiary,
including any sale and leaseback of assets or rights not prohibited by Sections
4.03 or
4.12 of the Senior Secured Notes Indenture incorporated by reference herein
pursuant to
Section 6.01 hereof, (vi) any surrender or waiver of contract rights or a
settlement,
release or surrender of contract, tort or other claims of any kind and (vii) the
grant of any
Lien not prohibited by this Agreement and any foreclosure or exercise in respect
thereof.


“Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee, and accepted by the Administrative Agent, in
the form
of Exhibit B or such other form as shall be approved by the Administrative
Agent.


“Attributable Debt” shall mean, in respect of a Sale/Leaseback Transaction, as
at
the time of determination, the present value (discounted at the interest rate
borne by the
Senior Secured Notes compounded annually) of the total obligations of the lessee
for
rental payments during the remaining term of the lease included in such
Sale/Leaseback
Transaction (including any period for which such lease has been extended);
provided,




--------------------------------------------------------------------------------



EXHIBIT D

however, that if such Sale/Leaseback Transaction results in a Capital Lease
Obligation,
the amount of Indebtedness represented thereby shall be determined in accordance
with
the definition of the term “Capital Lease Obligation.”


“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
the number
of years from the date of determination to the date of each successive scheduled
principal
payment of or redemption or similar payment with respect to such Indebtedness
multiplied by the amount of such payment by (b) the sum of all such payments.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.




“Board of Directors” means, as to any person, the board of managers, board of
directors or other similar body or person performing a similar function or any
duly
authorized committee thereof. Unless otherwise specified, “Board of Directors”
will
mean the Board of Directors of Holdings.


“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.


“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.


“Borrowing” shall mean Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period
is in effect.


“Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as
shall be approved by the Administrative Agent.


“Breakage Event” shall have the meaning assigned to such term in Section 2.16.


“Business Day” shall mean any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close;
provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in
the London interbank market.


“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying
the right to use) real or personal property, or a combination thereof, which
obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such
person under GAAP, and the amount of such obligations shall be the capitalized
amount




--------------------------------------------------------------------------------



EXHIBIT D

thereof determined in accordance with GAAP.


“Capital Stock” shall mean (a) in the case of a corporation, corporate stock,
(b) in
the case of an association or business entity, any and all shares, interests,
participations,
rights or other equivalents (however designated) of corporate stock, (c) in the
case of a
partnership or limited liability company, partnership or membership interests
(whether
general or limited) and (d) any other interest or participation that confers on
a person the
right to receive a share of the profits and losses of, or distributions of
assets of, the
issuing person.


“Cash Equivalents” shall mean (a) obligations (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States of
America or
(ii) issued by any agency of the United States of America the obligations of
which are
backed by the full faith and credit of the United States of America, in each
case maturing
within one year after the date of issuance thereof, or certificates representing
an
ownership interest in any such obligations, (b) securities issued or fully
guaranteed by
any state of the United States of America or any political subdivision of any
such state or
any public instrumentality thereof, in each case maturing within one year after
the date of
issuance thereof and having, at the time of issuance, a rating of at least “A-1”
(or the then
equivalent grade) from S&P or at least “P-1” (or the then equivalent grade) from
Moody’s, (c) demand and time deposit accounts, certificates of deposit and money
market deposits maturing within one year after the date of acquisition thereof
issued by
any financial institution that is a member of the Federal Reserve System having
combined capital, surplus and undivided profits aggregating in excess of
$500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“A-1” (or
the then equivalent grade) by S&P or at least “P-1” (or the then equivalent
grade) by
Moody’s, (d) fully collateralized repurchase obligations with a term of not more
than 30
days for underlying securities of the type described in clauses (b) and (c) of
this
definition entered into with any financial institution meeting the
qualifications specified
in clause (c) above, (e) commercial paper, maturing not more than one year after
the date
of issuance thereof, issued by a corporation (other than Holdings or an
Affiliate of
Holdings) organized and in existence under the laws of the United States of
America or
any foreign country recognized by the United States of America with a rating at
the time
at which any investment therein is made of “P-1” (or the then equivalent grade)
or higher
from Moody’s or “A-1” (or the then equivalent grade) or higher from S&P, (f)
investments in any “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, that invests substantially all of
its assets
in investments of the types described in clauses (a) through (e) of this
definition, or (g) to
the extent held by a Foreign Subsidiary, other short-term Investments utilized
by such
Foreign Subsidiary in accordance with normal investment practices for cash
management
in Investments of a type analogous to those described in clauses (a) through (f)
of this
definition.


“Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, commercial
credit card




--------------------------------------------------------------------------------



EXHIBIT D

and merchant card services, stored value card services, electronic funds
transfer and other
cash management arrangements to any Loan Party.


“Cash Management Bank” means any person that (a) at the time it enters into a
Cash Management Agreement, is a Lender, an Arranger or the Administrative Agent
or
an Affiliate of any of the foregoing or (b) in the case of any Cash Management
Agreement in effect as of the Closing Date, is, as of the Closing Date, a
Lender, an
Arranger or the Administrative Agent or an Affiliate of any of the foregoing and
a party
to a Cash Management Agreement, in each case, in its capacity as a party to such
Cash
Management Agreement.


“Change of Control” means the occurrence of any of the following: (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the
assets of Holdings, the Borrower and the other Restricted Subsidiaries, taken as
a whole,
to any “person” (as such term is used in Section 13(d) of the Exchange Act)
other than in
the ordinary course of business, (b) the adoption of a plan relating to the
liquidation or
dissolution of Holdings or the Borrower, (c) any “person” (as defined above),
other than
one or more Permitted Holders, is or becomes the “beneficial owner” (as such
term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that a
person shall
be deemed to have “beneficial ownership” of all securities that such person has
the right
to acquire, whether such right is currently exercisable or is exercisable only
upon the
occurrence of a subsequent condition), directly or indirectly, of more than
50.0% of the
Voting Stock of Holdings (measured by voting power rather than number of
shares), (d)
the Borrower ceases to be a wholly owned direct or indirect Subsidiary of
Holdings, (e)
Holdings consolidates with, or merges with or into, any person (other than a
Permitted
Holder), or any person (other than a Permitted Holder) consolidates with, or
merges with
or into, Holdings, in any such event pursuant to a transaction in which any of
the
outstanding Voting Stock of Holdings is converted into or exchanged for cash,
securities
or other property, other than any such transaction where the Voting Stock of
Holdings
outstanding immediately prior to such transaction is converted into or exchanged
for
Voting Stock (other than Disqualified Stock) of the surviving person
constituting a
majority of the outstanding shares of such Voting Stock of such surviving person
(immediately after giving effect to such issuance) and (f) a “change of control”
(or other
similar term) as defined in the documentation governing any Material
Indebtedness of
Holdings or any of its Subsidiaries.


“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the Closing Date, (b) any change in any law, rule, regulation or
treaty or in the
interpretation or application thereof by any Governmental Authority after the
Closing
Date or (c) compliance by any Lender or by any lending office of such Lender or
by such
Lender’s holding company with any request, rule, guideline or directive (whether
or not
having the force of law) of any Governmental Authority made or issued after the
Closing
Date; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or




--------------------------------------------------------------------------------



EXHIBIT D

directives thereunder or issued in connection therewith and (ii) all requests,
rules
guidelines or directives concerning capital adequacy and liquidity promulgated
by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and
Supervisory Practices (or any successor similar authority) or the United States
financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to
be a “Change in Law”, whether enacted, adopted, promulgated or issued before or
after
the Closing Date.


“Charges” shall have the meaning assigned to such term in Section 9.09.


“Closing Date” shall mean September 11, 2013.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” shall mean all the “Collateral” as defined in any Security
Document.


“Collateral Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral agent for the Secured Parties, together with its
successors and
assigns.


“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and
Acceptance pursuant to which such Lender assumed its Commitment, as applicable,
as
the same may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to
Section 9.04.


“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.


“Communications” shall have the meaning assigned to such term in Section 9.01.


“Diamond Resorts Issuer 2008 LLC Indenture” shall mean the Fifth Amended
and Restated Indenture dated as of April 1, 2013, among Diamond Resorts Issuer
2008
LLC, as issuer, Diamond Resorts Financial Services, Inc., as servicer, Wells
Fargo Bank,
National Association, as trustee, custodian and back-up servicer, and Credit
Suisse AG,
New York Branch, as administrative agent for the purchasers.


“Consolidated Interest Expense” means, for any period, the total interest
expense
of Holdings, the Borrower and the other Restricted Subsidiaries computed on a
consolidated basis in accordance with GAAP (other than noncash interest expense




--------------------------------------------------------------------------------



EXHIBIT D

attributable to convertible Indebtedness under Accounting Practices Bulletin
14-1 or any
successor provision), plus, to the extent not included in such total interest
expense and to
the extent incurred by Holdings, the Borrower or any other Restricted
Subsidiaries,
without duplication: (a) interest expense attributable to Capital Lease
Obligations, the
interest portion of rent expense associated with Attributable Debt in respect of
the
relevant lease giving rise thereto, determined as if such lease were a
capitalized lease in
accordance with GAAP, and the interest component of any deferred payment
obligations;
(b) amortization of debt discount (including the amortization of original issue
discount
resulting from the issuance of Indebtedness at less than par) and debt issuance
cost;
provided, however, that any amortization of bond premium shall be credited to
reduce
Consolidated Interest Expense unless, pursuant to GAAP, such amortization of
bond
premium has otherwise reduced Consolidated Interest Expense; (c) capitalized
interest;
(d) noncash interest expense; provided, however, that any noncash interest
expense or
income attributable to the movement in the mark-to-mark valuation of obligations
under
Hedging Agreements or other derivative instruments pursuant to GAAP shall be
excluded
from the calculation of Consolidated Interest Expense; (e) commissions,
discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance
financing; (f) net payments pursuant to obligations under Hedging Agreements;
(g) the
product of (i) all dividends accrued in respect of all Disqualified Stock of
Holdings and
all Preferred Stock of the Borrower or any other Restricted Subsidiary, in each
case, held
by persons other than Holdings, the Borrower or any other Restricted Subsidiary
(other
than dividends payable solely in Capital Stock (other than Disqualified Stock)
of
Holdings), times (ii) a fraction of the numerator of which is one and the
denominator of
which is one minus the effective combined tax rate of the issuer of such
Preferred Stock
(expressed as a decimal) for such period (as estimated by the chief financial
officer of
Holdings in good faith); (h) interest incurred in connection with Investments in
discontinued operations; and (i) interest accruing on any Indebtedness of any
other person
to the extent such Indebtedness is Guaranteed by (or secured by a Lien on the
assets of)
Holdings, the Borrower or any other Restricted Subsidiary; provided, however,
there shall
be excluded from Consolidated Interest Expense the interest expense (including
the
expenses described in clauses (a) through (i) above) with respect to Nonrecourse
Indebtedness incurred in connection with Permitted Securitizations.


“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the other Restricted Subsidiaries for such period
determined
on a consolidated basis in accordance with GAAP, provided that there shall be
excluded:
(a) the income of any Restricted Subsidiary to the extent that the declaration
or payment
of dividends or similar distributions by such Restricted Subsidiary of that
income is not at
the time permitted by operation of the terms of its certificate or articles of
incorporation
or other constitutive document or any agreement or instrument or any provision
of law,
statute, rule or regulation or order of any court or other Governmental
Authority, in each
case applicable to such Restricted Subsidiary, (b) the income or loss of any
person
accrued prior to the date it becomes a Restricted Subsidiary or is merged into
or
consolidated with Holdings, the Borrower or any other Restricted Subsidiary or
the date
that such person’s assets are acquired by Holdings, the Borrower or any other
Restricted




--------------------------------------------------------------------------------



EXHIBIT D

Subsidiary, (c) the cumulative effect of any changes in accounting principles,
(d) the
income of any person in which any other person (other than Holdings, the
Borrower or
any Wholly Owned Restricted Subsidiary of Holdings or any director holding
qualifying
shares in accordance with applicable law) has a joint interest, except to the
extent of the
amount of dividends or other distributions actually paid to Holdings, the
Borrower or a
Wholly Owned Restricted Subsidiary of Holdings by such person during such
period, (e)
any gains attributable to sales of assets out of the ordinary course of business
and (f) in
the case of any Specified Turbo Period, to the extent included in calculating
Consolidated
Net Income for the applicable period, the net interest income, if any, generated
during
such Specified Turbo Period by the Timeshare Loans subject to the applicable
Securitization or conduit facility giving rise to such Specified Turbo Period.


“Control” shall mean the possession, directly or indirectly, of the power to
direct
or cause the direction of the management or policies of a person, whether
through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and
“Controlled” shall have meanings correlative thereto.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in
effect and affecting the rights of creditors generally.


“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.


“Defaulting Lender” shall mean any Lender that has (a) defaulted in its
obligation to make a Loan required to be made by it hereunder, (b) notified the
Administrative Agent or a Loan Party in writing that it does not intend to
satisfy any such
obligation or (c) become insolvent or the assets or management of which has been
taken
over by any Governmental Authority.


“Disqualified Stock” shall mean, with respect to any person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for
which it is exchangeable at the option of the holder) or upon the happening of
any event:
(a) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock
of such person which is not itself Disqualified Stock) pursuant to a sinking
fund
obligation or otherwise, (b) is convertible or exchangeable at the option of the
holder for
Indebtedness or Disqualified Stock or (c) is mandatorily redeemable or must be
purchased upon the occurrence of certain events or otherwise, in whole or in
part, in each
case on or prior to the date that is 91 days after the Maturity Date; provided
that any
Capital Stock that would not constitute Disqualified Stock but for provisions
thereof
giving holders thereof the right to require such person to purchase or redeem
such Capital
Stock upon the occurrence of an “asset sale” or “change of control” occurring
prior to the
date that is 91 days after the Maturity Date shall not constitute Disqualified
Stock if




--------------------------------------------------------------------------------



EXHIBIT D

(i) such “asset sale” or “change of control” provisions applicable to such
Capital Stock
are not more favorable to the holders of such Capital Stock than the terms
applicable to
the Senior Secured Notes and set forth in Sections 4.06 and 4.09 of the Senior
Secured
Notes Indenture as in effect on the Closing Date, respectively and (ii) any such
requirement only becomes operative after compliance with such terms applicable
to the
Senior Secured Notes, including the purchase of any Senior Secured Notes
tendered
pursuant thereto, and any analogous term concerning “asset sales” and “changes
of
control” set forth in this Agreement. The amount of any Disqualified Stock that
does not
have a fixed redemption, repayment or repurchase price shall be calculated in
accordance
with the terms of such Disqualified Stock as if such Disqualified Stock were
redeemed,
repaid or repurchased on any date on which the amount of such Disqualified Stock
is to
be determined pursuant to this Agreement; provided that if such Disqualified
Stock could
not be required to be redeemed, repaid or repurchased at the time of such
determination,
the redemption, repayment or repurchase price shall be the book value of such
Disqualified Stock as reflected in the most recent financial statements of such
person.


“dollars” or “$” shall mean lawful money of the United States of America.


“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends
credit or invests in bank loans as one of its businesses; provided that none of
Holdings,
the Borrower or any of their respective Affiliates shall be an Eligible
Assignee.


“Engagement Letter” shall mean the engagement letter dated as of July 15, 2013,
among the Borrower and Credit Suisse Securities (USA) LLC.




“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances,
codes, decrees, judgments, directives, orders (including consent orders) and
agreements,
in each case, relating to protection of the environment, natural resources,
human health
and safety or the presence, Release of, or exposure to, Hazardous Materials, or
the
generation, manufacture, processing, distribution, use, treatment, storage,
transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous
Materials.


“Environmental Liability” shall mean all liabilities, obligations, damages,
losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs
(including administrative oversight costs, natural resource damages and
remediation
costs), whether contingent or otherwise, arising out of or relating to (a)
compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to
any Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or
imposed with respect to any of the foregoing.




--------------------------------------------------------------------------------



EXHIBIT D

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or
exchangeable for, Capital Stock).


“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and
the rules and regulations promulgated thereunder, as the same may be amended
from time
to time.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or
(c) of the Code, or, solely for purposes of Section 302 of ERISA and Section 412
of the
Code, is treated as a single employer under Section 414 of the Code.


“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period
is waived), (b) any failure by any Plan to satisfy the minimum funding standard
(within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such
Plan, in each case whether or not waived, (c) the filing pursuant to Section
412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to
be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of
the Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates of
any
liability under Title IV of ERISA with respect to the termination of any Plan or
the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any
Plan or Multiemployer Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the receipt
by the Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the
meaning of Title IV of ERISA or in endangered or critical status, within the
meaning of
Section 305 of ERISA, (h) the occurrence of a “prohibited transaction” with
respect to
which the Borrower or any of the Subsidiaries is a “disqualified person” (within
the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such
Subsidiary could otherwise be liable, (i) the occurrence of any Foreign Benefit
Event or
(j) any other event or condition with respect to a Plan or Multiemployer Plan
that could
result in liability of the Borrower or any other Subsidiary.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a
rate determined by reference to the Adjusted LIBO Rate.


“Events of Default” shall have the meaning assigned to such term in Article VII.






--------------------------------------------------------------------------------



EXHIBIT D

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.


“Excluded Swap Guarantor” shall mean Holdings or any Subsidiary Guarantor
all or a portion of whose Guarantee of, or grant of a security interest to
secure, any
Obligations arising under or otherwise with respect to any Secured Hedging
Agreement
(or any Guarantee thereof) is now or hereafter becomes illegal (disregarding for
purposes
of assessing any such illegality the last sentence of the definition of the term
“Obligations”) under the Commodity Exchange Act or any rule, regulation or order
of the
Commodity Futures Trading Commission (or the application or official
interpretation of
any thereof).


“Excluded Swap Obligations” shall mean, with respect to Holdings or any
Subsidiary Guarantor, any Obligations arising under or otherwise with respect to
any
Secured Hedging Agreement if, and to the extent that, all or a portion of the
Guarantee by
Holdings or such Subsidiary Guarantor of, or the grant by Holdings or such
Subsidiary
Guarantor of a security interest to secure, such Obligations (or any Guarantee
thereof) is
now or hereafter becomes illegal (disregarding for purposes of assessing any
such
illegality the last sentence of the definition of the term “Obligations”) under
the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If any
such Obligation arises under a master agreement governing more than one hedging
arrangement, such exclusion shall apply only to the portion of such Obligation
that is
attributable to hedging arrangements for which such Guarantee or security
interest is or
becomes illegal.


“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such
Recipient being organized under the laws of, or having its principal office or,
in the case
of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request
by the Borrower under Section 2.21(a)) or (ii) such Lender changes its lending
office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section
2.20(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Fair Market Value” means, with respect to any asset or property, the price




--------------------------------------------------------------------------------



EXHIBIT D

which could be negotiated in an arm’s length, free market transaction, for cash,
between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or
compulsion to complete the transaction. Fair Market Value of the property or
assets in
question shall be determined in good faith by an appropriate Financial Officer
of
Holdings unless such Fair Market Value (excluding the Fair Market Value of any
portion
of such asset or property consisting of cash or Cash Equivalents) is determined
to be in
excess of $15,000,000, in which case it shall be determined in good faith by the
Board of
Directors, whose determination shall be conclusive and, in the case of any
determination
made by the Board of Directors, evidenced by a resolution of the Board of
Directors;
provided, however, that if the Fair Market Value of the property or assets in
question
(excluding any portion of such property or assets consisting of cash or Cash
Equivalents)
is so determined to be in excess of (x) $30,000,000 in the case of any
determination of
Fair Market Value required by Section 4.04(a)(3)(B) of the Senior Secured Notes
Indenture incorporated by reference herein pursuant to Section 6.01 hereof or
(y) $20,000,000 in the case of any determination of Fair Market Value required
by any
other provisions set forth in Section 4.04 of the Senior Secured Notes Indenture
incorporated by reference herein pursuant to Section 6.01 hereof, such
determination
must be confirmed by an Independent Qualified Party.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable
and not materially more onerous to comply with), any current or future
regulations or
official interpretations thereof and any agreements entered into pursuant to
Section
1471(b)(1) of the Code.


“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for
any day that is a Business Day, the average of the quotations for the day for
such
transactions received by the Administrative Agent from three Federal funds
brokers of
recognized standing selected by it.


“Fees shall mean the Commitment Fees and the Administrative Agent Fees.


“Financial Officer” of any person shall mean the chief financial officer,
principal
accounting officer, treasurer or controller of such person.


“Fixed Charge Coverage Ratio” as of any date of determination means the ratio
of (a)(i) for purposes of Section 6.03(b), the aggregate amount of Adjusted
EBITDA for
the period of the most recent four consecutive fiscal quarters ended on the last
day of the
applicable fiscal quarter or (ii) for all other purposes, the aggregate amount
of Adjusted
EBITDA for the period of the most recent four consecutive fiscal quarters for
which
financial statements of Holdings are available to (b) Consolidated Interest
Expense for
such four fiscal quarters; provided, however, that:




--------------------------------------------------------------------------------



EXHIBIT D

(i) if Holdings, the Borrower or any other Restricted Subsidiary has
incurred any Indebtedness since the beginning of such period that remains
outstanding or if the transaction giving rise to the need to calculate the Fixed
Charge Coverage Ratio is an incurrence of Indebtedness, or both, Adjusted
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been incurred on the first day of such period;


(ii) if Holdings, the Borrower or any other Restricted Subsidiary has
repaid, repurchased, defeased or otherwise discharged any Indebtedness since the
beginning of such period or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged (in each case other than Indebtedness incurred
under any revolving credit facility unless such Indebtedness has been
permanently
repaid and has not been replaced) on the date of the transaction giving rise to
the
need to calculate the Fixed Charge Coverage Ratio, Adjusted EBITDA and
Consolidated Interest Expense for such period shall be calculated on a pro forma
basis as if such discharge had occurred on the first day of such period and as
if
Holdings, the Borrower or such Restricted Subsidiary had not earned the interest
income actually earned during such period in respect of cash or Cash Equivalents
used to repay, repurchase, defease or otherwise discharge such Indebtedness;


(iii) if since the beginning of such period Holdings, the Borrower or any
other Restricted Subsidiary shall have made any Asset Sale, Adjusted EBITDA
for such period shall be reduced by an amount equal to Adjusted EBITDA (if
positive) directly attributable to the assets which are the subject of such
Asset
Sale for such period, or increased by an amount equal to Adjusted EBITDA (if
negative), directly attributable thereto for such period and Consolidated
Interest
Expense for such period shall be reduced by an amount equal to the Consolidated
Interest Expense directly attributable to any Indebtedness of Holdings, the
Borrower or any other Restricted Subsidiary repaid, repurchased, defeased or
otherwise discharged with respect to Holdings, the Borrower and the continuing
Restricted Subsidiaries in connection with such Asset Sale for such period (or,
if
the Capital Stock of any Restricted Subsidiary is sold, the Consolidated
Interest
Expense for such period directly attributable to the Indebtedness of such
Restricted Subsidiary to the extent Holdings, the Borrower and the continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
sale);


(iv) if since the beginning of such period Holdings, the Borrower or any
other Restricted Subsidiary (by merger or otherwise) shall have made an
Investment in any Restricted Subsidiary (or any person which becomes a
Restricted Subsidiary) or an acquisition of assets, including any acquisition of
assets occurring in connection with a transaction requiring a calculation to be
made hereunder, which constitutes all or substantially all of an operating unit
of a
business (including, for clarity, the reorganization transactions in respect of
Holdings and Diamond Resorts Parent, LLC as described in the Registration




--------------------------------------------------------------------------------



EXHIBIT D

Statement), Adjusted EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving pro forma effect thereto (including the
incurrence
of any Indebtedness) as if such Investment or acquisition had occurred on the
first
day of such period; and


(v) if since the beginning of such period any person (that subsequently
became a Restricted Subsidiary or was merged with or into Holdings, the
Borrower or any other Restricted Subsidiary since the beginning of such period)
shall have made any Asset Sale, any Investment or acquisition of assets that
would have required an adjustment pursuant to clause (iii) or (iv) above if made
by Holdings, the Borrower or any other Restricted Subsidiary during such period,
Adjusted EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Asset Sale,
Investment
or acquisition had occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to an
acquisition
of assets, the amount of income or earnings relating thereto and the amount of
Consolidated Interest Expense associated with any Indebtedness incurred in
connection
therewith, the pro forma calculations shall be determined in good faith by a
Financial
Officer of Holdings. If any Indebtedness bears a floating rate of interest and
is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate
in effect on the date of determination had been the applicable rate for the
entire period
(taking into account any interest rate hedging agreement applicable to such
Indebtedness
if such agreement has a remaining term in excess of 12 months). If any
Indebtedness is
incurred under a revolving credit facility and is being given pro forma effect,
the interest
on such Indebtedness shall be calculated based on the average daily balance of
such
Indebtedness for the four fiscal quarters subject to the pro forma calculation
to the extent
that such Indebtedness was incurred solely for working capital purposes.


“FLRX” shall mean FLRX Inc., a subsidiary of Holdings.


“FLRX Judgment” shall mean the judgment in the amount of $31,124,430.30
rendered on January 11, 2010 against FLRX.


“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments
under applicable law, on or before the due date for such contributions or
payments, (c)
the receipt of a notice by a Governmental Authority relating to the intention to
terminate
any such Foreign Pension Plan or to appoint a trustee or similar official to
administer any
such Foreign Pension Plan, or alleging the insolvency of any such Foreign
Pension Plan
or (d) the incurrence of any liability by Holdings, the Borrower or any other
Subsidiary
under applicable law on account of the complete or partial termination of such
Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein
that could reasonably be expected to result in a Material Adverse Effect or (e)
the




--------------------------------------------------------------------------------



EXHIBIT D

occurrence of any transaction that is prohibited under applicable law and that
could
reasonably be expected to result in the incurrence of any liability by Holdings,
the
Borrower or any other Subsidiary, or the imposition on Holdings, the Borrower or
any
other Subsidiary of any fine, excise tax or penalty resulting from any
noncompliance with
any applicable law, in each case that could reasonably be expected to have a
Material
Adverse Effect.


“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this
definition, the United States of America, each State thereof and the District of
Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Pension Plan” shall mean any pension plan that under applicable law of
any jurisdiction other than the United States is required to be funded through a
trust or
other funding vehicle other than a trust or funding vehicle maintained
exclusively by a
Governmental Authority.


“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States of America or any State thereof or the
District of
Columbia.


“Funded Indebtedness” shall mean, at any time, the total consolidated
Indebtedness of Holdings, the Borrower and the other Restricted Subsidiaries at
such
time (excluding (a) Indebtedness of the type described in clause (k) of the
definition of
such term, (b) Nonrecourse Indebtedness incurred in connection with Permitted
Securitization, (c) Indebtedness of any Unrestricted Subsidiary and (d)
obligations in
respect of performance, bid, appeal, surety and similar bonds and completion
guarantees
provided by Holdings, the Borrower and the other Restricted Subsidiaries in the
ordinary
course of business). It is understood that, when calculating Funded
Indebtedness, the
total consolidated Indebtedness of Holdings, the Borrower and the other
Restricted
Subsidiaries shall not be reduced by the amount of cash or Cash Equivalents held
by or
for the benefit of Holdings, the Borrower or any other Restricted Subsidiary.


“GAAP” shall mean United States generally accepted accounting principles
applied on a consistent basis.


“Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or
pertaining to government (including any supra national body exercising such
powers or
functions, such as the European Union or the European Central Bank).


“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).




--------------------------------------------------------------------------------



EXHIBIT D



“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing
any Indebtedness or other obligation of any other person (the “primary obligor”)
in any
manner, whether directly or indirectly, and including any obligation of such
person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply
funds for the purchase of) any security for the payment of such Indebtedness or
other
obligation, (b) to purchase or lease property, securities or services for the
purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such
Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the
primary obligor to pay such Indebtedness or other obligation; provided, however,
that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary
course of business.


“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in
the form of Exhibit E, among Holdings, the Subsidiaries party thereto and the
Administrative Agent for the benefit of the Secured Parties.


“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances
and (b) any chemical, material, substance or waste that is prohibited, limited
or regulated
by or pursuant to any Environmental Law.


“Hedge Bank” shall mean any person that (a) at the time it enters into a Hedging
Agreement , is a Lender, an Arranger or the Administrative Agent or an Affiliate
of any
of the foregoing or (b) with respect to Hedging Agreements in effect as of the
Closing
Date, is, as of the Closing Date, a Lender, an Arranger or the Administrative
Agent or an
Affiliate of any of the foregoing and a party to a Hedging Agreement, in each
case, in its
capacity as a party to such Hedging Agreement.


“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.


“Hedging Obligations” shall mean, with respect to any person, the obligations of
such person under any Hedging Agreement.


“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.


“Holdings IPO” shall mean the issuance of shares of common stock of Holdings
pursuant to an underwritten public offering in accordance with the Registration
Statement




--------------------------------------------------------------------------------



EXHIBIT D

and the other transactions contemplated thereby.


“Indebtedness” of any person shall mean, without duplication, (a) all
obligations
of such person for borrowed money, (b) all obligations of such person evidenced
by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person upon
which interest charges are customarily paid, (d) all obligations of such person
under
conditional sale or other title retention agreements relating to property or
assets
purchased by such person, (e) all obligations of such person issued or assumed
as the
deferred purchase price of property or services (excluding trade accounts
payable and
accrued obligations incurred in the ordinary course of business), (f) all
Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by
such person, whether or not the obligations secured thereby have been assumed,
(g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations
and Synthetic Lease Obligations of such person, (i) all obligations of such
person as an
account party in respect of letters of credit, (j) all obligations of such
person in respect of
bankers’ acceptances and (k) all net payments that such person would have to
make in the
event of an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding obligations under Hedging Agreements. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which
such person is a general partner.


“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a),
Other Taxes.


“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).


“Independent Qualified Party” means an investment banking firm, accounting
firm or appraisal firm of national standing; provided, however, that such firm
is not an
Affiliate of Holdings.


“Information” shall have the meaning assigned to such term in Section 9.16.


“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.


“Intercreditor Agreement” shall mean the Pari Passu Intercreditor Agreement or
any Junior Lien Intercreditor Agreement.


“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of




--------------------------------------------------------------------------------



EXHIBIT D

more than three months’ duration, each day that would have been an Interest
Payment
Date had successive Interest Periods of three months’ duration been applicable
to such
Borrowing.


“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in
the calendar month that is 1, 2, 3 or 6 months thereafter, as the Borrower may
elect;
provided, however, that (a) if any Interest Period would end on a day other than
a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in
which case such Interest Period shall end on the next preceding Business Day,
(b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for
which there is no numerically corresponding day in the calendar month at the end
of such
Interest Period) shall end on the last Business Day of such calendar month at
the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the
maturity date of such Loan. Interest shall accrue from and including the first
day of an
Interest Period to but excluding the last day of such Interest Period. For
purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and
thereafter shall be the effective date of the most recent conversion or
continuation of such
Borrowing.


“Intermediate Holdco” shall mean Diamond Resorts Holdings, LLC, a Nevada
limited liability company and a wholly-owned Subsidiary of Holdings.


“Investment” shall mean, with respect to any person, any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business that
are recorded as accounts receivable on the balance sheet of the lender) or other
extensions
of credit (including by way of Guarantee or similar arrangement) or capital
contribution
to (by means of any transfer of cash or other property to others or any payment
for
property or services for the account or use of others), or any purchase or
acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such person.
If
Holdings, the Borrower or any other Restricted Subsidiary issues, sells or
otherwise
disposes of any Capital Stock of a person that is a Restricted Subsidiary such
that, after
giving effect thereto, such person is no longer a Restricted Subsidiary, any
Investment by
Holdings, the Borrower or any other Restricted Subsidiary in such person
remaining after
giving effect thereto shall be deemed to be a new Investment at such time. The
acquisition by Holdings, the Borrower or any other Restricted Subsidiary of a
person that
holds an Investment in a third person shall be deemed to be an Investment by
Holdings,
the Borrower or such Restricted Subsidiary in such third person at such time.
Except as
otherwise provided for herein, the amount of an Investment shall be its Fair
Market Value
at the time the Investment is made and without giving effect to subsequent
changes in
value.


For purposes of the definition of the term “Unrestricted Subsidiary” and Section
4.04 of




--------------------------------------------------------------------------------



EXHIBIT D

the Senior Secured Notes Indenture incorporated by reference herein pursuant to
Section
6.01 hereof:


(a) “Investment” shall include the portion (proportionate to Holdings’ Equity
Interest in such Subsidiary) of the Fair Market Value of the net assets of any
Subsidiary
at the time that such Subsidiary is designated an Unrestricted Subsidiary;
provided,
however, that upon a redesignation of such Unrestricted Subsidiary as a
Restricted
Subsidiary, Holdings shall be deemed to continue to have a permanent
“Investment” in
such Unrestricted Subsidiary equal to an amount (if positive) equal to (1)
Holdings’
“Investment” in such Unrestricted Subsidiary at the time of such redesignation
less
(2) the portion (proportionate to Holdings’ Equity Interests in such Subsidiary)
of the Fair
Market Value of the net assets of such Unrestricted Subsidiary at the time of
such
redesignation; and


(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.


“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit B attached to the Senior Secured Notes
Indenture as
in effect on the Closing Date.


“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such
person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance)
and (b) any person that has become a party hereto pursuant to an Assignment and
Acceptance.


“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to
the commencement of such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates (or to any replacement convention therefor
selected
by the Administrative Agent) for deposits in dollars (as set forth by any
service or vendor
selected by the Administrative Agent that displays such rates) for a period
equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the
interest rate per annum determined by the Administrative Agent to be the average
of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two
Business Days prior to the beginning of such Interest Period.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention
agreement (or any financing lease having substantially the same economic effect
as any




--------------------------------------------------------------------------------



EXHIBIT D





of the foregoing) relating to such asset and (c) in the case of securities, any
purchase
option, call or similar right of a third party with respect to such securities.


“Loan Documents” shall mean this Agreement, the Guarantee Agreement, the
Security Documents, the promissory notes executed and delivered pursuant to
Section 2.04(e) and any other document executed in connection with the
foregoing.


“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary
Guarantors.


“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.


“Margin Stock” shall have the meaning assigned to such term in Regulation U.


“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating
results or prospects of Holdings, the Borrower and the other Restricted
Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Borrower or
any other
Loan Party to perform any of its obligations under any Loan Document to which it
is or
will be a party or (c) a material impairment of the rights and remedies of or
benefits
available to the Lenders under any Loan Document.


“Material Indebtedness” shall mean Indebtedness (other than the Loans and any
Nonrecourse Indebtedness of any Special Purpose Subsidiary), or obligations in
respect
of one or more Hedging Agreements, of any one or more of Holdings, the Borrower
or
any other Restricted Subsidiary in an aggregate principal amount exceeding
$10,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Borrower or any other Restricted Subsidiary in
respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the Borrower or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such
time.


“Maturity Date” shall mean September 11, 2017.


“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.


“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.


“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.






--------------------------------------------------------------------------------



EXHIBIT D

“Nonrecourse Indebtedness” shall mean, with respect to any Special Purpose
Subsidiary, Indebtedness of such Special Purpose Subsidiary (a) as to which none
of
Holdings, the Borrower or any other Restricted Subsidiary (other than such
Special
Purpose Subsidiary) (i) provides credit support of any kind (including any
undertaking,
agreement or instrument that would constitute Indebtedness, other than Standard
Securitization Undertakings), (ii) is directly or indirectly liable as a
guarantor or
otherwise or (iii) constitutes the lender, (b) no default with respect to which
(including
any rights that the holders of the Indebtedness may have to take enforcement
action
against such Special Purpose Subsidiary) would permit upon notice, lapse of time
or both
any holder of any other Indebtedness of Holdings, the Borrower or any other
Restricted
Subsidiary (other than such Special Purpose Subsidiary) to declare a default on
such
other Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable
prior to its Stated Maturity and (c) as to which (i) the explicit terms provide
that there is
no recourse against any assets of Holdings, the Borrower or any other Restricted
Subsidiary (other than such Special Purpose Subsidiary) or (ii) the lenders have
been
notified in writing that they will not have any recourse to the stock or assets
of Holdings,
the Borrower or any other Restricted Subsidiary (other than such Special Purpose
Subsidiary); provided that Holdings, the Borrower or any other Restricted
Subsidiary
may grant a Lien on the Capital Stock of such Special Purpose Subsidiary to the
creditors
thereof which is not recourse to any other assets of Holdings, the Borrower or
any other
Restricted Subsidiary (other than such Special Purpose Subsidiary).


“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise
with respect to any Loan, Secured Cash Management Agreement or Secured Hedging
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter
arising and including interest and fees that accrue after the commencement by or
against
any Loan Party of any proceeding under any Debtor Relief Laws naming such person
as
the debtor in such proceeding (or would accrue but for the operation of
applicable Debtor
Relief Laws), regardless of whether such interest and fees are allowed or
allowable
claims in such proceeding; provided that (a) obligations of the Loan Parties
under any
Secured Cash Management Agreement or Secured Hedging Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so
long as, the other Obligations are so secured and guaranteed and (b) any release
of
Collateral or Guarantees effected in the manner permitted by this Agreement
shall not
require the consent of holders of obligations under Secured Hedging Agreements
or
obligations under Secured Cash Management Agreements. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of the Restricted Subsidiaries to the extent they have
obligations under
the Loan Documents) include (i) the obligation (including guarantee obligations)
to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
indemnities and
other amounts payable by any Loan Party under any Loan Document and (ii) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing
that the Administrative Agent or Lender, in its sole discretion, may elect to
pay or




--------------------------------------------------------------------------------



EXHIBIT D

advance on behalf of such Loan Party. Notwithstanding the foregoing, in the case
of any
Excluded Swap Guarantor, “Obligations” shall not include Excluded Swap
Obligations of
such Excluded Swap Guarantor.


“OFAC” shall have the meaning assigned to such term in Section 3.22.


“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the
jurisdiction imposing such Tax (other than connections arising from such
Recipient
having executed, delivered, become a party to, performed its obligations under,
received
payments under, received or perfected a security interest under, engaged in any
other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in
any Loan or Loan Document).


“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under,
from the execution, delivery, performance, enforcement or registration of, from
the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect
to an assignment (other than an assignment made pursuant to Section 2.21).


“Pari Passu Intercreditor Agreement” shall mean the Pari Passu Intercreditor
Agreement dated as of September 11, 2013, among the Collateral Agent, the Senior
Secured Notes Trustee, Holdings, the Borrower, the other Subsidiaries party
thereto, the
Administrative Agent, as initial additional authorized representative, and each
additional
representative from time to time party thereto.


“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.


“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit I, completed and supplemented with schedules and attachments
contemplated
thereby, duly executed by a Responsible Officer of the Borrower.


“Permitted Collateral Liens” shall mean:
(a) (i) any Lien on the Collateral to secure (A) the Obligations, (B) the Senior
Secured Notes (or any Guarantees thereof), (C) any other Indebtedness incurred
pursuant
to Section 4.03 of the Senior Secured Notes Indenture incorporated by reference
herein
pursuant to Section 6.01 hereof, provided, however, that (x) no Default shall
have
occurred and be continuing at the time of the incurrence of such Indebtedness or
after
giving effect thereto and (y) the Secured Debt Ratio of Holdings, calculated on
a pro
forma basis after giving effect to the incurrence of such Indebtedness, shall
not exceed




--------------------------------------------------------------------------------



EXHIBIT D

2.50 to 1.00, (D) any Refinancing Indebtedness of Indebtedness set forth in the
foregoing
clauses (B) or (C) or this clause (D) or (E) obligations of Holdings, the
Borrower or any
other Restricted Subsidiary under any Cash Management Agreement to the extent
that the
provider of services under such Cash Management Agreement has agreed to be bound
by
the terms of an Intercreditor Agreement or such provider’s interest in the
Collateral is
subject to the terms of an Intercreditor Agreement, in each case which are
subject to the
terms of an Intercreditor Agreement, or (ii) any Lien on the Collateral that is
a statutory
Lien arising by operation of law; provided, however, that such Lien either ranks
(A) equal
to all other Liens on such Collateral securing unsubordinated Indebtedness of
Holdings,
the Borrower or the relevant Restricted Subsidiary, if the Lien secures
unsubordinated
Indebtedness, or (B) junior to the Liens securing the Obligations, and


(b) any Permitted Lien set forth in clauses (a), (c), (d), (e), (f), (g), (h),
(i), (j), (l),
(n), (o), (p), (q), (r), (s), (t), (u) and (v) of the definition of the term
“Permitted Lien”;
provided, however, that (i) such Permitted Lien (other than any Lien set forth
in clauses
(c), (i), (n), (o), (p) and (q) of such definition) is not a Lien on any of the
Points and (ii)
such Permitted Lien (other than any Lien set forth in clauses (c), (g) and (i)
of such
definition) is not a Lien on any cash or Cash Equivalents constituting
Collateral and held
by the Collateral Agent.


“Permitted Holder” shall mean (a) Stephen J. Cloobeck and David F. Palmer,
their estates, descendants and legal representatives and any person that they
control and
(b) any person acting in the capacity of an underwriter (solely to the extent
that and for so
long as such person is acting in such capacity) in connection with a public or
private
offering of Capital Stock of Holdings.


“Permitted FLRX Settlement” shall mean a settlement or satisfaction of the
FLRX Judgment in respect of which the sole consideration consists of assets of
FLRX or
any of its subsidiaries as of the date of the FLRX Judgment (or proceeds of such
assets),
without giving effect to any investment in, or transfer of assets to, FLRX or
any of its
subsidiaries by Holdings or any of the Subsidiaries, in each case since the date
of the
FLRX Judgment.


“Permitted Liens” shall mean:


(a) Liens existing on the Closing Date;


(b) Liens on Timeshare Loans, and related rights and assets and the proceeds
thereof incurred in connection with Permitted Securitizations;


(c) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are
being contested in good faith by appropriate proceedings; provided, however,
that, in the
case of contested taxes, adequate reserves with respect thereto are maintained
on the
books of the applicable person in conformity with GAAP;




--------------------------------------------------------------------------------



EXHIBIT D

(d) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course
of business that are not overdue for a period of more than 30 days or which are
being
contested in good faith by appropriate proceedings;


(e) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security or welfare legislation and
deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;


(f) easements, rights of way, restrictions, covenants and other similar
encumbrances affecting real property and minor imperfections of title that would
not in
any case reasonably be expected to have a material adverse effect on the present
or future
use of the property to which it relates or a material adverse effect on the sale
or lease of
such property;


(g) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or
other depository institutions, including Liens of a collection bank arising
under Section 4-
210 of the Uniform Commercial Code on items in the course of collection in favor
of
banking institutions arising as a matter of law encumbering deposits (including
the right
of set-off) within general parameters customary in the banking industry;


(h) Liens incurred on deposits to secure (i) the performance of tenders, bids,
trade contracts, licenses and leases, fee and expense arrangements with trustees
and fiscal
agents, statutory obligations, and other obligations of a like nature incurred
in the
ordinary course of business and not in connection with the borrowing of money,
or (ii)
indemnification obligations entered into in the ordinary course of business
relating to any
disposition permitted hereunder;


(i) Liens securing judgments, awards or orders for the payment of money that do
not constitute an Event of Default;


(j) leases, subleases and other occupancy agreements with respect to real
property owned or leased by Holdings, the Borrower or any other Restricted
Subsidiary
not interfering in any material respect with the business of Holdings, the
Borrower or any
other Restricted Subsidiary;


(k) Permitted Collateral Liens, including Liens created under the Security
Documents;


(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights granted in the ordinary course of business;


(m) Liens in favor of Holdings, the Borrower or any other Restricted Subsidiary
(other than a Special Purpose Subsidiary);






--------------------------------------------------------------------------------



EXHIBIT D

(n) Liens securing any Refinancing Indebtedness which is incurred to Refinance
any Indebtedness that has been secured by a Lien permitted under this Agreement
and
that has been incurred in accordance with the provisions of this Agreement;
provided,
however, that such Liens do not extend to or cover any property or assets of
Holdings, the
Borrower or any other Restricted Subsidiary that would not have secured the
Indebtedness so Refinanced had such Indebtedness not been Refinanced;


(o) Liens securing Acquired Indebtedness incurred in accordance with
Section 4.03 of the Senior Secured Notes Indenture incorporated by reference
herein
pursuant to Section 6.01 hereof; provided, however, that (i) such Liens secured
such
Acquired Indebtedness at the time of and prior to the incurrence of such
Acquired
Indebtedness by Holdings, the Borrower or any other Restricted Subsidiary and
were not
granted in connection with, or in anticipation of, the incurrence of such
Acquired
Indebtedness by Holdings, the Borrower or any other Restricted Subsidiary and
(ii) such
Liens do not extend to or cover any property or assets of Holdings, the Borrower
or any
other Restricted Subsidiary other than the property or assets that secured the
Acquired
Indebtedness prior to the time such Indebtedness became Acquired Indebtedness of
Holdings, the Borrower or any other Restricted Subsidiary and are no more
favorable to
the lien holders than those securing the Acquired Indebtedness prior to the
incurrence of
such Acquired Indebtedness by Holdings, the Borrower or any other Restricted
Subsidiary as determined by the management of Holdings and the Borrower in their
reasonable and good faith judgment;


(p) Liens securing performance, bid, appeal, surety (including utility deposits)
and similar bonds and completion guarantees provided by Holdings, the Borrower
or any
other Restricted Subsidiary in the ordinary course of business;


(q) Liens securing Capital Lease Obligations, mortgage financings or purchase
money obligations securing Indebtedness set forth in Section 4.03(b)(xiii) of
the Senior
Secured Notes Indenture incorporated by reference herein pursuant to Section
6.01
hereof; provided, however, that any such Lien (i) covers only the assets
acquired,
constructed or improved with such Indebtedness and (ii) is created within 180
days of
such acquisition, construction or improvement;


(r) Liens on property existing at the time of acquisition thereof by Holdings,
the
Borrower or any other Restricted Subsidiary; provided, however, that such Liens
were in
existence prior to, and were not incurred in connection with or in contemplation
of, such
acquisition and do not extend to any property other than the property so
acquired by
Holdings, the Borrower or such Restricted Subsidiary;


(s) deposits made in the ordinary course of business to secure liability to
insurance carriers;


(t) Liens on cash or Cash Equivalents securing Hedging Obligations incurred in
the ordinary course of business and not for speculative purposes;




--------------------------------------------------------------------------------



EXHIBIT D



(u) Liens on rights of beneficiaries under trust arrangements to secure trust
fees
and other related fees and expenses; and


(v) Liens other than any of the foregoing incurred by Holdings, the Borrower or
any other Restricted Subsidiary with respect to Indebtedness or other
obligations that do
not, in the aggregate, exceed $10,000,000 at any time outstanding.


“Permitted Securitization” shall mean each transfer or encumbrance (each a
“disposition”) of Timeshare Loans by Holdings, the Borrower or any other
Restricted
Subsidiary to one or more Special Purpose Subsidiaries or by one Special Purpose
Subsidiary to another Special Purpose Subsidiary, conducted in accordance with
the
following requirements: (a) each disposition shall identify with reasonable
certainty the
specific Timeshare Loans, (b) the only Indebtedness of Holdings, the Borrower or
any
other Restricted Subsidiary resulting from such disposition shall be Nonrecourse
Indebtedness of one or more Special Purpose Subsidiaries and (c) both
immediately
before and after such disposition, no Default has occurred and is continuing.


“person” shall mean any natural person, corporation, business trust, joint
venture,
association, company, limited liability company, partnership, Governmental
Authority or
other entity.


“Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or a
“contributing
sponsor” (as defined in Section 4001(a)(13) of ERISA.


“Platform” shall have the meaning assigned to such term in Section 9.01.


“Points” shall mean vacation points which confer on an owner thereof the right
to
use a residential unit.


“Preferred Stock” as applied to the Capital Stock of any person, shall mean
Capital Stock of any class or classes (however designated) which is preferred as
to the
payment of dividends or distributions, or as to the distribution of assets upon
any
voluntary or involuntary liquidation or dissolution of such person, over shares
of Capital
Stock of any other class of such person.


“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in
New York City and notified to the Borrower. The prime rate is a rate set by the
Administrative Agent based upon various factors, including the Administrative
Agent’s
costs and desired return, general economic conditions and other factors, and is
used as a




--------------------------------------------------------------------------------



EXHIBIT D

reference point for pricing some loans, which may be priced at, above, or below
such
rate.


“Pro Rata Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be
determined on the basis of the Commitments most recently in effect, giving
effect to any
subsequent assignments.


“Public Lender” shall have the meaning assigned to such term in Section 9.01.


“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.


“Refinance” means, in respect of any Indebtedness, to refinance, restructure,
extend, renew, refund, pay, repay, prepay, redeem, defease, discharge or retire,
or to issue
a security or Indebtedness in exchange or replacement for, such Indebtedness in
whole or
in part. “Refinanced” and “Refinancing” shall have correlative meanings.


“Refinancing Indebtedness” means Indebtedness that Refinances any
Indebtedness of Holdings, the Borrower or any other Restricted Subsidiary
existing on
the Closing Date or incurred in compliance with this Agreement, including
Indebtedness
that Refinances any Refinancing Indebtedness; provided, however, that: (a) such
Refinancing Indebtedness has a Stated Maturity no earlier than the Stated
Maturity of the
Indebtedness being Refinanced; (b) such Refinancing Indebtedness has an Average
Life
at the time such Refinancing Indebtedness is incurred that is equal to or
greater than the
Average Life of the Indebtedness being Refinanced; (c) such Refinancing
Indebtedness
has an aggregate principal amount (or if incurred with original issue discount,
an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if
incurred with original issue discount, the aggregate accreted value) then
outstanding (plus
fees and expenses, including any premium and defeasance costs) under the
Indebtedness
being Refinanced; (d) if the Indebtedness being Refinanced is subordinated in
right of
payment to the Obligations in respect of the Loan Documents, such Refinancing
Indebtedness is subordinated in right of payment to the Obligations on terms as
favorable
in all material respects to the Lenders as those contained in the documentation
governing
the Indebtedness being Refinanced; (e) if the Indebtedness being Refinanced is
(i) secured by a security interest in the Collateral (on an equal and ratable
first lien,
second lien or more junior priority basis) and/or subject to any intercreditor
arrangements
for the benefit of the Lenders, such Refinancing Indebtedness is secured with a
priority
no greater than the priority of, and subject to intercreditor arrangements on
terms as
favorable in all material respects to the Lenders as those contained in the
documentation
governing the Indebtedness being Refinanced or (ii) unsecured, such Refinancing
Indebtedness is unsecured; and (f) the terms and conditions (including, if
applicable, as to
collateral) of any such Refinancing Indebtedness are (i) either (A) customary
for similar
Indebtedness or debt securities in light of then-prevailing market conditions or
(B) not




--------------------------------------------------------------------------------



EXHIBIT D

materially less favorable to the Loan Parties or the Lenders than the terms and
conditions
of the Indebtedness being Refinanced and (ii) when taken as a whole (other than
interest
rate and prepayment or redemption premiums), not more restrictive to Holdings,
the
Borrower and the other Restricted Subsidiaries than those set forth in this
Agreement;
provided further, however, that Refinancing Indebtedness shall not include
(x) Indebtedness of a Subsidiary that Refinances Indebtedness of Holdings or the
Borrower or (y) Indebtedness of Holdings, the Borrower or any other Restricted
Subsidiary that Refinances Indebtedness of an Unrestricted Subsidiary.


“Register” shall have the meaning assigned to such term in Section 9.04(d).


“Registration Statement” shall mean that certain registration statement on Form
S-1 initially filed by Holdings with the SEC on June 14, 2013, as amended on
July 9,
2013.


“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or
by an Affiliate of such investment advisor.


“Related Parties” shall mean, with respect to any specified person, such
person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors
of such person and such person’s Affiliates.


“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the
environment or within, under, from or upon any building, structure, facility or
fixture.


“Required Lenders” shall mean, at any time, one or more Lenders having Loans
and unused Commitments representing more than 50% of the sum of all Loans
outstanding and unused Commitments at such time; provided that (a) at any time
there
are not more than three Lenders which are not Defaulting Lenders, “Required
Lenders”
shall mean Lenders having Loans and unused Commitments representing more than
662/3% of the sum of all Loans outstanding and unused Commitments at such time
and
(b) in any event, the Loans and unused Commitments of any Defaulting Lender
shall be
disregarded in the determination of the Required Lenders at any time.




--------------------------------------------------------------------------------



EXHIBIT D



“Responsible Officer” of any person shall mean the chairman of the board, the
chief executive officer, the president, the chief financial officer, the chief
accounting
officer, the treasurer or any executive vice president (or any such other
officer that
performs similar duties) of such person.


“Restricted Payments” shall have the meaning assigned to such term in the Senior
Secured Notes Indenture as in effect on the Closing Date.


“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary
of Holdings that is not then an Unrestricted Subsidiary; provided, however,
that, upon an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall,
to the extent that it remains a Subsidiary of Holdings at such time, be a
Restricted
Subsidiary.


“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.


“Sale/Leaseback Transaction” means an arrangement relating to property owned
by Holdings, the Borrower or any other Restricted Subsidiary on the Closing Date
or
thereafter acquired by Holdings, the Borrower or any other Restricted Subsidiary
whereby Holdings, the Borrower or any other Restricted Subsidiary transfers such
property to a person and Holdings, the Borrower or such Restricted Subsidiary
substantially concurrently leases it from such person.


“SEC” shall mean the Securities and Exchange Commission.


“Secured Cash Management Agreement” shall mean any Cash Management
Agreement that is entered into by and between any Loan Party and any Cash
Management Bank.


“Secured Debt Ratio” shall mean, as of any date of determination, the ratio of
(a) Total Indebtedness that is secured by Liens on any of the Collateral as of
the end of
the most recent fiscal quarter for which financial statements of Holding are
available
immediately preceding the date on which such event for which such calculation is
being
made shall occur to (2) Adjusted EBITDA for the most recently ended four full
fiscal
quarters for which internal financial statements are available immediately
preceding the
date on which such event for which such calculation is being made shall occur,
in each
case with such pro forma adjustments to Total Indebtedness and Adjusted EBITDA
as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the
definition of the term “Fixed Charge Coverage Ratio”.


“Secured Hedging Agreement” means any Hedging Agreement permitted under
Section 6.01 that is entered into by and between any Loan Party and any Hedge
Bank,
provided that no such Hedging Agreement shall constitute a “Secured Hedging
Agreement” if and to the extent the Senior Secured Notes Documents (or following
a




--------------------------------------------------------------------------------



EXHIBIT D

refinancing thereof, the definitive documentation governing the applicable
Refinancing
Indebtedness) would not permit the obligations under such Hedging Agreement to
be
secured by the Collateral (after taking into account and granting priority to
all
Obligations (other than those pursuant to Secured Hedging Agreements)). If any
obligations are required to be excluded pursuant to the foregoing proviso, the
excluded
obligations shall be apportioned ratably among the Hedging Agreements that would
otherwise constitute a Secured Hedging Agreements based on the net settlement
amounts
thereunder.


“Secured Parties” shall mean (a) the Administrative Agent, (b) the Collateral
Agent, (c) the beneficiary of each indemnification obligation undertaken by any
Loan
Party under any Loan Document, (d) the Lenders, (e) the Hedge Banks to the
extent they
are party to one or more Secured Hedging Agreements, (f) the Cash Management
Banks
to the extent they are party to one or more Secured Cash Management Agreements
and
(g) the permitted successors and assigns of each of the foregoing.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Securitization” shall mean a public or private transfer of Timeshare Loans in
the
ordinary course of business of Holdings and the Subsidiaries and by which
Holdings, the
Borrower or any of the Restricted Subsidiaries directly or indirectly
securitizes a pool of
specified Timeshare Loans, including any such transaction involving the sale of
specified
Timeshare Loans to a Special Purpose Subsidiary.




“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit D, among Holdings, the Borrower, the other Subsidiaries party
thereto
and the Collateral Agent for the benefit of the Secured Parties.


“Security Documents” shall mean the Security Agreement, the Pari Passu
Intercreditor Agreement, any Junior Lien Intercreditor Agreement required to be
entered
into pursuant to the terms of this Agreement, any joinder to any Intercreditor
Agreement
and each of the security agreements and other instruments and documents executed
and
delivered pursuant to any of the foregoing or pursuant to Section 5.12.


“Senior Secured Notes” shall mean the Borrower’s 12.00% senior secured notes
due 2018, issued on August 13, 2010, in an aggregate principal amount of
$425,000,000,
and the exchange notes issued in exchange therefor, in each case pursuant to the
Senior
Secured Notes Indenture.


“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the
Senior Secured Notes Indenture, the Senior Secured Notes Security Documents and
all
other documents executed and delivered with respect to the Senior Secured Notes
or the
Senior Secured Note Indenture.


“Senior Secured Notes Indenture” shall mean the Indenture for the Senior




--------------------------------------------------------------------------------



EXHIBIT D

Secured Notes dated as of August 13, 2010, among Holdings (as successor by
merger to
Diamond Resorts Parent, LLC), the Borrower, the other Subsidiaries party thereto
and the
Senior Secured Notes Trustee, as amended, supplemented or otherwise modified
from
time to time in accordance with the terms hereof and thereof.


“Senior Secured Notes Security Documents” shall mean the “Security
Documents” as defined in the Senior Secured Notes Indenture.


“Senior Secured Notes Trustee” shall mean Wells Fargo Bank, National
Association and its successors and assigns acting as trustee under the Senior
Secured
Notes Indenture.


“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of the
Securities Act, as
in effect from time to time.


“SPC” shall have the meaning assigned to such term in Section 9.04(i).


“Special Purpose Subsidiary” means any wholly owned direct or indirect
Subsidiary established for the sole purpose of conducting one or more Permitted
Securitizations and otherwise established and operated in accordance with
customary
industry practices.


“Specified Turbo Period” shall mean, with respect to any Indebtedness incurred
in connection with a Securitization (including any conduit facility providing
interim
financing for a Securitization), such period of time (as determined in
accordance with the
definitive documentation governing such Indebtedness) for which collected
receivables
and other payments generated by the Timeshare Loans subject to such
Securitization are
not available for distribution to the obligor of such Indebtedness pursuant to
the terms of
the definitive documentation governing such Indebtedness, including as a result
of the
occurrence of an event analogous to an “Amortization Event” as defined in the
Diamond
Resorts Issuer 2008 LLC Indenture as in effect on the Closing Date.


“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Holdings or
any
Subsidiary that are customary in a Securitization, including those relating to
the servicing
of the assets of a Special Purpose Subsidiary.


“Stated Maturity” means, with respect to any installment of interest or
principal
on any series of Indebtedness, the date on which such payment of interest or
principal
was scheduled to be paid in the initial documentation governing such
Indebtedness,
including any date upon which a repurchase at the option of holders of such
Indebtedness
is required to be consummated, but excluding any contingent obligations to
repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled
for the payment thereof so long as such obligations remain contingent.




--------------------------------------------------------------------------------



EXHIBIT D



“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one
minus the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the
Board and any other banking authority, domestic or foreign, to which the
Administrative
Agent or any Lender (including any branch, Affiliate or other fronting office
making or
holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the
Board). Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities
(as
defined in Regulation D of the Board) and to be subject to such reserve
requirements
without benefit of or credit for proration, exemptions or offsets that may be
available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be
adjusted automatically on and as of the effective date of any change in any
reserve
percentage.


“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other
business entity (a) of which securities or other ownership interests
representing more than
50% of the equity or more than 50% of the ordinary voting power or more than 50%
of
the general partnership interests are, at the time any determination is being
made, owned,
Controlled or held, or (b) that is, at the time any determination is made,
otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and
one or more subsidiaries of the parent.


“Subsidiary” shall mean any subsidiary of Holdings.


“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.




“Synthetic Lease Obligation” means the monetary obligation of a person under a
so-called synthetic, off-balance sheet or tax retention lease.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed
by any Governmental Authority, including any interest, additions to tax or
penalties
applicable thereto.


“Timeshare Loans” shall mean loans made by Holdings or any of the
Subsidiaries to finance the purchase of Vacation Interests from Holdings or one
of its
Subsidiaries and evidenced by a promissory note secured by Points or a fee
simple
interest in a residential unit.


“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. The initial Total Commitment is
$25,000,000.






--------------------------------------------------------------------------------



EXHIBIT D



“Total Indebtedness” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings, the
Borrower and the other Restricted Subsidiaries on a consolidated basis
(excluding all
Nonrecourse Indebtedness of Special Purpose Subsidiaries incurred in connection
with
Permitted Securitizations).


“Total Funded Indebtedness” means, as of any date, the sum of the aggregate
amount of Funded Indebtedness outstanding as of such date minus the aggregate
amount
of unrestricted cash and Cash Equivalents held on such date by Holdings, the
Borrower
and the other Restricted Subsidiaries in excess of $10,000,000.


“Total Leverage Ratio” shall mean, with respect to the last day of any fiscal
quarter, the ratio of (a) Total Funded Indebtedness on such date to (b) Adjusted
EBITDA
for the period of four consecutive fiscal quarters ended on such date.


“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
and,
in the case of the Borrower, the making of the Borrowings hereunder and (b) the
payment
of fees and expenses related to the foregoing.


“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is
determined. For purposes hereof, the term “Rate” shall mean the Adjusted LIBO
Rate
and the Alternate Base Rate.


“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 3.08(b), (b) any Subsidiary of the Borrower which at the time of
determination is an Unrestricted Subsidiary (as designated by Holdings as
provided
below) and (c) any Subsidiary of an Unrestricted Subsidiary. Holdings may
designate
any Restricted Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary owns
any of
the Capital Stock of Holdings, the Borrower or any other Restricted Subsidiary
or owns
or holds any Indebtedness of or Lien on any property of Holdings, the Borrower
or any
other Restricted Subsidiary; provided, however, that (i) immediately before and
after
giving effect to such designation, no Default has occurred and is continuing,
(ii) immediately after giving effect to such designation, Holdings and the
Borrower shall
be in compliance, on a pro forma basis, with the financial covenants set forth
in Section
6.03, (iii) any Guarantee or other credit support by Holdings, the Borrower or
any other
Restricted Subsidiary of any Indebtedness of the Subsidiary being so designated
shall be
deemed an incurrence of such Indebtedness and an Investment by Holdings, the
Borrower
or such Restricted Subsidiary at the time of such designation, (iv) either (A)
the
Subsidiary being so designated shall have total assets of $1,000 or less or (B)
if such
Subsidiary has assets greater than $1,000, such designation shall be deemed an
Investment based on the fair market value of such Unrestricted Subsidiary at the
time of




--------------------------------------------------------------------------------



EXHIBIT D

designation thereof and such Investment shall not at the time be prohibited by
Section
4.04 of the Senior Secured Notes Indenture as incorporated by reference herein
pursuant
to Section 6.01 hereof, (v) no Subsidiary may be designated as an Unrestricted
Subsidiary
if it is a “Restricted Subsidiary” for the purpose of the Senior Secured Notes
Indenture
and (vi) Holdings shall have delivered to the Administrative Agent a certificate
executed
by a Responsible Officer of Holdings, certifying compliance with the
requirements of
preceding clauses (i) through (v). Holdings may designate any Unrestricted
Subsidiary to
be a Restricted Subsidiary; provided, however, that (i) immediately before and
after
giving effect to such designation, no Default has occurred and is continuing,
(ii) immediately after giving effect to such designation, Holdings and the
Borrower shall
be in compliance, on a pro forma basis, with the financial covenants set forth
in Section
6.03, (iii) all Liens and Indebtedness of such Unrestricted Subsidiary
outstanding
immediately after such designation, if incurred at such time, shall have been
permitted to
be incurred (and shall be deemed to have been incurred) for all purposes of this
Agreement and (iv) Holdings shall have delivered to the Administrative Agent a
certificate executed by a Responsible Officer of Holdings, certifying compliance
with the
requirements of preceding clauses (i) through (iii).


“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“USA PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“Vacation Interests” shall mean a timeshare interest or interval, however
defined
in the applicable condominium or timeshare declaration, trust agreement or other
relevant
document or instrument pursuant to which such timeshare interest or interval is
created,
whether or not coupled with a fee simple interest in real estate, together with
all rights,
benefits, privileges and interests appurtenant thereto, including the right to
use and
occupy a residential unit within the applicable residential real estate property
and the
common areas and common furnishings appurtenant to such unit for a specified
period of
time, on an annual or biennial basis, as more specifically described in the
applicable
declaration or other relevant document or instrument. Vacation Interests shall
include
Points.


“Voting Stock” of any person as of any date means the Capital Stock of such
person that (a) if such person is a corporation, is at the time entitled to vote
in the election
of such corporation’s board of directors or any committee thereof duly
authorized to act
on behalf of such board or (b) if such person is an entity other than a
corporation, is at the
time entitled to vote in the election of the group or individual exercising the
authority
with respect to such person generally vested in a board of directors of a
corporation.


“Wholly Owned Restricted Subsidiary” of any person means a Restricted
Subsidiary of such person, all of the outstanding Capital Stock or other
ownership




--------------------------------------------------------------------------------



EXHIBIT D

interests of which (other than directors’ qualifying shares) shall at the time
be owned by
such person or by one or more wholly owned Restricted Subsidiaries of such
person.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any
definition of or reference to any agreement, instrument or other document herein
shall be
construed as referring to such agreement, instrument or other document as from
time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such
amendments, supplements or modifications set forth herein), (b) any reference
herein to
any person shall be construed to include such person’s successors and assigns,
(c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from
time to time and (f) the words “asset” and “property” shall be construed to have
the same
meaning and effect and to refer to any and all tangible and intangible assets
and
properties, including cash, securities, accounts and contract rights. Except as
otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document
shall mean such document as amended, restated, supplemented or otherwise
modified
from time to time and (b) all terms of an accounting or financial nature shall
be construed
in accordance with GAAP, as in effect from time to time; provided, however,
that,
notwithstanding the foregoing, for purposes of this Agreement, GAAP shall be
determined without giving effect to any change thereto occurring after the date
hereof as
a result of the adoption of any proposals set forth in the Proposed Accounting
Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards
Board in connection therewith, in each case if such change would require
treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect
on the date hereof; provided further, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any provision contained
or
incorporated by reference in this Agreement or any related definition to
eliminate the
effect of any change in GAAP occurring after the date of this Agreement on the
operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required




--------------------------------------------------------------------------------



EXHIBIT D

Lenders wish to amend any provision contained or incorporated by reference in
this
Agreement or any related definition for such purpose), then the Borrower’s
compliance
with such provision shall be determined on the basis of GAAP in effect
immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Borrower
and the
Required Lenders.


SECTION 1.03. Pro Forma Calculations. Whenever it shall be necessary to
calculate the Total Leverage Ratio hereunder, the Total Leverage Ratio shall be
calculated after giving effect to all applicable adjustments contemplated by
clauses (i)
through (v) and the final paragraph of the definition of the term “Fixed Charge
Coverage
Ratio”.


SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”).


ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally
and not jointly, to make Loans to the Borrower, at any time and from time to
time on or
after the date hereof, and until the earlier of the Maturity Date and the
termination of the
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in the aggregate
principal
amount of such Lender’s outstanding Loans exceeding such Lender’s Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow
Loans.


SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective
Commitments; provided, however, that the failure of any Lender to make any Loan
shall
not in itself relieve any other Lender of its obligation to lend hereunder (it
being
understood, however, that no Lender shall be responsible for the failure of any
other
Lender to make any Loan required to be made by such other Lender). The Loans
comprising any Borrowing shall be in an aggregate principal amount that is (i)
an integral
multiple of $500,000 and not less than $1,000,000 or (ii) equal to the remaining
available
balance of the applicable Commitments.


(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that




--------------------------------------------------------------------------------



EXHIBIT D

any exercise of such option shall not affect the obligation of the Borrower to
repay such
Loan in accordance with the terms of this Agreement. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that the Borrower
shall
not be entitled to request any Borrowing that, if made, would result in more
than five
Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on
the same date, shall be considered separate Borrowings.


(c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in
New York City as the Administrative Agent may designate not later than 4:00
p.m., New
York City time, and the Administrative Agent shall promptly credit the amounts
so
received to an account designated by the Borrower in the applicable Borrowing
Request
or, if a Borrowing shall not occur on such date because any condition precedent
herein
specified shall not have been met, return the amounts so received to the
respective
Lenders.


(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(c)
above and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If the
Administrative
Agent shall have so made funds available then, to the extent that such Lender
shall not
have made such portion available to the Administrative Agent, such Lender and
the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such
corresponding amount together with interest thereon, for each day from the date
such
amount is made available to the Borrower to but excluding the date such amount
is repaid
to the Administrative Agent at (i) in the case of the Borrower, a rate per annum
equal to
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its
cost of overnight or short-term funds (which determination shall be conclusive
absent
manifest error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such
Borrowing for purposes of this Agreement.


(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect
thereto would end after the Maturity Date.


SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the
case of a Eurodollar Borrowing, not later than 2:00 p.m., New York City time,
three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing,




--------------------------------------------------------------------------------



EXHIBIT D

not later than 2:00 p.m., New York City time, on the day of the proposed
Borrowing.
Each such telephonic Borrowing Request shall be irrevocable, and shall be
confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing
Request and shall specify the following information: (i) whether such Borrowing
is to be
a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which
shall be a Business Day); (iii) the number and location of the account to which
funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested
Borrowing shall comply with the requirements set forth in Section 2.02. If no
election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have
selected an Interest Period of one month’s duration. The Administrative Agent
shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03
(and the contents thereof), and of each Lender’s portion of the requested
Borrowing.


SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date, together with all accrued and unpaid interest thereon.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from
each Loan made by such Lender from time to time, including the amounts of
principal
and interest payable and paid to such Lender from time to time under this
Agreement.


(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and
payable or to become due and payable from the Borrower to each Lender hereunder
and
(iii) the amount of any sum received by the Administrative Agent hereunder from
Holdings, the Borrower or any Subsidiary Guarantor and each Lender’s share
thereof.


(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.04 shall be prima facie evidence of the existence and
amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any
manner affect the obligations of the Borrower to repay the Loans in accordance
with their
terms.


(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a
promissory note payable to such Lender and its registered assigns and in a form
and
substance reasonably acceptable to the Administrative Agent and the Borrower.




--------------------------------------------------------------------------------



EXHIBIT D

Notwithstanding any other provision of this Agreement, in the event any Lender
shall
request and receive such a promissory note, the interests represented by such
note shall at
all times (including after any assignment of all or part of such interests
pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee
named therein or its registered assigns.


SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender (other
than a Defaulting Lender for so long as, and with respect to the period during
which, such
Lender is a Defaulting Lender), through the Administrative Agent, quarterly in
arrears,
on the last Business Day of March, June, September and December in each year and
on
each date on which the Commitment of such Lender shall expire or be terminated
as
provided herein, a commitment fee (a “Commitment Fee”) equal to 0.75% per annum
on
the daily unused amount of the Commitment of such Lender during the applicable
quarter
(or other period commencing with the date hereof or ending with the Maturity
Date or the
date on which the Commitments of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in
a year of 360 days. All Commitment Fees shall be paid on the dates due, in
immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among
the Lenders. Once paid, the Commitment Fees shall not be refundable under any
circumstances.


(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Engagement Letter at the times and in
the amounts
specified therein (the “Administrative Agent Fees”). The Administrative Agent
Fees
shall be paid on the dates due, in immediately available funds, to the
Administrative
Agent for its own account. Once paid, the Administrative Agent Fees shall not be
refundable under any circumstances.


SECTION 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed
on the basis of the actual number of days elapsed over a year of 360 days, and
calculated
from and including the date of such Borrowing to but excluding the date of
repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable
Percentage in effect from time to time.


(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of
days elapsed over a year of 360 days) at a rate per annum equal to the Adjusted
LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Percentage
in effect from time to time.


(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable
Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or day within
an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and




--------------------------------------------------------------------------------



EXHIBIT D

such determination shall be conclusive absent manifest error.


SECTION 2.07. Default Interest. If (a) the Borrower shall default in the
payment of any principal of or interest on any Loan, any Fee or any other amount
due
hereunder or under any other Loan Document, by acceleration or otherwise, or (b)
if any
Event of Default under Article VII (other than paragraphs (b) or (c) thereunder,
which
shall be covered by clause (a) above) has occurred and is continuing and the
Required
Lenders so request, then, in the case of clause (a) above, from the date of such
default and
until such defaulted amount shall have been paid in full or, in the case of
clause (b)
above, from the date of such request and until such Event of Default is no
longer
continuing, to the extent permitted by law, all amounts outstanding under this
Agreement
and the other Loan Documents shall bear interest (after as well as before
judgment),
payable on demand, (i) in the case of principal, at the rate otherwise
applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (ii) in all other cases,
at a rate
per annum (computed on the basis of the actual number of days elapsed over a
year of
360 days at all times) equal to the rate that would be applicable to an ABR Loan
plus
2.00% per annum.


SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for
a Eurodollar Borrowing (a) the Administrative Agent shall have determined that
dollar
deposits in the principal amounts of the Loans comprising such Borrowing are not
generally available in the London interbank market or that reasonable means do
not exist
for ascertaining the Adjusted LIBO Rate or (b) the Administrative Agent or the
Required
Lenders shall have determined that the rates at which such dollar deposits are
being
offered will not adequately and fairly reflect the cost to such Lenders of
making or
maintaining Eurodollar Loans during such Interest Period, the Administrative
Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to
the Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for
a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a
request
for an ABR Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.


SECTION 2.09. Termination and Reduction of Commitments. (a) The
Commitments shall automatically terminate on the Maturity Date.


(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate,
or from time to time in part permanently reduce, the Commitments; provided,
however,
that (i) each partial reduction of the Commitments shall be in an integral
multiple of
$500,000 and not less than $1,000,000 and (ii) the Total Commitment shall not be
reduced to an amount that is less than the aggregate outstanding principal
amount of the
Loans at the time.




--------------------------------------------------------------------------------



EXHIBIT D



(c) Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrower shall
pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each
termination or reduction, the Commitment Fees on the amount of the Commitments
so
terminated or reduced accrued to but excluding the date of such termination or
reduction.


SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent
(a) not later than 2:00 p.m., New York City time, on the day of conversion, to
convert any
Eurodollar Borrowing into an ABR Borrowing, (b) not later than 2:00 p.m., New
York
City time, three Business Days prior to conversion or continuation, to convert
any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as
a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
2:00 p.m.,
New York City time, three Business Days prior to conversion, to convert the
Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period,
subject in each case to the following:


(i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;


(ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;


(iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan
of such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall
be paid by the Borrower at the time of conversion;


(iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;


(v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar
Borrowing;


(vi) any portion of a Eurodollar Borrowing that cannot be converted into
or continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect




--------------------------------------------------------------------------------



EXHIBIT D

for such Borrowing into an ABR Borrowing; and


(vii) upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.


Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to
this Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be
converted to or continued as a Eurodollar Borrowing or an ABR Borrowing, (iii)
if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day)
and (iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing,
the Interest Period with respect thereto. If no Interest Period is specified in
any such
notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
The Administrative Agent shall advise the Lenders of any notice given pursuant
to this
Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If
the Borrower shall not have given notice in accordance with this Section 2.10 to
continue
any Borrowing into a subsequent Interest Period (and shall not otherwise have
given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the
terms hereof), automatically be continued as an ABR Borrowing.


SECTION 2.11. RESERVED


SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly
confirmed by written or fax notice) in the case of Eurodollar Loans, or written
or fax
notice (or telephone notice promptly confirmed by written or fax notice) on the
Business
Day of prepayment in the case of ABR Loans, to the Administrative Agent before
2:00 p.m., New York City time; provided, however, that each partial prepayment
of a
Borrowing shall be in an amount that is an integral multiple of $500,000 and not
less than
$1,000,000.


(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, in which case it shall still
be subject to
Section 2.16, and shall commit the Borrower to prepay such Borrowing by the
amount
stated therein on the date stated therein. All prepayments under this Section
2.12 (other
than prepayments of ABR Loans that are not made in connection with the
termination or
permanent reduction of the Commitments) shall be subject to Section 2.16 but
otherwise
without premium or penalty. All prepayments under this Section 2.12 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but




--------------------------------------------------------------------------------



EXHIBIT D

excluding the date of payment.


SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of
all the Commitments, the Borrower shall, on the date of such termination, repay
or
prepay all its outstanding Borrowings. If, after giving effect to any partial
reduction of
the Commitments or at any other time, the aggregate principal amount of the
outstanding
Loans would exceed the Total Commitment, then the Borrower shall, on the date of
such
reduction or at such other time, repay or prepay Borrowings in an amount
sufficient to
eliminate such excess.


(b) All prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but
excluding the date of payment.


SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan,
insurance charge or similar requirement against assets of, deposits with or for
the account
of or credit extended by any Lender (except any such reserve requirement which
is
reflected in the Adjusted LIBO Rate), (ii) impose on such Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or
Eurodollar Loans made by such Lender or (iii) subject any Recipient to any Taxes
(other
than (A) Excluded Taxes and (B) Indemnified Taxes), assessments or other charges
on
its loans, loan principal, commitments or other obligations, or its deposits,
reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan
(or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum
received or receivable by such Lender hereunder (whether of principal, interest
or
otherwise), then the Borrower will pay to such Lender at the time set forth in
paragraph
(c) of this Section 2.14 such additional amount or amounts as will compensate
such
Lender for such additional costs incurred or reduction suffered.


(b) If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding
company, if any, as a consequence of this Agreement or the Loans made pursuant
hereto
to a level below that which such Lender or such Lender’s holding company could
have
achieved but for such Change in Law (taking into consideration such Lender’s
policies
and the policies of such Lender’s holding company with respect to capital
adequacy and
liquidity), then from time to time the Borrower shall pay to such Lender such
additional
amount or amounts as will compensate such Lender or such Lender’s holding
company
for any such reduction suffered.


(c) A certificate of a Lender setting forth the amount or amounts necessary to




--------------------------------------------------------------------------------



EXHIBIT D

compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on
any such certificate delivered by it within 10 days after its receipt of the
same.


(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.14 shall not constitute a waiver of such Lender’s right to
demand such
compensation; provided that the Borrower shall not be under any obligation to
compensate any Lender under paragraph (a) or (b) above with respect to increased
costs
or reductions with respect to any period prior to the date that is 180 days
prior to such
request if such Lender knew or could reasonably have been expected to know of
the
circumstances giving rise to such increased costs or reductions and of the fact
that such
circumstances would result in a claim for increased compensation by reason of
such
increased costs or reductions; provided further that the foregoing limitation
shall not
apply to any increased costs or reductions arising out of the retroactive
application of any
Change in Law within such 180-day period. The protection of this Section shall
be
available to each Lender regardless of any possible contention of the invalidity
or
inapplicability of the Change in Law that shall have occurred or been imposed.


SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby
with respect to any Eurodollar Loan, then, by written notice to the Borrower and
to the
Administrative Agent:


(i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for
such duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and


(ii) such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in paragraph (b) below.


In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all
payments and prepayments of principal that would otherwise have been applied to
repay
the Eurodollar Loans that would have been made by such Lender or the converted
Eurodollar Loans of such Lender shall instead be applied to repay the ABR Loans
made




--------------------------------------------------------------------------------



EXHIBIT D

by such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Loans.


(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last
day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such
notice shall be effective on the date of receipt by the Borrower.


SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any
amount on account of the principal of any Eurodollar Loan prior to the end of
the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case
other than on the last day of the Interest Period in effect therefor, or (iii)
any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to
a conversion or continuation under Section 2.10) not being made after notice of
such
Loan shall have been given by the Borrower hereunder (any of the events referred
to in
this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any
payment or prepayment required to be made hereunder. In the case of any Breakage
Event, such loss shall include an amount equal to the excess, as reasonably
determined by
such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is
the subject
of such Breakage Event for the period from the date of such Breakage Event to
the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be
conclusive absent manifest error.


SECTION 2.17. Pro Rata Treatment. Except as otherwise set forth herein, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of
interest on the Loans, each payment of the Commitment Fees, each reduction of
the
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in
accordance with their respective Commitments (or, if the Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round
each Lender’s percentage of such Borrowing to the next higher or lower two
decimal
places.


SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any
other Loan Party, or pursuant to a secured claim under Section 506 of Title 11
of the




--------------------------------------------------------------------------------



EXHIBIT D

United States Code or other security or interest arising from, or in lieu of,
such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other
similar law or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of any Loan or Loans as a result of which the unpaid
principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from
such other Lender at face value, and shall promptly pay to such other Lender the
purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid
principal amount of the Loans and participations in Loans held by each Lender
shall be in
the same proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien,
setoff or counterclaim or other event was to the principal amount of all Loans
outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided,
however, that (a) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of
such recovery and the purchase price or prices or adjustment restored without
interest,
and (b) the provisions of this Section 2.18 shall not be construed to apply to
any payment
made by the Borrower pursuant to and in accordance with the express terms of
this
Agreement or any payment obtained by a Lender as consideration for the
assignment of
or sale of a participation in any of its Loans. Holdings and the Borrower
expressly
consent to the foregoing arrangements and agrees that any Lender holding a
participation
in a Loan deemed to have been so purchased may exercise any and all rights of
banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by
Holdings and
the Borrower to such Lender by reason thereof as fully as if such Lender had
made a
Loan directly to the Borrower in the amount of such participation.


SECTION 2.19. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts)
hereunder and under any other Loan Document not later than 2:00 p.m., New York
City
time, on the date when due in immediately available dollars, without setoff,
defense or
counterclaim. Each such payment shall be made to the Administrative Agent at its
offices at Eleven Madison Avenue, New York, NY 10010. All payments received by
the
Administrative Agent after 2:00 p.m., New York City time, shall be deemed
received on
the next Business Day (in the Administrative Agent’s sole discretion) and any
applicable
interest shall continue to accrue. The Administrative Agent shall promptly
distribute to
each Lender any payments received by the Administrative Agent on behalf of such
Lender.


(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the
computation of interest or Fees, if applicable.




--------------------------------------------------------------------------------



EXHIBIT D



(c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the
Lenders the amount due. In such event, if the Borrower does not in fact make
such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent
forthwith on demand the amount so distributed to such Lender, and to pay
interest
thereon, for each day from and including the date such amount is distributed to
it to, but
excluding, the date of payment to the Administrative Agent, at a rate determined
by the
Administrative Agent to represent its cost of overnight or short-term funds
(which
determination shall be conclusive absent manifest error).


SECTION 2.20. Taxes. (a) Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be
made without deduction or withholding for any Taxes, except as required by
applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the
applicable Loan Party shall be increased as necessary so that after such
deduction or
withholding has been made (including such deductions and withholdings applicable
to
additional sums payable under this Section) the applicable Recipient receives an
amount
equal to the sum it would have received had no such deduction or withholding
been
made.


(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the
option of the Administrative Agent timely reimburse it for the payment of, any
Other
Taxes.


(c) Indemnification by the Borrower. The Loan Parties shall jointly and
severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive
absent manifest error.




--------------------------------------------------------------------------------



EXHIBIT D



(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the
relevant Governmental Authority. A certificate as to the amount of such payment
or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and
apply any and all amounts at any time owing to such Lender under any Loan
Document
or otherwise payable by the Administrative Agent to the Lender from any other
source
against any amount due to the Administrative Agent under this paragraph (d).


(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, such
Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return
reporting such payment or other evidence of such payment reasonably satisfactory
to the
Administrative Agent.


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion,
execution and submission of such documentation (other than such documentation
set
forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the
Lender's reasonable judgment such completion, execution or submission would
subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice
the legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,




--------------------------------------------------------------------------------



EXHIBIT D

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying
that such Lender is exempt from U.S. Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the
following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
    
(2) executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-
8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf
of each such direct and indirect partner;




--------------------------------------------------------------------------------



EXHIBIT D



(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D) if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the
Borrower and the Administrative Agent to comply with their obligations under
FATCA
and to determine that such Lender has complied with such Lender's obligations
under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely
for purposes of this clause (D), "FATCA" shall include any amendments made to
FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification
or promptly notify the Borrower and the Administrative Agent in writing of its
legal
inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional
amounts pursuant to this Section 2.20), it shall pay to the indemnifying party
an amount
equal to such refund (but only to the extent of indemnity payments made under
this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event
that such indemnified party is required to repay such refund to such
Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event




--------------------------------------------------------------------------------



EXHIBIT D

will the indemnified party be required to pay any amount to an indemnifying
party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in
a less favorable net after-Tax position than the indemnified party would have
been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts
with respect to such Tax had never been paid. This paragraph shall not be
construed to
require any indemnified party to make available its Tax returns (or any other
information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other
person.


(h) Survival. Each party's obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment,
satisfaction or discharge of all obligations under any Loan Document.


(i) Defined Term. For purposes of this Section 2.20, the term “applicable law”
includes FATCA.


SECTION 2.21. Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender delivers a certificate
requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in
Section 2.15, (iii) the Borrower is required to pay any Indemnified Taxes or
additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, (iv) any Lender becomes a Defaulting Lender or (v) any
Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrower that requires the consent of a greater
percentage of
the Lenders than the Required Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders, then, in each case, the
Borrower
may, at its sole expense and effort (including with respect to the processing
and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender and
the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall
assume such assigned obligations and, with respect to clause (v) above, shall
consent to
such requested amendment, waiver or other modification of any Loan Document
(which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any
court or other Governmental Authority having jurisdiction, (y) the Borrower
shall have
received the prior written consent of the Administrative Agent, which consent
shall not
unreasonably be withheld or delayed, and (z) the Borrower or such Eligible
Assignee
shall have paid to the affected Lender in immediately available funds an amount
equal to
the sum of the principal of and interest accrued to the date of such payment on
the
outstanding Loans of such Lender, plus all Commitment Fees and other amounts
accrued
for the account of such Lender hereunder with respect thereto (including any
amounts
under Sections 2.14 and 2.16); provided further that, if prior to any such
transfer and




--------------------------------------------------------------------------------



EXHIBIT D

assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant
to Section 2.20, as the case may be, cease to cause such Lender to suffer
increased costs
or reductions in amounts received or receivable or reduction in return on
capital, or cease
to have the consequences specified in Section 2.15, or cease to result in
amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken
by such Lender pursuant to paragraph (b) below), or if such Lender shall waive
its right
to claim further compensation under Section 2.14 in respect of such
circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to
the proposed amendment, waiver, consent or other modification, as the case may
be, then
such Lender shall not thereafter be required to make any such transfer and
assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of
such Lender, as assignor, any Assignment and Acceptance necessary to effectuate
any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by
this Section 2.21(a).


(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay
any Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender, pursuant to Section 2.20, then such
Lender shall
use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss
or unreimbursed cost or expense or otherwise take any action inconsistent with
its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden
deemed by it to be significant) (x) to file any certificate or document
reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or
assignment would reduce its claims for compensation under Section 2.14 or enable
it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant
to Section 2.20, as the case may be, in the future. The Borrower hereby agrees
to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
filing
or assignment, delegation and transfer.


ARTICLE III
Representations and Warranties


Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that:


SECTION 3.01. Organization; Powers. Each of Holdings, the Borrower and
each of the Restricted Subsidiaries (a) is duly organized, validly existing and
in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power
and authority to own its property and assets and to carry on its business as now
conducted
and as proposed to be conducted, (c) is qualified to do business in, and is in
good




--------------------------------------------------------------------------------



EXHIBIT D

standing in, every jurisdiction where such qualification is required, except
where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations
under each of the Loan Documents and each other agreement or instrument
contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow
hereunder.


SECTION 3.02. Authorization. The Transactions (a) have been duly authorized
by all requisite corporate or other organizational and, if required, stockholder
action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of
Holdings, the Borrower or any other Restricted Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which Holdings, the Borrower or any other Restricted Subsidiary is
a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a
default under, or give rise to any right to accelerate or to require the
prepayment,
repurchase or redemption of any obligation under any such indenture, agreement
or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any
other Restricted Subsidiary (other than any Lien created hereunder, under the
Security
Documents or under the Senior Secured Notes Documents).


SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document
when executed and delivered by each Loan Party party thereto will constitute, a
legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights
generally or by equitable principles relating to enforceability.


SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be
required in connection with the Transactions, except for (a) the filing of
Uniform
Commercial Code financing statements and filings with the United States Patent
and
Trademark Office and the United States Copyright Office and (b) such as have
been
made or obtained and are in full force and effect.


SECTION 3.05. Financial Statements. (a) Holdings has heretofore furnished to
the Lenders the consolidated balance sheets and related statements of operations
and
comprehensive income, member capital and cash flows of Diamond Resorts Parent,
LLC
(i) as of and for the fiscal year ended December 31, 2012, audited by and
accompanied by
the opinion of BDO USA, LLP, independent registered public accounting firm, and
(ii) as
of and for the fiscal quarters ended March 31, 2013 and June 30, 2013. Such
financial
statements present fairly the financial condition and results of operations and
cash flows




--------------------------------------------------------------------------------



EXHIBIT D

of Diamond Resorts Parent, LLC and its consolidated Subsidiaries as of such date
and for
such period. Such balance sheets and the notes thereto disclose all material
liabilities,
direct or contingent, of Diamond Resorts Parent LLC and its consolidated
Subsidiaries as
of the date thereof. Such financial statements were prepared in accordance with
GAAP
applied on a consistent basis.


(b) Holdings has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of operations, stockholder’s deficit and cash
flows of
Pacific Monarch Resorts, Inc. (i) as of and for the fiscal year ended December
31, 2011,
audited by and accompanied by the opinion of BDO USA, LLP, independent
registered
public accounting firm, and (ii) as of and for the fiscal quarter ended March
31, 2012.
Such financial statements present fairly the financial condition and results of
operations
and cash flows of Pacific Monarch Resorts, Inc. and its consolidated
Subsidiaries as of
such date and for such period. Such balance sheets and the notes thereto
disclose all
material liabilities, direct or contingent, of Pacific Monarch Resorts, Inc. and
its
consolidated Subsidiaries as of the date thereof. Such financial statements were
prepared
in accordance with GAAP applied on a consistent basis


(c) Holdings has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of operations, stockholder’s equity and cash flows
of Island
One, Inc. (i) as of and for the fiscal year ended December 31, 2012, audited by
and
accompanied by the opinion of Cross, Fernandez & Riley LLP, independent
registered
public accounting firm, and (ii) as of and for the fiscal quarter ended March
31, 2013.
Such financial statements present fairly the financial condition and results of
operations
and cash flows of Island One, Inc. and its consolidated Subsidiaries as of such
date and
for such period. Such balance sheets and the notes thereto disclose all material
liabilities,
direct or contingent, of Island One, Inc. and its consolidated Subsidiaries as
of the date
thereof. Such financial statements were prepared in accordance with GAAP applied
on a
consistent basis.


(d) Holdings has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of income, equity and cash flows of PMR Service
Companies (i) as of and for the fiscal year ended December 31, 2012, audited by
and
accompanied by the opinion of BDO USA, LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarter ended March 31, 2013.
Such
financial statements present fairly the financial condition and results of
operations and
cash flows of PMR Service Companies and its consolidated Subsidiaries as of such
date
and for such period. Such balance sheets and the notes thereto disclose all
material
liabilities, direct or contingent, of PMR Service Companies and its consolidated
Subsidiaries as of the date thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis.


SECTION 3.06. No Material Adverse Change. No event, change or condition
has occurred that has had, or could reasonably be expected to have, a material
adverse
effect on the business, assets, liabilities, operations, condition (financial or
otherwise),




--------------------------------------------------------------------------------



EXHIBIT D

operating results or prospects of Holdings, the Borrower and the other
Restricted
Subsidiaries, taken as a whole, since December 31, 2012.


SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the other Restricted Subsidiaries has good and
marketable
title to (including, in the case of real property, fee interests in) or valid
leasehold interests
in all its material properties and assets (including real property), except for
minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted
or to utilize such properties and assets for their intended purposes. All such
material
properties and assets are free and clear of Liens, other than Permitted Liens.
(b) Each of Holdings, the Borrower and the other Restricted Subsidiaries has
complied with all obligations under all material leases to which it is a party
and all such
leases are in full force and effect. Each of Holdings, the Borrower and the
other
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such
material leases.


SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date a list of all Restricted Subsidiaries and the percentage ownership interest
of
Holdings, the Borrower and its Restricted Subsidiaries therein and the
jurisdiction of
incorporation of each Restricted Subsidiary. The shares of capital stock or
other
ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable and
are owned by Holdings, directly or indirectly, free and clear of all Liens other
than
Permitted Liens.


(b) Schedule 3.08(b) sets forth as of the Closing Date a complete and accurate
list of all Unrestricted Subsidiaries, the percentage ownership interest of
Holdings, the
Borrower or any other Subsidiary therein and the jurisdiction of incorporation
of each
Unrestricted Subsidiary. The shares of capital stock or other ownership
interests so
indicated on Schedule 3.08(b) are fully paid and non-assessable and are owned by
Holdings, directly or indirectly, free and clear of all Liens other than
Permitted Liens.


SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or
before any Governmental Authority now pending or, to the knowledge of Holdings
or the
Borrower, threatened against or affecting Holdings, the Borrower or any
Subsidiary or
any business, property or rights of any such person (i) that involve any Loan
Document
or the Transactions or (ii) as to which there is a reasonable possibility of an
adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.


(c) None of Holdings, the Borrower or any of the Restricted Subsidiaries or any




--------------------------------------------------------------------------------



EXHIBIT D

of their respective material properties or assets is in violation of, nor will
the continued
operation of their material properties and assets as currently conducted
violate, any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any
building permits), or is in default with respect to any judgment, writ,
injunction, decree or
order of any Governmental Authority, in each case where such violation or
default could
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10. Agreements. (a) None of Holdings, the Borrower or any of the
Restricted Subsidiaries is a party to any agreement or instrument or subject to
any
corporate restriction that has resulted or could reasonably be expected to
result in a
Material Adverse Effect.


(b) None of Holdings, the Borrower or any of the Restricted Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to
which it is a party or by which it or any of its properties or assets are or may
be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
Borrower or any of the Restricted Subsidiaries is engaged principally, or as one
of its
important activities, in the business of extending credit for the purpose of
buying or
carrying Margin Stock.


(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that
entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the
Board, including Regulation T, U or X.


SECTION 3.12. Investment Company Act. None of Holdings, the Borrower or
any other Restricted Subsidiary is an “investment company” as defined in, or
subject to
regulation under, the Investment Company Act of 1940, as amended.


SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the
Loans only for the purposes specified in the introductory statement to this
Agreement and
not to purchase or carry Margin Stock.


SECTION 3.14. Tax Returns. Each of Holdings, the Borrower and the
Subsidiaries has filed or caused to be filed all material Federal, state, local
and foreign
tax returns or materials required to have been filed by it with a Governmental
Authority
and has paid or caused to be paid all material taxes due and payable by it and
all
assessments received by it, except (a) Taxes that are being contested in good
faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as
applicable, shall have set aside on its books adequate reserves or (b) to the
extent the
failure to file any tax returns or materials or pay any Taxes could not,
individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.




--------------------------------------------------------------------------------



EXHIBIT D



SECTION 3.15. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan
Document or included therein or delivered pursuant thereto contained, contains
or will
contain any material misstatement of fact or omitted, omits or will omit to
state any
material fact necessary to make the statements therein, in the light of the
circumstances
under which they were, are or will be made, not misleading; provided that to the
extent
any such information, report, financial statement, exhibit or schedule was based
upon or
constitutes a forecast or projection, each of Holdings and the Borrower
represents only
that such forecasts and projections have been prepared in good faith based upon
accounting principles consistent with the applicable historical audited
financial
statements and upon assumptions that are reasonable at the time made and at the
time
such forecasts and projections were made available to the Administrative Agent
or any
Lender.


SECTION 3.16. Employee Benefit Plans. (a) The Borrower and each of its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions
of ERISA and the Code and the regulations and published interpretations
thereunder. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together
with all other such ERISA Events, could reasonably be expected to result in
material
liability of the Borrower or any of its ERISA Affiliates. The present value of
all benefit
liabilities under each Plan (based on the assumptions used for purposes of
Accounting
Standard Codifications No. 715, as amended or revised from time to time) did
not, as of
the last annual valuation date applicable thereto, exceed by more than
$1,000,000 the fair
market value of the assets of such Plan, and the present value of all benefit
liabilities of
all underfunded Plans (based on the assumptions used for purposes of Accounting
Standard Codifications No. 715, as amended or revised from time to time) did
not, as of
the last annual valuation dates applicable thereto, exceed by more than
$1,000,000 the
fair market value of the assets of all such underfunded Plans.


(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such
plan, except as could not reasonably be expected, individually or in the
aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
none of
Holdings or its Affiliates or any of their respective directors, officers,
employees or
agents has engaged in a transaction that could subject Holdings, the Borrower or
any
other Subsidiary, directly or indirectly, to a tax or civil penalty that could
reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial
statements furnished to Lenders in respect of any unfunded liabilities in
accordance with
applicable law and prudent business practice or, where required, in accordance
with
ordinary accounting practices in the jurisdiction in which such Foreign Pension
Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension
Plans could not reasonably be expected to result in a Material Adverse Effect;
the present




--------------------------------------------------------------------------------



EXHIBIT D

value of the aggregate accumulated benefit liabilities of all such Foreign
Pension Plans
(based on those assumptions used to fund each such Foreign Pension Plan) did
not, as of
the last annual valuation date applicable thereto, exceed the fair market value
of the
assets of all such Foreign Pension Plans by an amount that, if required to be
paid by
Holdings and the Subsidiaries, could reasonably be expected to result in a
Material
Adverse Effect.


SECTION 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none
of Holdings, the Borrower or any of the Restricted Subsidiaries (i) has failed
to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or
other approval required under any Environmental Law, (ii) has become subject to
any
Environmental Liability, (iii) has received notice of any claim with respect to
any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of Holdings, the
Borrower and the
other Restricted Subsidiaries as of the Closing Date. As of such date, such
insurance is in
full force and effect and all premiums have been duly paid. Holdings, the
Borrower and
the other Restricted Subsidiaries have insurance in such amounts and covering
such risks
and liabilities as are in accordance with normal industry practice.


SECTION 3.19. Security Documents. (a) The Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable
security interest in the Collateral (as defined in the Security Agreement) and
the proceeds
thereof and when financing statements or other filings in appropriate form are
filed in the
offices specified on Schedule 3.19(a) (or, in the case of Collateral delivered
after the date
hereof in accordance with the provisions of Section 5.12, in the appropriate
filing
offices), the Lien created under the Security Agreement will constitute a fully
perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such
Collateral (other than Intellectual Property), in each case prior and superior
in right to any
other person, other than Permitted Liens that may take priority as a matter of
law, and as
otherwise provided in the Pari Passu Intercreditor Agreement.


(b) Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements or such
other
filings in appropriate form filed in the offices specified on Schedule 3.19(a)
(or, in the




--------------------------------------------------------------------------------



EXHIBIT D

case of Collateral delivered after the date hereof in accordance with the
provisions of
Section 5.12, in the appropriate filing offices), the Lien created under the
Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right,
title and interest of the Loan Parties in the Intellectual Property registered
or applied for
with the United States Patent and Trademark Office or Copyrights (as defined in
the
Security Agreement) registered or applied for with the United States Copyright
Office, as
the case may be, in each case prior and superior in right to any other person
other than
Permitted Liens that may take priority as a matter of law, and as otherwise
provided in
the Pari Passu Intercreditor Agreement (it being understood that subsequent
recordings in
the United States Patent and Trademark Office and the United States Copyright
Office
may be necessary to perfect a Lien on registered or applied for Patents,
Trademarks or
Copyrights (each as defined in the Security Agreement), acquired by the Loan
Parties
after the date hereof).


SECTION 3.20. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any other Subsidiary
pending
or, to the knowledge of Holdings or the Borrower, threatened. The hours worked
by and
payments made to employees of Holdings, the Borrower and the other Subsidiaries
have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal,
state, local or foreign law dealing with such matters, except any violations
that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse
Effect. All payments due from Holdings, the Borrower or any other Subsidiary, or
for
which any claim may be made against Holdings, the Borrower or any other
Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have
been paid or accrued as a liability on the books of Holdings, the Borrower or
such other
Subsidiary. The consummation of the Transactions will not give rise to any right
of
termination or right of renegotiation on the part of any union under any
collective
bargaining agreement to which Holdings, the Borrower or any other Subsidiary is
bound.


SECTION 3.21. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each
Loan and after giving effect to the application of the proceeds of each Loan (if
any) on
the Closing Date, (a) the fair value of the assets of Holdings, the Borrower and
the other
Restricted Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the total
debts and liabilities, subordinated, contingent or otherwise, of Holdings, the
Borrower
and the other Restricted Subsidiaries; (b) the present fair saleable value of
the property of
Holdings, the Borrower and the other Restricted Subsidiaries will be greater
than the
amount that will be required to pay the probable liability of the total debts
and other
liabilities, subordinated, contingent or otherwise, of Holdings, the Borrower
and the other
Restricted Subsidiaries as such debts and other liabilities become absolute and
matured;
(c) Holdings, the Borrower and the Restricted Subsidiaries will be able to pay
their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become
absolute and matured; and (d) Holdings, the Borrower and the other Restricted
Subsidiaries will not have unreasonably small capital with which to conduct the
business
in which they are engaged as such business is now conducted and is proposed to
be




--------------------------------------------------------------------------------



EXHIBIT D

conducted following the Closing Date.


SECTION 3.22. Sanctioned Persons. To the extent applicable, Holdings, the
Borrower and each other Subsidiary is in compliance, in all material respects,
with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b)
the USA PATRIOT Act. None of Holdings, the Borrower or any other Subsidiary or
any
director, officer, agent, employee or Affiliate of Holdings, the Borrower or any
other
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”). No part of the
proceeds of Loans will be used, directly or indirectly, or otherwise made
available (i) for
any payments to any officer or employee of a Governmental Authority, or any
person
controlled by a Governmental Authority, or any political party, official of a
political
party, candidate for political office, or anyone else acting in an official
capacity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the
United States Foreign Corrupt Practices Act of 1977, as amended, or (ii) to any
person,
for the purpose of financing the activities of any person currently subject to
any U.S.
sanctions administered by OFAC.


SECTION 3.23. Intellectual Property. Holdings, the Borrower and the other
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other
intellectual property rights that are reasonably necessary for the operation of
their
respective businesses, without conflict with the rights of any other person.




ARTICLE IV
Conditions of Lending


The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:


SECTION 4.01. All Borrowings. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing):


(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.


(b) The representations and warranties set forth in Article III and in each
other
Loan Document shall be true and correct in all material respects on and as of
the date of
such Borrowing with the same effect as though made on and as of such date,
except to the
extent such representations and warranties expressly relate to an earlier date,
in which
case such representations and warranties shall have been true and correct in all
material
respects on and as of such earlier date.






--------------------------------------------------------------------------------



EXHIBIT D



(c) At the time of and immediately after such Borrowing, no Default or Event of
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b)
and (c) of this Section 4.01.


SECTION 4.02. First Borrowing. On the Closing Date:


(a) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Katten Muchin Rosenman LLP, counsel
for
the Borrower, substantially to the effect set forth in Exhibit F-1, and (ii)
each local
counsel listed on Schedule 4.02(a), substantially to the effect set forth in
Exhibits F-2
through F-5, in each case (A) dated the Closing Date, (B) addressed to the
Administrative
Agent, the Collateral Agent and the Lenders, and (C) covering such other matters
relating
to the Loan Documents and the Transactions as the Administrative Agent shall
reasonably request, and the Borrower hereby requests such counsel to deliver
such
opinions.


(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders
and to the Administrative Agent.


(c) The Administrative Agent shall have received (i) a copy of the certificate
or
articles of incorporation, including all amendments thereto, of each Loan Party,
certified
as of a recent date by the Secretary of State of the state of its organization,
and a
certificate as to the good standing of each Loan Party as of a recent date, from
such
Secretary of State; (ii) a certificate of the Secretary or Assistant Secretary
of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and
complete copy of the by-laws of such Loan Party as in effect on the Closing Date
and at
all times since a date prior to the date of the resolutions described in clause
(B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of
the Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or
articles of incorporation of such Loan Party have not been amended since the
date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer
executing any Loan Document or any other document delivered in connection
herewith
on behalf of such Loan Party; (iii) a certificate of another officer as to the
incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate
pursuant to clause (ii) above; and (iv) such other documents as the Lenders or
the
Administrative Agent may reasonably request.






--------------------------------------------------------------------------------



EXHIBIT D

(d) The Administrative Agent shall have received a certificate, dated the
Closing
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the
conditions precedent set forth in paragraphs (b) and (c) of Section 4.01.


(e) The Administrative Agent shall have received from the Borrower (i) for the
account of each Lender on the Closing Date, an upfront fee in an amount equal to
1.00%
of the Commitment of such Lender on the Closing Date, and (ii) all other amounts
due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or
paid by the Borrower hereunder or under any other Loan Document.


(f) The Engagement Letter, the Guarantee Agreement, the Security Agreement,
the Pari Passu Intercreditor Agreement and the other Security Documents shall
have been
duly executed by each Loan Party that is to be a party thereto and shall be in
full force
and effect on the Closing Date. The Collateral Agent on behalf of the Secured
Parties
shall have a shared first-priority security interest in the Collateral of the
type described in
each Security Document.


(g) The Administrative Agent shall have received the Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible
Officer of the Borrower, and shall have received the results of a search of the
Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in
the states (or other jurisdictions) of formation of such persons, as indicated
on the
Perfection Certificate, together with copies of the financing statements (or
similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the
Administrative Agent that the Liens indicated in any such financing statement
(or similar
document) would be Permitted Liens or have been or will be contemporaneously
released
or terminated.


(h) The Administrative Agent shall have received a copy of, or a certificate as
to
coverage under, the insurance policies required by Section 5.02 and the
applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Collateral Agent as additional insured, in form and substance reasonably
satisfactory to
the Administrative Agent.


(i) Holdings shall have applied the net proceeds from the Holdings IPO as
disclosed under the caption “Use of Proceeds” in the Registration Statement
(other than
any such application that by its nature or terms cannot be completed on or prior
to the
date hereof).


(j) Immediately after giving effect to the Transactions and the other
transactions
contemplated hereby, Holdings, the Borrower and the other Restricted
Subsidiaries shall
have outstanding no Indebtedness other than (a) Indebtedness outstanding under
this
Agreement, (b) Indebtedness outstanding under the Senior Secured Notes
Indenture, (c)




--------------------------------------------------------------------------------



EXHIBIT D

Indebtedness permitted under the Senior Secured Notes Indenture and (d)
Indebtedness
outstanding and set forth on Schedule 4.02(j).


(k) The Lenders shall have received the financial statements and opinions
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in
the financial condition of Holdings, the Borrower and the other Restricted
Subsidiaries
taken as a whole from (and shall not otherwise be materially inconsistent with)
the
financial statements or forecasts previously provided to the Lenders.


(l) The Administrative Agent shall have received a certificate from a Financial
Officer of Holdings, in form and substance reasonably satisfactory to the
Administrative
Agent, certifying that Holdings, the Borrower and the other Restricted
Subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date,
are solvent (determined in a manner consistent with the representation in
Section 3.21).


(m) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.


(n) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the
extent required, all applicable appeal periods shall have expired and there
shall not be any
pending or threatened litigation, governmental, administrative or judicial
action that
could reasonably be expected to restrain, prevent or impose burdensome
conditions on
the Transactions or the other transactions contemplated hereby. There shall be
no
actions, suits or proceedings at law or in equity or by or before any
Governmental
Authority now pending or threatened against or affecting Holdings, the Borrower
or any
other Subsidiary or any business, property or rights of any such person that
involve any
Loan Document or the Transactions.




ARTICLE V
Affirmative Covenants


Each of Holdings and the Borrower covenants and agrees with each Lender that
so long as this Agreement shall remain in effect and until the Commitments have
been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses
or amounts payable under any Loan Document shall have been paid in full, unless
the
Required Lenders shall otherwise consent in writing, each of Holdings and the
Borrower
will, and will cause each of the Restricted Subsidiaries to:


SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force
and effect its legal existence, except as would otherwise be permitted in
compliance with




--------------------------------------------------------------------------------



EXHIBIT D

Article VI.


(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business;
maintain and operate such business in substantially the manner in which it is
presently
conducted and operated; comply in all material respects with all applicable
laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect
or hereafter enacted; and at all times maintain and preserve all property
material to the
conduct of such business and keep such property in good repair, working order
and
condition and from time to time make, or cause to be made, all needful and
proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order
that the business carried on in connection therewith may be properly conducted
at all
times.


SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured
at all times by financially reputable insurers; maintain such other insurance,
to such
extent and against such risks, including fire and other risks insured against by
extended
coverage, as is customary with companies in the same or similar businesses
operating in
the same or similar locations, including public liability insurance against
claims for
personal injury or death or property damage occurring upon, in, about or in
connection
with the use of any properties owned, occupied or controlled by it; and maintain
such
other insurance as may be required by law.


(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent.


SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly
when due all material taxes, assessments and governmental charges or levies
imposed
upon it or upon its income or profits or in respect of its property, as well as
all lawful
claims for labor, materials and supplies or otherwise, before the same shall
become
delinquent or in default, that, if unpaid, might give rise to a Lien upon such
properties or
any part thereof; provided, however, that such payment and discharge shall not
be
required with respect to any such tax, assessment, charge, levy or claim so long
as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings
and Holdings shall have set aside on its books adequate reserves with respect
thereto in
accordance with GAAP and, with respect to a contested obligation, such contest
operates
to suspend collection and enforcement of a Lien.


SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent, which shall furnish to each Lender:


(a) within 90 days after the end of each fiscal year, beginning with the fiscal
year




--------------------------------------------------------------------------------



EXHIBIT D

ended December 31, 2013, (i) its consolidated balance sheet and related
statements of
operations and comprehensive income, stockholders’ equity and cash flows showing
the
financial condition of Holdings and its consolidated Subsidiaries as of the
close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during
such year, together with comparative figures for the immediately preceding
fiscal year,
all audited by BDO USA, LLP or any other independent registered public
accounting
firm of recognized national standing and (ii) an opinion of such accountants
(which
opinion shall be without a “going concern” explanatory note or any similar
qualification
or exception and without any qualification or exception as to the scope of such
audit) to
the effect that the consolidated financial statements delivered pursuant to
clause (i) above
fairly present the financial condition and results of operations of Holdings and
its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently
applied;


(b) within 45 days after the end of each of the first three fiscal quarters of
each
fiscal year, beginning with the fiscal quarter ending September 30, 2013, (i)
its
consolidated balance sheet and related statements of operations and
comprehensive
income, stockholders’ equity and cash flows showing the financial condition of
Holdings
and its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then
elapsed portion of the fiscal year, and comparative figures for the same periods
in the
immediately preceding fiscal year and (ii) a certificate of a Financial Officer
of Holdings
certifying that the consolidated financial statements delivered pursuant to
clause (i) above
fairly present the financial condition and results of operations of Holdings and
its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently
applied, subject to normal year-end audit adjustments;


(c) notwithstanding the foregoing, (i) in the event that Holdings delivers to
the
Administrative Agent an Annual Report for Holdings on Form 10-K for such fiscal
year,
as filed with the SEC, within 90 days after the end of such fiscal year, such
Form 10-K
shall satisfy the requirements of paragraph (a) above; provided that, such Form
10-K,
when filed with the SEC, is accompanied by an opinion of BDO USA, LLP or any
other
independent registered public accounting firm of recognized national standing
that
satisfies the requirements of clause (ii) of paragraph (a) above and (ii) in the
event that
Holdings delivers to the Administrative Agent a Quarterly Report for Holdings on
Form
10-Q for such fiscal quarter, as filed with the SEC, within 45 days after the
end of such
fiscal quarter, such Form 10-Q shall satisfy the requirements of paragraph (b)
above;


(d) concurrently with any delivery of financial statements under paragraph (a)
or
(b) above, a certificate of a Financial Officer of Holdings in the form of
Exhibit H (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective
action taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating
compliance with the covenants contained in Sections 6.03;




--------------------------------------------------------------------------------



EXHIBIT D



(e) concurrently with the delivery of financial statements under paragraph (a)
or
(b) above, (i) such financial statements (in substantially the same form)
prepared on the
basis of consolidating the accounts of Holdings, the Borrower and the other
Restricted
Subsidiaries and treating the Unrestricted Subsidiaries as if they were not
consolidated
with Holdings and otherwise eliminating all accounts of Unrestricted
Subsidiaries, and
(ii) a certificate of a Financial Officer of Holdings stating that such
financial statements
accurately reflect all adjustments necessary to treat the Unrestricted
Subsidiaries as if
they were not consolidated with Holdings and to otherwise eliminate all accounts
of the
Unrestricted Subsidiaries and reflect no other adjustments from the related GAAP
financial statements (except as otherwise disclosed in such financial
statements);


(f) promptly after the same become publicly available, copies of all periodic
and
other reports, proxy statements and other materials filed by Holdings, the
Borrower or
any other Restricted Subsidiary with the SEC, or any Governmental Authority
succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or
distributed to its shareholders, as the case may be;


(g) promptly after the receipt thereof by Holdings, the Borrower or any of the
Restricted Subsidiaries, a copy of any “management letter” received by any such
person
from its certified public accountants and the management’s response thereto;


(h) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and
regulations, including the USA PATRIOT Act;


(i) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any
of its ERISA Affiliates may request with respect to any Multiemployer Plan and
(ii) any
notices described in Section 101(l)(1) of ERISA that the Borrower or any of its
ERISA
Affiliates may request with respect to any Multiemployer Plan; provided that if
the
Borrower or any of its ERISA Affiliates has not requested such documents or
notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
Borrower or
the applicable ERISA Affiliate shall promptly make a request for such documents
or
notices from such administrator or sponsor and shall provide copies of such
documents
and notices promptly after receipt thereof; and


(j) promptly, from time to time, such other information regarding the
operations,
business affairs and financial condition of Holdings, the Borrower or any other
Restricted
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative
Agent or any Lender may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (f) of this
Section shall
be deemed to have been delivered if such information shall be publicly available
on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant




--------------------------------------------------------------------------------



EXHIBIT D

to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.


SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:


(a) any Event of Default or Default, specifying the nature and extent thereof
and
the corrective action (if any) taken or proposed to be taken with respect
thereto;


(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or
by or before any Governmental Authority, against the Borrower or any of its
Affiliates
that could reasonably be expected to result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Event that has occurred, could reasonably be expected to result in
liability of
Holdings and the Subsidiaries in an aggregate amount exceeding $1,000,000;


(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.


SECTION 5.06. Information Regarding Collateral. Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal
Taxpayer Identification Number. Each of Holdings and the Borrower agrees not to
effect
or permit any change referred to in the preceding sentence unless all filings
have been
made under the Uniform Commercial Code or otherwise that are required in order
for the
Collateral Agent to continue at all times following such change to have a valid,
legal and
perfected security interest in all the Collateral. Each of Holdings and the
Borrower also
agrees promptly to notify the Administrative Agent if any material portion of
the
Collateral is damaged or destroyed.


SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full,
true and correct entries in conformity with GAAP and all requirements of law are
made
of all dealings and transactions in relation to its business and activities.
Each Loan Party
will, and will cause each of its subsidiaries to, permit any representatives
designated by
the Administrative Agent or any Lender to visit and inspect the financial
records and the
properties of such person at reasonable times and as often as reasonably
requested and to
make extracts from and copies of such financial records, and permit any
representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances and
condition of such person with the officers thereof and independent accountants
therefor.


(b) In the case of the Borrower, use commercially reasonable efforts to maintain




--------------------------------------------------------------------------------



EXHIBIT D

a public corporate credit rating from S&P and a public corporate family rating
from
Moody’s, in each case in respect of the Borrower.


SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.


SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent
as soon as possible after, and in any event within ten days after any
responsible officer of
Holdings, the Borrower or any ERISA Affiliate knows or has reason to know that,
any
ERISA Event has occurred that, alone or together with any other ERISA Event
could
reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an
aggregate amount exceeding $1,000,000, a statement of a Financial Officer of
Holdings,
setting forth details as to such ERISA Event and the action, if any, that
Holdings or the
Borrower proposes to take with respect thereto.


SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its properties to comply, in all material
respects with
all Environmental Laws applicable to its operations and properties; obtain and
renew all
material environmental permits necessary for its operations and properties; and
conduct
any remedial action in accordance with Environmental Laws; provided, however,
that
none of Holdings, the Borrower or any other Subsidiary shall be required to
undertake
any remedial action required by Environmental Laws to the extent that its
obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves
are being maintained with respect to such circumstances in accordance with GAAP.


SECTION 5.11. [RESERVED.]


SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including
filing Uniform Commercial Code and other financing statements) that may be
required
under applicable law, or that the Required Lenders or the Administrative Agent
may
reasonably request, in order to effectuate the transactions contemplated by the
Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first
priority of the security interests created or intended to be created by the
Security
Documents. Each of Holdings and the Borrower will cause any Restricted
Subsidiary
that shall Guarantee the Senior Secured Notes (or any Refinancing Indebtedness
in
respect thereof) or any other Material Indebtedness to become a Loan Party by
executing
or joining the Guarantee Agreement and each applicable Security Document in
favor of
the Collateral Agent. In addition, from time to time, each Loan Party will, at
its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be
pledged or created, in accordance hereunder and with the applicable Security
Documents,
perfected first-priority security interests with respect to such of its assets
and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood
that it is the intent of the parties that the Obligations shall be secured by
substantially all




--------------------------------------------------------------------------------



EXHIBIT D

the assets of Holdings, the Borrower and the other Restricted Subsidiaries
(including
properties acquired subsequent to the Closing Date) that secure the Senior
Secured Notes
(or any Refinancing Indebtedness in respect thereof) or any other Material
Indebtedness).
Such security interests and Liens will be created under the Security Documents
and other
security agreements and other instruments and documents in form and substance
satisfactory to the Administrative Agent, and the relevant Loan Party shall
deliver or
cause to be delivered to the Lenders all such instruments and documents
(including legal
opinions, title insurance policies and lien searches) as the Administrative
Agent shall
reasonably request to evidence compliance with this Section. Each of the Loan
Parties
agrees to provide such evidence as the Administrative Agent shall reasonably
request as
to the perfection and priority status of each such security interest and Lien.


SECTION 5.13. Post-Closing Covenants. In the case of Holdings and the
Borrower:


(a) Within 30 days after the Closing Date (or such later date as the
Administrative Agent may determine in its sole discretion), deliver to the
Administrative
Agent evidence of release of Liens indicated by the following financing
statements filed
with the Florida Secured Transaction Registry:


(i) #940000258168;
(ii) #200809457510;
(iii) #990000070435;
(iv) #200000065132;
(v) #200000177094;
(vi) #200305754643;
(vii) #200602173416;
(viii) #200706509836;
(ix) #200807824095;
(x) #200807911702;
(xi) #20080841124X;
(xii) #200808807984; and
(xiii) #201003337935.




(b) Within 14 days after the Closing Date (or such later date as the
Administrative Agent may determine in its sole discretion), deliver to the
Collateral
Agent the following stock certificates, accompanied, in each case, by an undated
stock
power executed in blank:


(i) stock certificate(s) representing 100% of the issued shares of Capital
Stock of Galaxy Exchange Company;


(ii) stock certificate(s) representing 100% of the issued shares of Capital
Stock of Navigo Vacation Exchange Club, Inc;






--------------------------------------------------------------------------------



EXHIBIT D

(iii) stock certificate number 3 representing 100% of the issued shares of
Capital Stock of Island One, Inc.; and


(iv) stock certificate number 58 representing 100% of the issued shares of
Capital Stock of Island One Resorts Management Corporation.


(c) Within 14 days after the Closing Date (or such later date as the
Administrative Agent may determine in its sole discretion), deliver to the
Collateral
Agent the promissory note dated January 13, 2012 issued by ILX Acquisition, Inc.
in
favor of the Borrower pursuant to the Credit and Security Agreement dated as of
January
13, 2012, by and between ILX Acquisition, Inc. and the Borrower.




ARTICLE VI
Negative Covenants


Each of Holdings and the Borrower hereby covenants and agrees with the
Administrative Agent and each Lender that, so long as this Agreement shall
remain in
effect and until the Commitments have been terminated and the principal of and
interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full, unless the Required Lenders shall otherwise
consent in
writing:


SECTION 6.01. Indenture Covenants. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, comply (for the benefit
of, and
enforceable by, the Administrative Agent and the Lenders) with the covenants set
forth in
Section 4.03 (Limitation on Indebtedness), Section 4.04 (Limitation on
Restricted
Payments), Section 4.05 (Dividend and Other Payment Restrictions Affecting
Subsidiaries), Section 4.06 (Limitation on Asset Sales), Section 4.07
(Limitation on
Affiliate Transactions), Section 4.08 (Limitation on Line of Business), Section
4.12
(Limitation on Liens), Section 4.15 (Sale/Leaseback Transactions) and, without
limiting
paragraph (m) of Article VII hereof, Section 5.01 (Mergers or Asset Transfers)
of the
Senior Secured Notes Indenture, in each case as in effect on the Closing Date
(which for
convenience of reference are set forth on Annex A hereto) and modified by the
proviso
set forth in this Section 6.01 (regardless of whether the Senior Secured Notes
Indenture
shall hereafter be amended, replaced, refinanced or otherwise discharged), and
each such
covenant, as so modified, and the definitions of terms used therein as defined
in the
Senior Secured Notes Indenture as in effect on the Closing Date but only to the
extent not
defined in this Agreement, is hereby incorporated by reference herein mutatis
mutandis
as if set forth herein in full (including, for the avoidance of doubt,
references therein to
the “Indenture”, “Notes”, “Notes Guarantee”, “Notes Obligations”, “Issue Date”
and
other terms used therein being deemed to be or include, as the context may
require,
references to this Agreement, Obligations in respect of the Loan Documents,
Guarantee
of the Obligations in respect of the Loan Documents, the Obligations, the
Closing Date
and corresponding terms in respect of the revolving credit facility provided
hereunder,




--------------------------------------------------------------------------------



EXHIBIT D

respectively, as the context may require); provided that the following sections
of the
Senior Secured Notes Indenture are incorporated by reference herein with the
modifications set forth below:


(a) Clause (i) of Section 4.03(b) of the Senior Secured Notes Indenture is
hereby
replaced in its entirety with the words “Indebtedness incurred under this
Agreement”;


(b) Clause (ix) of Section 4.04(b) of the Senior Secured Notes Indenture is
hereby deleted in its entirety;


(c) The parenthetical “(other than Loans under this Agreement)” is hereby
inserted after each occurrence of the words “Applicable Senior Indebtedness” in
Section
4.06 of the Senior Secured Notes Indenture, other than in clause (b)(1) thereof;


(d) The word “Company” set forth in Section 4.08 of the Senior Secured Notes
Indenture is hereby replaced with the word “Borrower”;


(e) The proviso in clause (i) of Section 4.12 of the Senior Secured Notes
Indenture is hereby deleted in its entirety;


ECTION 6.02. Prepayments or Modification of Certain Debt. Without
limiting the obligations of Holdings, the Borrower and the other Restricted
Subsidiaries
under Section 6.01, each of Holdings and the Borrower will not, nor will it
cause or
permit any of the Restricted Subsidiaries to (a) make any distribution, whether
in cash,
property, securities or a combination thereof, other than regular scheduled
payments of
principal and interest as and when due, in respect of, or pay, or commit to pay,
or directly
or indirectly redeem, repurchase, retire or otherwise acquire for consideration,
or set apart
any sum for the aforesaid purposes, any Material Indebtedness (including the
Senior
Secured Notes), except (i) prepayments of such Material Indebtedness in exchange
for, or
with the net cash proceeds of, Refinancing Indebtedness and (ii) as and to the
extent
required by the Senior Secured Notes Indenture as in effect on the Closing Date
(or as
and to the extent required by the initial documentation governing any
Refinancing
Indebtedness in respect thereof to the extent the relevant provisions therein
requiring the
same are not materially less favorable to the Loan Parties or the Lenders than
the
analogous provisions in the Senior Secured Notes Indenture as in effect on the
Closing
Date) or (b) permit any waiver, supplement, modification, amendment, termination
or
release of any indenture, instrument or agreement (including the Senior Secured
Notes
Indenture) pursuant to which any Material Indebtedness of Holdings, the Borrower
or any
of the Restricted Subsidiaries is outstanding if the effect of such waiver,
supplement,
modification, amendment, termination or release would be materially adverse to
the
Lenders.


SECTION 6.03. Financial Covenants.
(a) Total Leverage Ratio. Each of Holdings and the Borrower will not permit
the Total Leverage Ratio as of the last day of any fiscal quarter, commencing
with the




--------------------------------------------------------------------------------



EXHIBIT D

fiscal quarter ended September 30, 2013, to be greater than 5.00:1.00.


(b) Fixed Charge Coverage Ratio. Each of Holdings and the Borrower will not
permit the Fixed Charge Coverage Ratio as of the last day of any fiscal quarter,
commencing with the fiscal quarter ended September 30, 2013, to be less than
1.50:1.00.


(c) Minimum Liquidity. Each of Holdings and the Borrower will not permit the
aggregate unrestricted cash and Cash Equivalents held by Holdings, the Borrower
and the
other Restricted Subsidiaries on the last day of any fiscal quarter, commencing
with the
fiscal quarter ended September 30, 2013, to be less than $10,000,000.


SECTION 6.04. Business of Holdings. (a) Holdings shall not engage in any
material business activities or have any material assets or liabilities other
than its
ownership of Capital Stock of Intermediate Holdco and liabilities incidental
thereto,
including its liabilities pursuant to the Guarantee Agreement and the Security
Documents
to which it is a party.


(b) Intermediate Holdco shall not engage in any material business activities or
have any material assets or liabilities other than its ownership of Intellectual
Property and
Capital Stock of the Borrower and liabilities incidental to the foregoing,
including its
liabilities pursuant to the Guarantee Agreement and the Security Documents to
which it is
a party.




ARTICLE VII
Events of Default


If any of the following events shall occur (“Events of Default”):
(a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;


(b) default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;


(c) default shall be made in the payment of any interest on any Loan or
any Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;






--------------------------------------------------------------------------------



EXHIBIT D

(d) default shall be made in the due observance or performance by
Holdings, the Borrower or Intermediate Holdco of any covenant, condition or
agreement contained in Section 5.01(a), 5.05 or 5.08 or in Article VI;


(e) default shall be made in the due observance or performance by
Holdings, the Borrower or any other Restricted Subsidiary of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraph (b), (c) or (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower;


(f) (i) Holdings, the Borrower or any other Restricted Subsidiary shall fail
to pay any principal, interest or other amount due in respect of any Material
Indebtedness, when and as the same shall become due and payable or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice and/or the lapse of any applicable grace period)
the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or that results in the termination or permits (with or without the
giving of
notice and/or the lapse of any applicable grace period) any counterparty to
terminate any Hedging Agreement the obligations under which constitute
Material Indebtedness; provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the
property or assets securing such Indebtedness;


(g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in
respect of Holdings, the Borrower or any Significant Subsidiary of Holdings, or
of
a substantial part of the property or assets of Holdings, the Borrower or a
Significant Subsidiary of Holdings, under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Significant Subsidiary of Holdings or for a
substantial part of the property or assets of Holdings, the Borrower or a
Significant Subsidiary of Holdings or (iii) the winding-up or liquidation of
Holdings, the Borrower or any Significant Subsidiary of Holdings; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;


(h) Holdings, the Borrower or any Significant Subsidiary of Holdings shall


(i) voluntarily commence any proceeding or file any petition seeking relief
under




--------------------------------------------------------------------------------



EXHIBIT D

Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar
law, (ii) consent to the institution of, or fail to contest in a timely and
appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Significant Subsidiary of Holdings or for a substantial part of the property or
assets of Holdings, the Borrower or any Significant Subsidiary of Holdings,
(iv) file an answer admitting the material allegations of a petition filed
against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts
as they become due or (vii) take any action for the purpose of effecting any of
the
foregoing;


(i) one or more judgments (other than the FLRX Judgment to the extent
existing on the Closing Date and disclosed in the Registration Statement,
provided
that, for the avoidance of doubt, the foregoing exclusion shall not apply to any
judgment that holds Holdings, the Borrower or any other Restricted Subsidiary
liable for all or any portion of the FLRX Judgment) shall be rendered against
Holdings, the Borrower, any Significant Subsidiary of Holdings or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Holdings, the Borrower or any Significant Subsidiary of Holdings
to
enforce any such judgment and such judgment is for the payment of money in an
aggregate amount in excess of $10,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and does not deny or fail to acknowledge coverage);


(j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of the Borrower and its ERISA
Affiliates in an aggregate amount exceeding $10,000,000;


(k) any Guarantee under the Guarantee Agreement for any reason shall
cease to be in full force and effect, or Holdings or any Subsidiary Guarantor
shall
deny in writing that it has any further liability under the Guarantee Agreement
(in
each case, other than, in the case of any Subsidiary Guarantor, in accordance
with
its terms or other than as a result of the discharge or sale or other
disposition of
such Subsidiary Guarantor in accordance with the terms of the Loan Documents);


(l) (i) a default by Holdings, the Borrower or any Subsidiary Guarantor in
the performance of the Security Documents which adversely affects the
enforceability, validity, perfection or priority of the Collateral Agent’s Lien
on the
Collateral in any material respect, (ii) repudiation or disaffirmation by
Holdings,




--------------------------------------------------------------------------------



EXHIBIT D



the Borrower or any Subsidiary Guarantor of any of its material obligations
under
the Security Documents or (iii) the determination in a judicial proceeding that
any
one or more material provisions of the Security Documents are unenforceable or
invalid against Holdings, the Borrower or any Subsidiary Guarantor (or as
between the Secured Parties and others with a competing security interest in any
of the Collateral) for any reason except to the extent any such unenforceability
or
invalidity is caused by the failure of the Collateral Agent to maintain
possession
of certificates representing securities pledged under the Security Agreement or
to
make filings, renewals and continuations (or other equivalent filings) which
Holdings has indicated in the Perfection Certificate are required to be made; or


(m) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to Holdings or
the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the
continuance of such event, the Administrative Agent may, and at the request of
the
Required Lenders shall, by notice to the Borrower, take either or both of the
following
actions, at the same or different times: (i) terminate forthwith the Commitments
and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in
part, whereupon the principal of the Loans so declared to be due and payable,
together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the
Borrower and the other Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the
Borrower and the other Loan Parties, anything contained herein or in any other
Loan
Document to the contrary notwithstanding; and in any event with respect to
Holdings or
the Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the
Borrower and the Loan Parties accrued hereunder and under any other Loan
Document,
shall automatically become due and payable, without presentment, demand, protest
or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower
and the other Loan Parties, anything contained herein or in any other Loan
Document to
the contrary notwithstanding.




ARTICLE VIII
The Administrative Agent and the Collateral Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent and
the Collateral Agent (for purposes of this Article VIII, the Administrative
Agent and the
Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the
Agents to take such actions on its behalf and to exercise such powers as are
delegated to
such Agent by the terms of the Loan Documents, together with such actions and
powers
as are reasonably incidental thereto. Without limiting the generality of the
foregoing, the




--------------------------------------------------------------------------------



EXHIBIT D

Agents are hereby expressly authorized to execute any and all documents
(including
releases) with respect to the Collateral and any rights of the Secured Parties
with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and
the Security Documents.


The institution serving as the Administrative Agent hereunder shall have the
same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Holdings, the Borrower or any other Subsidiary or other Affiliate thereof as if
it were not
an Agent hereunder.


Neither Agent shall have any duties or obligations except those expressly set
forth
in the Loan Documents. Without limiting the generality of the foregoing, (a)
neither
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a
Default has occurred and is continuing, (b) neither Agent shall have any duty to
take any
discretionary action or exercise any discretionary powers, except discretionary
rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise
by the Required Lenders (or such other number or percentage of the Lenders or
Secured
Parties as shall be necessary under the circumstances as provided in Section
9.08 or in the
Pari Passu Intercreditor Agreement, as applicable), and (c) except as expressly
set forth in
the Loan Documents, neither Agent shall have any duty to disclose, nor shall it
be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of
the other Subsidiaries that is communicated to or obtained by the bank serving
as
Administrative Agent and/or Collateral Agent or any of their Affiliates in any
capacity.
Neither Agent shall be liable for any action taken or not taken by it with the
consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders
or Secured Parties as shall be necessary under the circumstances as provided in
Section
9.08 or in the Pari Passu Intercreditor Agreement, as applicable) or in the
absence of its
own gross negligence or willful misconduct. Neither Agent shall be deemed to
have
knowledge of any Default unless and until written notice thereof is given to
such Agent
by Holdings, the Borrower or a Lender, and neither Agent shall be responsible
for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to
such Agent.


Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or
other writing believed by it to be genuine and to have been signed or sent by
the proper




--------------------------------------------------------------------------------



EXHIBIT D

person. Each Agent may also rely upon any statement made to it orally or by
telephone
and believed by it to have been made by the proper person, and shall not incur
any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be
counsel for Holdings or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance
with the advice of any such counsel, accountants or experts.


Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such subagent
may perform any and all its duties and exercise its rights and powers by or
through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such
sub-agent.


Subject to the provisions below, either Agent may resign at any time by
notifying
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor
shall have been so appointed by the Required Lenders and shall have accepted
such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by
the 30th day after the date such notice of resignation was given by such Agent,
such
resignation shall become effective and the Required Lenders shall thereafter
perform all
the duties of such Agent hereunder and/or under any other Loan Document until
such
time, if any, as the Required Lenders appoint a successor Administrative Agent
and/or
Collateral Agent, as the case may be. Upon the acceptance of its appointment as
Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Agent shall be the
same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken
by any of them while acting as Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own
decisions in taking or not taking action under or based upon this Agreement or
any other
Loan Document, any related agreement or any document furnished hereunder or




--------------------------------------------------------------------------------



EXHIBIT D

thereunder.


Each Lender hereby consents to and approves each and all of the provisions of
the
Pari Passu Intercreditor Agreement and, in the event any Loan Party incurs any
obligations in respect of Indebtedness that is secured by Liens on any
Collateral having
second lien or more junior priority on such Collateral, the Junior Lien
Intercreditor
Agreement and irrevocably authorizes and directs the Agents to execute and
deliver the
same and to exercise and enforce its rights and remedies and perform its
obligations
thereunder.


Without limiting the foregoing, no Secured Party shall have any right
individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Agents on behalf of the Secured Parties
in
accordance with the terms thereof (subject, in the case of the Collateral, to
the provisions
of the Pari Passu Intercreditor Agreement). In the event of a foreclosure by the
Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition,
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such
sale or other disposition, and the Collateral Agent, as agent for and
representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual
capacities) shall be entitled, for the purpose of bidding and making settlement
or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any
Collateral payable by the Collateral Agent on behalf of the Secured Parties at
such sale or
other disposition. Each Secured Party, whether or not a party hereto, will be
deemed, by
its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations
provided under the Loan Documents, to have agreed to the foregoing provisions.
The
provisions of this paragraph are for the sole benefit of the Lenders and shall
not afford
any right to, or contribute a defense available to, any Loan Party.


Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner and Joint Lead Arranger is named as such for recognition purposes
only, and
in its capacity as such shall have no duties, responsibilities or liabilities
with respect to
this Agreement or any other Loan Document; it being understood and agreed that
each
such person and its Affiliates shall be entitled to all indemnification and
reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents.
Without
limitation of the foregoing, no such person, in its capacity as Joint Bookrunner
or Joint
Lead Arranger shall, by reason of this Agreement or any other Loan Document,
have any
fiduciary relationship in respect of any Lender, Loan Party or any other person.




ARTICLE IX
Miscellaneous






--------------------------------------------------------------------------------



EXHIBIT D

SECTION 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:


(a) if to Holdings, the Borrower or any other Subsidiary Guarantor, to Holdings
at 10600 West Charleston Boulevard, Las Vegas, NV 89135, Attention of Chief
Financial
Officer (Fax No. (702) 754-2860), Email: Alan.Bentley@diamondresorts.com;


(b) if to the Administrative Agent, to Credit Suisse AG, Eleven Madison
Avenue, 23rd Floor, New York, NY 10010, Attention of Loan Operations – Agency
Manager (Fax No. (212) 322-2291), Email: agency.loanops@credit-suisse.com; and


(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01
or in the Assignment and Acceptance pursuant to which such Lender shall have
become a
party hereto.


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of
receipt if delivered by hand or overnight courier service or sent by fax or on
the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given
in accordance with this Section 9.01. As agreed to among Holdings, the Borrower,
the
Administrative Agent and the applicable Lenders from time to time, notices and
other
communications may also be delivered by e-mail to the e-mail address of a
representative
of the applicable person provided from time to time by such person.


Each of Holdings and the Borrower hereby agrees, unless directed otherwise by
the Administrative Agent or unless the electronic mail address referred to below
has not
been provided by the Administrative Agent to Holdings and the Borrower, that it
will, or
will cause the other Subsidiaries to, provide to the Administrative Agent all
information,
documents and other materials that it is obligated to furnish to the
Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices,
requests, financial statements, financial and other reports, certificates and
other
information materials, but excluding any such communication that (a) is or
relates to a
Borrowing Request or a notice pursuant to Section 2.10, (b) relates to the
payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor,
(c) provides notice of any Default or Event of Default under this Agreement or
any other
Loan Document or (d) is required to be delivered to satisfy any condition
precedent to the
effectiveness of this Agreement and/or any Borrowing hereunder (all such
non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified
in a format acceptable to the Administrative Agent to an electronic mail address
as
directed by the Administrative Agent. In addition, each of Holdings and the
Borrower
agrees, and agrees to cause the other Subsidiaries, to continue to provide the




--------------------------------------------------------------------------------



EXHIBIT D

Communications to the Administrative Agent or the Lenders, as the case may be,
in the
manner specified in the Loan Documents but only to the extent requested by the
Administrative Agent.


Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information
provided by or on behalf of it hereunder (including, for the avoidance of doubt,
all
information delivered pursuant to Section 5.4) (collectively, the “Borrower
Materials”)
by posting the Borrower Materials on Intralinks or another similar electronic
system (the
“Platform”) and (b) certain of the Lenders may be “public side” Lenders (i.e.,
Lenders
that do not wish to receive material non-public information with respect to
Holdings and
its Subsidiaries or their securities) (each, a “Public Lender”). Each of
Holdings and the
Borrower hereby agrees that (i) all Borrower Materials that are to be made
available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page
thereof; (ii) by marking Borrower Materials “PUBLIC,” Holdings and the Borrower
shall
be deemed to have authorized the Administrative Agent and the Lenders to treat
such
Borrower Materials as not containing any material non-public information with
respect to
Holdings and its Subsidiaries or their securities for purposes of United States
federal and
state securities laws (provided, however, that to the extent such Borrower
Materials
constitute Information, they shall be treated as set forth in Section 9.16);
(iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be
deemed to be marked “PUBLIC”, unless Holdings or the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public
information: (A) the Loan Documents, (B) notification of changes in the terms of
this
Agreement and (C) all information delivered pursuant to Section 5.4.
Each Public Lender agrees to cause at least one individual at or on behalf of
such
Public Lender to at all times have selected the “Private Side Information” or
similar
designation on the content declaration screen of the Platform in order to enable
such
Public Lender or its delegate, in accordance with such Public Lender’s
compliance
procedures and applicable law, including United States Federal and state
securities laws,
to make reference to, and receive, Communications that are not made available
through
the “Public Side Information” portion of the Platform and that may contain
material nonpublic
information with respect to Holdings and its Subsidiaries or their securities
for
purposes of United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING




--------------------------------------------------------------------------------



EXHIBIT D

ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM
FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT
BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan
Documents. Each Lender agrees that receipt of notice to it (as provided in the
next
sentence) specifying that the Communications have been posted to the Platform
shall
constitute effective delivery of the Communications to such Lender for purposes
of the
Loan Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the
foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any
other manner specified in such Loan Document.


SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by Holdings and the Borrower herein and in
the
certificates or other instruments prepared or delivered in connection with or
pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon
by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force
and effect as long as the principal of or any accrued interest on any Loan or
any Fee or
any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been terminated.
The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force
and effect regardless of the expiration of the term of this Agreement, the
consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by
or on behalf of the Administrative Agent, the Collateral Agent or any Lender.




--------------------------------------------------------------------------------



EXHIBIT D



SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and
when the Administrative Agent shall have received counterparts hereof which,
when
taken together, bear the signatures of each of the other parties hereto.


SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Holdings, the Borrower, the Administrative Agent
or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their
respective successors and assigns.


(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its
Commitment and the Loans at the time owing to it); provided, however, that (i)
each of
the Borrower and the Administrative Agent must also give its prior written
consent to
such assignment (which consent shall not be unreasonably withheld or delayed)
(provided that (A) the consent of the Borrower and the Administrative Agent
shall not be
required to any such assignment made to another Lender or an Affiliate of a
Lender or a
Related Fund and (B) the consent of the Borrower (1) shall not be required after
the
occurrence and during the continuance of any Event of Default and (2) shall be
deemed
given unless the Borrower shall have objected to such assignment by written
notice to the
Administrative Agent within five Business Days after having received notice
thereof),
(ii) the amount of the Commitment or Loans of the assigning Lender subject to
each such
assignment (determined as of the date the Assignment and Acceptance with respect
to
such assignment is delivered to the Administrative Agent) shall be not less
than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or
Loans); provided that simultaneous assignments by or to two or more Related
Funds shall
be combined for purposes of determining whether the minimum assignment
requirement
is met, (iii) the parties to each such assignment shall execute and deliver to
the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative
Agent, manually), and the parties to each such assignment (except in the case of
an
assignment to a Lender, an Affiliate of a Lender or a Related Fund) shall pay to
the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be
waived or reduced in the sole discretion of the Administrative Agent), and (iv)
the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an
Administrative Questionnaire (in which the assignee shall designate one or more
credit
contacts to whom all syndicate-level information (which may contain material
non-public
information about the Loan Parties and their Related Parties or their respective
securities)
will be made available and who may receive such information in accordance with
the
assignee’s compliance procedures and applicable laws, including Federal and
state
securities laws) and all applicable tax forms described in Section 2.20(e) and
2.20(f).
Upon acceptance and recording pursuant to paragraph (e) of this Section 9.04,
from and




--------------------------------------------------------------------------------



EXHIBIT D

after the effective date specified in each Assignment and Acceptance, (A) the
assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this
Agreement and (B) the assigning Lender thereunder shall, to the extent of the
interest
assigned by such Assignment and Acceptance, be released from its obligations
under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Commitment
Fees
accrued for its account and not yet paid).




(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree
with each other and the other parties hereto as follows: (i) such assigning
Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby
free and clear of any adverse claim and that its Commitment, and the outstanding
balances of its Loans, in each case without giving effect to assignments thereof
which
have not become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or
warranty and assumes no responsibility with respect to any statements,
warranties or
representations made in or in connection with this Agreement, or the execution,
legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the
financial condition of Holdings, the Borrower or any other Subsidiary or the
performance
or observance by Holdings, the Borrower or any other Subsidiary of any of its
obligations
under this Agreement, any other Loan Document or any other instrument or
document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is an Eligible
Assignee and is legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered
pursuant to Section 5.04, the Pari Passu Intercreditor Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis
and decision to enter into such Assignment and Acceptance; (v) such assignee
will
independently and without reliance upon the Administrative Agent, the Collateral
Agent,
such assigning Lender or any other Lender and based on such documents and
information
as it shall deem appropriate at the time, continue to make its own credit
decisions in
taking or not taking action under this Agreement; (vi) such assignee agrees to
be bound
by the terms of the Pari Passu Intercreditor Agreement; (vii) such assignee
appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof,
together with such powers as are reasonably incidental thereto; and (viii) such
assignee
agrees that it will perform in accordance with their terms all the obligations
which by the
terms of this Agreement are required to be performed by it as a Lender.






--------------------------------------------------------------------------------



EXHIBIT D

(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).
The entries in the Register shall be conclusive and the Borrower, the
Administrative
Agent, the Collateral Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any
reasonable time and from time to time upon reasonable prior notice.


(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above,
if applicable, and the written consent of the Administrative Agent and, if
required, the
Borrower to such assignment and any applicable tax forms described in Section
2.20(e)
and 2.20(f), the Administrative Agent shall (i) accept such Assignment and
Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be
effective unless it has been recorded in the Register as provided in this
paragraph (e).


(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons in all or a
portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender
shall remain solely responsible to the other parties hereto for the performance
of such
obligations, (iii) the participating banks or other persons shall be entitled to
the benefit of
the cost protection provisions contained in Sections 2.14, 2.16 and 2.20
(subject to the
requirements and limitations therein, including the requirements under Section
2.20(f) (it
being understood that the documentation required under Section 2.20(f) shall be
delivered
to the participating Lender)) to the same extent as if they were Lenders (but,
with respect
to any particular participant, to no greater extent than the Lender that sold
the
participation to such participant, except to the extent that such entitlement to
receive a
greater payment results from a Change in Law that occurs after the applicable
banks or
other persons acquired the applicable participation) and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and
the other Loan Documents, and such Lender shall retain the sole right to enforce
the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or person hereunder or the amount of
principal of or
the rate at which interest is payable on the Loans in which such participating
bank or




--------------------------------------------------------------------------------



EXHIBIT D

person has an interest, extending any scheduled principal payment date or date
fixed for
the payment of interest on the Loans in which such participating bank or person
has an
interest, increasing or extending the Commitments in which such participating
bank or
person has an interest or releasing one or more Subsidiary Guarantors
representing all or
substantially all of the value of the aggregate Guarantees provided by the
Subsidiary
Guarantors or all or substantially all of the Collateral). Each Lender that
sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the
Borrower, maintain a register on which it enters the name and address of each
participant
and the principal amounts (and stated interest) of each participant’s interest
in obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have
any obligation to disclose all or any portion of the Participant Register to any
person
(including the identity of any participant or any information relating to a
participant’s
interest in any Commitments, Loans, or its other obligations under this
Agreement)
except to the extent that such disclosure is necessary to establish that such
commitment,
loan or other obligation is in registered form under Section 5f.103-1(c) of the
United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in
the Participant Register as the owner of such participation for all purposes of
this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04,
disclose to the assignee or participant or proposed assignee or participant any
information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower;
provided that, prior to any such disclosure of information designated by the
Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall
execute an agreement whereby such assignee or participant shall agree (subject
to
customary exceptions) to preserve the confidentiality of such confidential
information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.


(h) Any Lender may at any time assign all or any portion of its rights under
this
Agreement to secure extensions of credit to such Lender or in support of
obligations
owed by such Lender; provided that no such assignment shall release a Lender
from any
of its obligations hereunder or substitute any such assignee for such Lender as
a party
hereto.


(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such




--------------------------------------------------------------------------------



EXHIBIT D

option or otherwise fails to provide all or any part of such Loan, the Granting
Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall
survive the termination of this Agreement) that, prior to the date that is one
year and one
day after the payment in full of all outstanding commercial paper or other
senior
indebtedness of any SPC, it will not institute against, or join any other person
in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In
addition, notwithstanding anything to the contrary contained in this Section
9.04, any
SPC may (i) with notice to, but without the prior written consent of, the
Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a
portion of its interests in any Loans to the Granting Lender or to any financial
institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or
credit support to or for the account of such SPC to support the funding or
maintenance of
Loans and (ii) disclose on a confidential basis any non-public information
relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee
or credit or liquidity enhancement to such SPC.


(j) Neither Holdings nor the Borrower shall assign or delegate any of its rights
or
duties hereunder without the prior written consent of the Administrative Agent
and each
Lender, and any attempted assignment without such consent shall be null and
void.


SECTION 9.05. Expenses; Indemnity. (a) Each of Holdings and the Borrower
agrees to pay all out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation and administration of this Agreement and the
other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent or
any
Lender in connection with the enforcement or protection of its rights in
connection with
this Agreement and the other Loan Documents or in connection with the Loans made
hereunder, including the fees, charges and disbursements of counsel, including
local
counsel in each appropriate jurisdiction.


(b) Each of Holdings and the Borrower agrees to, jointly and severally,
indemnify the Administrative Agent, each Lender and each Related Party of any of
the
foregoing persons (each such person being called an “Indemnitee”) against, and
to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a
result of (i) the execution or delivery of this Agreement or any other Loan
Document or
any agreement or instrument contemplated thereby, the performance by the parties




--------------------------------------------------------------------------------



EXHIBIT D

thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds
of the Loans, (iii) any claim, litigation, investigation or proceeding relating
to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether
such matter is initiated by a third party or by the Borrower, any other Loan
Party or any
of their respective Affiliates), or (iv) any actual or alleged presence or
Release of
Hazardous Materials on any property currently or formerly owned or operated by
Holdings, the Borrower or any other Subsidiary, or any Environmental Liability
related in
any way to Holdings, the Borrower or the other Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses,
claims, damages, liabilities or related expenses are determined by a court of
competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the
gross negligence or willful misconduct of such Indemnitee.


(c) To the extent that Holdings or the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro Rata
Percentage (determined as of the time that the applicable unreimbursed expense
or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.


(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or
any agreement or instrument contemplated hereby, the Transactions, any Loan or
the use
of the proceeds thereof.


(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by
or on behalf of the Administrative Agent, the Collateral Agent or any Lender.
All
amounts due under this Section 9.05 shall be payable on written demand therefor.


SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness
at any time owing by such Lender to or for the credit or the account of Holdings
or the
Borrower against any of and all the obligations of Holdings or the Borrower now
or
hereafter existing under this Agreement and other Loan Documents held by such
Lender,
irrespective of whether or not such Lender shall have made any demand under this




--------------------------------------------------------------------------------



EXHIBIT D

Agreement or such other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 9.06 are in addition to
other
rights and remedies (including other rights of setoff) which such Lender may
have.


SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER
LOAN DOCUMENTS) AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION THEREWITH SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further
exercise thereof or the exercise of any other right or power. The rights and
remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any
other Loan Document or consent to any departure by the Borrower or any other
Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the
specific instance and for the purpose for which given. No notice or demand on
Holdings
or the Borrower in any case shall entitle Holdings or the Borrower to any other
or further
notice or demand in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof nor any other Loan
Document or any provision thereof may be waived, amended or modified except
pursuant
to an agreement or agreements in writing entered into by Holdings, the Borrower
and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the
principal amount of, or extend the maturity of or any scheduled principal
payment date or
date for the payment of any interest on any Loan, or waive or excuse any such
payment
or any part thereof, or decrease the rate of interest on any Loan, without the
prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this
Section or release one or more Subsidiary Guarantors representing all or
substantially all
of the value of the aggregate Guarantees provided by the Subsidiary Guarantors
or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) modify the protections afforded to an SPC pursuant to the
provisions of
Section 9.04(i) without the written consent of such SPC or (v) reduce the
percentage
contained in the definition of the term “Required Lenders” without the prior
written
consent of each Lender (it being understood that with the consent of the
Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in




--------------------------------------------------------------------------------



EXHIBIT D

the determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof); provided further that no such agreement shall
amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or
under any other Loan Document without the prior written consent of the
Administrative
Agent.


(c) The Administrative Agent and the Borrower may amend any Loan Document
to correct administrative or manifest errors or omissions, or to effect
administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment
shall become effective until the fifth Business Day after it has been posted to
the Lenders,
and then only if the Required Lenders have not objected in writing thereto
within such
five Business Day period.


SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable
law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges
that would have been payable in respect of such Loan but were not payable as a
result of
the operation of this Section 9.09 shall be cumulated and the interest and
Charges payable
to such Lender in respect of other Loans or periods shall be increased (but not
above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by
such Lender.


SECTION 9.10. Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter
hereof. Any other previous agreement among the parties with respect to the
subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Nothing
in this Agreement or in the other Loan Documents, expressed or implied, is
intended to
confer upon any person (other than the parties hereto and thereto, their
respective
successors and assigns permitted hereunder and, to the extent expressly
contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this
Agreement or the other Loan Documents.


SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO




--------------------------------------------------------------------------------



EXHIBIT D

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.11.


SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any
other jurisdiction). The parties shall endeavor in good-faith negotiations to
replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable
provisions.


SECTION 9.13. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute
an original but all of which when taken together shall constitute a single
contract, and
shall become effective as provided in Section 9.03. Delivery of an executed
signature
page to this Agreement by facsimile or other customary means of electronic
transmission
(e.g., “pdf”) shall be as effective as delivery of a manually signed counterpart
of this
Agreement.


SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in
interpreting, this Agreement.


SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of
the United States of America sitting in New York City, and any appellate court
from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect
of any such action or proceeding may be heard and determined in such New York
State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided
by law. Nothing in this Agreement shall affect any right that the Administrative
Agent,




--------------------------------------------------------------------------------



EXHIBIT D

the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding
relating to this Agreement or the other Loan Documents against Holdings, the
Borrower
or their respective properties in the courts of any jurisdiction.


(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such
action or proceeding in any such court.


(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect
the right of any party to this Agreement to serve process in any other manner
permitted
by law.


SECTION 9.16. Confidentiality. The Administrative Agent and each of the
Lenders agrees to maintain the confidentiality of the Information (as defined
below),
except that Information may be disclosed (a) to its and its Affiliates’
officers, directors,
employees and agents, including accountants, legal counsel and other advisors
(it being
understood that the persons to whom such disclosure is made will be informed of
the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the
extent required by applicable laws or regulations or by any subpoena or similar
legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan
Documents or (ii) any actual or prospective counterparty (or its advisors) to
any swap or
derivative transaction relating to Holdings or any Subsidiary or any of their
respective
obligations, (f) with the consent of the Borrower, (g) to the extent such
Information
becomes publicly available other than as a result of a breach of this Section
9.16, (h) to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and
monitoring of CUSIP numbers with respect to the revolving credit facility
provided
hereunder or (i) to market data collectors or providers of similar services,
providers to the
lending industry and other service providers to the Administrative Agent in
connection
with the administration and management of this Agreement and the other Loan
Documents. For the purposes of this Section, “Information” shall mean all
information
received from Holdings or the Borrower and related to Holdings or any
Subsidiary, or
their respective business, other than any such information that was available to
the
Administrative Agent or any Lender on a nonconfidential basis prior to its
disclosure by
Holdings or the Borrower; provided that, in the case of Information received
from




--------------------------------------------------------------------------------



EXHIBIT D

Holdings or the Borrower after the date hereof, such information is clearly
identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with
its obligation to do so if such person has exercised the same degree of care to
maintain
the confidentiality of such Information as such person would accord its own
confidential
information.


SECTION 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence
any remedial procedures, in each case with respect to any Collateral owned by
such Loan
Party, unless expressly provided for herein or in any other Loan Document,
without the
prior written consent of the Administrative Agent. The provisions of this
Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a
defense available to, any Loan Party.


SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies
Holdings and the Borrower that pursuant to the requirements of the USA PATRIOT
Act,
it is required to obtain, verify and record information that identifies Holdings
and the
Borrower, which information includes the name and address of Holdings and the
Borrower and other information that will allow such Lender or the Administrative
Agent,
as applicable, to identify Holdings and the Borrower in accordance with the USA
PATRIOT Act.
[Remainder of page intentionally left blank.]








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




--------------------------------------------------------------------------------



EXHIBIT D

DIAMOND RESORTS CORPORATION,
by
 
 
 
Name:
 
Title:



DIAMOND RESORTS INTERNATIONAL, INC.,
by
 
 
 
Name:
 
Title:

AKGI-ST. MAARTEN N.V.
CHESTNUT FARMS, LLC
CUMBERLAND GATE, LLC
DIAMOND RESORTS CALIFORNIA COLLECTION DEVELOPMENT, LLC
DIAMOND RESORTS CENTRALIZED SERVICES COMPANY
DIAMOND RESORTS CITRUS SHARE HOLDING, LLC
DIAMOND RESORTS CORAL SANDS DEVELOPMENT, LLC
DIAMOND RESORTS CYPRESS POINTE I DEVELOPMENT, LLC
DIAMOND RESORTS CYPRESS POINTE II DEVELOPMENT, LLC
DIAMOND RESORTS CYPRESS POINTE III DEVELOPMENT, LLC
DIAMOND RESORTS DAYTONA DEVELOPMENT, LLC
DIAMOND RESORTS DEVELOPER AND SALES HOLDING COMPANY




--------------------------------------------------------------------------------



EXHIBIT D

DIAMOND RESORTS DPM DEVELOPMENT LLC
DIAMOND RESORTS EPIC MORTGAGE HOLDINGS, LLC
DIAMOND RESORTS FALL CREEK DEVELOPMENT, LLC
DIAMOND RESORTS FINANCE HOLDING COMPANY
DIAMOND RESORTS FINANCIAL SERVICES, INC.
DIAMOND RESORTS GRAND BEACH I DEVELOPMENT, LLC
DIAMOND RESORTS GRAND BEACH II DEVELOPMENT, LLC
DIAMOND RESORTS GREENSPRINGS DEVELOPMENT, LLC
DIAMOND RESORTS HAWAII COLLECTION DEVELOPMENT, LLC
DIAMOND RESORTS HILTON HEAD DEVELOPMENT, LLC
DIAMOND RESORTS HOLDINGS, LLC
DIAMOND RESORTS INTERNATIONAL CLUB, INC.
DIAMOND RESORTS INTERNATIONAL MARKETING, INC.
DIAMOND RESORTS INTERNATIONAL MARKETING MEXICO, LLC
DIAMOND RESORTS LAS VEGAS DEVELOPMENT, LLC
DIAMOND RESORTS MANAGEMENT & EXCHANGE HOLDING COMPANY
DIAMOND RESORTS MANAGEMENT, INC.
DIAMOND RESORTS MGV DEVELOPMENT LLC
DIAMOND RESORTS MORTGAGE HOLDINGS, LLC
DIAMOND RESORTS MYSTIC DUNES DEVELOPMENT, LLC
DIAMOND RESORTS PALM SPRINGS DEVELOPMENT, LLC
DIAMOND RESORTS POCO DIABLO DEVELOPMENT, LLC
DIAMOND RESORTS POIPU DEVELOPMENT, LLC
DIAMOND RESORTS POLO DEVELOPMENT, LLC
DIAMOND RESORTS PORT ROYAL DEVELOPMENT, LLC
DIAMOND RESORTS POWHATAN DEVELOPMENT, LLC
DIAMOND RESORTS RESIDUAL ASSETS DEVELOPMENT, LLC
DIAMOND RESORTS RESIDUAL ASSETS FINANCE, LLC
DIAMOND RESORTS RESIDUAL ASSETS M&E, LLC
DIAMOND RESORTS RIDGE ON SEDONA DEVELOPMENT, LLC
DIAMOND RESORTS RIDGE POINTE DEVELOPMENT, LLC
DIAMOND RESORTS SAN LUIS BAY DEVELOPMENT, LLC
DIAMOND RESORTS SANTA FE DEVELOPMENT, LLC
DIAMOND RESORTS SCOTTSDALE DEVELOPMENT, LLC
DIAMOND RESORTS SEDONA SPRINGS DEVELOPMENT, LLC
DIAMOND RESORTS SEDONA SUMMIT DEVELOPMENT, LLC
DIAMOND RESORTS ST. CROIX DEVELOPMENT, LLC
DIAMOND RESORTS STEAMBOAT DEVELOPMENT, LLC
DIAMOND RESORTS TAHOE BEACH & SKI DEVELOPMENT, LLC
DIAMOND RESORTS TETON CLUB DEVELOPMENT, LLC
DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC
DIAMOND RESORTS VILLA MIRAGE DEVELOPMENT, LLC
DIAMOND RESORTS VILLAS OF SEDONA DEVELOPMENT, LLC
DIAMOND RESORTS WEST MAUI DEVELOPMENT, LLC
FOSTER SHORES, LLC
GEORGE ACQUISITION SUBSIDIARY, INC.
GINGER CREEK, LLC
GRAND ESCAPES, LLC
INTERNATIONAL TIMESHARES MARKETING, LLC
LAKE TAHOE RESORT PARTNERS, LLC
MAZATLAN DEVELOPMENT INC.
MMG DEVELOPMENT CORP.
POIPU RESORT PARTNERS, L.P.
RESORT MANAGEMENT INTERNATIONAL, INC.
RESORTS DEVELOPMENT INTERNATIONAL, INC.
WALSHAM LAKE, LLC
WEST MAUI RESORT PARTNERS, L.P.




--------------------------------------------------------------------------------



EXHIBIT D

CRESCENT ONE, LLC
ISLAND ONE, INC.
ISLAND ONE RESORTS MANAGEMENT CORPORATION
GALAXY EXCHANGE COMPANY
NAVIGO VACATION CLUB, INC.




 
By:
 
 
Name:
 
Title:
 
 
 
Acting on behalf of each of the Subsidiary







--------------------------------------------------------------------------------



EXHIBIT D

Schedule I to the
Security Agreement


SUBSIDIARY GRANTORS
Entity Name
Jurisdiction
of
Organization
1.    AKGI-St. Maarten N.V.
DE
2.    Chestnut Farms, LLC
NV
3.    Cumberland Gate, LLC
DE
4.    Diamond Resorts California Collection Development, LLC
DE
5.    Diamond Resorts Centralized Services Company
DE
 
6.    Diamond Resorts Citrus Share Holding, LLC
DE
7.    Diamond Resorts Coral Sands Development, LLC
DE
 
8.    Diamond Resorts Cypress Pointe I Development, LLC
DE
 
9.    Diamond Resorts Cypress Pointe II Development, LLC
DE
 
10.    Diamond Resorts Cypress Pointe III Development, LLC
DE
 
11.    Diamond Resorts Daytona Development, LLC
DE
 
12.    Diamond Resorts Developer and Sales Holding Company
DE
 
13.    Diamond Resorts DPM Development LLC
NV
 
14.    Diamond Resorts Epic Mortgage Holdings, LLC
DE
15.    Diamond Resorts Fall Creek Development, LLC
DE
16.    Diamond Resorts Finance Holding Company
DE
17.    Diamond Resorts Financial Services, Inc.
NV
18.    Diamond Resorts Grand Beach I Development, LLC
DE
19.    Diamond Resorts Grand Beach II Development, LLC
DE
20.    Diamond Resorts Greensprings Development, LLC
DE
21.    Diamond Resorts Hawaii Collection Development, LLC
DE
22.    Diamond Resorts Hilton Head Development, LLC
DE
23.    Diamond Resorts Holdings, LLC
24.    Diamond Resorts International Club, Inc.
NV
FL
25.    Diamond Resorts International Marketing, Inc.
CA
26.    Diamond Resorts International Marketing Mexico, LLC
NV
27.    Diamond Resorts Las Vegas Development, LLC
DE
28.    Diamond Resorts Management & Exchange Holding Company
DE





--------------------------------------------------------------------------------



EXHIBIT D

Entity Name
Jurisdiction
of
Organization
29.    Diamond Resorts Management, Inc.
AZ
30.    Diamond Resorts MGV Development LLC
NV
31.    Diamond Resorts Mortgage Holdings, LLC
DE
32.    Diamond Resorts Mystic Dunes Development, LLC
NV
33.    Diamond Resorts Palm Springs Development, LLC
DE
34.    Diamond Resorts Poco Diablo Development, LLC
DE
35.    Diamond Resorts Poipu Development, LLC
DE
36.    Diamond Resorts Polo Development, LLC
NV
37.    Diamond Resorts Port Royal Development, LLC
DE
38.    Diamond Resorts Powhatan Development, LLC
DE
39.    Diamond Resorts Residual Assets Development, LLC
DE
40.    Diamond Resorts Residual Assets Finance, LLC
DE
41.    Diamond Resorts Residual Assets M&E, LLC
DE
42.    Diamond Resorts Ridge on Sedona Development, LLC
DE
43.    Diamond Resorts Ridge Pointe Development, LLC
DE
44.    Diamond Resorts San Luis Bay Development, LLC
DE
45.    Diamond Resorts Santa Fe Development, LLC
DE
46.    Diamond Resorts Scottsdale Development, LLC
DE
47.    Diamond Resorts Sedona Springs Development, LLC
DE
48.    Diamond Resorts Sedona Summit Development, LLC
DE
49.    Diamond Resorts St. Croix Development, LLC
DE
50.    Diamond Resorts Steamboat Development, LLC
DE
51.    Diamond Resorts Tahoe Beach & Ski Development, LLC
DE
52.    Diamond Resorts Teton Club Development, LLC
NV
53.    Diamond Resorts U.S. Collection Development, LLC
DE
54.    Diamond Resorts Villa Mirage Development, LLC
DE
55.    Diamond Resorts Villas of Sedona Development, LLC
DE
56.    Diamond Resorts West Maui Development, LLC
DE
57.    Foster Shores, LLC
MO
58.    George Acquisition Subsidiary, Inc.
NV
59.    Ginger Creek, LLC
DE
60.    Grand Escapes, LLC
DE
61.    International Timeshares Marketing, LLC
DE





--------------------------------------------------------------------------------



EXHIBIT D

Entity Name
Jurisdiction
of
Organization
62.    Lake Tahoe Resort Partners, LLC
CA
63.    Mazatlan Development Inc.
WA
64.    MMG Development Corp.
FL
65.    Poipu Resort Partners, L.P.
HI
66.    Resort Management International, Inc.
CA
67.    Resorts Development International, Inc.
NV
68.    Walsham Lake, LLC
MO
69.    West Maui Resort Partners, L.P.
DE
70.    Crescent One, LLC
FL
71.    Island One, Inc.
FL
72.    Island One Resorts Management Corporation
FL
73.    Galaxy Exchange Company
FL
74.    Navigo Vacation Club, Inc.
FL







--------------------------------------------------------------------------------



EXHIBIT D

PLEDGED EQUITY INTERESTS
CERTIFICATED INTERESTS
 
Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
 
1.    AKGI-St. Maarten N.V.
DE
Diamond Resorts Corporation
100%
6,000 Common
2
 
2.    Diamond Resorts International Club, Inc.
FL
Diamond Resorts Management & Exchange Holding Company
100%
1,000 Common
4
 
3.    George Acquisition Subsidiary, Inc.
NV
Diamond Resorts Corporation
100%
1,000 Common


2
 
4.    Mazatlan Development Inc.
WA
Diamond Resorts Developer and Sales Holding Company
100%
1,000 Common


7
 
5.    MMG Development Corp.
FL
Diamond Resorts Developer and Sales Holding Company
100%
1,000 Common


11
 
6.    Resort Management International, Inc.
CA
Diamond Resorts Management & Exchange Holding Company
100%
1,000 Common


7
 
7.    Diamond Resorts International Marketing, Inc.
CA
Diamond Resorts Developer and Sales Holding Company
100%
2,000 Common
7
 
8.    Resorts Development International, Inc.
NV
Diamond Resorts Residual Assets Development, LLC
100%
100 Common
8
 
9.    Diamond Resorts Centralized Services Company
DE
Diamond Resorts Corporation
100%
100 Common
2
 
10.    Diamond Resorts Developer and Sales Holding Company
DE
Diamond Resorts Corporation
100%
100 Common
M-4
 
11.    Diamond Resorts Finance Holding Company
DE
Diamond Resorts Corporation
100%
100 Common
2





--------------------------------------------------------------------------------



EXHIBIT D

 
Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
 
12.    Diamond Resorts Financial Services, Inc.
NV
Diamond Resorts Finance Holding Company
100%
100 Common
3
 
13.    Diamond Resorts Management & Exchange Holding Company
DE
Diamond Resorts Corporation
100%
100 Common
2
 
14.    Diamond Resorts Management, Inc.
AZ
Diamond Resorts Management & Exchange Holding Company
100%
1,000 Common
5
 
15.    Diamond Resorts Corporation
MD
Diamond Resorts Holdings, LLC
100%
100 Common
1
 
16.    Diamond Resorts Europe (Holdings) Ltd.
England & Wales
Diamond Resorts Corporation
100%
32,339,637 Ordinary
6
 
17.    Island One Resorts Management Corporation
FL
Island One, Inc.
100%
5,000,000 Common
1
 
18.    Island One, Inc.
FL
Diamond Resorts Corporation
100%
1,000,000 Common
1
19.    Galaxy Exchange Company
FL
Island One Resorts Management Corporation
100%
2,000 Common
1
 
20.    Navigo Vacation Club, Inc.
FL
Island One Resorts Management Corporation
100%
5,000,000 Common
1
 





--------------------------------------------------------------------------------



EXHIBIT D



NON-CERTIFICATED INTERESTS
Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
21.    Chestnut Farms, LLC
NV
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
22.    Cumberland Gate, LLC
DE
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
23.    Diamond Resorts California Collection Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
24.    Diamond Resorts Hawaii Collection Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
25.    Diamond Resorts Holdings, LLC
NV
Diamond Resort International, Inc.
100%
100% membership interest
Non-certificated
26.    Diamond Resorts U.S. Collection Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
27.    Grand Escapes, LLC
DE
Diamond Resorts Management & Exchange Holding Company
100%
100% membership interest
Non-certificated
28.    International Timeshares Marketing LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
29.    Lake Tahoe Resort Partners, LLC
CA
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------



EXHIBIT D

Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
30.    Poipu Resort Partners, L.P.
HI
GP: Diamond Resorts Poipu Development, LLC
LP: Diamond Resorts Developer and Sales Holding Company
1.0%
 
99%
1% General Partner Interest; 99% Limited Partner Interest
Non-certificated
31.    Diamond Resorts Citrus Share Holding, LLC
DE
Diamond Resorts Corporation
100%
100% membership interest
Non-certificated
32.    Diamond Resorts Coral Sands Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
33.    Diamond Resorts Cypress Pointe I Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
34.    Diamond Resorts Cypress Pointe II Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
35.    Diamond Resorts Cypress Pointe III Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
36.    Diamond Resorts Daytona Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
37.    Diamond Resorts DPM Development LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
38.    Diamond Resorts Epic Mortgage Holdings, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
39.    Diamond Resorts Fall Creek Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------



EXHIBIT D

Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
40.    Diamond Resorts Grand Beach I Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
41.    Diamond Resorts Grand Beach II Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
42.    Diamond Resorts Greensprings Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
43.    Diamond Resorts Hilton Head Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
44.    Diamond Resorts MGV Development LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
45.    Diamond Resorts International Marketing Mexico, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
46.    Diamond Resorts Poipu Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
47.    Diamond Resorts Las Vegas Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
48.    Diamond Resorts Mortgage Holdings, LLC
DE
Diamond Resorts Finance Holding Company
Diamond Resorts Financial Services, Inc.
98%


2%
98% membership interest


2% membership interest
Non-certificated





--------------------------------------------------------------------------------



EXHIBIT D

Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
49.    Diamond Resorts Mystic Dunes Development, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
50.    Diamond Resorts Palm Springs Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
51.    Diamond Resorts Poco Diablo Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
52.    Diamond Resorts Polo Development, LLC
NV
Diamond Resorts Holdings, LLC
Diamond Resorts Las Vegas Development, LLC
95%


 5%
95% membership interest


5% membership interest
Non-certificated
53.    Diamond Resorts Port Royal Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
54.    Diamond Resorts Powhatan Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
55.    Diamond Resorts Residual Assets Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
56.    Diamond Resorts Residual Assets Finance, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
57.    Diamond Resorts Residual Assets M&E, LLC
DE
Diamond Resorts Management & Exchange Holding Company
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------



EXHIBIT D

Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
58.    Diamond Resorts Ridge on Sedona Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
59.    Diamond Resorts Ridge Pointe Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
60.    Diamond Resorts San Luis Bay Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
61.    Diamond Resorts Santa Fe Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
62.    Diamond Resorts Scottsdale Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
63.    Diamond Resorts Sedona Springs Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
64.    Diamond Resorts Sedona Summit Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
65.    Diamond Resorts St. Croix Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
66.    Diamond Resorts Steamboat Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
67.    Diamond Resorts Tahoe Beach & Ski Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
68.    Diamond Resorts Teton Club Development, LLC
NV
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated





--------------------------------------------------------------------------------



EXHIBIT D

Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
69.    Diamond Resorts Villa Mirage Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
70.    Diamond Resorts Villas of Sedona Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
71.    Diamond Resorts West Maui Development, LLC
DE
Diamond Resorts Developer and Sales Holding Company
100%
100% membership interest
Non-certificated
72.    West Maui Resort Partners, L.P.
DE
GP: Diamond Resorts West Maui Development, LLC;
LP: Diamond Resorts Developer and Sales Holding Company
1.0%
99%
1% General Partner Interest;


99% Limited Partner Interest
Non-certificated
73.    Foster Shores, LLC
MO
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
74.    Ginger Creek, LLC
DE
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
75.    Walsham Lake, LLC
MO
Potter's Mill, Inc.
100%
100% membership interest
Non-certificated
76.    Crescent One, LLC
FL
Diamond Resorts Corporation
100%
100% membership interest
Non-certificated



SPECIAL PURPOSE SECURITIZATION ENTITIES




--------------------------------------------------------------------------------



EXHIBIT D

Issuer
Jurisdiction of Organization/Formation
Registered
Owner
Percentage
of Equity Interests
Number and
Class of
Equity Interest
Number of
Certificate
1.    DRI Quorum 2010, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
2.    Diamond Resorts Seller 2009-1, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
3.    Diamond Resorts Owner Trust 2009-1
DE
Diamond Resorts Seller 2009-1, LLC
100%
100% membership interest
Non-certificated
4.    Diamond Resorts Seller 2011-1, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
5.    Diamond Resorts Owner Trust 2011-1
DE
Diamond Resorts Seller 2011-1, LLC
100%
100% membership interest
Non-certificated
6.    Diamond Resorts Seller 2013-1, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
7.    Diamond Resorts Owner Trust 2013-1
DE
Diamond Resorts Seller 2013-1, LLC
100%
100% membership interest
Non-certificated
8.    Diamond Resorts Depositor 2008, LLC
DE
Diamond Resorts Finance Holding Company
100%
100% membership interest
Non-certificated
9.    Diamond Resorts Issuer 2008, LLC
DE
Diamond Resorts Depositor 2008, LLC
100%
100% membership interest
Non-certificated
10.    IOI Funding I, LLC
FL
Island One, Inc.
100%
100% membership interest
Non-certificated
11.    IOI Funding II, LLC
FL
Island One, Inc.
100%
100% membership interest
Non-certificated







--------------------------------------------------------------------------------



EXHIBIT D

PLEDGED DEBT SECURITIES
Issuer
Creditor
Principal Amount
Outstanding Amount
Date of Note
Maturity Date
Diamond Resorts Europe (Holding) Ltd.
Diamond Resorts Corporation
£33 million (term)
£33 million
Amended and Restated 3/5/2007 and amended 12/1/2008
12/16/2014
Diamond Resorts Europe (Holding) Ltd.
Diamond Resorts Corporation
£16 million (revolving)
£16 million
1/13/2012
12/16/2014
ILX Acquisition, Inc.
Diamond Resorts Corporation
$3.7 million
$3.7 million
Amended and Restated 3/5/2007 and amended 12/1/2008
8/31/2015







--------------------------------------------------------------------------------



EXHIBIT D

Schedule III to the
Security Agreement




EXCLUDED EQUITY INTERESTS


FLRX, Inc., a Washington corporation, and its Subsidiaries






--------------------------------------------------------------------------------



EXHIBIT D

Schedule IV to the
Security Agreement


RESORTS


Name of Resort
Location of Sales1,2, 3
Point Based Resort?
If Points Based, Owner of Real Property Rights
Bent Creek Golf Village
Sevier County, Tennessee;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Cypress Pointe
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Daytona Beach Regency
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Desert Paradise
Clark County, NV; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Grand Beach I
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Grand Beach II
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Greensprings Vacation Resort
James City County, VA; DRUSC locations
Yes
First American Trust, FSB, as Trustee
The Historic Powhatan Resort
James City County, VA; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Island Links
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Kaanapali Beach Club
Maui, HI; DRHC locations
Yes
First American Trust, FSB, as Trustee
Lake Tahoe Vacation Resort
El Dorado County, CA; DRUSC and DRCC locations
Yes
First American Trust, FSB, as Trustee
London Bridge Resort
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Marquis Villas Resort
No sales at this time
No
N/A
The Point at Poipu
Kauai, HI; also permitted in Nevada and Texas; DRHC locations
Yes
First American Trust, FSB, as Trustee
Polo Towers Suites
Clark County, Nevada; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Polynesian Isles
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
The Ridge on Sedona Golf
Yavapai County, AZ; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Ridge Pointe
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Royal Dunes at Port Royal
No sales at this time
No
N/A





--------------------------------------------------------------------------------



EXHIBIT D

Name of Resort
Location of Sales1,2, 3
Point Based Resort?
If Points Based, Owner of Real Property Rights
San Luis Bay Inn
San Luis Obispo County, CA;
DRUSC and DRCC locations


Yes
First American Trust, FSB, as Trustee
Scottsdale Links Resort
Maricopa County, AZ; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Scottsdale Villa Mirage
Maricopa County, AZ; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Sedona Springs
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Sedona Summit
Yavapai County, AZ; DRUSC and DRHC locations
Yes
First American Trust, FSB, as Trustee
The Suites at Fall Creek
Taney County, MO; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Tahoe Beach & Ski Club
No on-site sales; DRCC locations
Yes
First American Trust, FSB, as Trustee
Villas at Poco Diablo
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Villas at Polo Towers
Clark County, NV; DRUSC and DRHC locations
Yes


First American Trust, FSB, as Trustee
Villas de Santa Fe
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Villas of Sedona
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Teton Club
No sales at this time
No
N/A
Bryan’s Spanish Cove
No sales at this time
No
N/A
Charter Club Resort of Naples Bay
No sales at this time
No
N/A
The Cove on Ormond Beach
Orange County, FL ; DRUSC locations
No
N/A
Cove II on Ormond Beach
No sales at this time
No
N/A
Liki Tiki Village I
Orange County, FL ;
DRUSC locations
No
N/A
Liki Tiki Village II
 No sales at this time
No
N/A
Orbit One Vacation Villas
No sales at this time
No
N/A
Parkway International Resort
No sales at this time
No
N/A
Crescent Resort One South Beach
No sales at this time
No
N/A
Barefoot’n Resorts
No sales at this time
No
N/A





--------------------------------------------------------------------------------



EXHIBIT D

1 Diamond Resorts U.S. Collection (“DRUSC”) memberships are currently sold at
sales centers located in the following states: Arizona, California, Florida,
Missouri, Nevada, Tennessee, and Virginia (collectively referred to as “DRUSC
locations”). DRUSC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alabama,
Alaska, Arkansas, Arizona, California, Colorado, District of Columbia, Florida,
Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Missouri, Nevada, New Jersey, New Mexico,
North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South
Carolina, Tennessee, Texas, Utah, Virginia, Vermont, Washington, Wisconsin, and
Wyoming.
2 Diamond Resorts Hawaii Collection (“DRHC”) memberships are currently sold at
sales centers located in the following states: Hawaii (collectively referred to
as “DRHC locations”). DRHC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Georgia, Hawaii, Kansas, Michigan, Nevada, North Carolina,
Texas, Vermont, Wisconsin, and Wyoming.
3 Diamond Resorts California Collection (“DRCC”) memberships are currently sold
at sales centers located in the following states: California (collectively
referred to as “DRCC locations”). DRCC is registered, or exempt from
registration or other regulations, to market or sell memberships in the
following states: Alaska, California, Georgia, Kansas, Michigan, North Carolina,
Vermont, Washington, Wisconsin and Wyoming.


Schedule V to the
Security Agreement
COPYRIGHTS OWNED BY BORROWER AND SUBSIDIARY GRANTORS
U.S. Copyright Registrations
Title
Reg. No.
Author
 
 
 
NONE
 
 
 
 
 



Pending U.S. Copyright Applications for Registration
Title
Author
Class
Date Filed
 
 
 
 
NONE
 
 
 
 
 
 
 



Non-U.S. Copyright Registrations
Country
Title
Reg. No.
Author
 
 
 
 
NONE
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT D

Non-U.S. Pending Copyright Applications for Registration
Country
Title
Author
Class
Date Filed
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT D

COPYRIGHTS OWNED BY HOLDINGS
U.S. Copyright Registrations
Title
Reg. No.
Author
 
 
 
NONE
 
 
 
 
 



Pending U.S. Copyright Applications for Registration
Title
Author
Class
Date Filed
 
 
 
 
NONE
 
 
 
 
 
 
 



Non-U.S. Copyright Registrations
Country
Title
Reg. No.
Author
 
 
 
 
NONE
 
 
 
 
 
 
 



Non-U.S. Pending Copyright Applications for Registration
Country
Title
Author
Class
Date Filed
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT D

PATENTS OWNED BY BORROWER AND SUBSIDIARY GRANTORS


U.S. Patents
Patent No.
Issue Date
 
 
NONE
 
 
 



U.S. Patent Applications
Patent Application No.
Filing Date
 
 
NONE
 
 
 



Non-U.S. Patents
Country
Issue Date
Patent No.
 
 
 
NONE
 
 
 
 
 



Non-U.S. Patent Applications
Country
Filing Date
Patent Application No.
 
 
 
NONE
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT D

PATENTS OWNED BY HOLDINGS


U.S. Patents
Patent No.
Issue Date
 
 
NONE
 
 
 



U.S. Patent Applications
Patent Application No.
Filing Date
 
 
NONE
 
 
 



Non-U.S. Patents
Country
Issue Date
Patent No.
 
 
 
NONE
 
 
 
 
 



Non-U.S. Patent Applications
Country
Filing Date
Patent Application No.
 
 
 
NONE
 
 
 
 
 





--------------------------------------------------------------------------------



EXHIBIT D

TRADEMARK/TRADE NAMES OWNED BY BORROWER AND SUBSIDIARY GRANTORS
U.S. Trademark Registrations
Owner Entity
Mark
Reg. Date
Reg. No.
Diamond Resorts Holdings, LLC
Diamond Resorts International(Class 36)
02/27/2001
2432190
Diamond Resorts Holdings, LLC
Polo Towers
12/08/1998
2207804
Diamond Resorts Holdings, LLC
Diamond Resorts International (Class 43)
12/05/2000
2411329
Diamond Resorts Holdings, LLC
D and design (Classes 36 and 43)
06/02/2009
3633049
Diamond Resorts Holdings, LLC
Relaxation …Simplified (Classes 36 and 43)
04/07/2009
3604216
Diamond Resorts Holdings, LLC
3 Arches Design (Miscellaneous Design) (Classes 36 and 43)
09/08/2009


3681417
Diamond Resorts Holdings, LLC
Diamond Resorts
02/09/2010
3746815
Diamond Resorts Holdings, LLC
DRIVEN
04/27/2010
3780598
Diamond Resorts Holdings, LLC
Diamond Resorts International (Class 16)
05/04/2010
3784735
Diamond Resorts Holdings, LLC
D Composite Logo (Classes 36 and 43)
05/04/2010
3784823
Diamond Resorts Holdings, LLC
THE Club
01/20/2009
3566128
Diamond Resorts Holdings, LLC
The Maui Pizza Company
06/22/2010
3808531
Diamond Resorts Holdings, LLC
Simplicity. Choice. Comfort
05/11/2010
3786963
Diamond Resorts Holdings, LLC
The Meaning of Yes (Classes 36 and 43)
07/06/2010
3815737
Diamond Resorts Holdings, LLC
Discover the Meaning of Aloha
11/16/2010
3877116
Diamond Resorts Holdings, LLC
Maui Pizza Company
03/19/2013
4305509
Diamond Resorts Holdings, LLC
Four C’s Hospitality Systems
12/18/2012
4261678
Diamond Resorts Holdings, LLC
Share The Diamond Difference
02/21/2012
4101489
Diamond Resorts Holdings, LLC
Travelscapes
03/13/2012
4113118
Diamond Resorts Holdings, LLC
Perfectly Cut Events
09/25/2012
4214978
Diamond Resorts Holdings, LLC
Perfectly Cut Events
09/25/2012
4214980
Diamond Resorts Holdings, LLC
Simply…Paradise
02/22/2011
3,923,849
Diamond Resorts Holdings, LLC
Diamond Loyalty
12/06/2011
4,067,822



U.S. Trademark Applications




--------------------------------------------------------------------------------



EXHIBIT D

Applicant Entity
Mark
Filing Date
Application No.
Diamond Resorts Holdings, LLC
Discover the Diamond Difference
04/08/2010
85009818
Diamond Resorts Holdings, LLC
The Creature Club
05/04/2010
85030173
Diamond Resorts Holdings, LLC
Be Unique
09/2/2011
85/387,088
Diamond Resorts Holdings, LLC
SJC Fashion Stefano Jiuseppi Carrera
10/13/2011
85/414,188
Diamond Resorts Holdings, LLC
Diamond Resorts International
10/13/2011
85/446,890
Diamond Resorts Holdings, LLC
D and Design
02/05/2013
85/446,882
Diamond Resorts Holdings, LLC
Diamond Dream
04/08/2010
85/841,081



State Trademark Registrations
State
Mark
Reg. Date
Reg. No.
 
 
 
 
Arizona
Krazy Kyote (Class 16)
8/25/2020
44270
Arizona
Krazy Kyote (Class 18)
8/25/2020
44271
Arizona
Krazy Kyote (Class 20)
8/25/2020
44272
Arizona
Krazy Kyote (Class 25)
8/25/2020
44273
Arizona
Krazy Kyote (Class 28)
8/25/2020
44274
Arizona
Krazy Kyote (Class 30)
8/25/2020
44275
Arizona
Krazy Kyote (Class 32)
8/25/2020
44276
Arizona
Krazy Kyote (Class 35)
8/25/2020
44277
Arizona
Krazy Kyote (Class 36)
8/25/2020
44278
Arizona
Krazy Kyote (Class 39)
8/25/2020
44279
Arizona
Krazy Kyote (Class 42)
8/25/2020
44280
Arizona
Krazy Kyote (Class 43)
8/25/2020
44281
 
 
 
 
*Owner entity for all of the above trademark registrations is Diamond Resorts
International Marketing, Inc.



Non-U.S. Trademark Registrations
Country
Mark
Reg. Date
Reg. No.
Belgium
Diamond Resorts
07/22/2008
6139463
CTM (European Community)
Diamond Resorts International
12/04/2008
6550487
CTM (European Community)
Diamond Resorts
02/22/2010
8507808
Canada
Diamond Resorts International
05/20/2010
TMA767565





--------------------------------------------------------------------------------



EXHIBIT D

Australia
Diamond Resorts International
07/20/2012
1456094
Australia
D And Design
07/20/2012
1456095
Bermuda
D And Design
12/21/2012
51293
Bermuda
Diamond Resorts International
12/21/2012
51291
Bermuda
Diamond Resorts International
12/21/2012
51290
Bermuda
D And Design
12/21/2012
51292
Community Trademark
Creature Club
01/24/2011
9310749
Community Trademark
D & Design
01/24/2011
9310582
Community Trademark
Diamond Difference
01/24/2011
9310301
Community Trademark
Diamond Experience Ambassador
01/24/2011
9310509
Community Trademark
Diamond Service Excellence
01/24/2011
9310426
Community Trademark
Discover the Diamond Difference
01/24/2011
9310376
Community Trademark
The Diamond Advantage
01/24/2011
9310251
Community Trademark
The Diamond Way
01/24/2011
9310632
Community Trademark
The Maui Pizza Co.
12/28/2010
9310673
Community Trademark
The Meaning of Yes & D Design
02/04/2011
9333931
Community Trademark
Driven & D Design
02/04/2011
9333981
Community Trademark
Simply…Paradise & D Design
02/04/2011
9333832
Community Trademark
Relaxation…Simplified & D Design
02/04/2011
9333477
Community Trademark
Simplicity, Choice, Comfort & D Design
02/04/2011
9333782
Community Trademark
Say Yes To the Guest & D Design
02/04/2011
9334021
Community Trademark
Diamond Resorts International
04/18/2012
10368751
Community Trademark
D & Design
04/18/2012
10368777
Costa Rica
D And Design
04/12/2012
217437
Costa Rica
D And Design
04/12/2012
217438
France
The Club
12/24/2010
103756309
Italy
The Club
02/25/2011
1424619
Jamaica
Diamond Resorts International
07/03/2012
59318
Jamaica
D and Design
07/03/2012
59319
Japan
Diamond Resorts International
07/06/2012
5506173
Japan
D & Design
07/06/2012
5506174
Mexico
D and Design
05/22/2012
1286932





--------------------------------------------------------------------------------



EXHIBIT D

Mexico
Diamond Resorts International
05/16/2012
1285735
Mexico
Diamond Resorts International
05/23/2012
1287141
Mexico
D And Design
05/22/2012
1286931
Morocco
Diamond Resorts International
12/17/2011
141646
Morocco
D And Design
12/17/2011
141647
Norway
Diamond Resorts International
03/28/2012
264710
Norway
D and Design
07/06/2012
266302
Portugal
The Club
10/25/2010
470019
Saint Maarten
D and Design
04/10/2012
13859
Saint Maarten
Diamond Resorts International
04/10/2012
13860
South Korea
Diamond Resorts International
01/11/2013
41-0249052
South Korea
D and Design
01/11/2013
41-0249051
Spain
The Club
12/23/2010
2942561
St. Kitts-Nevis
Diamond Resorts International
12/06/2011
2011/0412S
St. Kitts-Nevis
D and Design
12/06/2011
2011/0413S
Turkey
Diamond Resorts International
03/06/2013
2011/119048
Turkey
D and Design
02/12/2013
2011/119084

* Owner entity for all the above trademark registrations is Diamond Resorts
Holdings, LLC.


Non-U.S. Trademark Applications
Country
Mark
Application Date
Application No.
Antigua & Barbado
Diamond Resorts International
01/31/2012
35/2012
Antigua & Barbado
D & Design
01/31/2012
32/2012
Argentina
D And Design
11/25/2011
3131418
Argentina
Diamond Resorts International
11/25/2011
3131421
Argentina
Diamond Resorts International
11/25/2011
3131419
Argentina
D And Design
11/25/2011
313416
Bahamas
D And Design
02/09/2012
35533
Bahamas
Diamond Resorts International
02/13/2012
35540





--------------------------------------------------------------------------------



EXHIBIT D

Bahamas
Diamond Resorts International
02/13/2012
35541
Bahamas
D And Design
02/09/2012
35532
Barbados
D And Design
11/25/2011
81/28866
Barbados
Diamond Resorts International
11/25/2011
81/28864
Barbados
Diamond Resorts International
11/25/2011
81/28863
Barbados
D And Design
11/25/2011
81/28865
Brazil
D And Design
12/07/2011
831277777
Brazil
D And Design
12/07/2011
831277785
Brazil
Diamond Resorts International
03/13/2012
831277807
Brazil
Diamond Resorts International
12/07/2011
831277726
Brazil
Diamond Resorts International
12/07/2011
831277793
Brazil
D And Design
12/07/2011
831277750
Canada
Diamond Resorts
International
10/25/2011
1549141
Canada
D & Design
10/25/2011
1549143
Chile
Diamond Resorts International
01/11/2012
988297
Chile
D And Design
01/11/2012
988295
China P.R.
D And Design
12/01/2011
10256764
China P.R.
Diamonds Resorts International
12/01/2011
10256761
China P.R.
Diamonds Resorts International
03/14/2012
10256762
China P.R.
D And Design
12/01/2011
10256765
Costa Rica
Diamond Resorts International
11/29/2011
2011-11781
Costa Rica
Diamond Resorts International
11/29/2011
2011-11780
CTM (European Community)
THE Club
02/12/2009
7598451
Dominican Republic
Diamond Resorts International
01/06/2012
2012-491
Dominican Republic
D And Design
01/06/2012
2012-490
India
Diamond Resorts International
12/23/2011
2255480
India
D And Design
12/23/2011
2255479
Indonesia
Diamond Resorts International
11/24/2011
J00.2011.047872
Indonesia
D And Design
11/24/2011
J00.2011.047875
Malaysia
D And Design
12/06/2011
2011021403





--------------------------------------------------------------------------------



EXHIBIT D

Malaysia
Diamond Resorts International
12/06/2011
2011021401
Malaysia
Diamond Resorts International
12/06/2011
2011021400
Malaysia
D And Design
12/06/2011
2011021402
Mexico
The Club
07/24/2012
1294357
Mexico
The Club
07/24/2012
1294358
Mexico
The Club At Diamond Resorts International
03/11/2013
1356248
Mexico
The Club At Diamond Resorts International
03/11/2013
1356249
Panama
D and Design
10/25/2011
205743
Panama
Diamond Resorts International
10/25/2011
205736
Panama
Diamond Resorts International
10/25/2011
205745
Panama
D And Design
10/25/2011
205746
South Africa
D And Design
12/05/2011
2011/31170
South Africa
Diamond Resorts International
12/05/2011
2011/31172
South Africa
Diamond Resorts International
12/05/2011
2011/31171
South Africa
D And Design
12/05/2011
2011/31169
Thailand
D And Design
12/02/2011
828000
Thailand
Diamond Resorts International
12/02/2011
827998
Thailand
Diamond Resorts International
12/02/2011
827997
Thailand
D And Design
12/02/2011
827999
Uruguay
Diamond Resorts International
11/26/2011
429845
Uruguay
D And Design
11/26/2011
429844

* Owner entity for all the above trademark applications is Diamond Resorts
Holdings, LLC.
Trade Names




--------------------------------------------------------------------------------



EXHIBIT D

Owner Entity
Country Where Used
Trade Names
These trade names are active and currently in use.
MMG Development Corporation
United States, Tennessee
Bent Creek Golf Course – Expires 02/09/2014
West Maui Resort Partners, LLP
United States, Hawaii
Activity Warehouse – Expires 08/22/2016
Diamond Resorts Corporation
United States, Nevada
Diamond Resorts International – Expires 12/31/2014
Diamond Resorts International Club, Inc.
Unites States, Florida
THE Club – Expires 06/20/2018
Diamond Resorts International Marketing, Inc.
United States, Arizona
Arizona Tourism Center – Expires 06/19/2016
Diamond Resorts International Marketing, Inc.
United States, Arizona
Kyote Krazy Activities and Tours – Expires 03/03/2016
Diamond Resorts International Marketing, Inc.
United States, Nevada
Activity Warehouse – Expires 12/31/2015





--------------------------------------------------------------------------------



EXHIBIT D

TRADEMARK/TRADE NAMES OWNED BY HOLDINGS
U.S. Trademark Registrations
None.
U.S. Trademark Applications
None.


State Trademark Registrations
None.
Non-U.S. Trademark Registrations
None.
Non-U.S. Trademark Applications
None.
Trade Names
None.




--------------------------------------------------------------------------------



EXHIBIT D

LICENSES
Licenses/Sublicenses of Borrower and Subsidiary Grantors as Licensor/Sublicensor
on Date Hereof
A.  Copyrights
U.S. Copyrights
Licensee Name
and Address
Date of License/
Sublicense
Title of
U.S.
Copyright
Author
Reg. No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



Non-U.S. Copyrights
Country
Licensee Name
and Address
Date of
License/
Sublicense
Title of
Non-U.S.
Copyrights
Author
Reg. No.
 
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 
 
 



B.  Patents
U.S. Patents
Licensee Name
and Address
Date of License/
Sublicense
Issue Date
Patent No.
 
 
 
 
NONE
 
 
 
 
 
 
 



U.S. Patent Applications




--------------------------------------------------------------------------------



EXHIBIT D

Licensee Name
and Address
Date of License/
Sublicense
Date Filed
Application No.
 
 
 
 
NONE
 
 
 
 
 
 
 



Non-U.S. Patents
Country
Licensee Name
and Address
Date of License/
Sublicense
Issue
Date
Non-U.S.
Patent No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



Non-U.S. Patent Applications
Country
Licensee Name
and Address
Date of License/
Sublicense
Date
Filed
Application No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



C.  Trademarks
U.S. Trademarks
Licensee Name
and Address
Date of License/
Sublicense
U.S. Mark
Reg. Date
Reg. No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



U.S. Trademark Applications






--------------------------------------------------------------------------------



EXHIBIT D

Licensee Name
and Address
Date of License/
Sublicense
U.S. Mark
Date Filed
Application No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



Non-U.S. Trademarks
Country
Licensee Name
and Address
Date of License/
Sublicense
Non-U.S.
Mark
Reg. Date
Reg. No.
 
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 
 
 



Non-U.S. Trademark Applications
Country
Licensee Name
and Address
Date of License/
Sublicense
Non-U.S.
Mark
Date
Filed
Application No.
 
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 
 
 



D.  Others
Licensee Name
and Address
Date of License/
Sublicense
Subject
Matter
 
 
 
NONE
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT D

LICENSES


Licenses/Sublicenses of Holdings as Licensor/Sublicensor on Date Hereof
A.  Copyrights
U.S. Copyrights
Licensee Name
and Address
Date of License/
Sublicense
Title of
U.S.
Copyright
Author
Reg. No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



Non-U.S. Copyrights
Country
Licensee Name
and Address
Date of
License/
Sublicense
Title of
Non-U.S.
Copyrights
Author
Reg. No.
 
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 
 
 



B.  Patents
U.S. Patents
Licensee Name
and Address
Date of License/
Sublicense
Issue Date
Patent No.
 
 
 
 
NONE
 
 
 
 
 
 
 









--------------------------------------------------------------------------------



EXHIBIT D

U.S. Patent Applications
Licensee Name
and Address
Date of License/
Sublicense
Date Filed
Application No.
 
 
 
 
NONE
 
 
 
 
 
 
 



Non-U.S. Patents
Country
Licensee Name
and Address
Date of License/
Sublicense
Issue
Date
Non-U.S.
Patent No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 





Non-U.S. Patent Applications
Country
Licensee Name
and Address
Date of License/
Sublicense
Date
Filed
Application No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



C.  Trademarks
U.S. Trademarks
Licensee Name
and Address
Date of License/
Sublicense
U.S. Mark
Reg. Date
Reg. No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



U.S. Trademark Applications




--------------------------------------------------------------------------------



EXHIBIT D



Licensee Name
and Address
Date of License/
Sublicense
U.S. Mark
Date Filed
Application No.
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 



Non-U.S. Trademarks
Country
Licensee Name
and Address
Date of License/
Sublicense
Non-U.S.
Mark
Reg. Date
Reg. No.
 
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 
 
 



Non-U.S. Trademark Applications
Country
Licensee Name
and Address
Date of License/
Sublicense
Non-U.S.
Mark
Date
Filed
Application No.
 
 
 
 
 
 
NONE
 
 
 
 
 
 
 
 
 
 
 



D.  Others
Licensee Name
and Address
Date of License/
Sublicense
Subject
Matter
 
 
 
NONE
 
 
 
 
 





Exhibit A to the
Security Agreement


SUPPLEMENT NO. [●] (this “Supplement”) dated as of [●], 20[●] to the Security
Agreement dated as of September 11, 2013 (the “Security Agreement”), among
DIAMOND RESORTS CORPORATION, a Maryland Corporation (the “Borrower”), DIAMOND
RESORTS INTERNATIONAL, INC., a Delaware




--------------------------------------------------------------------------------



EXHIBIT D

corporation (“Holdings”), the other Subsidiaries of Holdings from time to time
party thereto (each such Subsidiary individually a “Subsidiary Grantor” and
collectively, the “Subsidiary Grantors”; the Subsidiary Grantors, the Borrower
and Holdings are referred to collectively herein as the “Grantors”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”) for the
Secured Parties (as defined therein).
A. Reference is made to the Credit Agreement dated as of September 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in
such capacity, together with its successors and assigns, the “Administrative
Agent”). The Lenders have agreed to extend credit to the Borrower pursuant to,
and upon the terms and subject to the conditions set forth in, the Credit
Agreement.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.
C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 6.16 of the Security Agreement provides that
additional Subsidiaries of Holdings may become Subsidiary Grantor under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Grantor under the Security Agreement in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 6.16 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Security Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Security Agreement) of the New
Subsidiary. Each reference to a “Subsidiary Grantor” in the Security Agreement
shall be deemed to include the New Subsidiary. The Security Agreement is hereby
incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered




--------------------------------------------------------------------------------



EXHIBIT D

by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Intellectual Property now owned by the New Subsidiary and (b)
set forth under its signature hereto, is the true and correct legal name of the
New Subsidiary and its jurisdiction of organization.
SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Security Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the fees,
other charges and disbursements of counsel for the Collateral Agent.




--------------------------------------------------------------------------------



EXHIBIT D

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
[NAME OF NEW SUBSIDIARY],
by
 
 
 
Name:
 
Title:
 
Address:
 
Legal Name:
 
Jurisdiction of Formation:





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent,
by
 
 
 
Name:
 
Title:







--------------------------------------------------------------------------------



EXHIBIT D

Schedule I to
Supplement No. [●] to the
Security Agreement


Collateral of the New Subsidiary
EQUITY INTERESTS
Issuer
Number of 
Certificate
Registered 
Owner
Number and
Class of 
Equity Interest
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED DEBT SECURITIES
Issuer
Principal 
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

INTELLECTUAL PROPERTY


[Follow format of Schedule V to the
Security Agreement.]


Exhibit B to the
Security Agreement
FORM OF PERFECTION CERTIFICATE




--------------------------------------------------------------------------------



EXHIBIT E


--------------------------------------------------------------------------------



GUARANTEE AGREEMENT
dated as of
September 11, 2013,
among
DIAMOND RESORTS CORPORATION,
DIAMOND RESORTS INTERNATIONAL, INC.,
the other Subsidiaries of Holdings
from time to time party hereto


and
CREDIT SUISSE AG,
as Administrative Agent






--------------------------------------------------------------------------------



EXHIBIT E

TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01
Credit Agreement
1
SECTION 1.02
Other Defined Terms
1
 
 
 
 
ARTICLE II
 
 
 
 
 
Guarantee
 
SECTION 2.01
Guarantee
3
SECTION 2.02
Guarantee of Payment
3
SECTION 2.03
No Limitations, Etc
3
SECTION 2.04
Reinstatement
4
SECTION 2.05
Agreement To Pay; Subrogation
4
SECTION 2.06
Information
5
SECTION 2.07
Limitation on Liability
5
 
 
 
 
ARTICLE III
 
 
 
 
 
Indemnity, Subrogation and Subordination
 
SECTION 3.01
Indemnity and Subrogation
5
SECTION 3.02
Contribution and Subrogation
5
SECTION 3.03
Subordination
6
 
ARTICLE IV
 
 
 
 
 
Representations and Warranties
 
 
 
 
 
ARTICLE V
 
 
 
 
 
Miscellaneous
 
SECTION 5.01
Notices
6
SECTION 5.02
Survival of Agreement
6
SECTION 5.03
Binding Effect; Several Agreement
7
SECTION 5.04
Successors and Assigns
7
SECTION 5.05
Administrative Agent's Fees and Expenses; Indemnification
7
SECTION 5.06
 Applicable Law
8
SECTION 5.07
Waivers; Amendment
8
SECTION 5.08
WAIVER OF JURY TRIAL
9
SECTION 5.09
Severability
9





--------------------------------------------------------------------------------



EXHIBIT E

SECTION 5.10
Counterparts
9
SECTION 5.11
Headings
9
SECTION 5.12
Jurisdiction; Consent to Service of Process
9
SECTION 5.13
Termination or Release
10
SECTION 5.14
 Additional Guarantors
10
SECTION 5.15
Right of Setoff
11
 
 
 
Schedules
 
 
Schedule I
Subsidiary Guarantors
 
 
 
 
Exhibits
 
 
Exhibit A
Form of Supplement to the Guarantee Agreement
 







--------------------------------------------------------------------------------



EXHIBIT E

Schedules
Schedule I    Subsidiary Guarantors


Exhibits


Exhibit A    Form of Supplement to the Guarantee Agreement






--------------------------------------------------------------------------------



EXHIBIT E



GUARANTEE AGREEMENT dated as of September 11, 2013 (this “Agreement”), among
DIAMOND RESORTS CORPORATION, a Maryland corporation (the “Borrower”), DIAMOND
RESORTS INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the
Subsidiaries of Holdings from time to time party hereto and CREDIT SUISSE AG, as
administrative agent (in such capacity, together with it successors and assigns,
the “Administrative Agent”).
PRELIMINARY STATEMENT


Reference is made to the Credit Agreement dated as of September 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG, as Administrative Agent. The
Lenders have agreed to extend credit to the Borrower pursuant to, and upon the
terms and subject to the conditions set forth in, the Credit Agreement.
The obligations of the Lenders to extend credit to the Borrower are conditioned
upon, among other things, the execution and delivery of this Agreement by the
Borrower, Holdings and each Subsidiary Guarantor. Each Guarantor is an affiliate
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement, and each Guarantor is willing
to execute and deliver this Agreement in order to induce the Lenders to extend
such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the preliminary statement hereto) and not otherwise defined herein
have the meanings set forth in the Credit Agreement.
(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Borrower” shall have the meaning assigned to such term in the preamble hereto.




--------------------------------------------------------------------------------



EXHIBIT E

“Collateral Agent” shall mean Wells Fargo Bank, National Association and its
successors and assigns, in its capacity as collateral agent under the Security
Agreement referred to in the Credit Agreement.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors.
“Holdings” has the meaning assigned to such term in the preamble hereto.
“Lenders” shall have the meaning assigned to such term in the preliminary
statement.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and the Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, Secured Cash
Management Agreement or Secured Hedging Agreement, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
person as the debtor in such proceeding (or would accrue but for the operation
of applicable Debtor Relief Laws), regardless of whether such interest and fees
are allowed or allowable claims in such proceeding; provided that
(a) obligations of the Loan Parties under any Secured Cash Management Agreement
or Secured Hedging Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Guarantees effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Secured Hedging Agreements or
obligations under Secured Cash Management Agreements. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of the Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, indemnities and other amounts payable by any Loan Party
under any Loan Document and (ii) the obligation of any Loan Party to reimburse
any amount in respect of any of the foregoing that the Administrative Agent or
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party. Notwithstanding the foregoing, in the case of any Excluded Swap
Guarantor, “Obligations” shall not include Excluded Swap Obligations of such
Excluded Swap Guarantor.
“Secured Parties” shall mean (a) the Administrative Agent, (b) the Collateral
Agent, (c) the beneficiary of each indemnification obligation undertaken by any
Loan Party under any Loan Document, (d) the Lenders, (e) the Hedge Banks to the
extent they are party to one or more Secured Hedging Agreements, (f) the Cash
Management Banks to the extent they are party to one or more Secured Cash
Management Agreements and (g) the permitted successors and assigns of each of
the foregoing.




--------------------------------------------------------------------------------



EXHIBIT E

“Subsidiary Guarantors” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.
ARTICLE II    

Guarantee
SECTION 2.01.    Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, by way of independent payment obligation,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Obligations or any of the Loan Documents.
SECTION 2.02.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment, performance and
compliance when due (and not a guarantee of collection) and waives any right to
require that any resort be had by the Collateral Agent or any other Secured
Party to any Collateral held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of the Borrower or any other person. Each
Guarantor further agrees that, upon the occurrence and continuance of an Event
of Default, the Administrative Agent or any other Secured Party may, subject, in
the case of enforcing against any Collateral, to the Security Agreement and the
applicable Intercreditor Agreement, institute legal proceedings directly against
such Guarantor without first proceeding against the Borrower.
SECTION 2.03.    No Limitations, Etc. (a) Except for the limitations set forth
in Section 2.07 and/or the termination or release of a Guarantor’s obligations
hereunder as expressly provided in Section 5.13, to the fullest extent permitted
by applicable law, the Obligations of each Guarantor shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement (other than the
termination or release of such Guarantor’s obligations hereunder as expressly
provided in Section 5.13), including with respect to any other Guarantor under
this Agreement, (iii) the release or any impairment of or failure to perfect any
Collateral held by the Collateral Agent or any other




--------------------------------------------------------------------------------



EXHIBIT E

Secured Party as security for any of the Obligations, (iv) any default, failure
or delay, willful or otherwise, in the performance of the Obligations, (v) the
failure of the Administrative Agent or any other Secured Party to exercise any
right or remedy against any other guarantor of the Obligations, (vi) except as
expressly set forth in Section 5.13, any change in ownership of such Guarantor
or (vii) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations). Each Guarantor expressly acknowledges and
agrees that the Collateral Agent may take and hold any Collateral for the
payment and performance of the Obligations, may exchange, waive or release any
or all such Collateral (with or without consideration), may enforce or apply
such Collateral and direct the order and manner of any sale thereof in its sole
discretion or may release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.
(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party (including any defenses based on suretyship or impairment of
collateral) or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations. Upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent and the other Secured Parties may, at their
election and to the extent permitted by the Loan Documents and by applicable
law, foreclose on any Collateral held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
Collateral.
SECTION 2.04.    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.
SECTION 2.05.    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and shall, upon receipt of written demand by the Administrative
Agent pay, or cause to be paid,




--------------------------------------------------------------------------------



EXHIBIT E

in cash, to the Administrative Agent for distribution to the applicable Secured
Parties, the amount of such unpaid Obligation. Upon payment by any Guarantor of
any sums to the Administrative Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.
SECTION 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Secured Party will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
SECTION 2.07.    Limitation on Liability. Notwithstanding any provisions in this
Agreement or any other Loan Document to the contrary, the maximum aggregate
amount of the Obligations guaranteed hereunder by any Guarantor shall not exceed
the maximum amount that can be hereby guaranteed without rendering this
Agreement, as it relates to such Guarantor, voidable under applicable laws
relating to financial assistance, corporate benefit, fraudulent conveyance or
fraudulent transfer or similar laws affecting the rights of creditors generally.
ARTICLE III    

Indemnity, Subrogation and Subordination
SECTION 3.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part a claim of any Secured Party, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
SECTION 3.02.    Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 3.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (a) the amount of such payment or (ii)
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 5.14, the date of the




--------------------------------------------------------------------------------



EXHIBIT E

supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 3.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 3.01 to the extent of such payment.
SECTION 3.03.    Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of the Borrower or any Guarantor to make the payments required by Sections 3.01
and 3.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of its obligations hereunder.
(b)    The Borrower and each Guarantor hereby agree that all Indebtedness and
other monetary obligations owed by it to the Borrower or any other Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations.
ARTICLE IV    

Representations and Warranties
Each Guarantor represents and warrants to the Administrative Agent and the other
Secured Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement are within such Guarantor’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action, and this Agreement has been duly executed and delivered by such
Guarantor and is the legally valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, and (b) as of the date
hereof, all representations and warranties set forth in the Credit Agreement as
to such Guarantor are true and correct.
ARTICLE V    

Miscellaneous
SECTION 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.
SECTION 5.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantors in the Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any




--------------------------------------------------------------------------------



EXHIBIT E

other Loan Document shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any Secured
Party or on its behalf and notwithstanding that the Administrative Agent or any
other Secured Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended pursuant to the
Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan, any fee or any other amount
payable under any Loan Document is outstanding and unpaid and so long as the
Commitments have not expired or been terminated.
SECTION 5.03.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated or permitted by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
SECTION 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Loan Party or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.
SECTION 5.05.    Administrative Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder in accordance with Section 9.05
of the Credit Agreement.
(b)    Without limitation of its indemnification obligations under the other
Loan Documents, each Loan Party jointly and severally agrees to indemnify the
Administrative Agent, the other Secured Parties and each Related Party of any of
the Secured Parties against, and hold each Secured Party and its Related Parties
harmless from, any and all losses, claims, damages, liabilities, and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Secured Party and its Related Parties incurred by or asserted
against any Secured Party or its Related Parties arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Secured Party or any of its Related Parties is a party
thereto or whether initiated by a third party or by any Loan Party or any
Affiliate thereof; provided that such indemnity shall not,




--------------------------------------------------------------------------------



EXHIBIT E

as to any Secured Party or any of its Related Parties, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Secured Party or such Related Party. To the extent permitted by applicable law,
no Loan Party shall assert, and each Loan Party hereby waives any claim against
any Secured Party and its Related Parties, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loans or the use of proceeds thereof.
(b)    Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereunder and secured by the other Security Documents.
The provisions of this Section 5.05 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 5.05 shall be payable on
written demand therefor and shall bear interest at the rate specified in
Section 2.06(a) of the Credit Agreement.
SECTION 5.06.    Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 5.07.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent or any other Secured Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
other Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.07, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan under the Credit Agreement shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent or any other Secured Party may have had notice or knowledge of such
Default or Event of Default at the time. No notice or demand on any Loan Party
in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver,




--------------------------------------------------------------------------------



EXHIBIT E

amendment or modification is to apply, subject to any consent required in
accordance with Section 9.08 of the Credit Agreement.
SECTION 5.08.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.
SECTION 5.09.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 5.10.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 5.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 5.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.12.    Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Guarantor agrees that a final judgment




--------------------------------------------------------------------------------



EXHIBIT E

in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(b)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 5.12. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each Guarantor hereby irrevocably consents to service of process in the
manner provided for notices in Section 5.01. Nothing in this Agreement or any
other Loan Document will affect the right of the Administrative Agent to serve
process in any other manner permitted by law.
SECTION 5.13.    Termination or Release. (a) This Agreement and the guarantees
made herein shall terminate when all the Obligations (other than contingent
indemnification obligations as to which no claim has been made) have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement.
(b)    A Subsidiary Guarantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) above, the Administrative Agent shall promptly execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 5.13 shall be without
recourse to or representation or warranty by the Administrative Agent or any
other Secured Party. Without limiting the provisions of Section 5.05, the
Borrower shall reimburse the Administrative Agent upon demand for all costs and
out of pocket expenses, including the fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 5.13.
SECTION 5.14.    Additional Guarantors. Any Subsidiary that is required to
become a party hereto pursuant to Section 5.12 of the Credit Agreement shall
enter into this Agreement as a Guarantor and a Subsidiary Guarantor. Upon
execution and delivery by the Administrative Agent and such Subsidiary of a
supplement in the form of Exhibit A hereto (a “Supplement”), such Subsidiary
shall become a Guarantor and a Subsidiary Guarantor hereunder with the same
force and effect as if originally named as a Guarantor and Subsidiary Guarantor
herein. The execution and delivery of any Supplement shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.




--------------------------------------------------------------------------------



EXHIBIT E

SECTION 5.15.    Right of Setoff. If an Event of Default shall have occurred and
is continuing, each Secured Party is hereby authorized at any time and from time
to time, except to the extent prohibited by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Secured Party to or
for the credit or the account of any Loan Party against any of and all the
obligations of such Loan Party now or hereafter existing under this Agreement
and the other Loan Documents held by such Secured Party, irrespective of whether
or not such Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Secured Party under this Section 5.15 are in addition to other rights
and remedies (including other rights of setoff) which such Secured Party may
have.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------



EXHIBIT E

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
DIAMOND RESORTS CORPORATION
by
 
 
 
Name:
 
Title:





DIAMOND RESORTS INTERNATIONAL, INC.,
by
 
 
 
Name:
 
Title:







--------------------------------------------------------------------------------



EXHIBIT E

AKGI-ST. MAARTEN N.V.
CHESTNUT FARMS, LLC
CUMBERLAND GATE, LLC
DIAMOND RESORTS CALIFORNIA COLLECTION DEVELOPMENT, LLC
DIAMOND RESORTS CENTRALIZED SERVICES COMPANY
DIAMOND RESORTS CITRUS SHARE HOLDING, LLC
DIAMOND RESORTS CORAL SANDS DEVELOPMENT, LLC
DIAMOND RESORTS CYPRESS POINTE I DEVELOPMENT, LLC
DIAMOND RESORTS CYPRESS POINTE II DEVELOPMENT, LLC
DIAMOND RESORTS CYPRESS POINTE III DEVELOPMENT, LLC
DIAMOND RESORTS DAYTONA DEVELOPMENT, LLC
DIAMOND RESORTS DEVELOPER AND SALES HOLDING COMPANY
DIAMOND RESORTS DPM DEVELOPMENT LLC
DIAMOND RESORTS EPIC MORTGAGE HOLDINGS, LLC
DIAMOND RESORTS FALL CREEK DEVELOPMENT, LLC
DIAMOND RESORTS FINANCE HOLDING COMPANY
DIAMOND RESORTS FINANCIAL SERVICES, INC.
DIAMOND RESORTS GRAND BEACH I DEVELOPMENT, LLC
DIAMOND RESORTS GRAND BEACH II DEVELOPMENT, LLC
DIAMOND RESORTS GREENSPRINGS DEVELOPMENT, LLC
DIAMOND RESORTS HAWAII COLLECTION DEVELOPMENT, LLC
DIAMOND RESORTS HILTON HEAD DEVELOPMENT, LLC
DIAMOND RESORTS HOLDINGS, LLC,
DIAMOND RESORTS INTERNATIONAL CLUB, INC.
DIAMOND RESORTS INTERNATIONAL MARKETING, INC.
DIAMOND RESORTS INTERNATIONAL MARKETING MEXICO, LLC
DIAMOND RESORTS LAS VEGAS DEVELOPMENT, LLC
DIAMOND RESORTS MANAGEMENT & EXCHANGE HOLDING COMPANY
DIAMOND RESORTS MANAGEMENT, INC.
DIAMOND RESORTS MGV DEVELOPMENT LLC
DIAMOND RESORTS MORTGAGE HOLDINGS, LLC
DIAMOND RESORTS MYSTIC DUNES DEVELOPMENT, LLC
DIAMOND RESORTS PALM SPRINGS DEVELOPMENT, LLC
DIAMOND RESORTS POCO DIABLO DEVELOPMENT, LLC
DIAMOND RESORTS POIPU DEVELOPMENT, LLC
DIAMOND RESORTS POLO DEVELOPMENT, LLC
DIAMOND RESORTS PORT ROYAL DEVELOPMENT, LLC
DIAMOND RESORTS POWHATAN DEVELOPMENT, LLC
DIAMOND RESORTS RESIDUAL ASSETS DEVELOPMENT, LLC
DIAMOND RESORTS RESIDUAL ASSETS FINANCE, LLC
DIAMOND RESORTS RESIDUAL ASSETS M&E, LLC
DIAMOND RESORTS RIDGE ON SEDONA DEVELOPMENT, LLC
DIAMOND RESORTS RIDGE POINTE DEVELOPMENT, LLC
DIAMOND RESORTS SAN LUIS BAY DEVELOPMENT, LLC
DIAMOND RESORTS SANTA FE DEVELOPMENT, LLC
DIAMOND RESORTS SCOTTSDALE DEVELOPMENT, LLC
DIAMOND RESORTS SEDONA SPRINGS DEVELOPMENT, LLC
DIAMOND RESORTS SEDONA SUMMIT DEVELOPMENT, LLC
DIAMOND RESORTS ST. CROIX DEVELOPMENT, LLC
DIAMOND RESORTS STEAMBOAT DEVELOPMENT, LLC
DIAMOND RESORTS TAHOE BEACH & SKI DEVELOPMENT, LLC
DIAMOND RESORTS TETON CLUB DEVELOPMENT, LLC
DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC
DIAMOND RESORTS VILLA MIRAGE DEVELOPMENT, LLC
DIAMOND RESORTS VILLAS OF SEDONA DEVELOPMENT, LLC
DIAMOND RESORTS WEST MAUI DEVELOPMENT, LLC
FOSTER SHORES, LLC




--------------------------------------------------------------------------------



EXHIBIT E

GEORGE ACQUISITION SUBSIDIARY, INC.
GINGER CREEK, LLC
GRAND ESCAPES, LLC
INTERNATIONAL TIMESHARES MARKETING, LLC
LAKE TAHOE RESORT PARTNERS, LLC
MAZATLAN DEVELOPMENT INC.
MMG DEVELOPMENT CORP.
POIPU RESORT PARTNERS, L.P.
RESORT MANAGEMENT INTERNATIONAL, INC.
RESORTS DEVELOPMENT INTERNATIONAL, INC.
WALSHAM LAKE, LLC
WEST MAUI RESORT PARTNERS, L.P.
CRESCENT ONE, LLC
ISLAND ONE, INC.
ISLAND ONE RESORTS MANAGEMENT CORPORATION
GALAXY EXCHANGE COMPANY
NAVIGO VACATION CLUB, INC.




--------------------------------------------------------------------------------



EXHIBIT E





 
By:
 
 
Name:
 
Title:
 
 
 
Acting on behalf of each of the Subsidiary Guarantors set forth above





--------------------------------------------------------------------------------



EXHIBIT E

Schedule I to the Guarantee Agreement
SUBSIDIARY GUARANTORS
 Entity Name
Jurisdiction
of
Organization
1.    AKGI-St. Maarten N.V.
DE
2.    Chestnut Farms, LLC
NV
3.    Cumberland Gate, LLC
DE
4.    Diamond Resorts California Collection Development, LLC
DE
5.    Diamond Resorts Centralized Services Company
DE
 
6.    Diamond Resorts Citrus Share Holding, LLC
DE
7.    Diamond Resorts Coral Sands Development, LLC
DE
 
8.    Diamond Resorts Cypress Pointe I Development, LLC
DE
 
9.    Diamond Resorts Cypress Pointe II Development, LLC
DE
 
10.    Diamond Resorts Cypress Pointe III Development, LLC
DE
 
11.    Diamond Resorts Daytona Development, LLC
DE
 
12.    Diamond Resorts Developer and Sales Holding Company
DE
 
13.    Diamond Resorts DPM Development LLC
NV
 
14.    Diamond Resorts Epic Mortgage Holdings, LLC
DE
15.    Diamond Resorts Fall Creek Development, LLC
DE
16.    Diamond Resorts Finance Holding Company
DE
17.    Diamond Resorts Financial Services, Inc.
NV
18.    Diamond Resorts Grand Beach I Development, LLC
DE
19.    Diamond Resorts Grand Beach II Development, LLC
DE
20.    Diamond Resorts Greensprings Development, LLC
DE
21.    Diamond Resorts Hawaii Collection Development, LLC
DE
22.    Diamond Resorts Hilton Head Development, LLC
DE
23.    Diamond Resorts Holdings, LLC
24.    Diamond Resorts International Club, Inc.
NV
FL
25.    Diamond Resorts International Marketing, Inc.
CA
26.    Diamond Resorts International Marketing Mexico, LLC
NV
27.    Diamond Resorts Las Vegas Development, LLC
DE
28.    Diamond Resorts Management & Exchange Holding Company
DE
29.    Diamond Resorts Management, Inc.
AZ
30.    Diamond Resorts MGV Development LLC
NV





--------------------------------------------------------------------------------



EXHIBIT E

 Entity Name
Jurisdiction
of
Organization
31.    Diamond Resorts Mortgage Holdings, LLC
DE
32.    Diamond Resorts Mystic Dunes Development, LLC
NV
33.    Diamond Resorts Palm Springs Development, LLC
DE
34.    Diamond Resorts Poco Diablo Development, LLC
DE
35.    Diamond Resorts Poipu Development, LLC
DE
36.    Diamond Resorts Polo Development, LLC
NV
37.    Diamond Resorts Port Royal Development, LLC
DE
38.    Diamond Resorts Powhatan Development, LLC
DE
39.    Diamond Resorts Residual Assets Development, LLC
DE
40.    Diamond Resorts Residual Assets Finance, LLC
DE
41.    Diamond Resorts Residual Assets M&E, LLC
DE
42.    Diamond Resorts Ridge on Sedona Development, LLC
DE
43.    Diamond Resorts Ridge Pointe Development, LLC
DE
44.    Diamond Resorts San Luis Bay Development, LLC
DE
45.    Diamond Resorts Santa Fe Development, LLC
DE
46.    Diamond Resorts Scottsdale Development, LLC
DE
47.    Diamond Resorts Sedona Springs Development, LLC
DE
48.    Diamond Resorts Sedona Summit Development, LLC
DE
49.    Diamond Resorts St. Croix Development, LLC
DE
50.    Diamond Resorts Steamboat Development, LLC
DE
51.    Diamond Resorts Tahoe Beach & Ski Development, LLC
DE
52.    Diamond Resorts Teton Club Development, LLC
NV
53.    Diamond Resorts U.S. Collection Development, LLC
DE
54.    Diamond Resorts Villa Mirage Development, LLC
DE
55.    Diamond Resorts Villas of Sedona Development, LLC
DE
56.    Diamond Resorts West Maui Development, LLC
DE
57.    Foster Shores, LLC
MO
58.    George Acquisition Subsidiary, Inc.
NV
59.    Ginger Creek, LLC
DE
60.    Grand Escapes, LLC
DE
61.    International Timeshares Marketing, LLC
DE
62.    Lake Tahoe Resort Partners, LLC
CA
63.    Mazatlan Development Inc.
WA





--------------------------------------------------------------------------------



EXHIBIT E

 Entity Name
Jurisdiction
of
Organization
64.    MMG Development Corp.
FL
65.    Poipu Resort Partners, L.P.
HI
66.    Resort Management International, Inc.
CA
67.    Resorts Development International, Inc.
NV
68.    Walsham Lake, LLC
MO
69.    West Maui Resort Partners, L.P.
DE
70.    Crescent One, LLC
FL
71.    Island One, Inc.
FL
72.    Island One Resorts Management Corporation
FL
73.    Galaxy Exchange Company
FL
74.    Navigo Vacation Club, Inc.
FL





--------------------------------------------------------------------------------



EXHIBIT E

Exhibit A to the Guarantee Agreement
SUPPLEMENT NO. [●] (this “Supplement”) dated as of [●], to the Guarantee
Agreement dated as of September 11, 2013 (the “Guarantee Agreement”), among
DIAMOND RESORTS CORPORATION, a Maryland corporation (the “Borrower”), DIAMOND
RESORTS INTERNATIONAL, INC., a Delaware corporation (“Holdings”), certain
Subsidiaries of Holdings from time to time party thereto (each such Subsidiary
individually a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and Holdings are collectively referred to
herein as the “Guarantors”) and CREDIT SUISSE AG, as administrative agent (in
such capacity, together with its successors and assigns, the “Administrative
Agent”).
A. Reference is made to the Credit Agreement dated as of September 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG, as Administrative Agent. The
Lenders have agreed to extend credit to the Borrower pursuant to, and upon the
terms and subject to the conditions set forth in, the Credit Agreement.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement.
C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Section 5.14 of the Guarantee Agreement provides that
additional Subsidiaries of Holdings may become Guarantors and Subsidiary
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor and a Subsidiary Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
as consideration for Loans previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 5.14 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor and a Subsidiary Guarantor
under the Guarantee Agreement with the same force and effect as if originally
named therein as a Guarantor and a Subsidiary Guarantor, and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Guarantee Agreement
applicable to it as a Guarantor and a Subsidiary Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor and a Subsidiary Guarantor thereunder are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date. Each reference to a
“Guarantor” or a “Subsidiary




--------------------------------------------------------------------------------



EXHIBIT E

Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary. The Guarantee Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission or
other electronic means shall be as effective as delivery of a manually signed
counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.
SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its out of pocket expenses in connection with this Supplement, including the
fees, other charges and disbursements of counsel for the Administrative Agent,
as and to the extent provided in Section 5.05 of the Guarantee Agreement and
Section 9.05 of the Credit Agreement.
[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------



EXHIBIT E

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
[NAME OF NEW SUBSIDIARY],
by
 
 
 
Name:
 
Title:
 
Address:
 
Legal Name:
 
Jurisdiction of Formation:



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,
by
 
 
 
Name:
 
Title:





 
by
 
 
 
Name:
 
Title:





EXHIBIT F-1




Katten
KattenMuchinRosenman LLP
525 W. Monroe Street
Chicago. IL 80661-3693
312.902.5200 tel
312-902·1061 fx
September 11, 2013
Credit Suisse AG, as Administrative Agent, and
Credit Suisse AG




--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
Bank of America, N.A. (collectively, the "Lenders"), and
Each of the addressees on Schedule 1
attached hereto and made a part hereof
Re:
$25,000,000 Diamond Resorts Corporation Senior Secured Revolving Credit Facility
(the "Facility")

Ladies and Gentlemen:
We have acted as special counsel to Diamond Resorts Corporation, a Maryland
corporation (the "Company"), Diamond Resorts Holdings, LLC, a Nevada limited
liability company ("Holdings"), Diamond Resorts International, Inc., a Delaware
corporation ("Parent"), each of the direct and indirect U.S. subsidiaries of the
Company (each, a "Subsidiary, and collectively, the "Subsidiaries"), which are
guaranteeing the payment and performance of the Obligations, as indicated on
Schedule 2 (and, together with Parent and Holdings, each, a "Guarantor" and
collectively, the "Guarantors"), in connection with that certain Credit
Agreement dated as of September 11, 2013 (the "Agreement") among the Company,
Parent, the Lenders and Credit Suisse AG, as Administrative Agent, governing the
extension of credit under the Facility by the Lenders to and for the benefit of
the Company, as described in the Agreement and the other Transaction Documents
itemized on Schedule 3 attached hereto and made a part hereof (collectively, the
"Transaction"). This opinion is being rendered at the request of the Company,
together with Holdings, Parent and the other Guarantors (collectively, the "Loan
Parties") and is being delivered pursuant to Section 4.02(a)(i) of the
Agreement.
Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Agreement or the Security of Agreement, as defined below,
as applicable .
In connection with this opinion, we have examined copies or forms of each of the
Transaction Documents, each dated, unless otherwise noted, as of the date
hereof.
We have examined the original or certified copies of those limited liability
company, partnership, corporate and other records, agreements and instruments of
the Loan Parties, certificates of public officials and of officers and other
representatives of the Loan Parties, and such other documents and records, and
those matters of law, as we have deemed appropriate as a basis for the opinions
hereinafter expressed. The partnership agreements, limited liability company
agreements, certificates or articles of incorporation or formation, by-laws,
operating agreements and the other organizational documents of the Loan Parties,
including those listed on Schedule 4, are sometimes referred to herein
collectively as the "Organizational Documents." As to questions of fact material
to this opinion, we have, when relevant facts were not independently established
by us, relied upon the representations and warranties of the Loan Parties
contained in the Transaction Documents.
In making such examination, with your permission, we have assumed:
(i)
the genuineness of all signatures other than those of the Loan Parties;



(ii)
all natural persons who are signatories to the Transaction Documents have
sufficient legal competency to enter into and perform their respective
obligations thereunder; and the copies of all documents submitted to us are
accurate and complete and conform to originals;





--------------------------------------------------------------------------------






(iii)
that each of the parties to the Transaction Documents (other than the Loan
Parties) has the power to enter into and perform each of its respective
obligations thereunder;

(iv)
the due authorization, execution and delivery of each of the Transaction
Documents by each of the parties thereto (other than the Loan Parties);

(v)
the accuracy of representations and warranties of the Loan Parties set forth in
the Transaction Documents as to factual matters only (and not as to legal
conclusions);

(vi)
the conduct of the parties to the Transaction Documents complies with any
requirement of good faith, fair dealing, conscionability and commercial
reasonableness;



(vii)
there has not been any mutual mistake of fact or misunderstanding, fraud, duress
or undue influence with respect to any party.

We express no opinion as to the laws of any jurisdiction other than the laws of
the State of New York including, without limitation, the Uniform Commercial Code
as in effect in the State of New York (the "NY-UCC"), the Limited Liability
Company Act as in effect in the State of Delaware, the Revised Uniform Limited
Partnership Act as in effect in the State of Delaware, the General Corporation
Law as in effect in the State of Delaware, the Uniform Commercial Code as in
effect in the State of Delaware (the "DE-UCC"; and the NY-UCC and the DE-UCC are
hereinafter collectively referred to as the "UCC") and federal statutes of the
United States (collectively, the "Subject Laws"). As to all matters regarding
the existence and good standing of Loan Parties organized under the laws of the
States of Arizona, California, Delaware, Florida, Hawaii, Nevada, Maryland,
Missouri and Washington, we have relied upon the applicable Organizational
Documents of such Loan Party. As to all matters regarding the laws of the States
of Maryland, California, Arizona and Nevada, we have relied exclusively, without
further investigation, upon the opinion of Ballard Spahr LLP, dated as of the
date hereof, a copy of which is attached hereto as Exhibit A. As to all matters
regarding the laws of the State of Florida, we have relied exclusively, without
further investigation, upon the opinion of Holland & Knight, dated as of the
date hereof, a copy of which is attached hereto as Exhibit B. As to all matters
regarding the laws of the State of Hawaii, we have relied exclusively, without
further investigation, upon the opinion of Imanaka Asato LLLC, dated as of the
date hereof, a copy of which is attached hereto as Exhibit C. As to all matters
regarding the laws of the State of Missouri, we have relied exclusively, without
further investigation. upon the opinion of Summers Compton Wells LLC, dated as
of the date hereof, a copy of which is attached hereto as Exhibit D. The
opinions attached as Exhibits A through D are hereinafter collectively referred
to as the "Local Opinions."
We have reviewed and have relied upon, and assume for all purposes of this
opinion the completeness and accuracy of, National Corporate Research, Ltd. 's
lien search reports for the Loan Parties (collectively, the "UCC Search
Reports"), which were ordered by the Loan Parties. We confirm that the UCC
Search Reports set forth the proper filing offices as to each Loan Party and the
proper debtors (which we assume are only the Loan Parties) necessary to identify
those persons who, under the applicable UCC, have on file financing statements
against the searched parties covering the Collateral as of various dates through
the date hereof. We confirm that the UCC Search Reports identify no Person that
filed any such financing statement describing any collateral that does or could
include the Collateral except as set forth in the summary of the various
financing statements and secured parties attached hereto as Exhibit E
(collectively, the "Filed Statements").






--------------------------------------------------------------------------------




Based upon the foregoing and subject to the comments and qualifications set
forth below, we are of the opinion that:
1
The Company is duly organized and validly existing as a corporation in good
standing under the laws of the State of Maryland. Parent is duly organized and
validly existing as a corporation in good standing under the laws of the State
of Delaware. Holdings is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Nevada. Each other
Loan Party is duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of formation, as delineated in Schedule 2.
Each Loan Party has all necessary corporate, partnership or limited liability
power and authority to execute and deliver and perform its obligations under
each of the Transaction Documents to which it is a party and to perform its
obligations thereunder.

2
Each Loan Party is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, to transact business as now
conducted and as proposed to be conducted and is in good standing in each
jurisdiction in which the ownership or leasing of its properties or the conduct
of its business requires such qualification, other than jurisdictions in which
the failure so to qualify would not have a Material Adverse Effect.



3
The execution and delivery by each Loan Party of the Transaction Documents to
which it is a party, the performance by it of its obligations thereunder, the
obtaining of credit thereunder, the guarantee of the Obligations and the grant
of security interests pursuant to the Transaction Documents do not (a) violate
the Organizational Documents of such Loan Party, (b) violate any law, rule or
regulation of the United States of America, the State of New York or the
respective jurisdiction of organization of each Loan Party that we, in the
exercise of customary professional diligence, would reasonably recognize as
being directly applicable to the Loan Parties or the Transaction, or generally
applicable to transactions similar to the Transaction, or ( c) to our knowledge,
result in a breach of or a default under any provision of any indenture or other
agreement or instrument evidencing indebtedness, or any other agreement or
instrument to which such Loan Party is a party or by which any of its assets are
bound.



4
None of the Loan Parties is in violation of its respective charter or by-laws or
in default (or with the giving of notice or lapse of time would be in default)
under any existing obligation agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject,

except such defaults that would not, individually or in the aggregate, have a
Material Adverse Effect.
5.
The Transaction Documents have each been duly executed and delivered by each
Loan Party that is a party thereto. Each of the Transaction Documents
constitutes a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against such Loan Party in accordance with its terms,
subject in each case to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws relating to or affecting
creditors' rights generally from time to time in effect and to general
principles of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law.

(a)     The execution and delivery by each Guarantor of the Guarantee Agreement
and
the performance of its obligations thereunder have been duly authorized by all
corporate,




--------------------------------------------------------------------------------




partnership or limited liability company action on the part of such Guarantor
and has been duly executed and delivered by such Guarantor. The Guarantee of
each Guarantor constitutes valid and legally binding obligations of such
Guarantor, enforceable in accordance with its terms.


(b)
The execution and delivery by each of the Company and each Guarantor of the
Security Agreement, the performance of its obligations thereunder and the grant
of security interests pursuant thereto have been duly authorized by all
corporate, partnership or limited liability company action on the part of the
Company and each of the Guarantors and constitutes a valid and legally binding
agreement of the Company and each of the Guarantors enforceable against the
Company and each of the Guarantors, in accordance with its terms and entitled to
the benefits and security provided by the Transaction Documents. The Security
Agreement, when duly executed and delivered, will create valid and (when all
required filings and recordings with respect to, and deliveries of, Collateral
have been made as described in the Security Agreement) perfected security
interests in the Collateral (subject to the exceptions contemplated or permitted
by the Agreement and the Security Agreement). Upon timely delivery to the
Collateral Agent of the Pledged Securities (to the extent not previously
delivered to the Collateral Agent) in the State of New York, endorsed in blank
or accompanied by stock powers endorsed to the Collateral Agent or in blank, the
Collateral Agent, for the benefit of the Secured Parties, will have a security
interest in the Pledged Securities perfected by control of the Pledged
Securities under the NY-UCC. Upon the execution and delivery of the Security
Agreement and Pari Passu Intercreditor Agreement, the Collateral Agent will
have, for the benefit of the Secured Parties, a security interest in the Pledged
Securities delivered to the Collateral Agent prior to the date hereof pursuant
to the Senior Secured Notes Documents, perfected by control of such Pledged
Securities under the NY -UCC. Subject to the terms of the Pari Passu
Intercreditor Agreement, no interest of any other creditor of such applicable
grantor.

 
(c)
The execution and delivery by each of the Loan Parties of the Agreement, the
Pari Passu Intercreditor Agreement and the other Transaction Documents (other
than the Security Agreement and the Guarantee Agreement) to which it is a party,
the performance of its obligations thereunder and the grant of security
interests pursuant to such Transaction Documents have been duly authorized by
all corporate, partnership or limited liability action on the part of such Loan
Party. The Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.

(d)
Each of the Financing Statements attached hereto in Annex A to be filed with the
Secretary of State for the State of Delaware is in proper form for filing with
the Secretary of State for the State of Delaware. The filing of the Financing
Statements in the office of the Secretary of State for the State of Delaware are
the only filings necessary to perfect by filing the security interest in those
items of the Collateral covered by Article 9 of the DE-UCC as described in such
Financing Statement which is owned by the applicable Delaware-formed Loan Party.



6.
No consent, approval, authorization or order of, or filing with, any person
(including any governmental agency or body or any court) is required for the
consummation of the transactions contemplated by the Transaction Documents in
connection with the Transaction, except for such consents, approvals,
authorizations, orders and registrations or qualifications (i) as have been





--------------------------------------------------------------------------------




obtained on or prior to the Closing Date or (ii) with respect to the perfection
of security interests in the Collateral.


7.
Assuming that the Company complies with the provisions of the Agreement relating
to the use of proceeds of Loans under the Facility, the execution and delivery
of the Agreement by the Company and Parent and the extension of credit under the
Agreement and the use of the proceeds thereof will not violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System.



8.
None of the Loan Parties is, and after giving effect to the making and borrowing
of Loans under the Facility and the application of the proceeds thereof, no Loan
Party shall be an "investment company" as defmed in the Investment Company Act
of 1940, as amended.

9.
To our knowledge, other than as set forth in the schedules to the Transaction
Documents, there are no pending actions, suits or proceedings against or
affecting the Company, the Guarantors or any of their respective subsidiaries or
any of their respective properties that, if determined adversely to the Company,
the Guarantors or any of their respective subsidiaries, would, individually or
in the aggregate, have a Material Adverse Effect, or would materially and
adversely affect the ability of the Company or the Guarantors to perform their
obligations under the Transaction Documents or which are otherwise material in
the context of the Transaction; and no such actions, suits or proceedings are
threatened or, to our knowledge, contemplated.

10.
To our knowledge, the execution, delivery and performance of the Transaction
Documents and compliance with the terms and provisions thereof will not result
in a breach or violation of any of the terms and provisions of, or constitute a
default under, or, except for the Security Agreement, result in the imposition
of any material lien, charge or encumbrance upon any property or assets of the
Company, the Guarantors or any of their respective subsidiaries pursuant to the
charter or by-laws of the Company, the Guarantors or any of their respective
subsidiaries, any statute, rule, regulation or order of any governmental agency
or body or any court having jurisdiction over the Company, the Guarantors or any
of their respective subsidiaries or any of their properties or any material
agreement or instrument to which the Company, the Guarantors or any of their
respective subsidiaries is a party or by which the Company, the Guarantors or
any of their respective subsidiaries is bound or to which any of the properties
of the Company, the Guarantors or any of their respective subsidiaries is
subject, or the charter or by-laws of the Company, the Guarantors or any of
their respective subsidiaries.

11.
To our knowledge, the Company, the Guarantors and their respective subsidiaries
have good and marketable title to all real properties and all other properties
and assets owned by them, in each case free from liens, charges, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them, except (i) as
disclosed in the schedules to the Transaction Documents, (ii) as created
pursuant to the Security Agreement or (iii) liens permitted under the Agreement
and the Security Agreement; and, except as disclosed in the schedule to the
Transaction Documents, the Company, the Guarantors and their respective
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no terms or provisions that would materially interfere
with the use made, or to be made, thereof by them.



12.
All the outstanding shares of capital stock or other equity interests of each
Subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non--assessable and all of the outstanding shares of capital
stock or other equity interests of the Company's subsidiaries





--------------------------------------------------------------------------------




are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party, except for those created pursuant to the
Security Agreement and as disclosed in the schedules to the Transaction
Documents.
The opinions expressed in Paragraph 5(b) are subject to the following additional
qualifications:
(i)     We call your attention to the fact that the Collateral Agent's security
interest in the Collateral may be subject to the rights of account debtors in
respect of the Collateral, claims and defenses of such account debtors and the
terms of agreements with such account debtors.
(ii)    We have assumed that none of the Collateral arises or will arise under
agreements that prohibit, restrict or condition the assignment of any portion of
the Collateral. We express no opinion as to the effect of any such prohibitions,
restrictions or conditions on assignment contained in any account, lease,
instrument, chattel paper, payment intangible, health care receivable or letter
of credit right. We note that any such prohibition or restriction is subject to
the provisions of Sections 9-406,9-407,9-408 and 9-409 of the applicable UCC.


The opinions expressed above are, in addition to any other assumptions, comments
or qualification set forth in this letter, subject to the following
qualifications and comments:
(a)     There may be possible limitations imposed by law (together with
associated delays and costs of enforcement) upon the exercise of certain
provisions of any or all of the Transaction Documents, provided that such
limitations do not, in our opinion, make the remedies and provisions (taken as a
whole) contained in the Transaction Documents invalid as a whole or, subject to
increased costs and delay that may be occasioned by such limitations, rendered
inadequate for the practical realization of the material rights and benefits
afforded thereby.
(b)     We express no opinion as to the enforceability of any rights to
contribution or indemnification provided for in the Transaction Documents which
are violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).


(c)     In connection with our opinions expressed in Paragraph 5(b) above, the
provisions of Section 552 of the Bankruptcy Code would prevent the Collateral
Agent from extending its security interest to property acquired by any Loan
Party after the commencement by or against such Loan Party of a case under the
United States Bankruptcy Code, unless such property constitutes proceeds,
products, offspring, rents or profits of property owned by such Loan Party,
prior to commencement of any such case.
(d)     Continuation of the validity, perfection and priority of the Collateral
Agent's security interest in proceeds of any Collateral is limited to the extent
set forth in Section 9-315 of the UCC.
(e)     Article 9 of the UCC requires the filing of continuation statements
within specified periods prior to the expiration of five years from the date of
the original filing in order to maintain the perfection of the filings referred
to in Paragraph 5(b).
(f)     In the case of Collateral acquired by any Loan Party more than a
specified period after such Loan Party changes its name, identity or corporate
structure as to make UCC Financing Statements seriously misleading, the security
interest will not be perfected or have priority unless new appropriate financing
statements indicating the new name, identity or corporate structure of the
appropriate Loan




--------------------------------------------------------------------------------




Party are properly filed before the expiration of such specified period.
(g)     Except as provided in the opinions expressed in Paragraphs 5(b), 5( d)
and 11 above, no opinion is expressed as to the creation, attachment, perfection
or priority of any lien or security interest or as to title to any real or
personal property.
(h)     In Paragraphs 3, 9, 10, and 11 of this opinion, when we indicate that
our opinion is based on our knowledge, our opinion is based solely on (x) the
current actual knowledge of the attorneys currently with this Firm who have
participated in our representation of the Loan Parties, and (y) the
representations and warranties of the parties contained in the Transaction
Documents as to factual matters and not as to legal conclusions. We have made no
independent investigation as to any such factual matters (however we know of no
facts which lead us to believe that such factual matters are untrue or
inaccurate).
(i)     Other than as specifically set forth herein, we express no opinion with
respect to federal or state taxation, antitrust, money laundering, pension or
employee benefit, insurance, securities or so-called "Blue-Sky" laws.




This opinion has been rendered solely for your benefit and each of your
respective successors and assigns, in connection with the Facility and the
Transaction and may not be relied upon for any other purpose without our prior
written consent, and is rendered solely as of the date hereof and no
responsibility is undertaken for any future changes or development in any
statutes, regulations, judicial decisions or other law.
Very truly yours,
/s/ Katten Muchin Rosenman, LLP
KATTEN MUCHIN ROSENMAN LLP


































--------------------------------------------------------------------------------






SCHEDULE 1
ADDRESSEES
Credit Suisse AG, as Administrative Agent
Eleven Madison Avenue
New York, New York 10010


Credit Suisse AG
Eleven Madison Avenue
New York, New York 10010


JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
 
Bank of America, N.A.
One Bryant Park
New York, New York 10036


Wells Fargo Bank, National Association, as Trustee and Collateral Agent
707 Wilshire Boulevard, 17th Floor
Los Angeles, California 90017


Diamond Resorts International, Inc.
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135


Diamond Resorts Holdings, LLC
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135


Diamond Resorts Corporation
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135






























--------------------------------------------------------------------------------








SCHEDULE 2
GUARANTORS
Entity Name                                  Jurisdiction of Organization
PARENT GUARANTORS
Diamond Resorts International, Inc.                             DE
Diamond Resorts Holdings, LLC                                 NV


COMPANY'S U.S. RESTRICTED SUBSIDIARIES                         (other than
Company's special purpose securitization vehicles
1AKGI-St. Maarten N.V.                                 DE
2Chestnut Farms, LLC                                 NV
3Cumberland Gate, LLC                                 DE
4Diamond Resorts California Collection Development, LLC             DE
5Diamond Resorts Centralized Services Company                 DE
6Diamond Resorts Citrus Share Holding, LLC                     DE
7Diamond Resorts Coral Sands Development, LLC                 DE
8Diamond Resorts Cypress Pointe I Development, LLC                 DE
9Diamond Resorts Cypress Pointe II Development, LLC                 DE
10Diamond Resorts Cypress Pointe III Development, LLC                 DE
11Diamond Resorts Daytona Development, LLC                     DE
12Diamond Resorts Developer and Sales Holding Company             DE
13Diamond Resorts DPM Development, LLC                     NV
14Diamond Resorts Epic Mortgage Holdings, LLC                 DE
15Diamond Resorts Fall Creek Development, LLC                 DE
16Diamond Resorts Finance Holding Company                     DE
17Diamond Resorts Financial Services, Inc.                     NV


Entity Name                             Jurisdiction of Organization
18 Diamond Resorts Grand Beach I Development, LLC                 DE
19. Diamond Resorts Grand Beach II Development, LLC                 DE
20Diamond Resorts Greensprings Development, LLC                 DE
21Diamond Resorts Hawaii Collection Development, LLC                DE
22Diamond Resorts Hilton Head Development, LLC                 DE
23Diamond Resorts International Club, Inc.                     FL
24Diamond Resorts International Marketing, Inc.                     CA
25     Diamond Resorts International Marketing Mexico, LLC                NV
26     Diamond Resorts Las Vegas Development, LLC                    DE
27Diamond Resorts Management & Exchange Holding Company             DE
28Diamond Resorts Management, Inc.                         AZ
29Diamond Resorts MGV Development, LLC                     NV




--------------------------------------------------------------------------------




30Diamond Resorts Mortgage Holdings, LLC                     DE


Entity Name                             Jurisdiction of Organization
31Diamond Resorts Mystic Dunes Development, LLC                 NV
32Diamond Resorts Palm Springs Development, LLC                 DE
33Diamond Resorts Poco Diablo Development, LLC                DE
34Diamond Resorts Poipu Development, LLC                     DE
35Diamond Resorts Polo Development, LLC                     NV
36Diamond Resorts Port Royal Development, LLC                 DE
37Diamond Resorts Powhatan Development, LLC                     DE
38Diamond Resorts Residual Assets Development, LLC                 DE
39Diamond Resorts Residual Assets Finance, LLC                     DE
40Diamond Resorts Residual Assets M&E, LLC                     DE
41Diamond Resorts Ridge on Sedona Development, LLC                DE
42Diamond Resorts Ridge Pointe Development, LLC                 DE
43Diamond Resorts San Luis Bay Development, LLC                 DE
44Diamond Resorts Santa Fe Development, LLC                     DE
45Diamond Resorts Scottsdale Development, LLC                    DE
46Diamond Resorts Sedona Springs Development, LLC                 DE
47Diamond Resorts Sedona Summit Development, LLC                 DE
48Diamond Resorts St. Croix Development, LLC                     DE
49Diamond Resorts Steamboat Development, LLC                 DE
50Diamond Resorts Tahoe Beach & Ski Development, LLC             DE
51Diamond Resorts Teton Club Development, LLC                 NV
52Diamond Resorts U.S. Collection Development, LLC                 DE
53Diamond Resorts Villa Mirage Development, LLC                 DE
54Diamond Resorts Villas of Sedona Development, LLC                 DE
55Diamond Resorts West Maui Development, LLC                 DE
56Foster Shores, LLC                                 MO
57George Acquisition Subsidiary, Inc.                         NV
58Ginger Creek, LLC                                 DE
59Grand Escapes, LLC                                 DE
60International Timeshares Marketing, LLC                     DE
61Lake Tahoe Resort Partners, LLC                         CA
62Mazatlan Development Inc.                             WA
63MMG Development Corp.                             FL
64Poipu Resort Partners, L.P.                             HI
65Resort Management International, Inc.                         CA
66Resorts Development International, Inc.                         NV
67Walsham Lake, LLC                                MO
68West Maui Resort Partners, L.P.                             DE
69Crescent One, LLC                                 FL
70Island One, Inc.                                 FL
71Island One Resorts Management Corporation                     FL
72Galaxy Exchange Company                             FL
73Navigo Vacation Club, Inc.                             FL








--------------------------------------------------------------------------------








SCHEDULE 3
TRANSACTION DOCUMENTS
1
Credit Agreement dated as of September 11, 2013, among Diamond Resorts
Corporation ("Company"), Diamond Resorts International, Inc.("Parent'), the
Lenders named therein and Credit Suisse AG, as administrative agent (in such
capacity, together with its successors and assigns, the "Administrative Agent")
for the Lenders.



2Revolving Promissory Note dated as of September 11, 2013, made by Company to
JPMorgan
Chase Bank, N.A.


3
Guarantee Agreement dated as of September 11, 2013, among Company, Parent, the
other Subsidiaries of Parent from time to time party thereto and the
Administrative Agent.



4
Security Agreement dated as of September 11,2013, among Company, Parent, the
other Subsidiaries of Parent from time to time party thereto and Wells Fargo
Bank, National Association, as Collateral Agent.



5
Pari Passu Intercreditor Agreement dated as of September 11, 2013, among
Company, the other Grantors party thereto, Wells Fargo Bank, National
Association, as the Collateral Agent and the Authorized Representative for the
Indenture Secured Parties, Credit Suisse AG, as the Initial Additional
Authorized Representative, and each Additional Authorized Representative from
time to time party thereto.



6
Trademark Security Agreement dated as of September 11, 2013, among Company,
Parent, the other Subsidiaries of Parent from time to time party thereto, and
Wells Fargo Bank, National Association, as Collateral Agent.

7
UCC Financing Statements naming Company, Parent, and the Subsidiaries of Parent,
as debtors, and Wells Fargo Bank, National Association, as secured party.



































--------------------------------------------------------------------------------












SCHEDULE 4
LOAN PARTY ORGANIZATIONAL DOCUMENTS


Item No.                 Loan Party             Jurisdiction of Organization
BORROWER




1.         Diamond Resorts Corporation                         MD
a) Charter Documents
i.     Articles of Incorporation filed 5/28/96
ii.     Articles of Amendment filed 6/13/96
iii.     Articles of Amendment filed 8/20/96
iv.     Articles of Merger filed 8/20/96
v.     Articles of Merger filed 8/20/96
vi.     Articles of Merger filed 8/20/96
vii.     Articles of Merger filed 8/20/96
viii.     Articles of Merger filed 8/20/96
ix.     Articles of Merger filed 8/20/96
x.     Articles of Merger filed 8/20/96
xi.     Articles of Merger filed 8/20/96
xii.     Articles of Merger filed 8/20/96
xiii.     Articles of Merger filed 8/20/96
xiv.     Articles of Amendment filed 7/14/98
xv.     Articles of Restatement filed 7/14/98
xvi.     Certificate of Resolution filed 10/15/98
xvii.     Articles of Amendment and Restatement filed 7/29/01
xviii.     Resolution to Change Principal Office or Resident Agent filed 6/23/04
xix.     Articles of Amendment filed 6125/04
xx.     Resident Agent's Notice of Change of Address filed 9/5/06
xxi.     Articles of Merger filed 4/27/07
xxii.     Articles of Amendment and Restatement filed 4/27/07
xxiii.     Resolution to Change Principal Office or Resident Agent filed 5/2/07
xxiv.     Articles of Amendment filed 10119/07
xxiiv    Resident Agent's Notice of Change of Address filed 1/30/13
b) Good Standing*/Foreign Qualification
i.     State of NV Certificate issued 9/4/13
ii.     State of MD Certificate issued 9/4/13*


PARENT GUARANTORS
2.         Diamond Resorts Holdings, LLC                         NV
a) Charter Documents
i.     Articles of Incorporation filed 1/11/13
b) Good Standing
i.     State of NV Certificate issued 9/4/13














--------------------------------------------------------------------------------
















Item No.                 Loan Party             Jurisdiction of Organization
3.         Diamond Resorts International, Inc.                     DE
a) Charter Documents
i.     Articles of Incorporation filed 1/11/13
ii.     Amended and Restated Certificate filed 7/23/13
iii .     Certificate of Merger filed 7/24/13
b) Good Standing
i.     State of DE Certificate issued 9/4/13


SUBSIDIARY GUARANTORS
4.         AKGI-St. Maarten N.V.                             DE
a) Charter Documents
i.     Certificate of Domestication issued 8/14/96
ii.     Certificate of Incorporation issued 8/14/96
iii.     Certificate of Change of Registered Agent and
Registered Office issued 8/19/98
iv.     Certificate of Change of Location of Registered
Office and of Registered Agent issued 1/23/04
b) Good Standing
i.     State of DE Certificate issued 9/4/13
5.         Chestnut Farms LLC                             NV
a) Charter Document
i.     Articles of Organization filed 3/27/08
b) Good Standing
i.     State of NY Certificate issued 9/4/13
6.         Cumberland Gate, LLC                             DE
a) Charter Document
i.     Certificate of Formation filed 6/4/08
b) Good Standing
i.     State of DE Certificate issued 9/4/13
7.         Diamond Resorts California Collection Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/19/02
ii.     Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 12/10/03
iv.     Certificate of Amendment filed 12/15/03
v.     Certificate of Amendment filed 1/23/04
vi.     Certificate of Amendment filed 2/18/05
vii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualifications
i.     State of DE Certificate issued 9/4/13*
ii.     State of NY Certificate issued 9/4/13
iii.     State of    CA Certificate issued 9/5/13
iv.     State of W A Certificate issued 9/6/13
8.         Diamond Resorts Centralized Services Company                 DE
a) Charter Documents
i.     Certificate of Incorporation filed 7/9/02
ii.     Certificate of Change of Location of Registered




--------------------------------------------------------------------------------




Office and of Registered Agent filed 1/23/04
iii.    Certificate of Amendment filed 10/17/07
iv.     Certificate of Merger filed 12/31/09


Item No.             Loan Party                 Jurisdiction of Organization
b) Good Standing */Foreign Qualification
i.     State of    NV Certificate issued 9/4/13
ii.     State of DE Certificate issued 9/4/13*
9.         Diamond Resorts Citrus Share Holding, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing
i.     State of DE Certificate issued 9/4/13
10.         Diamond Resorts Coral Sands Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing
i.     State of DE Certificate issued 9/4/13
11.         Diamond Resorts Cypress Pointe I Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23104
iii     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of    FL Certificate issued 9/4/13
12.         Diamond Resorts Cypress Pointe II Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of    FL Certificate issued 9/4/13
13.         Diamond Resorts Cypress Pointe III Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 2/11/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing
i.     State of DE Certificate issued 9/4/13
14.         Diamond Resorts Daytona Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*




--------------------------------------------------------------------------------




ii.     State of FL Certificate issued 9/4/13










Item No.             Loan Party                 Jurisdiction of Organization
15.         Diamond Resorts Developer and Sales Holding Company             DE
a) Charter Documents
i.     Certificate of Incorporation filed 8/16/93
ii.     Certificate of Merger filed 8/20/93
iii.     Certificate of Amendment filed 10/12/93
iv.     Certificate of Merger filed 2/07/97
v.     Certificate of Amendment filed 3/18/98
vi.     Certificate of Amendment filed 7/09/02
vii.     Certificate of Change of Location of Registered
Office and of Registered Agent filed 1/23/04
viii.     Certificate of Merger filed 1/11/06
ix.     Certificate of Amendment filed 10/17/07
x.     Certificate of Merger filed 1/9/08
b) Good Standing*/Foreign Qualifications
i.     State of    MO Certificate issued 9/4/13
ii.     State of    CA Certificate issued 9/5/13
iii.     State of AZ Certificate issued 9/4/13
iv.     State of DE Certificate issued 9/4/13*
v.     State of    NV Certificate issued 9/4/13
16.         Diamond Resorts DPM Development, LLC                     NV
a) Charter Document
i.     Articles of Organization filed 11/16/12
b) Good Standing
i.     State of    NV Certificate issued 9/4/13
17.         Diamond Resorts Epic Mortgage Holdings, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Merger filed 1/04/06
v.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of    NV Certificate issued 9/4/13
18.         Diamond Resorts Fall Creek Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of    MO Certificate issued 9/4/13
19.         Diamond Resorts Finance Holding Company                 DE
a) Charter Documents
i.     Certificate of Incorporation filed 7/9/02
ii.    Certificate of Change of Location of Registered
Office and of Registered Agent filed 1/22/04




--------------------------------------------------------------------------------




iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
iv.     State of    NV Certificate issued 9/4/13




Item No.                     Loan Party             Jurisdiction of Organization
ii. State of DE Certificate issued 9/4/13*
20.         Diamond Resorts Financial Services Inc.                     NV
a) Charter Documents
i.     Articles of Incorporation filed 10/26/98
ii.    Certificate of Amendment filed 10/29/07
b) Good Standing
i. State of NV Certificate issued 9/4/13
21.         Diamond Resorts Grand Beach I Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Merger filed 1/11/06
iv.     Certificate of Amendment 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of    FL Certificate issued 9/4/13
22.         Diamond Resorts Grand Beach II Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of    FL Certificate issued 9/4/13
23.         Diamond Resorts Greensprings Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 12/04/02
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     Commonwealth of VA Certificate issued 9/4/13
24.         Diamond Resorts Hawaii Collection Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 11/12/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 6/23/04
v.     Certificate of Amendment filed 7/29/04
vi.     Certificate of Amendment filed 2/18/05
vii.     Certificate of Amendment filed 9/09/05
viii.     Certificate of Amendment filed 10/17/07
ix.     Certificate of Amendment filed 11/19/09
b) Good Standing*/Foreign Qualifications
i.     State of DE Certificate issued 9/4/13*
ii.     State of AZ Certificate issued 9/4/13




--------------------------------------------------------------------------------




iii.     State of    NV Certificate issued 9/4/13
iv.     State of CA Certificate issued 9/5/13
v.     State of HI Certificate issued 9/4/13




Item No.             Loan Party                 Jurisdiction of Organization
25.         Diamond Resorts Hilton Head Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.    Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of SC Certificate issued 9/5/13
26.         Diamond Resorts International Club, Inc.                     FL
a) Charter Documents
i.     Articles of Incorporation filed 4/17/98
ii.     Articles of Amendment filed 10/19/07
b) Good Standing*/Foreign Qualifications
i.     State of WV Certificate issued 9/4/13
ii.     State of NV Certificate issued 9/4/13
iii.     State of NE Certificate issued 915/13
            iv.     State of MO Certificate issued 9/4/13
v.     State of MD Certificate issued 9/4/13
vi.     State of FL Certificate issued 9/4/13*
            vii.     State of CA Certificate issued 9/5/13
viii.     State of CO Certificate issued 9/4/13
ix.     State of AR Certificate issued 9/4/13
x.     Commonwealth of V A Certificate issued 9/4/13
xi.     State of    NC Certificate issued 9/4/13
xii.     State of IL Certificate issued 9/4/13
xiii.     State of HI Certificate issued 9/4/13
xiv.     State of NM Certificate issued 9/5/13
xv.     State of OR Certificate issued 9/4/13
xvi.     State of TN Certificate issued 9/4/13
27.         Diamond Resorts International Marketing, Inc.                 CA
a) Charter Documents
i.     Articles of Incorporation filed 3/24/94
ii.     Certificate of Amendment filed 11/2/07
b) Good Standing*/Foreign Qualifications
i.     State of SC Certificate issued 9/5/13
ii.     State of NH Certificate issued 9/5/13
iii.     State of NM Certificate issued 9/5/13
iv.     State of NV Certificate issued 9/4/13
v.     Commonwealth of KY Certificate issued 9/4/13
vi.     State of IL Certificate issued 9/4/13
vii.     State of WI Certificate issued 9/6/13
viii.     State of UT Certificate issued 9/4/13
ix.     State of TX Certificate issued 9/4/13
x.     State of KS Certificate issued 9/4/13
xi.     State of GA Certificate issued 9/4/13
xii.    State of FL Certificate issued 9/4/13
xiii.     State of CO Certificate issued 9/4/13




--------------------------------------------------------------------------------




xiv.     State of CA Certificate issued 9/5/13*
xv.     State of AZ Certificate issued 9/4/13






Item No.             Loan Party                 Jurisdiction of Organization
xvi.     Commonwealth of VA Certificate issued 9/4/13
xvii.     State of VT Certificate issued 9/5/13
xviii.     State of MO Certificate issued 9/4/13
xix.     Government of DC Certificate issued 9/4/13
xx.    State of IN Certificate issued 9/4/13
xxi.     State of NJ Certificate issued 914113
xxii.     State of PA Certificate issued 9/4/13
xxiii.     State of TN Certificate issued 9/4/13
xxiv.     State of WA Certificate issued 916/13
xxv.     State of OK Certificate issued 9/4/13
xxvi.     State of OH Certificate issued 9/4/13
28.         Diamond Resorts International Marketing Mexico LLC
                NV
a) Charter Documents
i.     Articles of Incorporation filed 6/6/12
b) Good Standing
i.     State of NV Certificate issued 9/4/13
29.        Diamond Resorts Las Vegas Development, LLC                     DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i     State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate issued 9/4/13
30.         Diamond Resorts Management & Exchange Holding Company             DE
a) Charter Documents
i.     Certificate of Incorporation filed 7/16/02
ii.     Certificate of Change of Location of Registered
Office and of Registered Agent filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualifications
i.     State of DE Certificate issued 9/4/13*
ii.     State of    NV Certificate issued 9/4/13
iii.    State of MO Certificate issued 9/4/13
31.         Diamond Resorts Management, Inc.                         AZ
a) Charter Documents
i.     Articles of Incorporation filed 12/09/91
ii.     Articles of Merger filed 4/08/99
iii.     Articles of Merger filed 3/31/03
iv.     Articles of Amendment 2/16/05
v.     Articles of Amendment 10/23/07
b) Good Standing*/Foreign Qualifications
i.     State of NM Certificate issued 9/5/13
ii.     State of TN Certificate issued 9/4/13
iii.     State of NV Certificate issued 9/4/13
iv.     State of FL Certificate issued 9/4/13
v.     State o fCA Certificate issued 9/5/13




--------------------------------------------------------------------------------




vi.     State of AZ Certificate issued 9/4/13 *
vii.     Commonwealth of VA Certificate issued 9/4/13






Item No.                 Loan Party             Jurisdiction of Organization
viii.     State of MO Certificate issued 9/4/13
ix.     State of CO Certificate issued 9/4/13
32.         Diamond Resorts MGV Development, LLC                     NV
a) Charter Document
i.     Articles of Organization filed 11/16/12
b) Good Standing
i.     State of NV Certificate issued 9/4/13
33.         Diamond Resorts Mortgage Holdings, LLC                     DE
a) Charter Documents
i.     Certificate of Formation filed 7/09/02
ii.     Certificate of Merger filed 12/05/02
iii.     Certificate of Merger filed 12/05/02
iv.     Certificate of Amendment filed 1/23/04
v.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate issued 9/4/13
34.         Diamond Resorts Mystic Dunes Development, LLC                 NV
a) Charter Document
i.     Articles of Organization filed 11/16/12
b) Good Standing
i.     State of NV Certificate issued 9/4/13
35.         Diamond Resorts Palm Springs Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of CA Certificate issued 9/5/13
36.         Diamond Resorts Poco Diablo Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 4/08/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification ·
i.     State of DE Certificate issued 9/4/13*
ii.     State of AZ Certificate issued 9/4/13
37.         Diamond Resorts Poipu Development, LLC                     DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment 7/10/07
iv.     Certificate of Merger filed 7/11/07
v.     Certificate of Amendment filed 10/17/07
b) Good Standing




--------------------------------------------------------------------------------




i.     State of DE Certificate issued 9/4/13
38.         Diamond Resorts Polo Development, LLC                     NV






Item No.             Loan Party                 Jurisdiction of Organization
a) Charter Document
i.     Articles of Organization filed 5/3/07
ii.     Amendment to Articles of Organization filed 10/18/07
b) Good Standing
i.    State of NV Certificate issued 9/4/13
39.         Diamond Resorts Port Royal Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 12/27/02
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing
i.     State of DE Certificate issued 9/4/13
40.         Diamond Resorts Powhatan Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 12/04/02
iii.     Certificate of Amendment filed 1/23/03
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     Commonwealth of VA Certificate issued 9/4/13
41.         Diamond Resorts Residual Assets Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 12/04/02
iii.     Certificate of Merger filed 12/04/02
iv.     Certificate of Merger filed 12/04/02
v.     Certificate of Merger filed 12/12/02
vi.     Certificate of Merger filed 12/12/02
vii.     Certificate of Merger filed 12/18/02
viii.     Certificate of Merger filed 12/27/02
ix.     Certificate of Merger filed 12/27/02
x.     Certificate of Merger filed 4/09/03
xi.     Certificate of Merger filed 1/23/04
xii.     Certificate of Merger filed 1/06/06
xiii.     Certificate of Merger filed 1/11/06
xiv.     Certificate of Merger filed 9/18/06
xv.     Certificate of Merger filed 12/11/06
xvi.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate issued 9/4/13
42.         Diamond Resorts Residual Assets Finance, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/18/02
ii.     Certificate of Merger filed 3/31/03
iii.     Certificate of Merger filed 3/31/03




--------------------------------------------------------------------------------




iv.     Certificate of Amendment filed 1/23/04








Item No.                 Loan Party             Jurisdiction of Organization
v.     Certificate of Merger filed 1/04/06
vi.     Certificate of Merger filed 1/05/06
vii.     Certificate of Merger filed 1/06/06
viii.     Certificate of Merger filed 9/18/06
ix.     Certificate of Amendment 10/17/07
b) Good Standing*/Foreign Qualification
i.    State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate of Existence issued 9/4/13
43.         Diamond Resorts Residual Assets M&E, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/18/02
ii.     Certificate of Merger filed 12/30/02
iii.     Certificate of Amendment filed 1/22/04
iv.     Certificate of Merger filed 1/11/06
v.     Certificate of Amendment 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate issued 9/4/13
44.         Diamond Resorts Ridge on Sedona Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.    Certificate of Amendment 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of AZ Certificate issued 9/4/13
45.         Diamond Resorts Ridge Pointe Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 3/19/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate issued 9/4/13
46.         Diamond Resorts San Luis Bay Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing* /Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of CA Certificate issued 9/5/13
47.         Diamond Resorts Santa Fe Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.    Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment 10/17/07




--------------------------------------------------------------------------------




b) Good Standing*/Foreign Qualification
i.     State of DE Certificate of issued 9/4/13*






Item No.                Loan Party             Jurisdiction of Organization
ii.     State of NM Certificate issued 9/5/13
48.         Diamond Resorts Scottsdale Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 10/07/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of AZ Certificate issued 9/4/13
49.         Diamond Resorts Sedona Springs Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of AZ Certificate issued 9/4/13
50.         Diamond Resorts Sedona Summit Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.    State of AZ Certificate issued 9/4/13
51.         Diamond Resorts St Croix Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing
i.     State of DE Certificate issued 9/4/13
52.         Diamond Resorts Steamboat Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of CO Certificate issued 9/4/13
53.         Diamond Resorts Tahoe Beach & Ski Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.    Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*




--------------------------------------------------------------------------------




ii.     State of CA Certificate issued 9/5/13
54.         Diamond Resorts Teton Club Development, LLC                 NV






Item No.                 Loan Party Jurisdiction of Organization
a) Charter Document
i.     Articles of Organization filed 10/26/11
b) Good Standing
i.     State of NV Certificate issued 9/4/13
55.         Diamond Resorts U.S. Collection Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 8/15/03
iii.     Certificate of Amendment filed 1/23/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualifications
i.     State of AZ Certificate issued 9/4/13
ii.     State of NV Certificate issued 9/4/13
iii.     State of CO Certificate issued 9/4/13
iv.     Commonwealth of KY Certificate issued 9/4/13
v.     State of MO Certificate issued 9/4/13
vi.     State of KS Certificate issued 9/4/13
vii.     State of IL Certificate issued 9/4/13
viii.     State of DE Certificate issued 9/4/13*
ix.     State of TN Certificate issued 9/4/13
x.     State of OR Certificate issued 9/4/13
xi.     State of NH Certificate issued 9/5/13
xii.     State of OH Certificate issued 9/4/13
xiii.     State of NM Certificate issued 9/5/13
xiv.     State of UT Certificate issued 9/6/13
xv.     State of FL Certificate issued 9/4/13
xvi.     Commonwealth of V A Certificate issued 9/4/13
xvii.     State of CA Certificate issued 9/5/13
xviii.     State of TX Certificate issued 9/6/13
xix.     State of CT Certificate issued 9/4/13
xx.     State of NY Certificate issued 9/4/13
56.         Diamond Resorts Villa Mirage Development, LLC                 DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 914/13*
ii.     State of AZ Certificate issued 9/4/13
57.         Diamond Resorts Villas of Sedona Development, LLC             DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 10/17/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of AZ Certificate issued 9/4/13
58.         Diamond Resorts West Maui Development, LLC                 DE




--------------------------------------------------------------------------------




a) Charter Documents
i.     Certificate of Formation filed 7/16/02








Item No.                 Loan Party             Jurisdiction of Organization
ii.     Certificate of Amendment filed 1/23/04
iii.     Certificate of Amendment filed 5/21/04
iv.     Certificate of Amendment filed 10/17/07
b) Good Standing
i.     State of DE Certificate issued 9/4/13
59.         Foster Shores, LLC                             MO
a) Charter Document
i.     Certificate of Organization filed 3/31/08
b) Good Standing
i.     State of MO Certificate issued 9/4/13
60.         George Acquisition Subsidiary, Inc.                     NV
a) Charter Document
i.     Articles of Incorporation filed 10/15/97
b) Good Standing
i.     State of NV Certificate issued 9/4/13
61.         Ginger Creek, LLC                             DE
a) Charter Document
i.     Certificate of Formation filed 6/4/08
b) Good Standing
i.     State of DE Certificate issued 9/4/13
62.         Grand Escapes, LLC                             DE
a) Charter Document
i.     Certificate of Formation filed 11/15/04
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of CA Certificate issued 9/5/13
63.         International Timeshares Marketing, LLC                    DE
a) Charter Documents
i.     Certificate of Formation filed 7/16/02
ii.     Certificate of Merger filed 12/31/02
iii.     Certificate of Amendment filed 1/23/04
b) Good Standing*/Foreign Qualifications
i.     State of DE Certificate issued 9/4/13*
ii.     State of NV Certificate issued 9/4/13
iii.     Commonwealth of VA Certificate issued 9/4/13
64.         Lake Tahoe Resort Partners, LLC                         CA
a) Charter Document
i.     Articles o f Incorporation filed 3/1/96
b) Good Standing
i.     State of CA Certificate issued 9/5/13
65.         Mazatlan Development Inc.                         WA
a) Charter Documents
i.     Articles of Incorporation filed 7/18/84
ii.     Certificate of Administrative Dissolution filed 10/11/85
iii.     Certificate of Reinstatement filed 12/09/85
iv.     Articles of Amendment filed 5/16/89
b) Good Standing




--------------------------------------------------------------------------------




i.     State of WA Certificate issued 9/6/13
66.         MMG Development Corp                            FL






Item No.             Loan Party                 Jurisdiction of Organization
a) Charter Document
i.     Articles of Incorporation filed 8/23/94
b) Good Standing*/Foreign Qualifications
i.     State of MO Certificate issued 9/4/13
ii.     State of FL Certificate issued 9/4/13*
iii.    State of TN Certificate issued 9/5/13
67.         Poipu Resort Partners, L.P.                         HI
a) Charter Documents
i.    Certificate of Limited Partnership filed 10/27/94
ii.     Certificate of Amendment filed 11/28/94
iii.     Certificate of Amendment filed 1/10/95
iv.     Registration of Trade Name filed 3/9/95
v.     Certificate of Amendment filed 5/16/95
vi.     Designation of Registered Agent 8/23/02
vii.     Certificate of Amendment filed 1/28/03
viii.     Statement of Change of Registered Agent filed 1/23/04
ix.     Registration of Trade Name filed 7/9/04
x.     Certificate of Amendment filed 9/28/05
xi.     Certificate of Amendment filed 12/30/05
xii.     Registration of Trade Name filed 4/19/06
xiii.     Registration of Trade Name filed 8/7/06
xiv.     Certificate of Amendment filed 7/24/07
b) Good Standing
i.     State of HI Certificate issued 9/4/13
68.         Resort Management International Inc.                     CA
a) Charter Document
i.     Articles of Incorporation filed 5/10/96
b) Good Standing*/Foreign Qualification
i.     State of HI Certificate issued 9/4/13
ii.     State of CA Certificate issued 9/5/13*
69.         Resorts Development International, Inc.                     NV
a) Charter Document
i.     Articles of Incorporation filed 11/17/82
b) Good Standing
i.     State of NY Certificate issued 9/4/13
70.         Walsham Lake, LLC                             MO
a) Charter Document
i.     Certificate of Organization filed 3/31/08
ii.     Statement of Change of Address filed 2/4/13
b) Good Standing
i.     State of MO Certificate issued 9/4/13
71.         West Maui Resort Partners, L.P.                         DE
a) Charter Documents
i.     Certificate of Limited Partnership filed 3/20/96
ii.     Restated Certificate filed 1/7/97
iii.     Certificate to Restore filed 8/6/97
iv.     Restated Certificate filed 11/10/97
v.     Certificate of Amendment filed 1/23/04




--------------------------------------------------------------------------------




vi.    Certificate of Amendment filed 7/08/04








Item No.             Loan Party                 Jurisdiction of Organization
vii.     Certificate of Amendment filed 4/07/05
viii.     Certificate of Amendment filed 1/25/07
b) Good Standing*/Foreign Qualification
i.     State of DE Certificate issued 9/4/13*
ii.     State of HI Certificate issued 9/4/13
72.         Crescent One, LLC                             FL
a) Charter Document
i.     Articles of Organization filed 3/4/04
ii.     Articles and Certificate of Merger filed 4/1/04
iii.     Amended and Restated Articles of Organization filed 5/27/11
b) Good Standing*/Foreign Qualifications
i.     State of FL Certificate issued 9/4/13
73.         Island One, Inc.                                 FL
a) Charter Document
i.     Articles of Incorporation filed 8/28/81
ii.     Articles of Amendment filed 11/1/82
iii.     Articles of Amendment filed 11/12/82
iv.     Articles of Amendment filed 11/12/82
v.     Articles of Merger filed 12/27/89
vi.    Articles of Amendment filed 3/8/00
vii.    Certificate of Amendment filed 5/27/11
b) Good Standing*/Foreign Qualifications
i.     State of FL Certificate issued 9/4/13
74.         Island One Resorts Management Corporation                 FL
a) Charter Document
i.     Articles of Incorporation filed 1/21/83
ii.     Articles of Amendment filed 2/16/87
iii.     Articles of Amendment filed 1/1/89
iv.     Articles of Amendment filed 11/2/94
v.     Articles of Amendment filed 2/23/99
vi.     Articles of Amendment filed 3/8/00
vii.     Certificate of Amendment filed 5/27/11
b) Good Standing*/Foreign Qualifications
i.     State of FL Certificate issued 9/4/13
75.         Galaxy Exchange Company                         FL
a) Charter Document
i.     Articles of Incorporation filed 5/13/99
b) Good Standing*/Foreign Qualifications
i.     State of FL Certificate issued 9/4/13
76.        Navigo Vacation Club, Inc.                         FL
a) Charter Document
i.     Articles of Incorporation filed 5/13/99
ii.     Certificate of Amendment filed 5/27/11
b) Good Standing*/Foreign Qualifications
i.    State of FL Certificate issued 9/4/13








--------------------------------------------------------------------------------




EXHIBIT F-2




Ballard Spahr


One Utah Center, Suite 800
201 South Main Street
Salt Lake City, UT 84111-2221
Tel 801.531.3000
FAX 801.531.3001
www.ballardspahr.com


September 11, 2013


To: The Parties on the Attached Exhibit A


Re: Diamond Resorts Corporation $25,000,000 Revolving Credit Facility


Ladies and Gentlemen:


We have acted as counsel to the parties listed on Schedule 1 attached hereto
(collectively, the "Covered Entities") in connection with the transactions
described in that certain Credit Agreement dated as of September 11,2013 (the
"Credit Agreement"), among Diamond Resorts Corporation, a Maryland corporation
(the "Borrower"), Diamond Resorts International, Inc., a Delaware corporation
("DRI"), the Lenders named therein (the "Lenders"), and Credit Suisse AG, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, "Administrative Agent"), relating to
the $25,000,000.00 revolving credit facility established pursuant to the terms
of, and subject to the conditions set forth in, the Credit Agreement.




--------------------------------------------------------------------------------






All entities listed on Schedule 1 other than the Borrower are referred to herein
sometimes
as the "Covered Guarantor Entities."


This opinion is being furnished to you pursuant to Section 4.02(a)(ii) of the
Credit Agreement. Unless otherwise defined herein, capitalized terms used herein
have the meanings set forth in the Credit Agreement.


In connection with this opinion, we have examined copies of each of the
following
documents (collectively, the "Documents"), each dated, unless otherwise noted,
as of the
date hereof:
(1)     The Credit Agreement;


(2)     The Security Agreement dated as of September 11, 2013, ("Security
Agreement") among DRI, the Borrower, the other Subsidiaries of DRI from time to
time party thereto, and Wells Fargo Bank, National Association ("WFB"), as
collateral agent (in such capacity, together with its successors and
assigns, the "Collateral "Agent").


(3)     The Pari Passu Intercreditor Agreement dated as of September 11, 2013,
among Borrower, the other Grantors (as defined in the Security Agreement) party
thereto, WFB in its capacity as Collateral Agent and the Authorized
Representative for the Indenture Secured Parties, Credit Suisse AG, as the
Initial Additional Authorized Representative, and each Additional Authorized
Representative from time to time party thereto;


(4)     The Guarantee Agreement dated as of September 11, 2013, among the
Borrower, DRI, the other Subsidiaries of DRI from time to time party thereto,
and Administrative Agent;
(5)     The Trademark Security Agreement dated as of September 11, 2013, among
the Borrower, DRI, the Other Subsidiaries of DRI from time to time party thereto
and the Collateral Agent for the benefit of the Secured Parties;


(6)     The Revolving Promissory Note dated as of September 11, 2013, made
by the Borrower to JPMorgan Chase Bank, N.A.


(7)     The Uniform Commercial Code financing statements attached as Annex 1
hereto (collectively, the "Financing Statements");


(8)     The articles or certificates of incorporation and by-laws of each of the
Covered Corporate Entities (as defined below) listed on Schedule 2 hereto, each
C    certified by the Secretary or other officer of such Covered Corporate
Entity;


(9)     The articles or certificates of formation and operating or limited
liability company agreements of the Covered LLC Entities (as defined below)
listed on Schedule 2 hereto, each certified by the secretary or other officer of
such Covered LLC Entity;


(10)     The good standing certificates issued as of a date recent hereto by the
Secretary of State, or similar governmental entity having the power to issue
such certificates, of the jurisdiction in which each Covered Entity has been
incorporated or formed; and






--------------------------------------------------------------------------------




(11)     The Officer's Certificate of the applicable officers of the Covered
Entities (the "Officer's Certificate").


The documents listed above in paragraphs (1) through (7) are hereinafter
collectively referred to as the "Transaction Documents." The articles or
certificates of organization or incorporation, the operating agreements or
limited liability company agreements and by-laws of the Covered Entities
described above in items (8) and (9) above and listed on Schedule 2 attached
hereto are referred to herein collectively as the "Organizational Documents."
The good standing certificates described above in item (l0) above and
listed on Schedule 2 are referred to herein collectively as the "Good Standing
Certificates. "


We have examined certificates of public officials and such other documents and
records and those matters of law as we have deemed appropriate as a basis for
the opinions hereinafter expressed. We have not examined any records of any
court, administrative tribunal or other similar entity in connection with our
opinion.


As to questions of fact material to this opinion, we have, when relevant facts
were not independently established by us, relied upon the representations and
warranties of the Covered Entities contained in the Documents.


The terms "AZ Corporate Entity," "CA Corporate Entities," "CA LLC Entities," "MD
Corporate Entity," "NV Corporate Entities," and "NV LLC Entities" are designated
in Schedule 2 hereto. The AZ Corporate Entity, the CA Corporate Entities, the MD
Corporate Entity and the NY Corporate Entities are collectively referred to
herein as the "Covered Corporate Entities." The CA LLC Entities and the NV LLC
Entities are collectively referred to herein as the "Covered LLC Entities."


Our opinions are expressly limited to:


(i)     the laws of the State Arizona under the Arizona Business Corporation Act
(Title 10, Chapters 1 through 17 of the Arizona Revised Statutes) (the "AZ
Corporation Act") in the case of the AZ Corporate Entity;


(ii)     the laws of the State of California under the General Corporation Law
(Corporations Code §100 et seq.) (the "CA GCL") in the case of the CA Corporate
Entities, and the laws of the State of California under the Beverly-Killea
Limited Liability Company Act (Corporations Code § 17000 et seq.) (the "CA LLC
Act") in the case of the CA LLC Entities;


(iii)     the laws of the State of Maryland under the Maryland General
Corporation Law (Titles I through 3, inclusive, of the Corporations and
Associations Article of the Annotated Code of Maryland (the "MD Corporate Act")
in the case of the MD Corporate Entity;


(iv)     the laws of the State of Nevada under the Nevada Revised Statutes,
Chapter 78, Private Corporations (the "NV Corporate Code") in the case of the NV
Corporate Entities, the laws of the State of Nevada under the Nevada Revised
Statutes, Chapter 86, Limited-Liability Companies (the "NV LLC Statutes") in the
case of the NV LLC Entities; and


(v)     (i) the Uniform Commercial Code as in effect in the State of Arizona
(the "Arizona UCC"), (ii) the Uniform Commercial Code as in effect in the State
of California (the "California UCC"), (iii) the Uniform Commercial Code as in
effect in the State of Maryland pursuant to Title 1 through Title 9 of the
Commercial Law Article of the Annotated Code of Maryland (the "Maryland UCC"),
and (iv) the Uniform Commercial Code as in effect in the State of Nevada (the
"Nevada UCC"), but solely as




--------------------------------------------------------------------------------




to the perfection requirements of the Uniform Commercial Code in such states.


The Applicable Laws (as defined below) under the AZ Corporation Act, the CA GCL,
the CA LLC Act, the MD Corporate Act, the NV Corporate Code, the NV LLC
Statutes, the Arizona UCC, the California UCC, the Maryland UCC and the Nevada
UCC are collectively referred to herein as the "Covered Laws." As used herein,
the term "Applicable Laws" means all present statutes, rules or regulations
which in our experience are normally applicable both to entities that are not
engaged in regulated business activities and to transactions of the type
contemplated by the Transaction Documents.


The Security Agreement provides that all references to the Uniform Commercial
Code shall mean the New York UCC. In addition, the Transaction Documents purport
to be governed by the laws of the State of New York. Notwithstanding the choice
of law in the Transaction Documents, (1) our opinion in paragraph 8 is given as
if the Arizona UCC, the California UCC, the Maryland UCC and the Nevada UCC
govern the Security Agreement and Arizona Financing Statements, the Security
Agreement and California Financing Statements, the Security Agreement and
Maryland Financing Statement and the Security Agreement and Nevada Financing
Statements, respectively, and (2) all other opinions herein are provided under
the Covered Laws only. Further, we assume that the result of the application of
New York law as specified in the Transaction Documents will not be contrary to a
fundamental policy of the law of any other state with which the parties may have
material or relevant contact in connection with the transaction contemplated by
the Transaction Documents, and as to which there is a materially greater
interest in determining an issue of the choice of law.


In making such examination, with your permission, we have assumed:


(i)     the genuineness of all signatures other than those of representatives of
the
Covered Entities;


(ii)
that all natural persons who are signatories to the Documents have sufficient
legal competency to enter into and perform their respective



(iii)
that the copies of all documents (including without limitation drafts of the
Transaction Documents) submitted to us are accurate and complete and conform
exactly to the final executed originals of all such documents;



(iv)
that each of the parties to the Transaction Documents (other than the Borrower
and the Covered Guarantor Entities) is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which such party is
organized, and has the power and authority to enter into and perform each of its
respective obligations thereunder;



(v)
the due execution and delivery of each of the Transaction Documents by each of
the parties thereto (other than the Borrower and the Covered Guarantor
Entities);



(vi)
the due authorization of each of the Transaction Documents by each of the
parties thereto other than the Borrower and the Covered Guarantor Entities;



(vii)
that the execution, delivery and performance of the Transaction Documents by
each of the parties to the Transaction Documents (other than the Borrower and
the Covered Guarantor Entities) will not violate the Organizational Documents of
such entity;







--------------------------------------------------------------------------------




(viii)
the accuracy of representations and warranties of the Borrower and the Covered
Guarantor Entities set forth in the Transaction Documents as to factual matters
only (and not as to legal conclusions); and that the conduct of the parties to
the Transaction Documents complies with any requirement of good faith, fair
dealing, conscionability and commercial reasonableness;



(ix)
that there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence with respect to any party;



(x)
that (i) each of the Secured Parties (as defined below) has given adequate value
for the liens and security interests granted by the Borrower and the Covered
Guarantor Entities under the Transaction Documents, (ii) the security interests
granted by the Borrower and the Covered Guarantor Entities under the Transaction
Documents have been properly created, (iii) each of the debtors named in the
Financing Statements owns the collateral

described in such Financing Statements, has good title to such collateral, such
collateral exists and each such debtor has, or has the power to transfer, rights
within the meaning of the Applicable UCC (as defined below) in such collateral,
(iv) the descriptions of the collateral in, or attached as schedules to, the
Financing Statements, sufficiently describe
the collateral intended to be covered by the Financing Statements, (v) each
debtor named in the Financing Statements is organized solely under the state of
its organization as set forth on Schedule 1 attached hereto, as the case may be,
(vi) the MD Corporate Entity is not a "transmitting utility" as defined in
Section 9-102 of the Maryland UCC (vii) the Financing Statements will be duly
and properly filed in the applicable Filing Office,
and (viii) the Financing Statements accurately state the correct name of the
Secured Party and the correct address of the Secured Party from which
information concerning the security interest to be perfected thereby may be
obtained; and


(xi)
the NV Corporate Entities and NV LLC Entities do not engage in the business of
gaming, liquor, financial institutions, public utilities, insurance or
cemeteries.



Based upon the foregoing and subject to the comments and qualifications set
forth
below, we are of the opinion that:


1.     Based solely on the applicable Organizational Documents and the
respective Good Standing Certificates, each of the AZ Corporate Entity, the CA
Corporate Entities, the MD Corporate Entity and the NV Corporate Entities is
duly incorporated and validly existing as a corporation and in good standing
under the laws of the States of Arizona, California, Maryland, and Nevada,
respectively, with full power to own its existing properties and conduct its
business pursuant to its respective
Organizational Documents as identified on Schedule 2.


2.     Based solely on the applicable Organizational Documents and the
respective Good Standing Certificates, each of the CA LLC Entities and the NV
LLC Entities is a limited liability company duly formed, validly existing and in
good standing under the laws of the States of California and Nevada,
respectively, with full power to own its existing properties and conduct its
business pursuant to its respective Organizational Documents as identified on
Schedule 2.


3.    Each of the Borrower and each Covered Guarantor Entity has all necessary
corporate or limited liability company (as applicable) power and authority to
execute and deliver and perform its respective obligations under each of the
Transaction Documents to which it is a party.




--------------------------------------------------------------------------------






4.     Based solely on the respective Good Standing Certificates, each Covered
Entity is duly qualified as a foreign corporation or foreign limited liability
company, as applicable, to transact business and is in good standing in the
jurisdictions set forth on Schedule 3 next to each Covered Entity.


5.     The execution and delivery by each of the Borrower and each Covered
Guarantor Entity of the Transaction Documents to which it is a party have been
duly authorized by all requisite corporate or limited liability company (as
applicable) action on the part of the Borrower and each Covered Guarantor
Entity.


6.     The execution and delivery by each of the Borrower and each Covered
Guarantor Entity of the Transaction Documents to which it is a party do not, as
of the date hereof: (a) violate the applicable Organizational Documents of the
Borrower or such Covered Guarantor Entity, (b) to our knowledge, violate any
Covered Law that we have, in the exercise of customary professional diligence,
recognized as being directly applicable to the Borrower or such Covered
Guarantor Entity or the transactions contemplated by the Transaction Documents,
or (c) violate any judgment, order or decree of any Arizona, California,
Maryland or Nevada court or regulatory authority known to us and applicable by
name to the Covered Entities.


7.     To our knowledge, no consent or approval of, or notice to or filing with,
any state regulatory authority is required by the Borrower or any Covered
Guarantor Entity under the Covered Laws to which the Borrower or such Covered
Guarantor Entity is subject to in connection with the execution and delivery by
the Borrower or such Covered Guarantor Entity of the Transaction Documents to
which it is a party other than (i) those that have been made or obtained and are
in full force and
effect or as to which the failure to be made or obtained or to be in full force
and effect would not result, individually or in the aggregate, in a Material
Adverse Effect (as defined in the Credit Agreement) or (ii) such registrations,
filings or approvals that may be required in order to perfect or record security
interests granted under the Security Agreement.


8.     Each Financing Statement attached hereto in Annex 1 is in proper form for
filing in the applicable Filing Office (as defined in the Applicable UCC) in the
State of Arizona, the State of California, the State of Maryland and the State
of Nevada, as applicable.


For purposes of the opinions given in this paragraph 8, "Secured Parties" shall
mean collectively the secured parties named in the Financing Statements. The
"Arizona Financing Statement" shall mean the financing statement attached hereto
in Annex 1 naming the AZ Corporate Entity as debtor. The "California Financing
Statements" shall mean the financing statements attached hereto in Annex 1
naming the CA Corporate Entities and the CA LLC Entities as debtor. The
"Maryland Financing
Statement" shall mean the financing statement attached hereto in Annex 1 naming
the MD Corporate Entity as debtor. The "Nevada Financing Statements" shall mean
the financing statements attached hereto in Annex 1 naming the NV Corporate
Entities and the NV LLC Entities as debtor. "Financing Statements" shall mean
collectively, the Arizona Financing Statement, the California Financing
Statements, the Maryland Financing Statement and the Nevada Financing
Statements. The term "Applicable UCC" shall mean (i) the Arizona UCC for the
Security Agreement and the AZ Financing
Statement, (ii) the California UCC for the Security Agreement and the California
Financing Statements, (iii) the Maryland UCC for the Security Agreement and the
Maryland Financing Statement and (iv) the Nevada UCC for the Security Agreement
and the Nevada Financing Statements.






--------------------------------------------------------------------------------




(a)     Upon the filing and acceptance of the Arizona Financing Statement with
the Arizona Secretary of State, the security interest in the collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the Arizona UCC and perfected by the filing of a financing
statement under Article 9 of the Arizona UCC will be perfected;


(b)     Upon the filing and acceptance of the California Financing Statements
with the California Secretary of State, the security interest in the collateral
described in the Security Agreement in which a security interest may be created
under Division 9 of the California UCC and perfected by the filing of a
financing statement under Division 9 of the California UCC will be perfected;


(c)     Upon the filing of the Maryland Financing Statement with the Maryland
State Department of Assessments and Taxation, the security interest in the
collateral described in the Security Agreement in which a security interest may
be created under Article 9 of the Maryland UCC and perfected by the filing of a
financing statement under Article 9 of the Maryland UCC will be perfected; and


(d)     Upon the filing and acceptance of the Nevada Financing Statements with
the Nevada Secretary of State, the security interest in the collateral described
in the Security Agreement in which a security interest may be created under
Article 9 of the Nevada UCC and perfected by the filing of a financing statement
under Article 9 of the Nevada UCC will be perfected.


The opinions given above in this paragraph 8 with respect to the perfection of
security interests under the Security Agreement are subject to the following
exceptions:


(1)     in the case of property as to which the security interest attaches
after the date hereof, Section 552 of the Federal Bankruptcy Code
limits the extent to which property acquired by a debtor after the
commencement of a case under the Federal Bankruptcy Code may
be subject to a security interest arising from a security agreement
entered into by the debtor before the commencement of such case;


(2)     the Secured Parties' security interest will terminate upon a
disposition authorized by the Secured Parties as to such disposed property;


(3)     in the case of any interest in or claim in or under any policy of
insurance, the Secured Parties' security interest is limited to
proceeds payable to the each of the debtors named therein and not
to any other party named as loss payee under such policies;


(4)     continued perfection of any security interest in proceeds is subject
to Section 9-315 of the Applicable UCC;


(5)     in the case of any collateral consisting of goods, the Secured
Parties' security interest is subject to the rights of buyers of the
goods under Section 9-320 of the Applicable UCC and the rights
of lessees of the goods under Section 9-321 of the Applicable UCC;


(6)     in the case of any collateral consisting of general intangibles, the
Secured Parties' security interest is subject to the rights of
licensees in the ordinary course of business under Section 9-321 of




--------------------------------------------------------------------------------




the Applicable UCC; and


(7)     the continued perfection of the security interests perfected by the
filing of the Financing Statements will depend upon the filing of
periodic continuation statements relating to the Financing
Statements in accordance with the Applicable UCC, and may
depend upon (x) the continued formation of the Borrower and each
Covered Guarantor Entity in its applicable state of formation, and
(y) the continuation of the Borrower's and each Covered Guarantor
Entity's present name.


The foregoing opinions are subject to the following exceptions, limitations and
qualifications:


(a)     Our opinion is subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer, marshalling or similar laws affecting creditors' rights and remedies
generally; general principles of equity, including without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(b)     We express no opinion as to the validity of any provision of the
Transaction Documents which (i) permits the Secured Parties to increase the rate
of interest or to collect a late charge in the event of delinquency or default
to the extent deemed to be penalties or forfeitures; (ii) purports to grant the
Secured Parties a power-of-attorney; (iii) purports to entitle the Secured
Parties to take possession of any
collateral in any manner other than peaceably and by reason of the peaceable
surrender of such possession by the applicable party or by reason of appropriate
judicial proceedings; (iv) purports to require that waivers must be in writing
to the extent that an oral agreement or implied agreement by trade practice or
course of conduct modifying provisions of the Transaction Documents has been
made; (v) purports to be a waiver of the right to a jury trial, a waiver of any
right to object to jurisdiction or venue, a waiver of
any right to claim damages or to service of process or a waiver of any other
rights or benefits bestowed by operation of law or the waiver of which is
limited by applicable law; (vi) purports to be a waiver of the obligations of
good faith, fair dealing, diligence, mitigation of damages or commercial
reasonableness; (vii) purports to exculpate any party from its own negligent
acts or limit any party from certain liabilities; (viii) purports to entitle the
Secured Parties to the appointment of a receiver as a matter of right; (ix)
purports to require the payment of attorneys' fees to the extent such fees
exceed reasonable attorneys' fees; or (x) purports to authorize the Secured
Parties to set off and apply any deposits at any time held, and any other
indebtedness at any time owing, by the Secured Parties to or for the account of
any party or which purports to provide that any purchaser of a participation
from the Secured Parties may exercise setoff or similar rights with respect to
such participation.


( c)     We express no opinion as to the application or requirements of federal
or state securities, patent, trademark, copyright, antitrust and unfair
competition, pension or employee benefit, labor, environmental, health and
safety, tax or bankruptcy
laws.


(d)     Except as set forth in our opinion paragraph 8 above, we express no
opinion as to the attachment, creation, perfection or priority of any security
interests. We express no opinion with respect to any collateral of a type
described in Section 9- 501(a)(1) of the Applicable UCC, or represented by a
certificate of title, or any collateral consisting of consumer loans. Our
opinion in paragraph 8 is limited to Article 9 or Division 9 (as applicable) of
the Applicable UCC.




--------------------------------------------------------------------------------






(e)     We express no opinion as to the enforceability of any Transaction
Document or any provision thereof.


(f)     We express no opinion as to any laws other than the Covered Laws.


The word knowledge" as used in this opinion means the personal, current and
actual consciousness of lawyers of this firm who have actively participated in
the rendering of this opinion letter only, without inquiry or investigation, and
shall not imply that anyone else's knowledge is imputed to such individuals.
Without limiting the generality of the foregoing, we have not examined any of
our clients' files, we have not examined any of our files relating to matters
other than the transaction contemplated by the Transaction Documents, we have
not made any special inquiry of our client, and we have not
examined any records of any court, administrative tribunal or other similar
entity in
connection with our opinion.


This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.


This opinion is being furnished by us to you in connection with the transactions
described herein and is solely for the benefit of the Administrative Agent, the
Collateral Agent, Lenders and each of the permitted successors and assigns of
each of the foregoing and Katten Muchin Rosenman LLP. Except as otherwise
expressly consented to by us in writing, this opinion may not be relied upon by
any other person or for any other purpose.


This opinion (other than portions related to the AZ Corporate Entity and the
Covered Laws of the State of Arizona) shall be interpreted in accordance with
the Legal Opinion Principles issued by the Committee on Legal Opinions of the
American Bar Association's Section of Business Law as published in 53 Business
Lawyer 831 (May 1998).


Those portions of the opinion related to the AZ Corporate Entity and the Covered
Laws of Arizona shall be interpreted in accordance with the First Amended and
Restated Report of the State Bar of Arizona Business Law Section Committee on
Rendering Legal Opinions in Business Transaction dated October 20, 2004.


Very truly yours,


/s/ Ballard Spahr, LLP
Ballard Spahr, LLP
























--------------------------------------------------------------------------------








Exhibit A
Addresses of the Opinion


Credit Suisse AG, as Administrative Agent
Eleven Madison Avenue
New York, New York 10010


JP Morgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179


Bank of America, N.A.
One Bryant Park
New York, New York 10030


Wells Fargo Bank, National Association,
as Trustee and Collateral Agent
707 Wilshire Boulevard, 17th Floor
Los Angeles, California 90017


Diamond Resorts International, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135


Diamond Resorts Holdings, LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135


Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135


Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661


























Exhibit A-1




--------------------------------------------------------------------------------








SCHEDULE 1


Covered Entities


(AZ, CA, MD and NV)


Entity Name                         Jurisdiction of Organization
Diamond Resorts Management, Inc. (f/k/a RPM                         AZ
Management, Inc.)


Lake Tahoe Resort Partners, LLC                             CA


Resort Management International, Inc.                             CA


Diamond Resorts International Marketing, Inc.                         CA
(f/k/a Resort Marketing International, Inc.)


Diamond Resorts Corporation                                 MD


Diamond Resorts Holdings, LLC                             NV


Chestnut Farms, LLC                                     NV


Diamond Resorts Financial Services, Inc.                         NV


Diamond Resorts Polo Development, LLC                         NV


George Acquisition Subsidiary, Inc.                             NV


Resorts Development International, Inc.                             NV


Diamond Resorts International Marketing Mexico, LLC                    NV


Diamond Resorts MGV Development LLC                         NV


Diamond Resorts DPM Development LLC                         NV


Diamond Resorts Mystic Dunes Development, LLC                     NV


Diamond Resorts Teton Club Development, LLC                     NV
















Schedule-1




--------------------------------------------------------------------------------












SCHEDULE 2


Organizational Documents and Good Standing Certificates
of
Covered Entities




AZ Corporate Entity
A.
Diamond Resorts Management, Inc. (f/k/a Sunterra Resort Management, Inc., f/k/a
RPM Management, Inc.)

Organizational Documents
1.     Bylaws of RPM Management, Inc., dated January 15, 1992
2.     Articles of lncorporation of RPM Management, Inc., dated December 9, 1991
3.     Articles of Merger of Vacation Travel Club, Inc. into RPM Management,
Inc., dated
April 15, 1999
4.     Articles of Merger of Resort Management International, Inc. into RPM
Management, Inc., dated March 31, 2003
5.     Articles of Amendment dated February 16, 2005, changing the name of RPM
Management, Inc. to Sunterra Resort Management, Inc.
6.     Articles of Amendment dated October 18, 2007, changing the name of Sun
terra
Resort Management, Inc. to Diamond Resorts Management, Inc.
Good Standing (and Foreign Qualification) Certificates
7.     Certificate of Good Standing issued by the Corporation Commission of the
State of
Arizona on September 4, 2013
8.     Certificate of Good Standing issued by State Corporation Commission of
the
Commonwealth of Virginia on September 4, 2013
9.     Certificate of Good Standing issued by Secretary of State of the State of
Missouri on
September 4, 2013
10.     Certificate of Good Standing issued by the Department of State of the
State of
Florida on September 4, 2013
11.     Certificate of Good Standing issued by the Secretary of State of the
State of Nevada
on September 4, 2013
12.     Certificate of Good Standing issued by the Secretary of State of the
State of
California on September 5, 2013
13.     Certificate of Existence/Authorization issued by the Secretary of State
of the State of
Tennessee on September 4, 2013
14.     Certificate of Good Standing and Compliance issued by the Office of the
Public
Regulation Commission of the State of New Mexico on September 5, 2013
15.     Certificate of Good Standing issued by the Secretary of State of the
State of
Colorado on September 4, 2013
















--------------------------------------------------------------------------------




Schedule 2-1




CA Corporate Entities


B.
Diamond Resorts International Marketing, Inc. (f/k/a Resort Marketing
International, Inc.)

Organizational Documents
1.
Articles of Incorporation filed on March 24, 1994 and Certificate of Amendment

filed November 2, 2007, both certified by CA Secretary of State on July 19, 2013
2.
Bylaws effective as of March 24, 1994, as amended by Amendment dated January 1,

     2000


Good Standing (and Foreign Qualification) Certificates
3.
Certificate of Status issued by CA Secretary of State on September 4, 2013

4.
Certificate of Good Standing issued by the Corporation Commission of the State
of

Arizona on September 4, 2013
5.
Certificate of Good Standing issued by the Secretary of State of Colorado on

September 4, 2013
6.
Certificate of Good Standing issued by the Department of Consumer and

Regulatory Affairs of the District of Columbia on September 4, 2013
7.
Certificate of Good Standing issued by the Department of State of the State of

Florida on September 4, 2013
8.
Certificate of Existence issued by the Secretary of State of Georgia on
September 4, 2013

9.
Certificate of Authorization issued by the Secretary of State of Indiana on
September 4, 2013

10.
Certificate of Good Standing issued by the Secretary of State of Kansas on
September 4, 2013

11.
Certificate of Authorization issued by the Secretary of State of the
Commonwealth of Kentucky on September 4, 2013

12.
Certificate of Good Standing issued by the Secretary of State of Missouri on
September 4, 2013

13.
Certificate of Good Standing issued by the Department of the Treasury Division

of Revenue and Enterprise Services of the State of New Jersey on September 4,
2013
14.
Certificate of Existence with Status in Good Standing issued by the Secretary of

State of Nevada on September 4, 2013
15.
Certificate of Good Standing issued by the Secretary of State of Ohio on

September 4, 2013
16.
Certificate of Good Standing issued by the Secretary of State of Oklahoma on

September 4, 20 13
17.
Subsistence Certificate issued by the Department of State of the Commonwealth

of Pennsylvania on September 4, 2013
18.
Certificate of Authorization issued by the Secretary of State of Tennessee on

September 4, 2013
19.
Certificate of Fact issued by the Secretary of State of Texas on September 4,
2013



















--------------------------------------------------------------------------------




Schedule 2-2




20. Certificate of Existence issued by the Utah Department of Commerce on
September 4, 2013
21. Certificate of Good Standing issued by the State Corporation Commission of
the
Commonwealth of Virginia on September 4, 2013
22. Certificate of Good Standing issued by the Secretary of State of Vermont on
September 5, 2013
23. Certificate of Good Standing issued by the Department of Financial
Institutions
of the State of Wisconsin on September 6, 2013
24. Certificate of Good Standing and Compliance issued by the Secretary of State
of
New Mexico on September 5, 2013
25. Certificate of Good Standing issued by the Secretary of State of Illinois on
September 4, 2013
26. Certificate of Good Standing issued by Department of State of New Hampshire
on September 5, 2013
27. Certificate of Authorization issued by the Secretary of State of South
Carolina on
September 5, 2013
28. Certificate of Existence/Authorization issued by the Secretary of State of
Washington on September 6, 2013
C.
Resort Management International, Inc.

Organizational Documents
1. Articles of Incorporation filed May 10, 1996 and certified by the CA
Secretary of
State on July 19, 2013
2. Bylaws adopted as of March 1, 1996, as amended by Amendment dated November
6, 2001


Good Standing (and Foreign Qualification) Certificates
3. Certificate of Status issued by CA Secretary of State on September 5, 2013
4. Certificate of Good Standing issues by the Department of Commerce and
Consumer
Affairs of the State of Hawaii on September 4, 2013


CA LLC Entities
D.
Lake Tahoe Resort Partners, LLC

Organizational Documents
1. Articles of Organization filed on March 1, 1996 and certified by the CA
Secretary of
State on July 22, 2013
2. Operating Agreement dated March 1, 1996, as amended by Amendment dated April
30, 1996 and Second Amendment dated June 25, 2007


Good Standing Certificate
3. Certificate of Status issued by the CA Secretary of State on September 5,
2013


















--------------------------------------------------------------------------------




Schedule 2-3






MD Corporate Entity
E.
Diamond Resorts Corporation (f/k/a Sunterra Corporation, f/k/a Signature
Resorts, Inc. f/k/a KGK Resorts, Inc)

Organizational Documents
1. Articles of Incorporation of KGK Resorts, Inc. filed with the Maryland State
Department of Assessments and Taxation ("SDA T") on May 28, 1996
2. Articles of Amendment of KGK Resorts, Inc. (changing its name to Signature
Resorts, Inc.) filed with SDAT on June 13, 1996
3. Articles of Amendment of Signature Resorts, Inc. filed with SDAT on August
20,
1996
4. Articles of Merger of Argosy Branson, Inc. into Signature Resorts, Inc. filed
with
SDAT on August 20, 1996
5. Articles of Merger of AKGI San Luis, Inc. into Signature Resorts, Inc. filed
with
SDAT on August 20, 1996
6. Articles of Merger of Resort Telephone & Cable of Orlando, Inc. into
Signature
Resorts, Inc. filed with SDAT on August 20, 1996
7. Articles of Merger of Argosy Investments, Inc. into Signature Resorts, Inc.
filed
with SDA T on August 20, 1996
8. Articles of Merger of Argosy Poipu, Inc. into Signature Resorts, Inc. filed
with
SDAT on August 20, 1996
9. Articles of Merger of Argosy/Koar Group, Inc. into Signature Resorts, Inc.
filed
with SDA T on August 20, 1996
10. Articles of Merger of Vacation Ownership Marketing, Inc. into Signature
Resorts,
Inc. filed with SDAT on August 20, 1996
11. Articles of Merger of Vacation Resort Marketing of Missouri, Inc. into
Signature
Resorts, Inc. filed with SDAT on August 20, 1996
12. Articles of Merger of KGK San Luis, Inc. into Signature Resorts, Inc. filed
with
SDA T on August 20, 1996
13. Articles of Merger of Argosy Group, Inc. into Signature Resorts, Inc. filed
with
SDAT on August 20, 1996
14. Articles of Amendment of Signature Resorts, Inc. (changing its name to
Sunterra
Corporation) filed with SDAT on July 14, 1998
15. Articles of Restatement of Sun terra Corporation filed with SDAT on July 14,
1998
16. Certificate of Resolution of All Directors of Sunterra Corporation filed
with SDAT
on October 15, 1998
17. Articles of Amendment and Restatement of Sunterra Corporation filed with SDA
T
on July 29, 2002
18. Resolution to Change Principal Office or Resident Agent filed with SDA T on
January 23, 2004
19. Articles of Amendment of Sun terra Corporation filed with SDAT on June 25,
2004
20. Resident Agent's Notice of Change of Address filed with SDAT on September 7,
2006










--------------------------------------------------------------------------------










Schedule 2-4




MD Corporate Entity
21. Articles of Merger of DRS Acquisition Corp. with and into Sunterra
Corporation
filed with SDA T on April 27, 2007
22. Articles of Amendment and Restatement of Sunterra Corporation filed with
SDAT
on April 27, 2007
23. Resolution to Change Principal Office or Resident Agent filed with SDAT on
May
2, 2007
24. Articles of Amendment of Sunterra Corporation (changing its name to Diamond
Resorts Corporation) filed with SDAT on October 18, 2007
25. Amended and Restated Bylaws of Sunterra Corporation adopted on July 25, 2002
Second
26. Amended and Restated Bylaws of Diamond Resorts Corporation adopted July 17,
2013
27. Unanimous Written Consent of the Board of Directors of Sunterra Corporation
(authorizing an amendment to the Amended and Restated Bylaws) effective October
20, 2003
28. Written Consent of the Board of Directors of Diamond Resorts Corporation
(authorizing Second Amended and Restated Bylaws) effective July 17, 2013
29. Second Amendment to the Amended and Restated Bylaws of Sunterra Corporation
adopted on December 23, 2004
30. Third Amendment to the Amended and Restated Bylaws of Sunterra Corporation
adopted on March 9, 2007
31. Resident Agent's Notice of Change of Address filed with SDA T on May 2, 2007
32. Resident Agent's Notice of Change of Address filed with SDAT on January 30,
2013
33. Resident Agent's Notice of Change of Address filed with SDAT on February 4,
2013


Good Standing (and Foreign Qualification) Certificates
34. Certificate of Good Standing issued by SDA T on September 4, 2013
35. Certificate of Existence with Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


NV Corporate Entities
F.
Diamond Resorts Financial Services, Inc.

Organizational Documents
1.
Articles of Incorporation filed on October 26, 1998 and Certificate of Amendment

filed on October 29, 2007, both filed with the NY Secretary of State
2.
Bylaws with no adoption date



Good Standing Certificate
















--------------------------------------------------------------------------------




Schedule 2-5






3. Certificate of Existence with Status in Good Standing issued by the NY
Secretary of
State on September 4, 2013


G.
George Acquisition Subsidiary, Inc.

Organizational Documents
1. Articles of lncorporation filed on October 15 1997 with the NV Secretary of
State
2. Bylaws adopted as of October 15, 1997


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


H.
Resorts Development International, Inc.

Organizational Documents
1. Articles of Incorporation filed on November 17, 1982 with the NY Secretary of
State
2. Bylaws with no adoption date executed by Kirk Nairne, Hartley Richardson and
Les
Cahan


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NY
Secretary of
State on September 4, 2013


NV LLC Entities


I.
Diamond Resorts Polo Development, LLC

Organizational Documents
1. Articles of Organization filed on May 3, 2007 and Amendment to Articles of
Organization filed on October 18, 2007, both filed with the NY Secretary of
State
2. Operating Agreement adopted as of May 31, 2007


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


J.
Diamond Resorts Holdings, LLC

Organizational Documents
1. Articles of Organization filed on March 14, 2007 and Certificate to Accompany
Restated Articles filed on March 28, 2007, both filed with the NY Secretary of
State
2. Operating Agreement effective as of April 26, 2007


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 9, 2013










--------------------------------------------------------------------------------






Schedule 2-6






K.
Chestnut Farms, LLC

Organizational Documents
1. Articles of Organization filed on March 27, 2008 with the NV Secretary of
State
2. Limited Liability Company Agreement dated as of March 27, 2008


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


L.
Diamond Resorts International Marketing Mexico, LLC

Organizational Documents
1. Articles of Organization filed on June 4, 2012 with the NV Secretary of State
2. Limited Liability Company Agreement dated as of July 16, 2013


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


M.
Diamond Resorts MGV Development, LLC

Organizational Documents
1. Articles of Organization filed on November 16, 2012 with the NV Secretary of
State
2. Limited Liability Company Agreement dated as of July 16, 2013


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


N.
Diamond Resorts DPM Development, LLC

Organizational Documents
1. Articles of Organization filed on November 16, 2012 with the NV Secretary of
State
2. Limited Liability Company Agreement dated as of July 16, 2013


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013


O.
Diamond Resorts Mystic Dunes, LLC

Organizational Documents
1. Articles of Organization filed on November 16, 2012 with the NV Secretary of
State
2. Limited Liability Company Agreement dated as of July 16, 2013


Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013






--------------------------------------------------------------------------------










Schedule 2-7




P.
Diamond Resorts Teton Club Development, LLC

Organizational Documents
1. Articles of Organization filed on October 26, 2011 with the NV Secretary of
State
2. Limited Liability Company Agreement dated as of July 16, 2013
Good Standing Certificate
3. Certificate of Existence With Status in Good Standing issued by the NV
Secretary of
State on September 4, 2013




















































































--------------------------------------------------------------------------------








Schedule 2-8


SCHEDULE 3


Foreign Qualification Jurisdictions


Entity                                Foreign Jurisdictions Where Entity is
Qualified to Transact Business
Arizona Entity
1. Diamond Resorts Management, Inc.                      California
(f/k/a RPM Management, Inc.)
Virginia
Florida
Missouri
New Mexico
Nevada
Tennessee
Colorado


2. Diamond Resorts International Marketing,                  Arizona
Inc. (f/k/a Resort Marketing International, Inc.)
Colorado
District of Columbia
Florida
Georgia
Illinois
Indiana
Kansas
Kentucky
Missouri
New Hampshire
New Jersey
New Mexico
Nevada
Ohio
Oklahoma
Pennsylvania
South Carolina
Tennessee
Texas
Utah
Vermont
Virginia
Washington
Wisconsin








--------------------------------------------------------------------------------






California Entities
3. Diamond Resorts International Marketing,                  Arizona
Inc. (f/k/a Resort Marketing International, Inc.)


4. Lake Tahoe Resort Partners, LLC                      None


5. Resort Management International, Inc.                  Hawaii


Maryland Entity
6. Diamond Resorts Corporation                      Nevada




Nevada Entities


7. None














































































--------------------------------------------------------------------------------
















ANNEX 1


Financing Statements


[To be Attached]














--------------------------------------------------------------------------------




EXHIBIT F-3    


Holland & Knight
200 South Orange Avenue, Suite 2600 I Orlando, FL 32801 I T 407.425.8500 I F
407.244.5288 Holland &Knight LLP I www.hklaw.com
September 11, 2013
Each of the Parties listed on attached Exhibit "A"
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
Re:
$25,000,000.00 Diamond Resorts Corporation Senior Secured Revolving Credit
Facility (the "Facility")

Ladies and Gentlemen:
We have acted as special Florida counsel to Diamond Resorts International Club,
Inc., a Florida corporation ("DRIC"); MMG Development Corp., a Florida
corporation ("MMG"), Crescent One, LLC, a Florida limited liability company,
Island One, Inc., a Florida corporation, Island One Resorts Management
Corporation, a Florida corporation, Galaxy Exchange Company, a Florida
corporation and Navigo Vacation Club, Inc., a Florida corporation (collectively
the "Loan Parties" and individually, a "Loan Party"), in connection with the
Facility and the transactions (collectively, the "Transaction") described in
that certain Credit Agreement dated as of September 11, 2013 (the "Agreement"),
by and among Diamond Resorts Corporation ("DRC"), Diamond Resorts International,
Inc. ("Resorts"), the lenders, from time to time party thereto (the "Lenders")
and Credit Suisse; as Administrative Agent. Capitalized terms used but not
defined herein have the respective meanings given to such terms in the
Agreement.
This opinion is being furnished to you pursuant to Section 4.02(a)(ii) of the
Agreement.
In rendering this Opinion, we have examined the originals or certified,
conformed or reproduced copies of the following documents:
1.
the Agreement;

2.
Form of UCC-1 Financing Statements (the "Financing Statements ") to show each
Loan Party, respectively, as debtor, to be filed with the Florida Secretary of
State's Secured Transaction Registry (copies attached as Exhibit “B");

3.
the Security Agreement dated September 11, 2013 by and among DRC, Resorts, and
Wells Fargo Bank, National Association, as Collateral Agent;







--------------------------------------------------------------------------------




4.
the Trademark Security Agreement dated September 11, 2013, by and among DRC,
Holdings, Subsidiary Guarantors, and Wells Fargo Bank, National Association, as
Collateral Agent;

5.
the Guarantee Agreement dated September 11, 2013 by and among DRC, Resorts,
Subsidiaries of Holdings, and Credit Suisse AG, as Administrative Agent;

6.
The Pari Pasu Intercreditor Agreement dated September 11, 2013 by and among DRC,
Resorts, the Lenders, and Credit Suisse AG, as Administrative Agent;

7.
the Revolving Promissory Note dated September 11, 2103 made by DRC to JPMorgan
Chase Bank, N.A. ("Promissory Note"); and

8.
the Certificates of an officer of each Loan Party (the "Officer's Certificate")
attached hereto as Exhibit "C-1" and Exhibit "C-2".



The documents listed above in items 1 through 7 are collectively referred to
herein as the "Documents" .
We have examined the original or certified copies of those corporate and other
records of the Loan Parties and certificates of public officials and those
matters of law, as we have deemed appropriate as a basis for the opinions
hereinafter expressed. The certificates of incorporation or formation, by-laws
and other organizational documents of the Loan Parties identified in Exhibits
"A" and "B" to each Officer's Certificate are sometimes referred to herein
collectively as the "Organizational Documents." As to questions of fact material
to this opinion, we have, when relevant facts were not independently established
by us, relied upon the representations and warranties of the Loan Parties
contained in the Documents.
For purposes of this Opinion, we have assumed (a) the capacity of all natural
persons, the genuineness of all signatures, the due authorization (other than by
the Loan Parties), execution, and delivery by the parties thereto of all
Documents referenced herein, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as copies, and the authenticity of the originals of all documents submitted
to us as copies, (b) that the Loan Parties have obtained all required licenses
and permits to operate their respective businesses, and that all such licenses
and permits are in full force and effect, (c) that the Organizational Documents
are correct and complete, have not been further amended, and are in full force
and effect as of the date hereof, (d) that descriptions of collateral in the
Financing Statements (and any schedules thereto) are accurate and sufficiently
describe the property intended to be covered thereby, (e) the proper filing and
indexing of the Financing Statements in the Secured Transaction Registry of the
Florida Secretary of State, and (f) that all representations and warranties of
the Loan Parties set forth in the Documents are true and correct in all material
respects as of the date hereof.
Based upon the foregoing and subject to the comments and qualifications set
forth below, we are of the opinion that:
1.
Each of the Loan Parties is validly existing and in good standing as a
corporation or limited liability company under the laws of the State of Florida.
Based solely on the certificates attached hereto as Schedule "1", DRIC is
qualified to transact business as a foreign corporation in the states of
Arkansas, California, Colorado, Illinois, Maryland, Missouri, Nebraska, Nevada,
New Mexico, North Carolina, Oregon, Tennessee, Hawaii, Virginia and West
Virginia. Based solely on the certificates attached hereto as Schedule "2", MMG
is qualified to transact business as a foreign corporation in the states of
Missouri and Tennessee. Each Loan Party has (i) all necessary corporate or
limited liability company, as applicable, power and authority to execute and
deliver and perform its obligations under each of the Documents to which it is a
party and to perform its obligations thereunder, (ii) full corporate or limited
liability company, as applicable, power to own, lease, and operate its property
and transact its business, and (iii) authorized the execution, delivery and
performance of the Documents to which it is a party by all necessary corporate
or limited liability company, as applicable,





--------------------------------------------------------------------------------




action. Each of the Documents to which any Loan Party is a party constitutes the
valid and binding obligation of such Loan Party.
2.
The execution and delivery by each Loan Party of the Documents to which it is a
party, the performance by it of its obligations thereunder and the grant by it
of security interests pursuant to the Documents do not violate (a) the
Organizational Documents of such Loan Party, (b) any law, rule or regulation of
the State of Florida that we, in the exercise of customary professional
diligence, would reasonably recognize as being directly applicable to such Loan
Party or the Transaction, or generally applicable to transactions similar to the
Transaction, or (c) to our actual knowledge, without inquiry or investigation,
any judgment, order or decree of any Florida court that is binding upon such
Loan Party.

3.
Each Financing Statement attached hereto in Exhibit "B" is in proper form for
filing in Florida. Assuming the debtor has effectively granted a security
interest to the secured party, upon the proper filing of the Financing
Statements with the Secretary of the State of Florida, a security interest in
that Collateral in which a security interest may be perfected by the filing of a
financing statement with the Secretary of the State of Florida under the Florida
UCC will be perfected. The filing of the Financing Statements in the office of
the Secretary of the State of Florida are the only filings necessary to perfect
by filing the security interest in those items of the Collateral covered by
Article 9 of the Florida UCC as described in such Financing Statements which is
owned by the Loan Party.

4.
To our actual knowledge, without inquiry or investigation, no consent,
authorization, or approval of, or notice to, with, or by any Federal or Florida
governmental or regulatory body by or on behalf of the Loan Parties is required
to make valid and legally binding the execution and delivery by each of the Loan
Parties of the Documents to which it is respectively a party and the performance
of its respective obligations thereunder. We note that the Financing Statements
will need to be filed with the Secretary of State of the State of Florida in
connection with the perfection of security interests granted pursuant to the
Transaction Documents.



This Opinion is subject to the following limitations, qualifications,
exceptions, confirmations and exclusions:


1.
We express no opinion as to the effect of, or compliance with, any laws, rules,
regulations or policies (collectively referred to herein as "Regulatory
Matters") related to (i) taxation, (ii) land use, (iii) zoning, (iv) the
environment, (v) health and safety (e.g., OSHA), (vi) building codes, (vii)
human disabilities, (viii) transportation, (ix) communication, (x) banking, (xi)
securities, including state "Blue Sky" laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments, (xii) Federal Reserve Board margin regulations, (xiii)
labor matters, or pension and employee benefits (e.g., ERISA), (xiv) antitrust
and unfair competition, (xv) filing and notice requirements (e.g.,
Hart-Scott-Rodino and Exon-Florio), other than requirements applicable to
charter-related documents such as a certificate of merger, (xvi) compliance with
fiduciary duty requirements, (xvii) statutes and ordinances, the administrative
decisions, and the rules and regulations of counties, towns, municipalities and
special political subdivisions, (xviii) fraudulent transfers and fraudulent
conveyances, (xix) patent, copyright and trademark, and other intellectual
property matters, (xx) racketeering laws and regulations (e.g. RICO) and (xxi)
national security and local emergency.



2.
Nothing herein shall be deemed an opinion as to whether the Loan Parties have
all necessary licenses, permits and approvals to conduct their respective
businesses.

3.
Any reference herein to our "knowledge" (or similar reference) means to the
actual knowledge of attorneys of this firm who have devoted substantive
attention to this Opinion and the Transaction and not





--------------------------------------------------------------------------------




the knowledge of employees of this firm or the knowledge of other partners who
may have represented any of the clients identified herein or their affiliates in
any matters other than the Transaction. Further, the knowledge of the attorneys
of this firm who have devoted substantive attention to this Opinion and the
Transaction does not include constructive notice of matters or information
contained in any public records not otherwise specifically identified herein.


This opinion has been rendered solely for your benefit and each of your
respective successors and assigns, in connection with the Facility and the
Transaction and may not be relied upon for any other purpose without our prior
written consent, and is rendered solely as of the date hereof and no
responsibility is undertaken for any future changes or development in any
statutes, regulations, judicial decisions or other law.


Very truly yours,
HOLLAND & KNIGHT LLP
/s/ HOLLAND & KNIGHT LLP






--------------------------------------------------------------------------------




EXHIBIT "A"
Addresses of the Opinion


Credit Suisse AG, as Administrative Agent     JPMorgan Chase, N.A
Eleven Madison Avenue     383 Madison Avenue
New York, New York 10010     New York, New York 10179


Wells Fargo Bank, National Association, as Trustee            Bank of America,
N.A. Trustee and and Collateral Agent                              One Bryant
Park
707 Wilshire Boulevard, 17th Floor    New York, New York 10036
Los Angeles, California 90017

Credit Suisse AG     Diamond Resorts International, Inc.
Eleven Madison Avenue    10600 W. Charleston Blvd
New York, New York 10010     Las Vegas, Nevada 89135




Diamond Resorts Holdings, LLC                    Diamond Resorts Corporation
10600 W. Charleston Blvd                        10600 W. Charleston Blvd
Las Vegas, NV 89135                            Las Vegas, NV 89135


EXHIBIT F-4


Imanaka Asato
a limited liability law company                            Topa Financial Center
Fort Street Tower
745 Fort Street Mall, 17th Floor
Honolulu, Hawaii 96813
Phone (808) 521-9500
Facsimile (808) 541-9050
info@imanaka-asato.com




September 11, 2013


Credit Suisse AG, as Administrative Agent, and
Credit Suisse AG
JPMorgan Chase Bank, N.A.
Bank of America, N.A. (collectively, the "Lenders"), and
Each of the addressees on Schedule 1
attached hereto and made a part hereof








--------------------------------------------------------------------------------




Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661




Re:
$25,000,000 Diamond Resorts Corporation Senior Secured Revolving Credit Facility
("Facility")



Ladies and Gentlemen:


We have acted as special counsel to Poipu Resort Partners, L.P., a Hawaii
limited partnership (the "Company"), in connection with the Credit Agreement,
dated September 11, 2013 (the "Credit Agreement"), among Diamond Resorts
Corporation, a Maryland corporation as "Borrower," Diamond Resorts
International, Inc., a Delaware corporation, as "Holdings," the Lenders and the
Administrative Agent governing the extension of credit under the Facility by the
Lenders to and for the benefit of the Borrower as described in the Credit
Agreement and the other Transaction Documents (as defined below).


This opinion letter ("Opinion") is being furnished to you pursuant to Section
4.02(a)(ii) of the Credit Agreement. Unless otherwise defined herein,
capitalized terms used herein have the meanings set forth in the Credit
Agreement.


In connection with this Opinion, we have examined the following documents:


A.
the Revolving Promissory Note dated as of September 11, 2013, made by

Borrower in favor of JPMorgan Chase Bank, N.A.;


B.     the Credit Agreement;


C.     the Guarantee Agreement dated as of September 11, 2013, among the
Borrower, Holdings, each Subsidiary Guarantor (including the Company) and
Administrative Agent ("Guarantee Agreement");




D.     the Security Agreement, dated as of September 11, 2013, among the
Borrower, Holdings, each Subsidiary Guarantor (including the Company) and Wells
Fargo Bank, National Association, as collateral agent (in such capacity,
together with its successors and assigns, the "Collateral Agent") (the "Security
Agreement");


E.     the Pari Passu Intercreditor Agreement dated as of September 11, 2013,
among the Borrower, Holdings, other Guarantors (including the Company) party
thereto, Wells Fargo Bank, National Association, as Collateral Agent and the
Authorized Representative for the Indenture Secured Parties, Credit Suisse AG,
as the Authorized Representative for the Initial Additional Secured Patties and
each Additional Authorized Representative party thereto ("Pari Passu
Intercreditor Agreement");


F.     the Trademark Security Agreement dated as of September 11, 2013, among
the Borrower, Holdings, each Subsidiary Guarantor (including the Company) and
the Collateral Agent;


G.     the UCC financing statement for the Company attached in Annex A hereto
and incorporated herein by reference (the "Financing Statement");


H.     the Amended and Restated Agreement of Limited Partnership of the Company
dated December 30, 2005 (the "Partnership Agreement"), and the Certificate of
Limited Partnership filed on October 27, 1994 at the State of Hawaii Department
of Commerce and Consumer Affairs, Business Registration Division, as amended
("Certificate of Limited Partnership");


I.     the Certificate of the Company ( the "Certificate") certifying that the
Partnership Agreement is true, correct and complete and is in full force and
effect on the date of the Certificate as well as other matters necessary to
permit the issuance of the opinion contained herein; and


J.     such other records, agreements, certificates and documents that we have
deemed necessary as a basis for the opinions expressed herein.


The documents itemized in Sections A. through G. above are collectively referred
to herein as the "Transaction Documents."


In making such examination, with your permission, we have assumed the following:


a.     the genuineness of all signatures;


b.     that all natural persons who are signatories to the Transaction Documents
have sufficient legal competency to enter into and perform their respective
obligations thereunder; and the copies of all documents submitted to us are
accurate and complete and conform to originals;


c.     that each of the patties to the Transaction Documents (other than the
Company) has the power to enter into and perform each of its respective
obligations thereunder;


d.     the due authorization, execution and delivery of each of the Transaction
Documents by each of the parties thereto (other than the Company);


e.     the accuracy of representations and warranties of the parties set forth
in the Transaction Documents as to factual matters only (and not as to legal
conclusions);


f.     the conduct of the parties to the Transaction Documents complies with any
requirement of good faith, fair dealing, conscionability and commercial
reasonableness;


g.     there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence with respect to any party;


h.     The Company has "rights" (within the meaning of the UCC, as hereinafter
defined) in the "Collateral" and in the "Pledged Collateral" described (and as
defined) in the Security Agreement, respectively; and


i.     All of the Pledged Collateral (as defined in the Security Agreement)
which
has been certificated (the "Pledged Stock") (together with executed stock powers
in blank) has been delivered to the Collateral Agent and will be continuously in
the possession of the Collateral Agent and the interest in the applicable
entities represented by the Pledged Stock shall at all times be represented by
the certificated securities delivered to the Collateral Agent.


We have further assumed that all statements of fact in the Certificate that has
been delivered to us and expressly permits our reliance thereon, copies of which
have been delivered to you, and all statements, representations, and warranties
contained in the Transaction Documents, are true, complete, and not misleading
and that all statements and assumptions of fact set forth therein and herein
remain true and valid as of the date hereof. Based on such assumptions, we have
generally relied, without independent investigation on our part, on the accuracy
and completeness of such statements, representations, and warranties as to
factual matters and on the agreements and covenants made by the parties in the
Transaction Documents. Furthermore, none of the factual matters dealt with in
the Certificate have been independently established or verified by us.


Although we have, with your consent, relied on certain assumptions set forth
above based on the Certificate and other materials, we have done so in good
faith, and we are not aware of any facts or circumstances that would cause us to
conclude that reliance on such assumptions or such materials, without further
inquiry or investigation, is unreasonable.


All assumptions made in connection with this Opinion have been made: (a) without
independent investigation or confirmation on our part; and (b) with the express
consent and approval of the patties to whom this Opinion is addressed, such
consent and approval being evidenced by their acceptance of this Opinion.


Based upon the foregoing and subject to the additional qualifications set forth
below, we are of the opinion that:


1.     The Company is a limited partnership duly created and validly existing
and, based solely on the Certificate of Good Standing dated July 12, 2013, in
good standing under the laws of the State of Hawaii, and has full limited
partnership power to own, lease and operate its property and transact its
business, and has full limited partnership power and authority to execute,
deliver and perform its obligations under each of the Transaction Documents.


2.     The execution and delivery of each of the Transaction Documents to which
the Company is a party and the performance of its obligations thereunder,
including the Company's guarantee of the Obligations and grant of the security
interest contained in the Transaction Documents, has been duly authorized by all
requisite limited partnership action on the part of the Company. The Transaction
Documents to which the Company is a party have been duly executed and delivered
by the Company. Each of the Transaction Documents to which the Company is a
party constitute the valid and binding
obligations of the Company.


3.     The execution and delivery by the Company of each Transaction Document to
which it is a party and the performance of the Party's obligations thereunder
will not result in any violation by the Company of (a) any provision of its
Certificate of Limited Partnership or Partnership Agreement, (b) any law, rule
or regulation of the State of Hawaii, or (c) any judgment, order or decree of
any Hawaii court or regulatory authority known by us to be applicable to the
Company or its assets or properties.


4.     No consent, approval, license or exemption by, or order or authorization
of, filing, recording or registration with, or notice to, any State of Hawaii
governmental authority or regulatory body is required in connection with the
execution, delivery and performance by the Company of each of the Transaction
Documents to which they are parties, including the Company's guarantee of the
Obligations and grant of security interests contained in the Transaction
Documents, other than (a) those that have been
made or obtained and are in full force and effect or as to which the failure to
be made or obtained or to be in full force and effect would not result,
individually or in the aggregate, in a Material Adverse Effect (as defined in
the Credit Agreement), or (b) such registrations, filings or approvals that may
be required in order to perfect or record security interests granted under the
Security Agreement.


5.     The Financing Statement attached hereto in Annex A is in proper form for
filing in the State of Hawaii. Upon the proper filing of the Financing Statement
at the Bureau of Conveyance of the State of Hawaii ("Bureau"), that Collateral
in which a security interest may be perfected by the filing of a financing
statement with said Bureau under the Hawaii Uniform Commercial Code ("UCC") will
be perfected. The filing of the Financing Statement at said Bureau is the only
filings necessary to perfect by filing the security interest in those items of
the Collateral covered by Article 9 of the UCC as described in such Financing
Statement which may be perfected by filing that are owned by the Company.




--------------------------------------------------------------------------------








Nothing herein shall be deemed to be an opinion as to the following:


a.     The existence, status or priority of title to property, whether real or
personal, tangible or intangible.


b.     The reasonableness of any late charge or liquidated damage provisions.


c.     Whether or not the Company has all necessary licenses, permits, and
approvals to conduct its business.


d.     The waiver of any right of offset.


e.     The laws of any jurisdiction other than the State of Hawaii.


f.     The valid creation or perfection of any lien or security interest in any
Collateral other than as specifically stated in Section 5 above.


g.     Whether or not the Company has complied with any federal, state, or local
zoning ordinances, use restrictions, or similar statutes, ordinances, rules, or
regulations.


This Opinion is being furnished by us to you in connection with the transactions
described herein and is solely for your benefit and for the benefit of each of
your respective successors and assignees, however, it may be relied upon by the
law firm of Katten Muchin Rosenman LLP with respect to matters concerning Hawaii
law to the extent addressed herein, in order to permit Katten Muchin Rosenman
LLP to render its legal opinions in connection with the contemplated
transaction. Except as otherwise
expressly consented to by us in writing, this opinion may not be relied upon by
any other person or for any other purpose.




Very truly yours,


/s/ Imanaka Asato
IMANAKA ASATO




























--------------------------------------------------------------------------------








SCHEDULE 1


ADDRESSEES




Credit Suisse AG, as Administrative agent
Eleven Madison Avenue
New York, New York 10010


JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179


Bank of America, N .A.
One Bryant Park
New York, New York 10036


Credit Suisse AG
Eleven Madison Avenue
New York, New York 10010


Wells Fargo Bank, National Association, as Trustee and Collateral Agent
707 Wilshire Boulevard, 17th Floor
Los Angeles, California 90017


Diamond Resorts International, Inc.
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135


Diamond Resorts Holdings, LLC
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135


Diamond Resorts Corporation
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135






























--------------------------------------------------------------------------------








ANNEX A


HAWAII UCC FINANCING STATEMENT FOR POIPU RESORT PARTNERS




















































































--------------------------------------------------------------------------------




                     Exhibit F-5
SUMMERS COMPTON WELLS
LIMITED LIABILITY COMPANY
ATTORNEYS AT LAW
WWW.SUMMERCOMPTONWELLS.COM




MAIN OFFICE:                                ILLINOIS OFFICE:
8909 LADUE ROAD                            2246 SOUTH STATE ROUTE 157, SUITE 350
ST. LOUIS, MISSOURI 63124                        GLEN CARBON, ILLINOIS 62034
(314) 991-4999                                (618)288-9800
Fax: (314) 991-2413                            Fax: (618) 288-9850


 
September 11,2013
Credit Suisse AG, as Administrative Agent, and
Credit Suisse AG,
lPMorgan Chase Bank, N.A.,
Bank of America, N.A. (collectively, the "Lenders"), and
Each of the addressees on Schedule I
attached hereto and made a part hereof
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
RE:
Diamond Resorts Corporation $25,000,000 Senior Secured Revolving Credit Facility

Ladies and Gentlemen:
We have acted as special counsel to Walsham Lake, LLC, a Missouri limited
liability company ("Walsham") and Foster Shores, LLC, a Missouri limited
liability company ("Foster") (Walsham and Foster are sometimes individually
referred to herein as "Company" and collectively referred to herein as the
"Companies") in connection with the Credit Agreement, dated as of September 11,
2013 (the "Credit Agreement"), among Diamond Resorts Corporation, a Maryland
corporation (the "Borrower"), Diamond Resorts International, Inc., a Delaware
corporation ("Holdings"), the Lenders and Credit Suisse AG, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns, the "Administrative Agent"), relating to the extension of credit to the
Borrower by Lenders in an aggregate principal amount at any time outstanding not
in excess of $25,000,000.00 pursuant to, and upon the terms and subject to the
conditions set forth in, the Credit Agreement.
 
This opinion is being furnished to you pursuant to Section 4.02(a)(ii) of the
Credit Agreement. Unless
otherwise defined herein, capitalized terms used herein have the meanings set
forth in the Credit Agreement.


In connection with this opinion, we have examined the following documents:




--------------------------------------------------------------------------------




(1)     the Credit Agreement;
(2)
the Guarantee Agreement, dated as of September 11, 20l3, among the Borrower,
Holdings, the other Subsidiaries of Holdings from time to time party thereto and
the Administrative Agent for the benefit of the Secured Parties (the "Guarantee
Agreement");



(3)    the Security Agreement, dated as of September 11, 2013, among the
Borrower,
Holdings, the other Subsidiaries of Holdings from time to time party thereto and
Wells Fargo Bank, National Association, as collateral agent (in such capacity,
together with its successors and assigns, the "Collateral Agent") for the
benefit
of the Secured Parties (the "Security Agreement");
 
(4)
the Pari Passu Intercreditor Agreement, dated as of September 11, 2013, among
the Borrower, Holdings, the other Subsidiaries of Holdings from time to time
party thereto, Wells Fargo Bank, National Association, in its capacity as the
Collateral Agent and the Authorized Representative for the Indenture Secured
Parties, the Administrative Agent,

as the Authorized Representative for the Initial Additional Secured Parties and
each Additional Representative from time to time party thereto (the
"Intercreditor Agreement");


(5)
the Revolving Promissory Note, dated as of September 11, 2013, in the original
principal amount of $8,333,333.33, made by Borrower payable to the order of
JPMorgan Chase Bank, N.A. (the "Promissory Note");



(6)
the Trademark Security Agreement, dated as of September 11,2013, among the
Borrower, Holdings, the other Subsidiaries of Holdings from time to time party
thereto and the Collateral Agent for the benefit of the Secured Parties (the
"Trademark Agreement", and, together with the Credit Agreement, the Guarantee
Agreement, the Security Agreement, the Intercreditor Agreement and the
Promissory Note, the "Transaction Documents");



(7)
the Uniform Commercial Code financing statements attached as Schedule II hereto
and incorporated herein by reference (collectively, the "Financing Statements");



(8)
the Articles of Organization of Walsham dated March 27, 2008 and filed on March
31, 2008 with the Missouri Secretary of State's Office (the "SOS Office") and
the Statement of Change of Business Office Address and Registered Office Address
of a Registered Agent of a Foreign or Domestic For Profit or Nonprofit
Corporation or a Limited Liability Company dated February I, 2013 and filed on
February 4, 2013 with the SOS Office (collectively, the "Walsham Articles of
Organization") and the Limited Liability Company Agreement of Walsham, dated as
of March 18,2009 (the "Walsham LLC Agreement");

 
(9)
the Articles of Organization of Foster dated March 27, 2008 and filed on March
31, 2008 with the SOS Office and the Statement of Change of Business Office
Address and Registered Office Address of a Registered Agent of a Foreign or





--------------------------------------------------------------------------------




Domestic For Profit or Nonprofit Corporation or a Limited Liability Company
dated February 1, 2013 and filed on February 4, 2013 with the SOS Office
(collectively, the "Foster Articles of Organization") (the Walsham Articles of
Organization and the Foster Articles of Organization are collectively referred
to herein as the "Articles of Organization") and the Limited Liability Company
Agreement of Foster, dated as of March 18, 2009 (the "Foster LLC Agreement")
(the Walsham LLC Agreement and the Foster LLC Agreement are
collectively referred to herein as the "LLC Agreements"); and


(10)
the Officer's Certificate by David F. Palmer, President and Chief Executive
Officer of the Companies dated as of September 11, 2013 ("Officer's
Certificate"), certifying that the Articles of Organization and the LLC
Agreements are true, correct and complete and are in full force and effect on
the date of the Officer's Certificate.



The documents listed in paragraphs (1) through (10) are referred to collectively
as the "Documents". We have also examined (a) originals, or copies certified or
otherwise identified to our satisfaction, of such agreements, documents,
certificates, corporate, limited liability company and official records,
affidavits, and other instruments and (b) such laws and regulations as we deemed
necessary or appropriate for purposes of this opinion.


As to factual matters, we have, in certain instances, examined and relied upon
certificates of limited liability company officials, certificates of corporate
officials, and certificates of public officials.


In making such examination, with your permission, we have assumed:
(i)     the genuineness of all signatures other than those of the Companies;
(ii)    all natural persons who are signatories to the Transaction Documents
have sufficient legal competency to enter into and perform their respective
obligations thereunder; and the copies of all documents submitted to us are
accurate and complete and conform to originals;
 
(iii)     that each of the parties to the Transaction Documents (other than the
Companies) has the power to enter into and perform each of its respective
obligations thereunder;


(iv)     the due authorization, execution and delivery of each of the
Transaction Documents by each of the parties thereto (other than the Companies);


(v)     the accuracy of representations and warranties of the Companies set
forth in the Transaction Documents as to factual matters only (and not as to
legal conclusions);
 
(vi)     the conduct of the parties to the Transaction Documents complies with
any requirement of good faith, fair dealing, conscionability and commercial
reasonableness;


(vii)     there has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence with respect to any party; and
(viii)     the Companies have "rights" (within the meaning of the Missouri UCC,
as hereinafter defined) in the "Collateral" described in the Financing
Statements.






--------------------------------------------------------------------------------




Based upon the foregoing and subject to the additional qualifications set forth
below, we are of the opinion that:
1.The Companies (a) are limited liability companies duly formed and validly
existing and in good standing under the laws of Missouri with full limited
liability company power to own, lease and operate their property and transact
their business and (b) have full limited liability company power and authority
to execute, deliver and perform their obligations under each of the Transaction
Documents.


2.The execution and delivery of each of the Transaction Documents to which the
Companies are parties and the performance of their obligations thereunder,
including the Companies' guarantee of the Obligations and grant of security
interests contained in the Transaction Documents, have been duly authorized by
all requisite limited liability company action on the part of the Companies.
Each of the Transaction Documents to which the Companies are parties constitutes
a valid and binding obligation of the Companies.


3.The execution and delivery by the Companies of each Transaction Document to
which they are parties and the performance of their obligations thereunder will
not result in any violation by the Companies of (a) any provision of their
Articles of Organization or LLC Agreements, (b) to our knowledge, any law, rule
or regulation of Missouri or (c) any judgment, order or decree of any Missouri
court or regulatory authority known by us to be applicable to the Companies or
their assets or properties.


4.No consent, approval, license or exemption by, or order or authorization of,
filing, recording or registration with, or notice to, any Missouri governmental
authority or regulatory body is required in connection with the execution,
delivery and performance by the Companies of each Transaction Documents to which
they are parties, including the Companies' guarantee of the Obligations and
grant of security interests contained in the Transaction Documents, other than
(i) those that have been made or obtained and are in full force and effect or as
to which the failure to be made or obtained or to be in full force and effect
would not result, individually or in the aggregate, in a Material Adverse Effect
(as defined in the Credit Agreement) or (ii) such registrations, filings or
approvals that may be required in order to perfect or record security interests
granted under the Security Agreement.
 
5.Each of the Financing Statements attached hereto in Schedule II is in proper
form for filing in Missouri. Upon the proper filing of the Financing Statements
with the SOS Office, that Collateral in which a security interest may be
perfected by the filing of a financing statement with the SOS Office under the
Uniform Commercial Code as in effect on the date hereof in Missouri ("Missouri
UCC") will be perfected.


The filing of the Financing Statements in the SOS Office are the only filings
necessary to perfect by filing the security interest in those items of the
Collateral covered by Article 9 of the Missouri UCC as described in such
Financing Statements which is owned by the Companies.


The opinions expressed in Paragraphs 5 are subject to the following additional
qualifications:
(a)
We have assumed that the Collateral exists and that the Companies have
sufficient rights

in the Collateral for the security interest to attach, and we express no opinion
as to the nature or extent of any rights of the Companies in, or title to, any
of the Collateral.






--------------------------------------------------------------------------------




(b)
Our security interest opinions expressed in Paragraph 5 above, are limited to
the Missouri

UCC and therefore such opinions do not address: (i) laws of jurisdictions other
than Missouri; or (ii) collateral of a type not subject to Article 9 of the
Missouri UCC.


(c)
We express no opinion as to the priority of any security interest given to the
Secured

Parties under the Transaction Documents.


(d)We call your attention to the fact that the security interest in the
Collateral may be subject
to the rights of account debtors in respect of the Collateral, claims and
defenses of such account debtors and the terms of agreements with such account
debtors.


(e)    We have assumed that none of the Collateral arises or will arise under
agreements that prohibit, restrict or condition the assignment of any portion of
the Collateral. We express no opinion as to the effect of any such prohibitions,
restrictions or conditions on assignment contained in any account, lease,
instrument, chattel paper, payment intangible, health care receivable or letter
of credit right. We note that any such prohibition or restriction is subject to
the provisions of Sections 400.9-406, 400.9-407, 400.9-408 and 400.9-409 of the
Missouri UCC.


The opinions expressed above are, in addition to any other assumptions, comments
or qualification set forth in this letter, subject to the following
qualifications and comments:


(a)
The opinions contained herein are hereby specifically qualified by reference to
and are

based solely upon laws, rulings and regulations in effect on the date hereof,
and are subject to modification to the extent that such laws, rulings and
regulations may be changed in the future. In addition, these opinions are
limited to the laws of the State of Missouri and we express no opinions as to
matters which may be governed by the substantive laws of any state other than
Missouri.
 
(b)We have assumed that the transactions contemplated by the Transaction
Documents will
be effected in the future in accordance with the terms thereof.


(c)
We have assumed that all representations and warranties, and other statements as
to

factual matters in the Documents, are true and correct as they are set forth in
those documents. We have also assumed that any certificate, opinion from another
attorney, representation or other document on which we have relied continues to
remain accurate, insofar as relevant to the opinions in this letter, from their
respective dates through and including the date of this letter.


(d)
The legality, validity, binding nature and enforceability of the Transaction
Documents is

subject to general principles of equity (regardless of whether the question is
considered in a proceeding in equity or at law) and may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar law from time to time in effect and affecting the rights of creditors
generally. In addition, we express no opinion as to whether a court would grant
specific performance or any other equitable remedy with respect to the
enforcement of any of the Transaction Documents, or whether a court would grant
a particular right or remedy provided therein or at law or in equity.


(e)No opinion is given or expressed, or should any opinion be inferred or
implied, as to: (i)
the financial ability of the Companies to meet or satisfy their obligations;
(ii) the truthfulness, completeness or accuracy of any applications, reports,
plans, documents, financial statements or other matters furnished to the Lenders
or their agents or representatives by the Companies or by any other party acting
by, for, or at the discretion of the Companies or in conjunction with the Credit
Agreement as evidenced by the Transaction Documents; and (iii) the truthfulness,
completeness or accuracy of any




--------------------------------------------------------------------------------




representation, warranty, certification or statement made by the Companies.


(f)
We express no opinion as to the enforceability of any rights to contribution or

indemnification provided for in the Transaction Documents which are violative of
the public policy underlying any law, rule or regulation (including any federal
or state securities law, rule or regulation).


(g)
To the extent that the obligations of the Companies may be dependent upon such
matters,

we assume for purposes of this opinion that the Lenders are duly organized,
validly existing and in good standing under the laws of their jurisdictions of
incorporation or organization.


(h)
Continuation of the validity, perfection and priority of the Secured Parties'
security

interest in proceeds of any Collateral is limited to the extent set forth in
Section 400.9~315 of the Missouri UCC.


(i)
Article 9 of the Missouri UCC requires the filing of continuation statements
within

specified periods prior to the expiration of five years from the date of the
original filing in order to maintain the perfection of the filings referred to
in Paragraph 5.


(j)
In the case of Collateral acquired by any Company more than a specified period
after such

Company changes its name, identity or corporate structure as to make the
Financing Statements seriously
misleading, the security interest will not be perfected or have priority unless
new appropriate financing statements indicating the new name, identity or
corporate structure of such Company are properly filed before the expiration of
such specified period.


(k)
Except as provided in the opinions expressed in Paragraph 5 above, no opinion is
expressed

as to the creation, attachment, or perfection of any lien or security interest
or as to title to any real or personal
property.


(1)
We express no opinion with respect to federal or state taxation, antitrust,
money

laundering, pension or employee benefit, insurance, securities or so-called
"Blue--Sky" laws.


(m)     In each place where the phrase "to our knowledge" or like references
appear, said phrase or references shall mean to the best of our knowledge after
due inquiry and investigation. As used herein,
"due inquiry and investigation" shall include only: (i) discussions, inquiries
and conferences occurring in
connection with our representation of the Companies in this transaction; and
(ii) reviews of certain records, documents and proceedings of the Companies in
our possession, and shall not imply any independent verification of any factual
matter of which we became aware as a result of such discussions, inquiries,
conferences and reviews.


This opinion is being furnished by us to the Lenders, the Administrative Agent,
the Collateral Agent, each of the permitted successors and assigns of each of
the foregoing and the law firm of Katten Muchin Rosenman LLP in connection with
the transactions described herein and is solely for the benefit of the Lenders,
the Administrative Agent, the Collateral Agent, each of the permitted successors
and assigns of each of the foregoing and Katten Muchin Rosenman LLP. Except as
otherwise expressly consented to by us in writing, this opinion may not be
relied upon by any other person or for any other purpose.






--------------------------------------------------------------------------------




Very truly yours,
/s/ Summers Compton Wells LLC
Summers Compton Wells LLC
















--------------------------------------------------------------------------------










Schedule I
Addressees


Credit Suisse AG,
as Administrative Agent
Eleven Madison Avenue
New York, New York 10010
 
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179


Bank of America, N.A.
One Bryant Park
New York, New York 10036


Credit Suisse AG
Eleven Madison Avenue
New York, New York 10010


Wells Fargo Bank, National Association, as Trustee and Collateral Agent
707 Wilshire Boulevard, 17th Floor
Los Angeles, California 90017


Diamond Resorts International, Inc.
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135


Diamond Resorts Holdings, LLC
10600 W. Charleston Blvd. Las Vegas,
Nevada 89135


Diamond Resorts Corporation
10600 W. Charleston Blvd.
Las Vegas, Nevada 89135






















--------------------------------------------------------------------------------














Schedule II


FINANCING STATEMENTS




--------------------------------------------------------------------------------




EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 11, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Resorts Corporation, a Maryland corporation (the
“Borrower”), Diamond Resorts International, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto and Credit Suisse AG,
as administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 11, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Resorts Corporation, a Maryland corporation (the
“Borrower”), Diamond Resorts International, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto and Credit Suisse AG,
as administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------




EXHIBIT G-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 11, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Resorts Corporation, a Maryland corporation (the
“Borrower”), Diamond Resorts International, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto and Credit Suisse AG,
as administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.




[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------






EXHIBIT G-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of September 11, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Resorts Corporation, a Maryland corporation (the
“Borrower”), Diamond Resorts International, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto and Credit Suisse AG,
as administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------




EXHIBIT H


COMPLIANCE CERTIFICATE


[DATE]


To:
Credit Suisse AG, as Administrative Agent



Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated September 11, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Diamond Resorts Corporation, a Maryland corporation, (the “Borrower”),
Diamond Resorts International, Inc., a Delaware corporation (“Holdings”), the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the Lenders. Capitalized terms used but
not otherwise defined herein have the meanings assigned thereto in the Credit
Agreement.
The undersigned hereby certifies as follows:
1.I am a Financial Officer of Holdings and, as such, possess the knowledge and
authority to certify to the matters set forth below in this Compliance
Certificate and am authorized by Holdings to deliver this Compliance
Certificate.
2.    Attached hereto as Annex A are the financial statements of Holdings
required to be delivered to the Administrative Agent under Section
[5.04(a)][5.04(b)] of the Credit Agreement with respect to [the fiscal year
ended [        ] (the “Relevant Period”), together with a report and opinion of
BDO USA, LLP1 required by, and in compliance with, Section 5.04(a) of the Credit
Agreement.]2 [the fiscal quarter ended [        ] (the “Relevant Period”). The
financial statements delivered hereunder fairly present the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments.]3 
3.    Attached hereto as Annex B are such financial statements (in substantially
the same form as the financial statements attached as Annex A) required to
____________
1 Or other independent registered public accounting firm of national recognized
standing.
2 Include for financial statements delivered pursuant to Section 5.04(a) of the
Credit Agreement.
3 Include for financial statements delivered pursuant to Section 5.04(b) of the
Credit Agreement.




--------------------------------------------------------------------------------




be delivered to the Administrative Agent under Section 5.04(e) of the Credit
Agreement. Such financial statements accurately reflect all adjustments
necessary to treat the Unrestricted Subsidiaries as if they were not
consolidated with Holdings and to otherwise eliminate all accounts of the
Unrestricted Subsidiaries and reflect no other adjustments from the related GAAP
financial statements (except as otherwise disclosed in such financial
statements).
4.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Holdings, the Borrower and the Restricted
Subsidiaries during the accounting period covered by the attached financial
statements. The foregoing examination did not disclose, and I have no knowledge
of, the existence of any event or condition that constitutes a Default or an
Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth in a separate attachment, if any, to this Compliance
Certificate, describing in detail the nature of the condition or event, the
period during which it has existed and the action that Holdings, the Borrower or
any Restricted Subsidiary has taken, is taking or proposes to take with respect
to such event or condition.
5.    Set forth on Annex C hereto are computations demonstrating compliance with
the covenants set forth in Section 6.03 of the Credit Agreement as of the last
day of the Relevant Period.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.


DIAMOND RESORTS INTERNATIONAL, INC.,

By:                    
Name:
Title:










--------------------------------------------------------------------------------




Exhibit I
CLOSING DATE PERFECTION CERTIFICATE
(Dated as of September 11, 2013)
Reference is made (i) to the Credit Agreement dated as of September 11, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Resorts Corporation (the “Borrower”), Diamond Resorts
International, Inc.
(“Parent”), the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”), and (ii) to the Security
Agreement dated as of September 11, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Borrower,
Parent, the subsidiaries of Parent from time to time party thereto (the
“Subsidiary Guarantors”) and Wells Fargo Bank, National Association, as
collateral agent (in such capacity, together with its successors and assigns,
the “Collateral Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Security Agreement, as
applicable.


The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent and each other Secured Party as of the Closing Date, as follows:
1.
Names.

A.
Borrower

(i)
The exact legal name of the Borrower, as such name appears in its respective
certificate of formation:

Legal Name of Entity
Diamond Resorts Corporation



(ii)
Each other legal name the Borrower has had in the past five years, together with
the date of the relevant change: N/A

(iii)
Except as set forth below, the Borrower has not changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions,
as well as any change in the form, nature or jurisdiction of organization. If
any such change has occurred, included below is the information required by the
applicable provisions of Sections 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation: N/A





--------------------------------------------------------------------------------




(iv)
All other names (including trade names or similar appellations) used by the
Borrower or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years:

Current Legal Name
Trade Names/Assumed Names
Diamond Resorts Corporation
Diamond Resorts International



(v)
The Organizational Identification Number, if any, issued by the jurisdiction of
formation of the Borrower that is a registered organization:

Legal Name of Entity
Organizational Identification Number
Diamond Resorts Corporation
D04417598



(vi)
The Federal Taxpayer Identification Number of the Borrower: [only necessary for
filing in North Dakota and South Dakota]

Legal Name of Entity
Federal Taxpayer Identification Number
Diamond Resorts Corporation
95-4582157



B.
Diamond Resorts Holdings, LLC (“Holdings”) and Diamond Resorts Parent, LLC (“DR
Parent”)

(i)
The exact legal name of Holdings and DR Parent, as such name appears in its
respective certificate of formation:

Legal Name of Entity
Diamond Resorts Holdings, LLC
Diamond Resorts Parent, LLC



(ii)
Each other legal name Holdings and DR Parent have had in the past five years,
together with the date of the relevant change:

Current Legal Name
Prior legal name
Date of change
N/A
None
N/A



(iii)
Holdings has not changed its identity or corporate structure in any way within
the past five years. Changes in identity or corporate structure would include





--------------------------------------------------------------------------------




mergers, consolidations and acquisitions, as well as any change in the form,
nature or jurisdiction of organization.
(iv)
Except as set forth below, DR Parent has not changed its identity or corporate
structure in any way within the past five years. Changes in identity or
corporate structure would include mergers, consolidations and acquisitions, as
well as any change in the form, nature or jurisdiction of organization. If any
such change has occurred, included below is the information required by the
applicable provisions of Sections 1 and 2 of this certificate as to each acquire
or constituent party to a merger or consolidation:

Diamond Resorts Parent, LLC merged with and into Diamond Resorts International,
Inc. on or about July 24, 2013.
(v)
All other names (including trade names or similar appellations) used by either
Holdings or DR Parent or any of its divisions or other business units in
connection with the conduct of the business of either Holdings or DR Parent or
the ownership of the properties of either Holdings or DR Parent at any time
during the past five years:

Current Legal Name
Trade Names/Assumed Names
N/A
N/A



(vi)
The Organizational Identification Number, if any, issued by the jurisdiction of
formation of each of Holdings and DR Parent that is or was a registered
organization:

Legal Name of Entity
Organizational Identification Number
Diamond Resorts Holdings, LLC
NV SOS: E0181582007-7
Diamond Resorts Parent, LLC
NV SOS: E0219522007-6



(vii)
The Federal Taxpayer Identification Number of each of Holdings and DR Parent:
[only necessary for filing in North Dakota and South Dakota.]

Legal Name of Entity
Federal Taxpayer Identification Number
N/A
N/A







--------------------------------------------------------------------------------




C.
Parent

(i)
The exact legal name of Parent, as such name appears in its respective
certificate of incorporation:

Legal Name of Entity
Diamond Resorts International, Inc.



(ii)
Each other legal name Parent has had in the past five years, together with the
date of the relevant change:

Current Legal Name
Prior legal name
Date of change
N/A
None
N/A



(iii)
Except as set forth below, Parent has not changed its identity or corporate
structure in any way within the past five years. Changes in identity or
corporate structure would include mergers, consolidations and acquisitions, as
well as any change in the form, nature or jurisdiction of organization. If any
such change has occurred, included below is the information required by the
applicable provisions of Sections 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation:

Diamond Resorts Parent, LLC merged with and into Diamond Resorts International,
Inc. on or about July 24, 2013.
(iv)
All other names (including trade names or similar appellations) used by Parent
or any of their divisions or other business units in connection with the conduct
of the business of Parent or the ownership of the properties of Parent at any
time during the past five years:

Current Legal Name
Trade Names/Assumed Names
N/A
N/A



(v)
The Organizational Identification Number, if any, issued by the jurisdiction of
formation of Parent that is a registered organization:

Legal Name of Entity
Organizational Identification Number
Diamond Resorts International, Inc.
5273466



(vi)
The Federal Taxpayer Identification Number of Parent: [only necessary for filing
in North Dakota and South Dakota.]





--------------------------------------------------------------------------------




Legal Name of Entity
Federal Taxpayer Identification Number
Diamond Resorts International, Inc.
46-1750895



D.
Subsidiary Guarantors

(i)
The exact legal name of each Subsidiary Guarantor (other than Holdings), as such
name appears in its respective certificate of formation or incorporation:

Legal Name of Entity
1.    AKGI-St. Maarten N.V.
2.    Chestnut Farms, LLC
3.    Cumberland Gate, LLC
4.    Diamond Resorts California Collection Development, LLC
5.    Diamond Resorts Centralized Services Company
6.    Diamond Resorts Citrus Share Holding, LLC
7.    Diamond Resorts Coral Sands Development, LLC
8.    Diamond Resorts Cypress Pointe I Development, LLC
9.    Diamond Resorts Cypress Pointe II Development, LLC
10.    Diamond Resorts Cypress Pointe III Development, LLC
11.    Diamond Resorts Daytona Development, LLC
12.    Diamond Resorts Developer and Sales Holding Company
13.    Diamond Resorts DPM Development LLC
14.    Diamond Resorts Epic Mortgage Holdings, LLC
15.    Diamond Resorts Fall Creek Development, LLC
16.    Diamond Resorts Finance Holding Company
17.    Diamond Resorts Financial Services, Inc.
18.    Diamond Resorts Grand Beach I Development, LLC
19.    Diamond Resorts Grand Beach II Development, LLC
20.    Diamond Resorts Greensprings Development, LLC
21.    Diamond Resorts Hawaii Collection Development, LLC
22.    Diamond Resorts Hilton Head Development, LLC
23.    Diamond Resorts International Club, Inc.
24.    Diamond Resorts International Marketing, Inc.
25.    Diamond Resorts International Marketing Mexico, LLC
26.    Diamond Resorts Las Vegas Development, LLC
27.    Diamond Resorts Management & Exchange Holding Company
28.    Diamond Resorts Management, Inc.
29.    Diamond Resorts MGV Development LLC
30.    Diamond Resorts Mortgage Holdings, LLC
31.    Diamond Resorts Mystic Dunes Development, LLC





--------------------------------------------------------------------------------




Legal Name of Entity
32.    Diamond Resorts Palm Springs Development, LLC
33.    Diamond Resorts Poco Diablo Development, LLC
34.    Diamond Resorts Poipu Development, LLC
35.    Diamond Resorts Polo Development, LLC
36.    Diamond Resorts Port Royal Development, LLC
37.    Diamond Resorts Powhatan Development, LLC
38.    Diamond Resorts Residual Assets Development, LLC
39.    Diamond Resorts Residual Assets Finance, LLC
40.    Diamond Resorts Residual Assets M&E, LLC
41.    Diamond Resorts Ridge on Sedona Development, LLC
42.    Diamond Resorts Ridge Pointe Development, LLC
43.    Diamond Resorts San Luis Bay Development, LLC
44.    Diamond Resorts Santa Fe Development, LLC
45.    Diamond Resorts Scottsdale Development, LLC
46.    Diamond Resorts Sedona Springs Development, LLC
47.    Diamond Resorts Sedona Summit Development, LLC
48.    Diamond Resorts St. Croix Development, LLC
49.    Diamond Resorts Steamboat Development, LLC
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
51.    Diamond Resorts Teton Club Development, LLC
52.    Diamond Resorts U.S. Collection Development, LLC
53.    Diamond Resorts Villa Mirage Development, LLC
54.    Diamond Resorts Villas of Sedona Development, LLC
55.    Diamond Resorts West Maui Development, LLC
56.    Foster Shores, LLC
57.    George Acquisition Subsidiary, Inc.
58.    Ginger Creek, LLC
59.    Grand Escapes, LLC
60.    International Timeshares Marketing, LLC
61.    Lake Tahoe Resort Partners, LLC
62.    Mazatlan Development Inc.
63.    MMG Development Corp.
64.    Poipu Resort Partners, L.P.
65.    Resort Management International, Inc.
66.    Resorts Development International, Inc.
67.    Walsham Lake, LLC





--------------------------------------------------------------------------------




Legal Name of Entity
68.    West Maui Resort Partners, L.P.
69.    Crescent One, LLC
70.    Island One, Inc.
71.    Island One Resorts Management Corporation
72.    Galaxy Exchange Company
73.    Navigo Vacation Club, Inc.

(ii)
Each other legal name each Subsidiary Guarantor (other than Holdings) has had,
together with the date of the relevant change:

Current Legal Name
Prior Legal Name
Date of Change
1.    AKGI-St. Maarten N.V.
 
 
2.    Chestnut Farms, LLC
 
 
3.    Cumberland Gate, LLC
 
 
4.    Diamond Resorts California Collection Development, LLC
Club Sunterra Development California, LLC
Club Sunterra Development II, LLC
Club Sunterra Development St. Maarten, LLC
Club Sunterra Development II, LLC
Sunterra Texas Development, LLC
October 17, 2007


February 18, 2005
December 15, 2003


December 10, 2003
October 7, 2003
5.    Diamond Resorts Centralized Services Company
Sunterra Centralized Services Company
October 17, 2007
6.    Diamond Resorts Citrus Share Holding, LLC
Sunterra Citrus Share Holding, LLC
Sunterra South Marketing, LLC
October 17, 2007
January 23, 2004
7.    Diamond Resorts Coral Sands Development, LLC
Sunterra Coral Sands Development, LLC
October 17, 2007
8.    Diamond Resorts Cypress Pointe I Development, LLC
Sunterra Cypress Pointe I Development, LLC
October 17, 2007
9.    Diamond Resorts Cypress Pointe II Development, LLC
Sunterra Cypress Pointe II Development, LLC
October 17, 2007
10.    Diamond Resorts Cypress Pointe III Development, LLC
Sunterra Cypress Pointe III Development, LLC
October 17, 2007
11.    Diamond Resorts Daytona Development, LLC
Sunterra Daytona Development, LLC
Sunterra Bent Creek Golf Course Development, LLC
October 17, 2007
October 7, 2003


12.    Diamond Resorts Developer and Sales Holding Company
Sunterra Developer and Sales Holding Company
Avcom International, Inc.
American Vacation Company, Inc.
October 17, 2007


July 9, 2002
October 12, 1993





--------------------------------------------------------------------------------




Current Legal Name
Prior Legal Name
Date of Change
13.    Diamond Resorts DPM Development LLC
 
 
14.    Diamond Resorts Epic Mortgage Holdings, LLC
Sunterra Epic Mortgage Holdings, LLC
Sunterra KGK Partners Finance, LLC
October 17, 2007
October 7, 2003
15.    Diamond Resorts Fall Creek Development, LLC
Sunterra Fall Creek Development, LLC
October 17, 2007
16.    Diamond Resorts Finance Holding Company
Sunterra Finance Holding Company
October 17, 2007
17.    Diamond Resorts Financial Services, Inc.
Sunterra Financial Services, Inc.
October 29, 2007
18.    Diamond Resorts Grand Beach I Development, LLC
Sunterra Grand Beach I Development, LLC
October 17, 2007
19.    Diamond Resorts Grand Beach II Development, LLC
Sunterra Grand Beach II Development, LLC
October 17, 2007
20.    Diamond Resorts Greensprings Development, LLC
Sunterra Greensprings Development, LLC
October 17, 2007
21.    Diamond Resorts Hawaii Collection Development, LLC
Club Sunterra Development Hawaii, LLC
Club Sunterra Development III, LLC
Club Sunterra Development California, LLC
Club Sunterra Mergerclub, LLC
Club Sunterra Development California, LLC
Sunterra East Marketing, LLC
October 17, 2007
September 9, 2005
February 18, 2005


July 29, 2004
June 23, 2004


November 12, 2003
22.    Diamond Resorts Hilton Head Development, LLC
Sunterra Hilton Head Development, LLC
Sunterra Bent Creek Village Development, LLC
October 17, 2007
October 7, 2003
23.    Diamond Resorts International Club, Inc.
Club Sunterra, Inc.
October 19, 2007
24.    Diamond Resorts International Marketing, Inc.
Resort Marketing International, Inc.
November 2, 2007
25.    Diamond Resorts International Marketing Mexico, LLC
 
 
26.    Diamond Resorts Las Vegas Development, LLC
Sunterra Las Vegas Development, LLC
Sunterra Polynesian Isles Development, LLC
October 17, 2007
October 7, 2003





--------------------------------------------------------------------------------




Current Legal Name
Prior Legal Name
Date of Change
27.    Diamond Resorts Management & Exchange Holding Company
Sunterra Management & Exchange Holding Company
October 17, 2007
28.    Diamond Resorts Management, Inc.
Sunterra Resort Management, Inc.
RPM Management, Inc.
October 23, 2007
February 16, 2005
29.    Diamond Resorts MGV Development LLC
 
 
30.    Diamond Resorts Mortgage Holdings, LLC
Sunterra Mortgage Holdings, LLC
October 17, 2007
31.    Diamond Resorts Mystic Dunes Development, LLC
 
 
32.    Diamond Resorts Palm Springs Development, LLC
Sunterra Palm Springs Development, LLC
Sunterra North Marketing, LLC
October 17, 2007
October 7, 2003
33.    Diamond Resorts Poco Diablo Development, LLC
Sunterra Poco Diablo Development, LLC
October 17, 2003
34.    Diamond Resorts Poipu Development, LLC
Sunterra Poipu Development, LLC
Sunterra Lake Tahoe Development, LLC
October 17, 2007
July 10, 2007
35.    Diamond Resorts Polo Development, LLC
Polo Sunterra Development, LLC
October 18, 2007
36.    Diamond Resorts Port Royal Development, LLC
Sunterra Port Royal Development, LLC
October 17, 2007
37.    Diamond Resorts Powhatan Development, LLC
Sunterra Powhatan Development, LLC
October 17, 2007
38.    Diamond Resorts Residual Assets Development, LLC
Sunterra Residual Assets Development, LLC
October 17, 2007
39.    Diamond Resorts Residual Assets Finance, LLC
Sunterra Residual Assets Finance, LLC
October 17, 2007
40.    Diamond Resorts Residual Assets M&E, LLC
Sunterra Residual Assets M&E, LLC
October 17, 2007
41.    Diamond Resorts Ridge on Sedona Development, LLC
Sunterra Ridge on Sedona Development, LLC
October 17, 2007
42.    Diamond Resorts Ridge Pointe Development, LLC
Sunterra Ridge Pointe Development, LLC
October 17, 2007
43.    Diamond Resorts San Luis Bay Development, LLC
Sunterra San Luis Bay Development, LLC
October 17, 2007





--------------------------------------------------------------------------------




Current Legal Name
Prior Legal Name
Date of Change
44.    Diamond Resorts Santa Fe Development, LLC
Sunterra Santa Fe Development, LLC
October 17, 2007
45.    Diamond Resorts Scottsdale Development, LLC
Sunterra Scottsdale Development, LLC
Sunterra Poipu GP Development, LLC
October 17, 2007
October 7, 2003
46.    Diamond Resorts Sedona Springs Development, LLC
Sunterra Sedona Springs Development, LLC
October 17, 2007
47.    Diamond Resorts Sedona Summit Development, LLC
Sunterra Sedona Summit Development, LLC
October 17, 2007
48.    Diamond Resorts St. Croix Development, LLC
Sunterra St. Croix Development, LLC
October 17, 2007
49.    Diamond Resorts Steamboat Development, LLC
Sunterra Steamboat Development, LLC
October 17, 2007
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
Sunterra Tahoe Beach & Ski Development, LLC
October 17, 2007
51.    Diamond Resorts Teton Club Development, LLC
 
 
52.    Diamond Resorts U.S. Collection Development, LLC
Club Sunterra Development, LLC
Club Sunterra, LLC
October 17, 2007
August 15, 2003
53.    Diamond Resorts Villa Mirage Development, LLC
Sunterra Villa Mirage Development, LLC
October 17, 2007
54.    Diamond Resorts Villas of Sedona Development, LLC
Sunterra Villas of Sedona Development, LLC
October 17, 2007
55.    Diamond Resorts West Maui Development, LLC
Sunterra West Maui Development, LLC
Sunterra West Marketing, LLC
October 17, 2007
May 21, 2004
56.    Foster Shores, LLC
 
 
57.    George Acquisition Subsidiary, Inc.
 
 
58.    Ginger Creek, LLC
 
 
59.    Grand Escapes, LLC
 
 
60.    International Timeshares Marketing, LLC
 
 
61.    Lake Tahoe Resort Partners, LLC
 
 
62.    Mazatlan Development Inc.
Mazatlan Villas, Inc.
May 16, 1989
63.    MMG Development Corp.
 
 





--------------------------------------------------------------------------------




Current Legal Name
Prior Legal Name
Date of Change
64.    Poipu Resort Partners, L.P.
Pointe Resort Partners, L.P.
January 10,1995
65.    Resort Management International, Inc.
 
 
66.    Resorts Development International, Inc.
 
 
67.    Walsham Lake, LLC
 
 
68.    West Maui Resort Partners, L.P.
West Maui Partners, L.P.
January 7, 1997
69.    Crescent One, LLC
 
 
70.    Island One, Inc.
 
 
71.    Island One Resorts Management Corporation
O.R.B.I.T. Management Corporation
Galaxy Group Management Corporation
February 10, 1987


November 2, 1994
72.    Galaxy Exchange Company
 
 
73.    Navigo Vacation Club, Inc.
 
 



(iii)
Except as set forth below, no Subsidiary Guarantor (other than Holdings) has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, included below is
the information required by the applicable provisions of Sections 1 and 2 of
this certificate as to each acquiree or constituent party to a merger or
consolidation: N/A

(iv)
All other names (including trade names or similar appellations) used by each
Subsidiary Guarantor (other than Holdings) or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:

Current Legal Name
Trade Names/Assumed Names
Diamond Resorts Grand Beach I Development, LLC
Grand Beach in Florida – Expired 12/31/2011


Diamond Resorts Grand Beach II Development, LLC
Grand Beach Vacation Resort in Florida – Expired 12/31/2011
Sunterra Resort Management, Inc.
NSB Vacations in Florida – Expired 12/31/2010
West Maui Resort Partners, L.P.
Kaanapali Beach Vacation Resort in Hawaii – Expired 04/18/2011





--------------------------------------------------------------------------------




Current Legal Name
Trade Names/Assumed Names
West Maui Resort Partners, L.P.
Ka’anapali Beach Club in Hawaii – Expired 08/06/2011
West Maui Resort Partners, L.P.
Travalhawaii.com in Hawaii – Expired 09/16/2012
West Maui Resort Partners, L.P.
Rental Warehouse in Hawaii – Expired 09/16/2012
West Maui Resort Partners, L.P.
Duke’s Surf Shop in Hawaii – Expired 03/14/2013
West Maui Resort Partners, L.P.
Duke’s Surf Academy in Hawaii – Expired 09/16/2012
West Maui Resort Partners, L.P.
Beach Buddies in Hawaii – Expired 09/20/2011
West Maui Resort Partners, L.P.
Activity Warehouse in Hawaii – Expires 08/21/2016
MMG Development Corp.
FORCED Sunterra MMG in Missouri
MMG Development Corp.
FORCED Sunterra MMG in Ohio
Resort Marketing International, Inc.
FORCED RMI-Missouri, Inc. in Missouri
Resort Marketing International, Inc.
FORCED North Carolina-RMI, Inc. in NC
Resort Marketing International, Inc.
FORCED RMI-Nevada, Inc. in NV
Island One, Inc.
Club Navigo Vacations - Expires 12/31/2015
Island One Cafe - Expires 12/31/2013
Island One Resorts – Expires 12/31/2014
Florida Ticket Station - Expires 12/31/2015
Galaxy Exchange Company - Expires 12/31/2016
Florida Vacation Station - Expires 12/31/2015
Travel Perkz – Expires 12/31/2014
The Cove On Ormond Beach – Expires 12/31/2017
Liki Tiki Village – Expires 12/31/2017
Liki Tiki Village I – Expires 12/31/2017
Liki Tiki Village II – Expires 12/31/2017
Resort Financial Specialist – Expires 12/31/2016
Shipwreck Sally’s– Expires 12/31/2015









--------------------------------------------------------------------------------




Current Legal Name
Trade Names/Assumed Names
Island One Resorts Management Corporation
The Cove On Ormond Beach – Expires 12/31/2017
Liki Tiki Village – Expires 12/31/2017
Liki Tiki Village I – Expires 12/31/2017
Liki Tiki Village II – Expires 12/31/2017
Resort Financial Specialist – Expires 12/31/2016
Shipwreck Sally’s– Expires 12/31/2015
Barefoot’n Resort – Expires 12/31/2017
Charter Club of Naples Bay – Expires 12/31/2014
Island One Resorts Hospitality Group – Expires 12/31/2016
Kenya Kafe – Expires 12/31/2014




Navigo Vacation Club, Inc.
Club Navigo – Expires 12/31/2014
Crescent One, LLC
Crescent Resort & Spa on South Beach – Expires 12/31/2014
Crescent Resort on South Beach – Expires 12/31/2014



(v)
The Organizational Identification Number, if any, issued by the jurisdiction of
formation of each Subsidiary Guarantor (other than Holdings) that is a
registered organization:

Legal Name of Entity
Organizational Identification Number
1.    AKGI-St. Maarten N.V.
2653470
2.    Chestnut Farms, LLC
E0202612008-9
3.    Cumberland Gate, LLC
4556750
4.    Diamond Resorts California Collection Development, LLC
3549372
5.    Diamond Resorts Centralized Services Company
3545707
6.    Diamond Resorts Citrus Share Holding, LLC
3547837
7.    Diamond Resorts Coral Sands Development, LLC
3547761
8.    Diamond Resorts Cypress Pointe I Development, LLC
3547739
9.    Diamond Resorts Cypress Pointe II Development, LLC
3547743
10.    Diamond Resorts Cypress Pointe III Development, LLC
3547747
11.    Diamond Resorts Daytona Development, LLC
3547730





--------------------------------------------------------------------------------




Legal Name of Entity
Organizational Identification Number
12.    Diamond Resorts Developer and Sales Holding Company
2347738
13.    Diamond Resorts DPM Development LLC
E0596822012-5
14.    Diamond Resorts Epic Mortgage Holdings, LLC
3547777
15.    Diamond Resorts Fall Creek Development, LLC
3547764
16.    Diamond Resorts Finance Holding Company
3545700
17.    Diamond Resorts Financial Services, Inc.
C24978-1998
18.    Diamond Resorts Grand Beach I Development, LLC
3547765
19.    Diamond Resorts Grand Beach II Development, LLC
3547770
20.    Diamond Resorts Greensprings Development, LLC
3547775
21.    Diamond Resorts Hawaii Collection Development, LLC
3547896
22.    Diamond Resorts Hilton Head Development, LLC
3547733
23.    Diamond Resorts International Club, Inc.
P98000035449
24.    Diamond Resorts International Marketing, Inc.
1884773
25.    Diamond Resorts International Marketing Mexico, LLC
E0304192012-6
26.    Diamond Resorts Las Vegas Development, LLC
3547892
27.    Diamond Resorts Management & Exchange Holding Company
3547708
28.    Diamond Resorts Management, Inc.
237659-4
29.    Diamond Resorts MGV Development LLC
E0596812012-4
30.    Diamond Resorts Mortgage Holdings, LLC
3545720
31.    Diamond Resorts Mystic Dunes Development, LLC
E0596792012-0
32.    Diamond Resorts Palm Springs Development, LLC
3547790
33.    Diamond Resorts Poco Diablo Development, LLC
3547793
34.    Diamond Resorts Poipu Development, LLC
3547783





--------------------------------------------------------------------------------




Legal Name of Entity
Organizational Identification Number
35.    Diamond Resorts Polo Development, LLC
E0311562007-3
36.    Diamond Resorts Port Royal Development, LLC
3547795
37.    Diamond Resorts Powhatan Development, LLC
3547797
38.    Diamond Resorts Residual Assets Development, LLC
3547801
39.    Diamond Resorts Residual Assets Finance, LLC
3549353
40.    Diamond Resorts Residual Assets M&E, LLC
3549355
41.    Diamond Resorts Ridge on Sedona Development, LLC
3547804
42.    Diamond Resorts Ridge Pointe Development, LLC
3547811
43.    Diamond Resorts San Luis Bay Development, LLC
3547816
44.    Diamond Resorts Santa Fe Development, LLC
3547829
45.    Diamond Resorts Scottsdale Development, LLC
3547794
46.    Diamond Resorts Sedona Springs Development, LLC
3547830
47.    Diamond Resorts Sedona Summit Development, LLC
3547836
48.    Diamond Resorts St. Croix Development, LLC
3547895
49.    Diamond Resorts Steamboat Development, LLC
3547851
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
3547854
51.    Diamond Resorts Teton Club Development, LLC
E0586452011-7
52.    Diamond Resorts U.S. Collection Development, LLC
3547999
53.    Diamond Resorts Villa Mirage Development, LLC
3547856
54.    Diamond Resorts Villas of Sedona Development, LLC
3547861
55.    Diamond Resorts West Maui Development, LLC
3547864
56.    Foster Shores, LLC
LC0884730
57.    George Acquisition Subsidiary, Inc.
C22939-97
58.    Ginger Creek, LLC
4556751
59.    Grand Escapes, LLC
3881776





--------------------------------------------------------------------------------




Legal Name of Entity
Organizational Identification Number
60.    International Timeshares Marketing, LLC
3547724
61.    Lake Tahoe Resort Partners, LLC
101996061021
62.    Mazatlan Development Inc.
601119773
63.    MMG Development Corp.
P94000061945
64.    Poipu Resort Partners, L.P.
6059 L5
65.    Resort Management International, Inc.
1968609
66.    Resorts Development International, Inc.
6816-82
67.    Walsham Lake, LLC
LC0884732
68.    West Maui Resort Partners, L.P.
2604976
69.    Crescent One, LLC
L04000017210
70.    Island One, Inc.
F42374
71.    Island One Resorts Management Corporation
G19736
72.    Galaxy Exchange Company
P99000043581
73.    Navigo Vacation Club, Inc.
P99000043586



(vi)
The Federal Taxpayer Identification Number of each Subsidiary Guarantor (other
than Holdings): [only necessary for filing in North Dakota and South Dakota.]

Legal Name of Entity
Federal Taxpayer Identification Number
1.    AKGI-St. Maarten N.V.
59-3324734
2.    Chestnut Farms, LLC
01-0905882
3.    Cumberland Gate, LLC
61-1596179
4.    Diamond Resorts California Collection Development, LLC
20-0292225
5.    Diamond Resorts Centralized Services Company
82-0554601
6.    Diamond Resorts Citrus Share Holding, LLC
33-1014939
7.    Diamond Resorts Coral Sands Development, LLC
33-1014958
8.    Diamond Resorts Cypress Pointe I Development, LLC
33-1014959
9.    Diamond Resorts Cypress Pointe II Development, LLC
33-1014960
10.    Diamond Resorts Cypress Pointe III Development, LLC
33-1014961
11.    Diamond Resorts Daytona Development, LLC
33-1014956





--------------------------------------------------------------------------------




Legal Name of Entity
Federal Taxpayer Identification Number
12.    Diamond Resorts Developer and Sales Holding Company
86-0787595
13.    Diamond Resorts DPM Development LLC
N/A
14.    Diamond Resorts Epic Mortgage Holdings, LLC
33-1014921
15.    Diamond Resorts Fall Creek Development, LLC
33-1014962
16.    Diamond Resorts Finance Holding Company
82-0554621
17.    Diamond Resorts Financial Services, Inc.
88-0410455
18.    Diamond Resorts Grand Beach I Development, LLC
33-1014963
19.    Diamond Resorts Grand Beach II Development, LLC
33-1014965
20.    Diamond Resorts Greensprings Development, LLC
33-1014966
21.    Diamond Resorts Hawaii Collection Development, LLC
33-1014926
22.    Diamond Resorts Hilton Head Development, LLC
33-1014957
23.    Diamond Resorts International Club, Inc.
59-3510037
24.    Diamond Resorts International Marketing, Inc.
95-4484297
25.    Diamond Resorts International Marketing Mexico, LLC
N/A
26.    Diamond Resorts Las Vegas Development, LLC
33-1014971
27.    Diamond Resorts Management & Exchange Holding Company
33-1014911
28.    Diamond Resorts Management, Inc.
86-0713421
29.    Diamond Resorts MGV Development LLC
 
30.    Diamond Resorts Mortgage Holdings, LLC
82-0554625
31.    Diamond Resorts Mystic Dunes Development, LLC
N/A
32.    Diamond Resorts Palm Springs Development, LLC
33-1014935
33.    Diamond Resorts Poco Diablo Development, LLC
33-1014970
34.    Diamond Resorts Poipu Development, LLC
33-1014968





--------------------------------------------------------------------------------




Legal Name of Entity
Federal Taxpayer Identification Number
35.    Diamond Resorts Polo Development, LLC
26-0145739
36.    Diamond Resorts Port Royal Development, LLC
33-1014973
37.    Diamond Resorts Powhatan Development, LLC
33-1014974
38.    Diamond Resorts Residual Assets Development, LLC
33-1014975
39.    Diamond Resorts Residual Assets Finance, LLC
33-1014919
40.    Diamond Resorts Residual Assets M&E, LLC
33-1014914
41.    Diamond Resorts Ridge on Sedona Development, LLC
33-1014976
42.    Diamond Resorts Ridge Pointe Development, LLC
33-1014977
43.    Diamond Resorts San Luis Bay Development, LLC
33-1014978
44.    Diamond Resorts Santa Fe Development, LLC
33-1014979
45.    Diamond Resorts Scottsdale Development, LLC
33-1014954
46.    Diamond Resorts Sedona Springs Development, LLC
33-1014980
47.    Diamond Resorts Sedona Summit Development, LLC
33-1014981
48.    Diamond Resorts St. Croix Development, LLC
33-1014982
49.    Diamond Resorts Steamboat Development, LLC
33-1014984
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
33-1014986
51.    Diamond Resorts Teton Club Development, LLC
N/A
52.    Diamond Resorts U.S. Collection Development, LLC
33-1014915
53.    Diamond Resorts Villa Mirage Development, LLC
33-1014985
54.    Diamond Resorts Villas of Sedona Development, LLC
33-1014987
55.    Diamond Resorts West Maui Development, LLC
33-1014927
56.    Foster Shores, LLC
01-0905934
57.    George Acquisition Subsidiary, Inc.
58-2385599
58.    Ginger Creek, LLC
32-0262324





--------------------------------------------------------------------------------




Legal Name of Entity
Federal Taxpayer Identification Number
59.    Grand Escapes, LLC
20-1884181
60.    International Timeshares Marketing, LLC
33-1014941
61.    Lake Tahoe Resort Partners, LLC
95-4569152
62.    Mazatlan Development Inc.
91-1491324
63.    MMG Development Corp.
65-0530260
64.    Poipu Resort Partners, L.P.
95-4501724
65.    Resort Management International, Inc.
95-4582082
66.    Resorts Development International, Inc.
88-0198739
67.    Walsham Lake, LLC
01-0905847
68.    West Maui Resort Partners, L.P.
99-0327624
69.    Crescent One, LLC
30-0234521
70.    Island One, Inc.
59-2161490
71.    Island One Resorts Management Corporation
59-2302506
72.    Galaxy Exchange Company
59-3589292
73.    Navigo Vacation Club, Inc.
59-3589291



2.
Current Locations.

A.
Borrower

(i)
The chief executive office of the Borrower is located at:

Name of Entity
Chief Executive Office
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135



(ii)
All locations where the Borrower maintains any books or records relating to any
Accounts Receivable (with each location at which chattel paper, if any, is kept
being indicated by an “*”):

Location of Books or Records
Name of Entity
Address of books or records location
County
Diamond Resorts Corporation
10600 West Charleston Boulevard Las Vegas, Nevada 89135
Clark



(iii)
The jurisdiction of formation of the Borrower that is a registered organization:





--------------------------------------------------------------------------------




Name of Entity
Jurisdiction of Organization
Diamond Resorts Corporation
Maryland



(iv)
All locations where the Borrower maintains any Equipment or other Collateral:

None.
(v)
All the places of business of the Borrower not identified in paragraph (i),
(ii), (iii) or (iv) above:

None.


(vi)
All names and addresses of all Persons other than the Borrower that have
possession of any of the Collateral of the Borrower:

Name
Address
Collateral
Wells Fargo Bank, National Association, as Collateral Agent
608 2nd Avenue South
Suite 500
Minneapolis, MN 55402
Collateral for the Senior Secured Notes



B.
Holdings and Parent

(i)
The chief executive office of each of Holdings and Parent is located at:

Name of Entity
Chief Executive Office
Diamond Resorts Holdings, LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Diamond Resorts International, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135



(ii)
All locations where each of Holdings and Parent maintains any books or records
relating to any Accounts Receivable (with each location at which chattel paper,
if any, is kept being indicated by an “*”):

Location of Books or Records
Name of Entity
Address of books or records location
County
Diamond Resorts Holdings, LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Clark
Diamond Resorts International, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Clark







--------------------------------------------------------------------------------




(iii)
The jurisdiction of formation of each of Holdings and Parent that is a
registered organization:

Name of Entity
Jurisdiction of Organization
Diamond Resorts Holdings, LLC
Nevada
Diamond Resorts International, Inc.
Delaware



(iv)
All locations where each of Holdings and Parent maintains any Equipment or other
Collateral are set forth:

Location of Collateral
Name of Entity
Address of collateral location
County
Diamond Resorts Holdings, LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Clark
Diamond Resorts International, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Clark



(v)
All the places of business of each of Holdings and Parent not identified in
paragraph (i), (ii), (iii) or (iv) above:

Name of Entity
Location of business
N/A
N/A



(vi)
All names and addresses of all Persons, other than Holdings and Parent, that
have possession of any of the Collateral of Holdings or Parent:

Name
Address
Collateral
N/A
N/A
N/A

C.
Subsidiary Guarantor

(i)
The chief executive office of each Subsidiary Guarantor (other than Holdings) is
located at:

10600 West Charleston Boulevard, Las Vegas, Nevada 89135


(ii)
All locations where each Subsidiary Guarantor (other than Holdings) maintains
any books or records relating to any Accounts Receivable (with each location at
which chattel paper, if any, is kept being indicated by an “*”):





--------------------------------------------------------------------------------




Location of Books or Records
Name of Entity
Address of books or records location
County
Each Subsidiary Guarantor in subsection (iii) immediately below
10600 West Charleston Boulevard Las Vegas, NV 89135
Clark



(iii)
The jurisdiction of formation of each Subsidiary Guarantor (other than Holdings)
that is a registered organization:

Name of Entity
Jurisdiction of Organization
1.    AKGI-St. Maarten N.V.
DE
2.    Chestnut Farms, LLC
NV
3.    Cumberland Gate, LLC
DE
4.    Diamond Resorts California Collection Development, LLC
DE
5.    Diamond Resorts Centralized Services Company
DE
6.    Diamond Resorts Citrus Share Holding, LLC
DE
7.    Diamond Resorts Coral Sands Development, LLC
DE
8.    Diamond Resorts Cypress Pointe I Development, LLC
DE
9.    Diamond Resorts Cypress Pointe II Development, LLC
DE
10.    Diamond Resorts Cypress Pointe III Development, LLC
DE
11.    Diamond Resorts Daytona Development, LLC
DE
12.    Diamond Resorts Developer and Sales Holding Company
DE
13.    Diamond Resorts DPM Development LLC
NV
14.    Diamond Resorts Epic Mortgage Holdings, LLC
DE
15.    Diamond Resorts Fall Creek Development, LLC
DE
16.    Diamond Resorts Finance Holding Company
DE
17.    Diamond Resorts Financial Services, Inc.
NV
18.    Diamond Resorts Grand Beach I Development, LLC
DE





--------------------------------------------------------------------------------




Name of Entity
Jurisdiction of Organization
19.    Diamond Resorts Grand Beach II Development, LLC
DE
20.    Diamond Resorts Greensprings Development, LLC
DE
21.    Diamond Resorts Hawaii Collection Development, LLC
DE
22.    Diamond Resorts Hilton Head Development, LLC
DE
23.    Diamond Resorts International Club, Inc.
FL
24.    Diamond Resorts International Marketing, Inc.
CA
25.    Diamond Resorts International Marketing Mexico, LLC
NV
26.    Diamond Resorts Las Vegas Development, LLC
DE
27.    Diamond Resorts Management & Exchange Holding Company
DE
28.    Diamond Resorts Management, Inc.
AZ
29.    Diamond Resorts MGV Development LLC
NV
30.    Diamond Resorts Mortgage Holdings, LLC
DE
31.    Diamond Resorts Mystic Dunes Development, LLC
NV
32.    Diamond Resorts Palm Springs Development, LLC
DE
33.    Diamond Resorts Poco Diablo Development, LLC
DE
34.    Diamond Resorts Poipu Development, LLC
DE
35.    Diamond Resorts Polo Development, LLC
NV
36.    Diamond Resorts Port Royal Development, LLC
DE
37.    Diamond Resorts Powhatan Development, LLC
DE
38.    Diamond Resorts Residual Assets Development, LLC
DE
39.    Diamond Resorts Residual Assets Finance, LLC
DE
40.    Diamond Resorts Residual Assets M&E, LLC
DE
41.    Diamond Resorts Ridge on Sedona Development, LLC
DE





--------------------------------------------------------------------------------




Name of Entity
Jurisdiction of Organization
42.    Diamond Resorts Ridge Pointe Development, LLC
DE
43.    Diamond Resorts San Luis Bay Development, LLC
DE
44.    Diamond Resorts Santa Fe Development, LLC
DE
45.    Diamond Resorts Scottsdale Development, LLC
DE
46.    Diamond Resorts Sedona Springs Development, LLC
DE
47.    Diamond Resorts Sedona Summit Development, LLC
DE
48.    Diamond Resorts St. Croix Development, LLC
DE
49.    Diamond Resorts Steamboat Development, LLC
DE
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
DE
51.    Diamond Resorts Teton Club Development, LLC
NV
52.    Diamond Resorts U.S. Collection Development, LLC
DE
53.    Diamond Resorts Villa Mirage Development, LLC
DE
54.    Diamond Resorts Villas of Sedona Development, LLC
DE
55.    Diamond Resorts West Maui Development, LLC
DE
56.    Foster Shores, LLC
MO
57.    George Acquisition Subsidiary, Inc.
NV
58.    Ginger Creek, LLC
DE
59.    Grand Escapes, LLC
DE
60.    International Timeshares Marketing, LLC
DE
61.    Lake Tahoe Resort Partners, LLC
CA
62.    Mazatlan Development Inc.
WA
63.    MMG Development Corp.
FL
64.    Poipu Resort Partners, L.P.
HI
65.    Resort Management International, Inc.
CA
66.    Resorts Development International, Inc.
NV
67.    Walsham Lake, LLC
MO
68.    West Maui Resort Partners, L.P.
DE
69.    Crescent One, LLC
FL





--------------------------------------------------------------------------------




Name of Entity
Jurisdiction of Organization
70.    Island One, Inc.
FL
71.    Island One Resorts Management Corporation
FL
72.    Galaxy Exchange Company
FL
73.    Navigo Vacation Club, Inc.
FL



(iv)
All locations where each Subsidiary Guarantor (other than Holdings) maintains
any Equipment or other Collateral:





--------------------------------------------------------------------------------




Location of Collateral
Name of Entity
Address of Collateral Location
County
The Ridge on Sedona Golf
Resort:
55 Sun Ridge Circle
Sedona, Arizona 86351
Yavapai
Scottsdale Villa Mirage
Resort:
7887 East Princess Blvd.
Scottsdale, Arizona 85255


Undeveloped Land:
7887 East Princess Blvd.
Scottsdale, Arizona 85255
Maricopa
Sedona Springs
Resort:
55 Northview Rd.
Sedona, Arizona 86336
Yavapai
Sedona Summit
Resort:
500 Navoti Dr.
Sedona, Arizona 86336


Sales Center:
4055 Navoti Dr.
Sedona, Arizona 86336


Undeveloped Land:
500 Navoti Dr.
Sedona, Arizona 86336
Yavapai
Tahoe Beach & Ski Club
Resort:
3601 Lake Tahoe Blvd.
S. Lake Tahoe, California 96150
Eldorado
Villas at Poco Diablo
Resort:
1752 S. Highway 179
Sedona, Arizona 86336
Coconino
Villas of Sedona
Resort:
120 Kallof Place
Sedona, Arizona 86336
Yavapai
Grand Beach I
Resort:
8309 Lake Bryan Beach Blvd.
Orlando, Florida 32821


Sales Center:
8317 Lake Bryan Beach Blvd.
Orlando, Florida 32821


Orange





--------------------------------------------------------------------------------




Name of Entity
Address of Collateral Location
County
Grand Beach II
Resort:
8309 Lake Bryan Beach Blvd.
Orlando, Florida 32821


Sales Center:
8317 Lake Bryan Beach Blvd.
Orlando, Florida 32821


Undeveloped Land:
8309 Lake Bryan Beach Blvd.
Orlando, Florida 32821
Orange
Kaanapali Beach Club
Resort:
104 Kaanapali Shores Place
Kaanapali, Maui, Hawaii 96761
Maui
Lake Tahoe Vacation Resort
Resort:
901 Ski Run Blvd.
S. Lake Tahoe, California 96150


Undeveloped Land:
901 Ski Run Blvd.
S. Lake Tahoe, California 96150
Eldorado
The Point at Poipu
Resort:
1613 Pe’e Road
Poipu, Kauai, Hawaii 96756
Kauai
Greensprings Vacation Resort
Resort:
3500 Ludwell Parkway
Williamsburg, Virginia 23188


Sales Center:
6000 Easter Circle
Williamsburg, Virginia 23188


Undeveloped Land:
3500 Ludwell Parkway
Williamsburg, Virginia 23188
James City
Polynesian Isles
Resort:
3045 Polynesian Isles Blvd.
Kissimmee, Florida 34746
Osceola
The Historic Powhatan Resort
Resort:
3601 Ironbound Rd.
Williamsburg, Virginia 23188


Sales Center:
6000 Easter Circle
Williamsburg, Virginia 23188


Undeveloped Land:
3601 Ironbound Rd.
Williamsburg, Virginia 23188
James City







--------------------------------------------------------------------------------




Name of Entity
Address of Collateral Location
County
Royal Dunes at Port Royal
Resort:
8 Wimbledon Court
Hilton Head, S. Carolina 29928
Beauford
Ridge Pointe
Resort:
455 Trameway Dr.
Stateline, Nevada 89449
Douglas
Bent Creek Golf Village
Resort:
3919 E. Parkway
Gatlinburg, Tennessee 37738


Undeveloped Land:
3919 E. Parkway
Gatlinburg, Tennessee 37738
Sevier
Cypress Pointe
Resort:
8651 Treasure Cay Lane
Orlando, Florida 32836


Undeveloped Land:
8651 Treasure Cay Lane
Orlando, Florida 32836
Orange
Desert Paradise
Resort:
5165 S. Decatur Blvd.
Las Vegas, Nevada 89118
Clark
Daytona Beach Regency
Resort:
400 N. Atlantic Ave.
Daytona Beach, Florida 32118
Volusia
Island Links
Resort:
1 Coggins Point Road
Hilton Head, South Carolina 29928
Beaufort
London Bridge Resort
Resort:
1477 Queens Drive
Lake Havasu City, Arizona 86403
Mohave
Marquis Villas Resort
Resort:
140 South Calle Encilia
Palm Springs, California 92262
Riverside
Polo Towers Suites
Resort:
3745 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Clark
Scottsdale Links Resort
Resort:
16858 North Perimeter Drive
Scottsdale, Arizona 85260
Maricopa
The Suites at Fall Creek
Resort:
1A Fall Creek Drive
Branson, Missouri 65616


Undeveloped Land:
1A Fall Creek Drive
Branson, Missouri 65616
Taney





--------------------------------------------------------------------------------




Name of Entity
Address of Collateral Location
County
San Luis Bay Inn
Resort:
3254 Avila Beach Drive
Avila Beach, California 93424
San Luis Obispo
Villas at Polo Towers
Resort:
3745 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Clark
Villas de Santa Fe
Resort:
400 Griffin St.
Santa Fe, New Mexico 87501
Santa Fe






Teton Club
Resort:
3340 West Cody Lane
Teton Village Wyoming 83025


Teton
Crescent One
Resort:
1420 Ocean Drive, Miami Beach, Florida 33139
Dade
Liki Tiki Village
Resort:
17777 Bali Blvd., Winter Garden, Florida 34787


Sales Center:
17777 Bali Blvd., Winter Garden, Florida 3478


Orange
Bryan’s Spanish Cove
Resort:
13875 S State Road 535, Orlando, Florida 32821
Orange
Charter Club Resort of Naples Bay
Resort:
1000 l0th Ave., S., Naples, Florida 34102
Collier
The Cove on Ormond Beach
Resort:
145-149 N. Ocean Ave., Ormond Beach, Florida
32176
Volusia
Orbit One Vacation Villas
Resort:
2950 Entry Point Blvd., Kissimmee, Florida
34747
Osceola



(v)
All the places of business of each Subsidiary Guarantor (other than Holdings)
not identified in paragraph (i), (ii), (iii) or (iv) above:





--------------------------------------------------------------------------------




Name of Entity
Location of business
Island One, Inc.
Crescent One, LLC
Island One Resorts Management Corporation
Galaxy Exchange Company
Navigo Vacation Club, Inc.
8680 Commodity Circle, Orlando, Florida 32819



(vi)
All names and addresses of all Persons other than each Subsidiary Guarantor
(other than Holdings) that have possession of any of the Collateral of each
Subsidiary Guarantor:

Name
Address
Collateral
None.



3.
Unusual Transactions. All Accounts have been originated by the Borrower,
Holdings, Parent and the Subsidiary Guarantors (other than Holdings) and all
Inventory has been acquired by the Borrower, Holdings, Parent and Subsidiary
Guarantors (other than Holdings), in each case in the ordinary course of
business.

4.
File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to the Borrower, Holdings,
Parent and each Subsidiary Guarantor (other than Holdings) in Section 2 hereof,
and such search reports reflect no Liens against any of the Collateral other
than those permitted under the Credit Agreement.

5.
UCC Filings.

A.
Financing statements in substantially the form set forth below have been
prepared for filing in the proper Uniform Commercial Code filing office in the
jurisdiction in which the Borrower is located and, to the extent any of the
Collateral is comprised of fixtures, in the proper local jurisdiction, in each
case as set forth with respect to the Borrower in Section 2(A) hereof:

See Schedule 5(A) attached
B.
Financing statements in substantially the form set forth below have been
prepared for filing in the proper Uniform Commercial Code filing office in the
jurisdiction in which each of Holdings and Parent is located and, to the extent
any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such entity in Section
2(B) hereof:

See Schedule 5(B) attached
C.
Financing statements in substantially the form set forth below have been
prepared for filing in the proper Uniform Commercial Code filing office in the
jurisdiction in which each Subsidiary Guarantor (other than Holdings) is located
and, to the extent





--------------------------------------------------------------------------------




any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Subsidiary
Guarantor (other than Holdings) in Section 2(C) hereof:
See Schedule 5(C) attached
6.
Schedule of Filings.

A.
Listed below is a true and correct schedule setting forth, with respect to the
filings described in Section 5 above, each filing for the Borrower and the
filing office in which such filing is to be made:

Name
Filing
Filing Office
Diamond Resorts Corporation
UCC-1
Maryland – Department of Assessments and Taxation





B.
Listed below is a true and correct schedule setting forth, with respect to the
filings described in Section 5 above, each filing for Holdings and Parent and
the filing office in which such filing is to be made:

Name
Filing
Filing Office
Diamond Resorts Holdings, LLC
UCC-1
Nevada
Diamond Resorts International, Inc.
UCC-1
Delaware



C.
Listed below is a schedule setting forth, with respect to the filings described
in Section 5 above, each filing for each Subsidiary Guarantor (other than
Holdings) and the filing office in which such filing is to be made:

Name
Filing
Filing Office
1.    AKGI-St. Maarten N.V.
UCC-1
Delaware
Secretary of State
2.    Chestnut Farms, LLC
UCC-1
Nevada
Secretary of State
3.    Cumberland Gate, LLC
UCC-1
Delaware
Secretary of State
4.    Diamond Resorts California Collection Development, LLC
UCC-1
Delaware
Secretary of State
5.    Diamond Resorts Centralized Services Company
UCC-1
Delaware
Secretary of State
6.    Diamond Resorts Citrus Share Holding, LLC
UCC-1
Delaware
Secretary of State
7.    Diamond Resorts Coral Sands Development, LLC
UCC-1
Delaware
Secretary of State
8.    Diamond Resorts Cypress Pointe I Development, LLC
UCC-1
Delaware
Secretary of State





--------------------------------------------------------------------------------




Name
Filing
Filing Office
9.    Diamond Resorts Cypress Pointe II Development, LLC
UCC-1
Delaware
Secretary of State
10.    Diamond Resorts Cypress Pointe III Development, LLC
UCC-1
Delaware
Secretary of State
11.    Diamond Resorts Daytona Development, LLC
UCC-1
Delaware
Secretary of State
12.    Diamond Resorts Developer and Sales Holding Company
UCC-1
Delaware
Secretary of State
13.    Diamond Resorts DPM Development LLC
UCC-1
Nevada
Secretary of State
14.    Diamond Resorts Epic Mortgage Holdings, LLC
UCC-1
Delaware
Secretary of State
15.    Diamond Resorts Fall Creek Development, LLC
UCC-1
Delaware
Secretary of State
16.    Diamond Resorts Finance Holding Company
UCC-1
Delaware
Secretary of State
17.    Diamond Resorts Financial Services, Inc.
UCC-1
Nevada
Secretary of State
18.    Diamond Resorts Grand Beach I Development, LLC
UCC-1
Delaware
Secretary of State
19.    Diamond Resorts Grand Beach II Development, LLC
UCC-1
Delaware
Secretary of State
20.    Diamond Resorts Greensprings Development, LLC
UCC-1
Delaware
Secretary of State
21.    Diamond Resorts Hawaii Collection Development, LLC
UCC-1
Delaware
Secretary of State
22.    Diamond Resorts Hilton Head Development, LLC
UCC-1
Delaware
Secretary of State
23.    Diamond Resorts International Club, Inc.
UCC-1
Florida
Secured Transaction Registry
24.    Diamond Resorts International Marketing, Inc.
UCC-1
California
Secretary of State
25.    Diamond Resorts International Marketing Mexico, LLC
UCC-1
Nevada
Secretary of State
26.    Diamond Resorts Las Vegas Development, LLC
UCC-1
Delaware
Secretary of State
27.    Diamond Resorts Management & Exchange Holding Company
UCC-1
Delaware
Secretary of State
28.    Diamond Resorts Management, Inc.
UCC-1
Arizona
Secretary of State
29.    Diamond Resorts MGV Development LLC
UCC-1
Nevada
Secretary of State
30.    Diamond Resorts Mortgage Holdings, LLC
UCC-1
Delaware
Secretary of State
31.    Diamond Resorts Mystic Dunes Development, LLC
UCC-1
Nevada
Secretary of State





--------------------------------------------------------------------------------




Name
Filing
Filing Office
32.    Diamond Resorts Palm Springs Development, LLC
UCC-1
Delaware
Secretary of State
33.    Diamond Resorts Poco Diablo Development, LLC
UCC-1
Delaware
Secretary of State
34.    Diamond Resorts Poipu Development, LLC
UCC-1
Delaware
Secretary of State
35.    Diamond Resorts Polo Development, LLC
UCC-1
Nevada
Secretary of State
36.    Diamond Resorts Port Royal Development, LLC
UCC-1
Delaware
Secretary of State
37.    Diamond Resorts Powhatan Development, LLC
UCC-1
Delaware
Secretary of State
38.    Diamond Resorts Residual Assets Development, LLC
UCC-1
Delaware
Secretary of State
39.    Diamond Resorts Residual Assets Finance, LLC
UCC-1
Delaware
Secretary of State
40.    Diamond Resorts Residual Assets M&E, LLC
UCC-1
Delaware
Secretary of State
41.    Diamond Resorts Ridge on Sedona Development, LLC
UCC-1
Delaware
Secretary of State
42.    Diamond Resorts Ridge Pointe Development, LLC
UCC-1
Delaware
Secretary of State
43.    Diamond Resorts San Luis Bay Development, LLC
UCC-1
Delaware
Secretary of State
44.    Diamond Resorts Santa Fe Development, LLC
UCC-1
Delaware
Secretary of State
45.    Diamond Resorts Scottsdale Development, LLC
UCC-1
Delaware
Secretary of State
46.    Diamond Resorts Sedona Springs Development, LLC
UCC-1
Delaware
Secretary of State
47.    Diamond Resorts Sedona Summit Development, LLC
UCC-1
Delaware
Secretary of State
48.    Diamond Resorts St. Croix Development, LLC
UCC-1
Delaware
Secretary of State
49.    Diamond Resorts Steamboat Development, LLC
UCC-1
Delaware
Secretary of State
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
UCC-1
Delaware
Secretary of State
51.    Diamond Resorts Teton Club Development, LLC
UCC-1
Nevada
Secretary of State
52.    Diamond Resorts U.S. Collection Development, LLC
UCC-1
Delaware
Secretary of State
53.    Diamond Resorts Villa Mirage Development, LLC
UCC-1
Delaware
Secretary of State
54.    Diamond Resorts Villas of Sedona Development, LLC
UCC-1
Delaware
Secretary of State





--------------------------------------------------------------------------------




Name
Filing
Filing Office
55.    Diamond Resorts West Maui Development, LLC
UCC-1
Delaware
Secretary of State
56.    Foster Shores, LLC
UCC-1
Missouri
Secretary of State
57.    George Acquisition Subsidiary, Inc.
UCC-1
Nevada
Secretary of State
58.    Ginger Creek, LLC
UCC-1
Delaware
Secretary of State
59.    Grand Escapes, LLC
UCC-1
Delaware
Secretary of State
60.    International Timeshares Marketing, LLC
UCC-1
Delaware
Secretary of State
61.    Lake Tahoe Resort Partners, LLC
UCC-1
California
Secretary of State
62.    Mazatlan Development Inc.
UCC-1
Washington
Department of Licensing
63.    MMG Development Corp.
UCC-1
Florida
Secured Transaction Registry
64.    Poipu Resort Partners, L.P.
UCC-1
Hawaii
Bureau of Conveyances
65.    Resort Management International, Inc.
UCC-1
California
Secretary of State
66.    Resorts Development International, Inc.
UCC-1
Nevada
Secretary of State
67.    Walsham Lake, LLC
UCC-1
Missouri
Secretary of State
68.    West Maui Resort Partners, L.P.
UCC-1
Delaware
Secretary of State
69.    Crescent One, LLC
UCC-1
Florida
Secured Transaction Registry
70.    Island One, Inc.
UCC-1
Florida
Secured Transaction Registry
71.    Island One Resorts Management Corporation
UCC-1
Florida
Secured Transaction Registry
72.    Galaxy Exchange Company
UCC-1
Florida
Secured Transaction Registry
73.    Navigo Vacation Club, Inc.
UCC-1
Florida
Secured Transaction Registry



7.
Stock Ownership and other Equity Interests. A true and correct list, set forth
below, of all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other equity interest, whether held
directly or indirectly, of the Borrower, Holdings, Parent and each Subsidiary
Guarantor (other than Holdings), respectively, and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth is each equity investment, whether held
directly or indirectly, of the Borrower, Holdings, Parent and each Subsidiary





--------------------------------------------------------------------------------




Guarantor (other than Holdings) that represents 50% or more of the equity of the
entity in which such investment was made:
Borrower
Name
Outstanding Equity
Owner
Diamond Resorts Corporation
100%
Diamond Resorts Holdings, LLC





Holdings and Parent
Name
Outstanding Equity
Owner
Diamond Resorts Holdings, LLC
100%
Diamond Resorts International, Inc.
Diamond Resorts International, Inc./NYSE
 
Publicly Traded







--------------------------------------------------------------------------------






Subsidiary Guarantors
Name
Outstanding Equity
Owner
1.    AKGI-St. Maarten N.V.
100%
Diamond Resorts Corporation
2.    Chestnut Farms, LLC
100%
Potter's Mill, Inc.
3.    Cumberland Gate, LLC
100%
Potter's Mill, Inc.
4.    Diamond Resorts California Collection Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
5.    Diamond Resorts Centralized Services Company
100%
Diamond Resorts Corporation
6.    Diamond Resorts Citrus Share Holding, LLC
100%
Diamond Resorts Corporation
7.    Diamond Resorts Coral Sands Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
8.    Diamond Resorts Cypress Pointe I Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
9.    Diamond Resorts Cypress Pointe II Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
10.    Diamond Resorts Cypress Pointe III Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
11.    Diamond Resorts Daytona Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
12.    Diamond Resorts Developer and Sales Holding Company
100%
Diamond Resorts Corporation
13.    Diamond Resorts DPM Development LLC
100%
Diamond Resorts Developer and Sales Holding Company
14.    Diamond Resorts Epic Mortgage Holdings, LLC
100%
Diamond Resorts Finance Holding Company
15.    Diamond Resorts Fall Creek Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
16.    Diamond Resorts Finance Holding Company
100%
Diamond Resorts Corporation
17.    Diamond Resorts Financial Services, Inc.
100%
Diamond Resorts Finance Holding Company
18.    Diamond Resorts Grand Beach I Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
19.    Diamond Resorts Grand Beach II Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company





--------------------------------------------------------------------------------




Name
Outstanding Equity
Owner
20.    Diamond Resorts Greensprings Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
21.    Diamond Resorts Hawaii Collection Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
22.    Diamond Resorts Hilton Head Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
23.    Diamond Resorts International Club, Inc.
100%
Diamond Resorts Management & Exchange Holding Company
24.    Diamond Resorts International Marketing, Inc.
100%
Diamond Resorts Developer and Sales Holding Company
25.    Diamond Resorts International Marketing Mexico, LLC
100%
Diamond Resorts Developer and Sales Holding Company
26.    Diamond Resorts Las Vegas Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
27.    Diamond Resorts Management & Exchange Holding Company
100%
Diamond Resorts Corporation
28.    Diamond Resorts Management, Inc.
100%
Diamond Resorts Management & Exchange Holding Company
29.    Diamond Resorts MGV Development LLC
100%
Diamond Resorts Developer and Sales Holding Company
30.    Diamond Resorts Mortgage Holdings, LLC
2%


98%
Diamond Resorts Financial Services, Inc.
Diamond Resorts Finance Holding Company
31.    Diamond Resorts Mystic Dunes Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
32.    Diamond Resorts Palm Springs Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
33.    Diamond Resorts Poco Diablo Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
34.    Diamond Resorts Poipu Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
35.    Diamond Resorts Polo Development, LLC
95%
5%
Diamond Resorts Holdings, LLC
Diamond Resorts Las Vegas Development, LLC
36.    Diamond Resorts Port Royal Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company





--------------------------------------------------------------------------------




Name
Outstanding Equity
Owner
37.    Diamond Resorts Powhatan Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
38.    Diamond Resorts Residual Assets Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
39.    Diamond Resorts Residual Assets Finance, LLC
100%
Diamond Resorts Finance Holding Company
40.    Diamond Resorts Residual Assets M&E, LLC
100%
Diamond Resorts Management & Exchange Holding Company
41.    Diamond Resorts Ridge on Sedona Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
42.    Diamond Resorts Ridge Pointe Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
43.    Diamond Resorts San Luis Bay Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
44.    Diamond Resorts Santa Fe Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
45.    Diamond Resorts Scottsdale Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
46.    Diamond Resorts Sedona Springs Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
47.    Diamond Resorts Sedona Summit Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
48.    Diamond Resorts St. Croix Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
49.    Diamond Resorts Steamboat Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
50.    Diamond Resorts Tahoe Beach & Ski Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
51.    Diamond Resorts Teton Club Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
52.    Diamond Resorts U.S. Collection Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
53.    Diamond Resorts Villa Mirage Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
54.    Diamond Resorts Villas of Sedona Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
55.    Diamond Resorts West Maui Development, LLC
100%
Diamond Resorts Developer and Sales Holding Company
56.    Foster Shores, LLC
100%
Potter's Mill, Inc.





--------------------------------------------------------------------------------




Name
Outstanding Equity
Owner
57.    George Acquisition Subsidiary, Inc.
100%
Diamond Resorts Corporation
58.    Ginger Creek, LLC
100%
Potter's Mill, Inc.
59.    Grand Escapes, LLC
100%
Diamond Resorts Management & Exchange Holding Company
60.    International Timeshares Marketing, LLC
100%
Diamond Resorts Developer and Sales Holding Company
61.    Lake Tahoe Resort Partners, LLC
100%
Diamond Resorts Developer and Sales Holding Company
62.    Mazatlan Development Inc.
100%
Diamond Resorts Developer and Sales Holding Company
63.    MMG Development Corp.
100%
Diamond Resorts Developer and Sales Holding Company
64.    Poipu Resort Partners, L.P.
1%


99%
GP: Diamond Resorts Poipu Development, LLC
LP: Diamond Resorts Developer and Sales Holding Company
65.    Resort Management International, Inc.
100%
Diamond Resorts Management & Exchange Holding Company
66.    Resorts Development International, Inc.
100%
Diamond Resorts Residual Assets Development, LLC
67.    Walsham Lake, LLC
100%
Potter's Mill, Inc.
68.    West Maui Resort Partners, L.P.
1%


99%
GP: Diamond Resorts West Maui Development, LLC
LP: Diamond Resorts Developer and Sales Holding Company
69.    Crescent One, LLC
100%
Diamond Resorts Corporation
70.    Island One, Inc.
100%
Diamond Resorts Corporation
71.    Island One Resorts Management Corporation
100%
Island One, Inc.
72.    Galaxy Exchange Company
100%
Island One Resorts Management Corporation
73.    Navigo Vacation Club, Inc.
100%
Island One Resorts Management Corporation



8.
Debt Instruments. A true and correct list, set forth below, of all promissory
notes and other evidence of Indebtedness held by the Borrower, Holdings, Parent
and each Subsidiary





--------------------------------------------------------------------------------




Guarantor (other than Holdings), respectively, that are required to be pledged
under the Security Agreement, including all intercompany notes:
Borrower
Issuer


Principal
Amount


Date of Note


Maturity Date


Diamond Resorts Europe (Holding) Ltd.
£16 million (revolving)
Amended and restated 3/5/2007 and amended 12/1/2008


12/16/2014


Diamond Resorts Europe (Holding) Ltd.






£33 million (term)


Amended and restated 3/5/2007 and amended 12/1/2008






12/16/2014
ILX Acquisition, Inc.
$3.5 million
1/13/12
8/31/2015









Holdings and Parent
Name
Debt Instrument
Diamond Resorts Holdings, LLC
None.
Diamond Resorts International, Inc.
None.



Subsidiary Guarantors
Name
Debt Instrument
N/A
None.



9.
Advances. A true and correct list is set forth below of all advances made by
Parent to any Subsidiary of Parent, or made by any Subsidiary of Parent to
Parent or to any other Subsidiary of Parent (other than those identified in
Section 8 above), which advances will be on and after the date hereof evidenced
by one or more intercompany notes pledged to the Agent under the Security
Agreement. A true and correct list is also set forth of all unpaid intercompany
transfers of goods sold and delivered by or to Parent or any Subsidiary of
Parent:





--------------------------------------------------------------------------------




Borrower
Name
Advances
N/A
None.



Holdings and Parent
Name
Advances
N/A
None.



Subsidiary Guarantors
Name
Advances
N/A
None.



10.
Mortgage Filings. Listed below are schedules setting forth, with respect to each
mortgaged property, (a) the exact name of the Person that owns such property as
such name appears in its certificate of incorporation or other organizational
document, (b) if different from the name identified pursuant to clause (a), the
exact name of the current record owner of such property reflected in the records
of the filing office for such property identified pursuant to the following
clause, (c) the filing office in which a mortgage with respect to such property
must be filed or recorded in order for the Agent to obtain a perfected security
interest therein, and (d) an estimate of the fair market value of such property.

Property
(a) Owner
(c) Filing Office
(d) Book Value
NONE.



11.
Intellectual Property.

A.
Borrower

(i)
Set out below, in proper form for filing with the United States Patent and
Trademark Office, is a true and correct list setting forth all of the Borrower’s
Patents, Patent Licenses and Patent Applications, including the name of the
registered owner, type, registration or application number and the expiration
date (if already registered) of each Patent, Patent License and Patent
Application owned or licensed, as applicable, by the Borrower:

Name
Patents
N/A
None.







--------------------------------------------------------------------------------




(ii)
Set out below, in proper form for filing with the United States Patent and
Trademark Office, is a true and correct list setting forth all of the Borrower’s
Trademarks, Trademark Licenses and Trademark Applications, including the name of
the registered owner, the registration or application number and the expiration
date (if already registered) of each Trademark, Trademark License and Trademark
application owned or licensed, as applicable, by the Borrower:

Name
Trademarks
N/A
None.



(iii)
Set out below, in proper form for filing with the United States Copyright
Office, is a true and correct schedule setting forth all of the Borrower’s
Copyrights (including the name of the registered owner, title, the registration
number and the expiration date (if already registered), Copyright Licenses
(including the name of the registered owner, title, the registration number and
the expiration date (if already registered)) and Copyright Applications
(including the name of the registered owner and title) of each Copyright,
Copyright License and Copyright Application owned or licensed, as applicable, by
the Borrower:

Name
Copyrights
N/A
None.



B.
Holdings and Parent

(i)
Set forth below, in proper form for filing with the United States Patent and
Trademark Office, is a true and correct list setting forth all of each of
Holdings’ and Parent’s Patents, Patent Licenses and Patent Applications,
including the name of the registered owner, type, registration or application
number and the expiration date (if already registered) of each Patent, Patent
License and Patent Application owned or licensed, as applicable, by either
Holdings or Parent:

Name
Patents
N/A
None.



(ii)
Set forth below, in proper form for filing with the United States Patent and
Trademark Office, is a true and correct a list setting forth all of each of
Holdings’ and Parent’s Trademarks, Trademark Licenses and Trademark
Applications, including the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each





--------------------------------------------------------------------------------




Trademark, Trademark License and Trademark application owned or licensed, as
applicable, by either Holdings or Parent:
Name
Trademarks
International Class
Registration Number
Registration Date
See Schedule I (attached)



(iii)
Set forth below, in proper form for filing with the United States Copyright
Office, is a true and correct list setting forth all of each of Holdings’ and
Parent’s Copyrights (including the name of the registered owner, title, the
registration number and the expiration date (if already registered), Copyright
Licenses (including the name of the registered owner, title, the registration
number and the expiration date (if already registered) and Copyright
Applications (including the name of the registered owner and title) of each
Copyright, Copyright License and Copyright Application owned or licensed, as
applicable, by either Holdings or Parent:

Name
Copyrights
N/A
None.



C.
Subsidiary Guarantors

(i)
Set forth below, in proper form for filing with the United States Patent and
Trademark Office, is a true and correct list setting forth all of each
Subsidiary Guarantor’s (other than Holdings’) Patents, Patent Licenses and
Patent Applications, including the name of the registered owner, type,
registration or application number and the expiration date (if already
registered) of each Patent, Patent License and Patent Application owned or
licensed by any Subsidiary Guarantor (other than Holdings):

Name
Patents
N/A
None.



(ii)
Set forth below, in proper form for filing with the United States Patent and
Trademark Office, is a true and correct list setting forth all of each
Subsidiary Guarantor’s (other than Holdings’) Trademarks, Trademark Licenses and
Trademark Applications, including the name of the registered owner, the
registration or application number and the expiration date (if already
registered) of each Trademark, Trademark License and Trademark application owned
or licensed, as applicable, by any Subsidiary Guarantor (other than Holdings):





--------------------------------------------------------------------------------




Name
Trademarks
See Schedule I (attached)



(iii)
Set forth below, in proper form for filing with the United States Copyright
Office, is a true and correct list setting forth all of each Subsidiary
Guarantor’s (other than Holdings’) Copyrights (including the name of the
registered owner, title and the expiration date (if already registered)),
Copyright Licenses (including the name of the registered owner, title and the
expiration date (if already registered)) and Copyright Applications (including
the name of the registered owner and title) of each Copyright, Copyright License
and Copyright Application owned or licensed by any Subsidiary Guarantor (other
than Holdings):

Name
Copyrights
N/A
None.



12.
Commercial Tort Claims

A.
Set forth below is a true and correct list of commercial tort claims in excess
of $500,000 held by the Borrower, including a brief description thereof:

Claim
Amount
None.
None.



B.
Set forth below is a true and correct list of commercial tort claims in excess
of $500,000 held by either Holdings or Parent, including a brief description
thereof:

Claim
Amount
None.
None.



C.
Set forth below is a true and correct list of commercial tort claims in excess
of $500,000 held by any Subsidiary Guarantor (other than Holdings), including a
brief description thereof:

Claim
Amount
None.
None.



13.
Deposit Accounts.

A.
A true and correct list of deposit accounts maintained by the Borrower is set
forth below, including the name and address of the depositary institution, the
type of account and the account number:





--------------------------------------------------------------------------------




Name
Deposit Accounts
None.
None.



B.
A true and correct list of deposit accounts maintained by each of Holdings and
Parent is set forth below, including the name and address of the depositary
institution, the type of account and the account number:

Name
Deposit Accounts
See Schedule II (attached)
 





C.
A true and correct list of deposit accounts maintained by each Subsidiary
Guarantor (other than Holdings), is set forth below, including the name and
address of the depositary institution, the type of account and the account
number:

See Schedule II (attached)



14.
Securities Accounts.

A.
A true and correct list of securities accounts maintained by the Borrower is set
forth below, including the name and address of the intermediary institution, the
type of account and the account number:

Name
Securities Accounts
N/A
None



B.
A true and correct list of securities accounts maintained by each of Holdings
and Parent is set forth below, including the name and address of the
intermediary institution, the type of account and the account number:

Name
Securities Accounts
N/A
None.



C.
A true and correct list of securities accounts maintained by each Subsidiary
Guarantor (other than Holdings) is set forth below, including the name and
address of the intermediary institution, the type of account and the account
number:

See Schedule II (attached)





[remainder of page intentionally blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate as of the 11 day of September 2013.
 
DIAMOND RESORTS CORPORATION,
a Maryland corporation 
 
By:                
Name: ________________________
Its: ________________________





--------------------------------------------------------------------------------




Schedule I




Schedule I to Perfection Certificate
Trade Names
Owner Entity
Country Where Used
Trade Names
 
MMG Development Corporation
United States, Tennessee
Bent Creek Golf Course – Expires 2/9/2014
West Maui Resort Partners, LLP
United States, Hawaii
Activity Warehouse – Expires 8/22/2016
Diamond Resorts Corporation
United States, Nevada
Diamond Resorts International – Expires 12/31/2014
Diamond Resorts International Club, Inc.
Unites States, Florida
THE Club – Expires 6/20/18
Diamond Resorts International Marketing, Inc.
Unites, States, Arizona
Arizona Tourism Center – Expires 6/19/2016
Diamond Resorts International Marketing, Inc.
United States, Arizona
Kyote Krazy Activities and Tours- Expires 3/3/2016


Diamond Resorts International Marketing, Inc.
United, States, Nevada
Activity Warehouse – Expires 12/31/2015



State Trademark Registrations




--------------------------------------------------------------------------------




State
Mark
Reg. Date
Expiration Date
Reg. No.
 
 
 
 
 
Arizona
Krazy Kyote (Class 16)
8/25/2000
8/25/2020
44270
Arizona
Krazy Kyote (Class 18)
8/25/2000
8/25/2020
44271
Arizona
Krazy Kyote (Class 20)
8/25/2000
8/25/2020
44272
Arizona
Krazy Kyote (Class 25)
8/25/2000
8/25/2020
44273
Arizona
Krazy Kyote (Class 28)
8/25/2000
8/25/2020
44274
Arizona
Krazy Kyote (Class 30)
8/25/2000
8/25/2020
44275
Arizona
Krazy Kyote (Class 32)
8/25/2000
8/25/2020
44276
Arizona
Krazy Kyote (Class 35)
8/25/2000
8/25/2020
44277
Arizona
Krazy Kyote (Class 36)
8/25/2000
8/25/2020
44278
Arizona
Krazy Kyote (Class 39)
8/25/2000
8/25/2020
44279
Arizona
Krazy Kyote (Class 42)
8/25/2000
8/25/2020
44280
Arizona
Krazy Kyote (Class 43)
8/25/2000
8/25/2020
44281
 
 
 
 
 
 
*Owner entity for all of the above trademark registrations is Diamond Resorts
International Marketing, Inc.





--------------------------------------------------------------------------------




TRADEMARK/TRADE NAMES OWNED BY PARENT AND HOLDINGS
U.S. Trademark Registrations
Owner Entity
Mark
Reg. Date
Reg. No.
Diamond Resorts Holdings, LLC
Diamond Resorts International(Class 36)
02/27/2001
2432190
Diamond Resorts Holdings, LLC
Polo Towers
12/08/1998
2207804
Diamond Resorts Holdings, LLC
Diamond Resorts International (Class 43)
12/05/2000
2411329
Diamond Resorts Holdings, LLC
D and design (Classes 36 and 43)
06/02/2009
3633049
Diamond Resorts Holdings, LLC
Relaxation …Simplified (Classes 36 and 43)
04/07/2009
3604216
Diamond Resorts Holdings, LLC
3 Arches Design (Miscellaneous Design) (Classes 36 and 43)
09/08/2009


3681417
Diamond Resorts Holdings, LLC
Diamond Resorts
02/09/2010
3746815
Diamond Resorts Holdings, LLC
DRIVEN
04/27/2010
3780598
Diamond Resorts Holdings, LLC
Diamond Resorts International (Class 16)
05/04/2010
3784735
Diamond Resorts Holdings, LLC
D Composite Logo (Classes 36 and 43)
05/04/2010
3784823
Diamond Resorts Holdings, LLC
THE Club
01/20/2009
3566128
Diamond Resorts Holdings, LLC
The Maui Pizza Company
06/22/2010
3808531
Diamond Resorts Holdings, LLC
Simplicity. Choice. Comfort
05/11/2010
3786963
Diamond Resorts Holdings, LLC
The Meaning of Yes (Classes 36 and 43)
07/06/2010
3815737
Diamond Resorts Holdings, LLC
Discover The Meaning Of Aloha
11/16/2010
3877116
Diamond Resorts Holdings, LLC
Maui Pizza Company
3/19/2013
4305509
Diamond Resorts Holdings, LLC
Four C's Hospitality Systems
12/18/2012
4261678
Diamond Resorts Holdings, LLC
Share The Diamond Difference
2/21/2012
4101489
Diamond Resorts Holdings, LLC
Travelscapes
3/13/2012
4113118
Diamond Resorts Holdings, LLC
Perfectly Cut Events
9/25/2012
4214978
Diamond Resorts Holdings, LLC
Perfectly Cut Events
9/25/2012
4214980





--------------------------------------------------------------------------------




Diamond Resorts Holdings, LLC
Simply…Paradise
02/22/2011
3,923,849
Diamond Resorts Holdings, LLC
Diamond Loyalty
12/06/2011
4,067,822

U.S. Trademark Applications
Applicant Entity
Mark
Filing Date
Application No.
Diamond Resorts Holdings, LLC
Discover the Diamond Difference
04/08/2010
85009818
Diamond Resorts Holdings, LLC
The Creature Club
05/04/2010
85030173
Diamond Resorts Holdings, LLC
Be Unique
9/2/2011
85/387,088
Diamond Resorts Holdings, LLC
SJC Fashion Stefano Jiuseppi Carrera
10/13/2011
85/414,188
Diamond Resorts Holdings, LLC
Diamond Resorts International
10/13/2011
85/446,890
Diamond Resorts Holdings, LLC
D And Design
2/5/2013
85/446,882
Diamond Resorts Holdings, LLC
Diamond Dream
4/8/2010
85/841,081

State Trademark Registrations
State
Mark
Reg. Date
Reg. No.
NONE
 
 
 
 
 
 
 

Non-U.S. Trademark Registrations
Country
Mark
Reg. Date
Reg. No.
Belgium
Diamond Resorts
07/22/2008
6139463
CTM (European Community)
Diamond Resorts International
12/04/2008
6550487
CTM (European Community)
Diamond Resorts
02/22/2010
8507808
Canada
Diamond Resorts International
05/20/2010
TMA767565
Australia
Diamond Resorts International
7/20/2012
1456094
Australia
D And Design
7/20/2012
1456095
Bermuda
D And Design
12/21/2012
51293
Bermuda
Diamond Resorts International
12/21/2012
51291
Bermuda
Diamond Resorts International
12/21/2012
51290
Bermuda
D And Design
12/21/2012
51292





--------------------------------------------------------------------------------




Community Trademark
Creature Club
1/24/2011
9310749
Community Trademark
D & Design
1/24/2011
9310582
Community Trademark
Diamond Difference
1/24/2011
9310301
Community Trademark
Diamond Experience Ambassador
1/24/2011
9310509
Community Trademark
Diamond Service Excellence
1/24/2011
9310426
Community Trademark
Discover The Diamond Difference
1/24/2011
9310376
Community Trademark
The Diamond Advantage
1/24/2011
9310251
Community Trademark
The Diamond Way
1/24/2011
9310632
Community Trademark
The Maui Pizza Co.
12/28/2010
9310673
Community Trademark
The Meaning Of Yes & D Design
2/4/2011
9333931
Community Trademark
Driven & D Design
2/4/2011
9333981
Community Trademark
Simply...Paradise & D Design
2/4/2011
9333832
Community Trademark
Relaxation...Simplified & D Design
2/4/2011
9333477
Community Trademark
Simplicity, Choice, Comfort & D Design
2/4/2011
9333782
Community Trademark
Say Yes To The Guest & D Design
2/4/2011
9334021
Community Trademark
Diamond Resorts International
4/18/2012
10368751
Community Trademark
D & Design
4/18/2012
10368777
Costa Rica
D And Design
4/12/2012
217437
Costa Rica
D And Design
4/12/2012
217438
France
The Club
12/24/2010
103756309
Italy
The Club
2/25/2011
1424619
Jamaica
Diamond Resorts International
7/3/2012
59318
Jamaica
D And Design
7/3/2012
59319
Japan
Diamond Resorts International
7/6/2012
5506173
Japan
D & Design
7/6/2012
5506174
Mexico
D And Design
5/22/2012
1286932
Mexico
Diamond Resorts International
5/16/2012
1285735
Mexico
Diamond Resorts International
5/23/2012
1287141
Mexico
D And Design
5/22/2012
1286931
Morocco
Diamond Resorts International
12/17/2011
141646
Morocco
D And Design
12/17/2011
141647
Norway
Diamond Resorts International
3/28/2012
264710
Norway
D And Design
7/6/2012
266302
Portugal
The Club
10/25/2010
470019
Saint Maarten
D And Design
4/10/2012
13859
Saint Maarten
Diamond Resorts International
4/10/2012
13860
South Korea
Diamond Resorts International
1/11/2013
41-0249052
South Korea
D And Design
1/11/2013
41-0249051
Spain
The Club
12/23/2010
2942561





--------------------------------------------------------------------------------




St. Kitts-Nevis
Diamond Resorts International
12/6/2011
2011/0412S
St. Kitts-Nevis
D And Design
12/6/2011
2011/0413S
Turkey
Diamond Resorts International
3/6/2013
2011/119048
Turkey
D And Design
2/12/2013
2011/119084

* Owner entity for all the above trademark registrations is Diamond Resorts
Holdings, LLC
Non-U.S. Trademark Applications
Country
Mark
Application Date
Application No.
Antigua & Barbuda
Diamond Resorts International
1/31/2012
35/2012
Antigua & Barbuda
D & Design
1/31/2012
32/2012
Argentina
D And Design
11/25/2011
3131418
Argentina
Diamond Resorts International
11/25/2011
3131421
Argentina
Diamond Resorts International
11/25/2011
3131419
Argentina
D And Design
11/25/2011
3131416
Bahamas
D And Design
2/9/2012
35533
Bahamas
Diamond Resorts International
2/13/2012
35540
Bahamas
Diamond Resorts International
2/13/2012
35541
Bahamas
D And Design
2/9/2012
35532
Barbados
D And Design
11/25/2011
81/28866
Barbados
Diamond Resorts International
11/25/2011
81/28864
Barbados
Diamond Resorts International
11/25/2011
81/28863
Barbados
D And Design
11/25/2011
81/28865
Brazil
D And Design
12/7/2011
831277777
Brazil
D And Design
12/7/2011
831277785
Brazil
Diamond Resorts International
3/13/2012
831277807
Brazil
Diamond Resorts International
12/7/2011
831277726
Brazil
Diamond Resorts International
12/7/2011
831277793
Brazil
D And Design
12/7/2011
831277750
Canada
Diamond Resorts International
10/25/2011
1549141
Canada
D & Design
10/25/2011
1549143
Chile
Diamond Resorts International
1/11/2012
988297
Chile
D And Design
1/11/2012
988295
China P.R.
D And Design
12/1/2011
10256764
China P.R.
Diamond Resorts International
12/1/2011
10256761
China P.R.
Diamond Resorts International
3/14/2012
10256762
China P.R.
D And Design
12/1/2011
10256765
Costa Rica
Diamond Resorts International
11/29/2011
2011-11781
Costa Rica
Diamond Resorts International
11/29/2011
2011-11780
CTM (European Community)
THE Club
02/12/2009
7598451





--------------------------------------------------------------------------------




Dominican Republic
Diamond Resorts International
1/6/2012
2012-491
Dominican Republic
D And Design
1/6/2012
2012-490
India
Diamond Resorts International
12/23/2011
2255480
India
D And Design
12/23/2011
2255479
Indonesia
Diamond Resorts International
11/24/2011
J00.2011.047872
Indonesia
D And Design
11/24/2011
J00.2011.047875
Malaysia
D And Design
12/6/2011
2011021403
Malaysia
Diamond Resorts International
12/6/2011
2011021401
Malaysia
Diamond Resorts International
12/6/2011
2011021400
Malaysia
D And Design
12/6/2011
2011021402
Mexico
The Club
7/24/2012
1294357
Mexico
The Club
7/24/2012
1294358
Mexico
The Club At Diamond Resorts International
3/11/2013
1356248
Mexico
The Club At Diamond Resorts International
3/11/2013
1356249
Panama
D And Design
10/25/2011
205743
Panama
Diamond Resorts International
10/25/2011
205736
Panama
Diamond Resorts International
10/25/2011
205745
Panama
D And Design
10/25/2011
205746
South Africa
D And Design
12/5/2011
2011/31170
South Africa
Diamond Resorts International
12/5/2011
2011/31172
South Africa
Diamond Resorts International
12/5/2011
2011/31171
South Africa
D And Design
12/5/2011
2011/31169
Thailand
D And Design
12/2/2011
828000
Thailand
Diamond Resorts International
12/2/2011
827998
Thailand
Diamond Resorts International
12/2/2011
827997
Thailand
D And Design
12/2/2011
827999
Uruguay
Diamond Resorts International
11/26/2011
429845
Uruguay
D And Design
11/26/2011
429844

* Owner entity for all the above trademark applications is Diamond Resorts
Holdings, LLC


Trade Names
Country(s) Where Used
Trade Names
NONE
 











--------------------------------------------------------------------------------




Schedule II


Accounts Maintained by Subsidiary Guarantors


Schedule II
 
 
 
 
Name and Address of Depositary (Deposit Accounts)
Account Name
Type of Account
Account Number
Wells Fargo Bank, N.A.
Diamond Resorts Centralized Services Co.
Concentration
2090002393011
3800 Howard Hughes Parkway
Diamond Resorts Centralized Services Co.
Loan Collection
2000034530890
Las Vegas, NV 89169
Diamond Resorts Centralized Services Co.
Payroll
2000034530900
 
West Maui Resort Partners, L.P.
Payroll
2000036394500
 
Poipu Resort Partners, L.P.
Payroll
2000036394513
 
Diamond Resorts Centralized Services Co.
Checking
2079900555147
 
Diamond Resorts Centralized Services Co.
Checking
2079900563634
 
Diamond Resorts Centralized Services Co.
Checking
2000034530942
 
Diamond Resorts Centralized Services Co.
Checking
2000034530955
 
Diamond Resorts Centralized Services Co.
Checking
2000034530968
 
Diamond Resorts Management, Inc.
Rental Trust
2000034530984
 
Diamond Resorts Management, Inc.
Rental Trust
2000034531006
 
Diamond Resorts Management, Inc.
Rental Trust
2000034531019
 
Diamond Resorts Management, Inc.
Rental Trust
2000034531022
 
Diamond Resorts Management, Inc.
Rental Trust
2000027352153
 
Diamond Resorts Management, Inc.
Rental Trust
2000027352166





--------------------------------------------------------------------------------




 
Diamond Resorts Management, Inc.
Rental Trust
2000036390368
 
Diamond Resorts Management, Inc.
Rental Trust
2000057643379
 
Diamond Resorts Management, Inc.
Rental Trust
4121425805
 
Diamond Resorts Management, Inc.
Rental Trust
4121425813
 
Diamond Resorts Management, Inc.
Rental Trust
4121425821
 
Diamond Resorts Management, Inc.
Rental Trust
4121425839
 
Diamond Resorts Management, Inc.
Rental Trust
4121425854
 
Diamond Resorts Management, Inc.
Rental Trust
4121425862
 
Diamond Resorts Management, Inc.
Rental Trust
4121425870
 
Diamond Resorts Management, Inc.
Rental Trust
4121425888
 
Diamond Resorts Management, Inc.
Rental Trust
4121425896
 
Diamond Resorts Management, Inc.
Rental Trust
4121425847
 
Diamond Resorts Management, Inc.
Rental Trust
4121425904
 
Diamond Resorts Management, Inc.
Rental Trust
4123711145
 
Diamond Resorts Management, Inc.
Rental Trust
4123711152
 
Diamond Resorts Management, Inc.
Rental Trust
4123711160
 
Diamond Resorts Management, Inc.
Rental Trust
4123711178
 
Diamond Resorts Management, Inc.
Rental Trust
4123711186
 
Diamond Resorts Management, Inc.
Rental Trust
4123711194
 
Diamond Resorts Management, Inc.
Rental Trust
4123711202
 
Diamond Resorts Management, Inc.
Rental Trust
4124525155
 
Diamond Resorts Centralized Services Co.
Checking
4121425771
 
Diamond Resorts Centralized Services Co.
Checking
4121425789
 
Diamond Resorts Centralized Services Co.
Checking
4121425797





--------------------------------------------------------------------------------




 
Diamond Resorts Centralized Services Co.
Checking
4121425755
 
Diamond Resorts Centralized Services Co.
Checking
4121427249
 
Diamond Resorts Centralized Services Co.
Checking
4121429005
 
 
 
 
First Hawaiian Bank
Resort Management International, Inc.
Rental Trust
23042096
215 Papalaua St
Resort Management International, Inc.
Rental Trust
23042711
Lahaina, HI 96761
Poipu Resort Partners, L.P.
Activity Trust
23036770
 
West Maui Resort Partners, L.P.
Activity Trust
7084234
 
West Maui Resort Partners, L.P.
Checking
7076509
 
 
 
 
HSBC
Diamond Resorts Centralized Services Co.
Checking
881013943
Los Angeles, CA 90017
 
 
 
 
 
 
 
Home Federal Bank
Diamond Resorts Centralized Services Co.
Checking
301150
Gatlingburg, TN 37738
 
 
 
 
 
 
 
Regions Bank
Diamond Resorts Management, Inc.
Rental Trust
87794055
159 Pointe Royale Dr
Diamond Resorts Management, Inc.
Rental Trust
87793954
Branson, MO 65616
Diamond Resorts Management, Inc.
Rental Trust
87794012
 
Diamond Resorts Centralized Services Co.
Checking
8210099258
Wells Fargo Securities, LLC
Diamond Resorts Centralized Services Co.
Money Market Funds
28920361





--------------------------------------------------------------------------------














